                                                                         Score




                                                0%
                                                     10%
                                                           20%
                                                                 30%
                                                                       40%
                                                                             50%
                                                                                   60%
                                                                                         70%
                                                                                               80%
                                                                                                     90%
                                                                                                           100%



                                    1/10/2020
                                    1/17/2020
                                    1/24/2020
                                    1/31/2020
                                     2/7/2020
                                    2/14/2020
                                    2/21/2020
                                    2/28/2020
                                     3/6/2020
                                    3/13/2020
                                    3/20/2020
                                    3/27/2020
                                     4/3/2020
                                    4/10/2020
                                    4/17/2020
                                    4/24/2020
                                     5/1/2020
                                     5/8/2020
                                    5/15/2020
                                    5/22/2020
                                    5/29/2020
                                     6/5/2020
                                    6/12/2020
                                    6/19/2020
                                    6/26/2020
                                     7/3/2020
                                    7/10/2020
First-Class Mail




                                    7/17/2020
                                    7/24/2020
                                                                                                                                         Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 1 of 99




                                    7/31/2020
                                     8/7/2020
                                    8/14/2020
                                    8/21/2020
                                    8/28/2020
                      Week Ending




                                     9/4/2020
USPS Marketing Mail
                                                                                                                  National Score Trend




                                    9/11/2020
                                    9/18/2020
P




                                    9/25/2020
               9/25/2020
               10/2/2020




Periodicals
               10/9/2020
              10/16/2020
              10/23/2020
              10/30/2020
               11/6/2020
              11/13/2020
              11/20/2020
              11/27/2020
               12/4/2020
              12/11/2020
              12/18/2020
              12/25/2020
                1/1/2021
                1/8/2021
               1/15/2021
               1/22/2021
               1/29/2021
                2/5/2021
               2/12/2021
               2/19/2021
               2/26/2021
                3/5/2021
               3/12/2021
               3/19/2021
               3/26/2021
                4/2/2021
                           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 2 of 99
         Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 3 of 99


Postal Week End Date   First-Class Mail    USPS Marketing Mail   Periodicals
           1/10/2020                91.76%              91.21%             85.70%
           1/17/2020                91.36%              88.61%             85.87%
           1/24/2020                93.01%              89.86%             87.71%
           1/31/2020                91.15%              91.45%             87.49%
            2/7/2020                90.71%              90.57%             87.54%
           2/14/2020                91.98%              91.80%             88.57%
           2/21/2020                93.88%              92.24%             89.40%
           2/28/2020                92.84%              93.29%             87.38%
            3/6/2020                93.16%              92.41%             86.54%
           3/13/2020                92.40%              92.21%             86.77%
           3/20/2020                92.11%              91.32%             86.08%
           3/27/2020                92.84%              92.48%             85.57%
            4/3/2020                92.67%              92.13%             85.31%
           4/10/2020                91.55%              90.54%             83.16%
           4/17/2020                89.62%              89.39%             77.21%
           4/24/2020                91.24%              89.10%             78.86%
            5/1/2020                90.28%              87.83%             74.97%
            5/8/2020                89.99%              86.81%             73.76%
           5/15/2020                89.52%              87.39%             68.94%
           5/22/2020                91.19%              89.52%             71.72%
           5/29/2020                92.30%              89.52%             76.49%
            6/5/2020                90.39%              91.07%             78.77%
           6/12/2020                90.69%              89.70%             76.53%
           6/19/2020                91.74%              90.84%             78.71%
           6/26/2020                90.86%              90.69%             79.10%
            7/3/2020                91.23%              91.33%             80.82%
           7/10/2020                90.70%              87.31%             76.73%
           7/17/2020                85.34%              82.91%             72.91%
           7/24/2020                82.35%              79.73%             71.31%
           7/31/2020                83.76%              82.12%             69.25%
            8/7/2020                82.94%              81.46%             68.71%
           8/14/2020                81.58%              82.19%             68.64%
           8/21/2020                85.26%              86.07%             72.57%
           8/28/2020                87.54%              89.07%             74.18%
            9/4/2020                87.98%              89.12%             76.73%
           9/11/2020                88.70%              87.48%             78.62%
           9/18/2020                86.21%              86.46%             75.57%
           9/25/2020                84.03%              88.35%             78.41%
           10/2/2020                85.86%              89.45%             77.11%
           10/9/2020                85.56%              88.95%             77.42%
          10/16/2020                85.32%              85.67%             75.94%
          10/23/2020                80.66%              86.45%             73.32%
          10/30/2020                81.53%              85.33%             73.61%
           11/6/2020                84.34%              83.54%             75.52%
          11/13/2020                85.10%              86.43%             78.15%
          11/20/2020                87.24%              88.14%             74.47%
Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 4 of 99


11/27/2020           84.28%            84.87%            73.05%
 12/4/2020           78.16%            84.70%            66.20%
12/11/2020           74.78%            79.52%            60.42%
12/18/2020           68.76%            73.13%            53.19%
12/25/2020           62.13%            72.35%            50.06%
  1/1/2021           63.90%            71.41%            45.40%
  1/8/2021           71.03%            77.67%            54.82%
 1/15/2021           72.77%            76.23%            60.48%
 1/22/2021           77.71%            76.40%            64.25%
 1/29/2021           77.60%            81.82%            68.10%
  2/5/2021           76.79%            81.52%            68.29%
 2/12/2021           79.91%            87.06%            72.27%
 2/19/2021           77.06%            82.45%            73.61%
 2/26/2021           73.12%            89.34%            75.72%
  3/5/2021           77.93%            90.88%            74.42%
 3/12/2021           83.69%            90.84%            77.64%
 3/19/2021           85.50%            91.06%            78.04%
 3/26/2021           86.73%            91.79%            78.94%
  4/2/2021           87.19%            91.67%            78.66%
             Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 5 of 99


          Region     Postal Week End Date   First-Class Mail    USPS Marketing Mail   Periodicals
Eastern                         1/10/2020                91.32%              90.73%             85.66%
Eastern                         1/17/2020                91.59%              87.71%             85.13%
Eastern                         1/24/2020                92.96%              89.40%             88.00%
Eastern                         1/31/2020                91.25%              91.18%             86.20%
Eastern                          2/7/2020                91.56%              91.00%             87.99%
Eastern                         2/14/2020                92.34%              91.56%             88.10%
Eastern                         2/21/2020                93.93%              92.00%             89.59%
Eastern                         2/28/2020                92.73%              92.74%             87.09%
Eastern                          3/6/2020                93.09%              91.93%             86.94%
Eastern                         3/13/2020                92.42%              91.85%             86.51%
Eastern                         3/20/2020                92.25%              90.71%             85.09%
Eastern                         3/27/2020                92.92%              91.74%             84.89%
Eastern                          4/3/2020                92.47%              91.80%             84.31%
Eastern                         4/10/2020                90.92%              88.14%             81.58%
Eastern                         4/17/2020                88.31%              86.31%             73.21%
Eastern                         4/24/2020                90.19%              85.79%             73.83%
Eastern                          5/1/2020                89.37%              83.70%             67.38%
Eastern                          5/8/2020                88.88%              82.53%             65.97%
Eastern                         5/15/2020                88.60%              84.42%             63.87%
Eastern                         5/22/2020                90.50%              87.58%             66.06%
Eastern                         5/29/2020                91.96%              87.94%             72.39%
Eastern                          6/5/2020                90.11%              90.07%             76.41%
Eastern                         6/12/2020                90.40%              88.73%             73.99%
Eastern                         6/19/2020                91.50%              90.00%             75.49%
Eastern                         6/26/2020                90.91%              89.93%             76.59%
Eastern                          7/3/2020                91.38%              91.16%             78.57%
Eastern                         7/10/2020                90.39%              87.14%             75.25%
Eastern                         7/17/2020                84.86%              81.74%             70.89%
Eastern                         7/24/2020                81.11%              77.31%             67.82%
Eastern                         7/31/2020                82.25%              79.88%             66.92%
Eastern                          8/7/2020                81.83%              79.33%             67.25%
Eastern                         8/14/2020                80.39%              79.27%             67.99%
Eastern                         8/21/2020                84.43%              84.04%             71.72%
Eastern                         8/28/2020                87.30%              87.56%             73.43%
Eastern                          9/4/2020                87.67%              87.76%             73.90%
Eastern                         9/11/2020                87.77%              86.39%             77.82%
Eastern                         9/18/2020                85.44%              84.87%             74.48%
Eastern                         9/25/2020                82.35%              86.39%             76.80%
Eastern                         10/2/2020                84.56%              88.04%             74.51%
Eastern                         10/9/2020                83.71%              86.25%             76.62%
Eastern                        10/16/2020                83.09%              82.71%             74.52%
Eastern                        10/23/2020                77.64%              82.85%             70.00%
Eastern                        10/30/2020                78.07%              80.59%             69.55%
Eastern                         11/6/2020                81.24%              78.34%             72.56%
Eastern                        11/13/2020                82.95%              83.58%             75.92%
Eastern                        11/20/2020                85.50%              85.50%             70.70%
Eastern                        11/27/2020                82.80%              82.03%             69.83%
Eastern                         12/4/2020                75.37%              82.14%             62.19%
Eastern                        12/11/2020                70.84%              75.65%             53.54%
Eastern                        12/18/2020                61.74%              68.39%             45.85%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 6 of 99


Eastern                  12/25/2020          53.78%          65.94%           43.83%
Eastern                    1/1/2021          54.62%          62.75%           35.85%
Eastern                    1/8/2021          64.06%          70.70%           46.87%
Eastern                   1/15/2021          66.75%          69.77%           55.72%
Eastern                   1/22/2021          71.96%          69.77%           57.02%
Eastern                   1/29/2021          73.72%          76.67%           58.41%
Eastern                    2/5/2021          67.88%          73.86%           58.60%
Eastern                   2/12/2021          74.26%          82.75%           66.91%
Eastern                   2/19/2021          76.38%          81.23%           71.90%
Eastern                   2/26/2021          74.37%          88.79%           75.39%
Eastern                    3/5/2021          79.24%          90.04%           73.15%
Eastern                   3/12/2021          83.29%          89.45%           75.42%
Eastern                   3/19/2021          85.13%          89.92%           75.30%
Eastern                   3/26/2021          86.18%          90.86%           77.65%
Eastern                    4/2/2021          86.54%          90.58%           75.67%
Western                   1/10/2020          92.19%          91.70%           85.87%
Western                   1/17/2020          91.11%          89.62%           86.87%
Western                   1/24/2020          93.05%          90.32%           87.40%
Western                   1/31/2020          91.04%          91.71%           88.71%
Western                    2/7/2020          89.92%          90.04%           87.07%
Western                   2/14/2020          91.63%          92.08%           89.08%
Western                   2/21/2020          93.83%          92.47%           89.27%
Western                   2/28/2020          92.93%          93.77%           87.60%
Western                    3/6/2020          93.23%          92.88%           86.18%
Western                   3/13/2020          92.38%          92.65%           87.11%
Western                   3/20/2020          91.97%          92.03%           87.14%
Western                   3/27/2020          92.75%          93.38%           86.43%
Western                    4/3/2020          92.78%          92.90%           86.25%
Western                   4/10/2020          92.14%          93.10%           84.81%
Western                   4/17/2020          90.79%          92.62%           81.72%
Western                   4/24/2020          92.27%          92.83%           84.36%
Western                    5/1/2020          91.13%          92.29%           81.86%
Western                    5/8/2020          91.01%          91.60%           81.16%
Western                   5/15/2020          90.39%          90.82%           75.89%
Western                   5/22/2020          91.83%          92.10%           79.49%
Western                   5/29/2020          92.61%          91.15%           81.41%
Western                    6/5/2020          90.63%          92.13%           81.49%
Western                   6/12/2020          90.94%          90.88%           79.69%
Western                   6/19/2020          91.96%          91.83%           82.66%
Western                   6/26/2020          90.83%          91.55%           81.69%
Western                    7/3/2020          91.05%          91.47%           83.03%
Western                   7/10/2020          90.99%          87.56%           78.31%
Western                   7/17/2020          85.81%          84.25%           75.83%
Western                   7/24/2020          83.52%          82.31%           75.03%
Western                   7/31/2020          85.14%          84.31%           71.83%
Western                    8/7/2020          83.89%          83.66%           70.43%
Western                   8/14/2020          82.69%          85.61%           69.41%
Western                   8/21/2020          86.08%          88.37%           73.75%
Western                   8/28/2020          87.76%          90.64%           75.02%
Western                    9/4/2020          88.27%          90.58%           79.86%
Western                   9/11/2020          89.57%          88.71%           79.52%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 7 of 99


Western                   9/18/2020          86.95%          88.27%           77.21%
Western                   9/25/2020          85.66%          90.54%           80.15%
Western                   10/2/2020          87.09%          91.00%           79.53%
Western                   10/9/2020          87.29%          91.79%           78.23%
Western                  10/16/2020          87.45%          88.87%           77.80%
Western                  10/23/2020          83.61%          90.32%           76.30%
Western                  10/30/2020          84.98%          90.78%           78.00%
Western                   11/6/2020          87.35%          89.57%           78.87%
Western                  11/13/2020          87.16%          89.59%           80.79%
Western                  11/20/2020          88.88%          91.02%           78.90%
Western                  11/27/2020          85.64%          88.28%           76.59%
Western                   12/4/2020          80.76%          87.50%           69.81%
Western                  12/11/2020          78.41%          83.74%           66.70%
Western                  12/18/2020          75.20%          78.53%           61.26%
Western                  12/25/2020          69.99%          79.93%           55.43%
Western                    1/1/2021          73.47%          81.35%           57.17%
Western                    1/8/2021          77.98%          85.44%           65.81%
Western                   1/15/2021          78.82%          83.95%           66.58%
Western                   1/22/2021          83.89%          84.31%           73.06%
Western                   1/29/2021          81.57%          87.78%           76.63%
Western                    2/5/2021          79.44%          89.38%           77.52%
Western                   2/12/2021          81.33%          92.28%           78.87%
Western                   2/19/2021          77.89%          84.14%           75.74%
Western                   2/26/2021          71.84%          89.94%           76.13%
Western                    3/5/2021          76.66%          91.79%           75.61%
Western                   3/12/2021          84.07%          92.01%           79.72%
Western                   3/19/2021          85.90%          92.44%           81.20%
Western                   3/26/2021          87.27%          92.88%           80.37%
Western                    4/2/2021          87.85%          92.67%           81.76%
                   Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 8 of 99


          Region             Division   Postal Week End Date   First-Class Mail   USPS Marketing Mail   Periodicals
Eastern                Chesapeake                  1/10/2020               89.14%              89.18%            82.93%
Eastern                Chesapeake                  1/17/2020               91.12%              85.04%            87.45%
Eastern                Chesapeake                  1/24/2020               92.29%              89.68%            89.14%
Eastern                Chesapeake                  1/31/2020               90.84%              92.36%            85.96%
Eastern                Chesapeake                   2/7/2020               91.53%              92.47%            87.24%
Eastern                Chesapeake                  2/14/2020               92.61%              92.97%            88.26%
Eastern                Chesapeake                  2/21/2020               93.86%              92.94%            90.08%
Eastern                Chesapeake                  2/28/2020               92.80%              94.16%            88.96%
Eastern                Chesapeake                   3/6/2020               93.06%              93.60%            87.05%
Eastern                Chesapeake                  3/13/2020               91.89%              93.21%            88.27%
Eastern                Chesapeake                  3/20/2020               92.36%              93.21%            87.10%
Eastern                Chesapeake                  3/27/2020               93.01%              92.70%            86.44%
Eastern                Chesapeake                   4/3/2020               93.15%              93.28%            88.09%
Eastern                Chesapeake                  4/10/2020               91.77%              92.16%            87.06%
Eastern                Chesapeake                  4/17/2020               90.82%              90.45%            77.23%
Eastern                Chesapeake                  4/24/2020               91.42%              90.31%            81.83%
Eastern                Chesapeake                   5/1/2020               90.80%              86.92%            77.29%
Eastern                Chesapeake                   5/8/2020               89.62%              87.04%            77.61%
Eastern                Chesapeake                  5/15/2020               89.00%              87.66%            69.25%
Eastern                Chesapeake                  5/22/2020               89.26%              87.59%            72.59%
Eastern                Chesapeake                  5/29/2020               91.88%              88.86%            80.80%
Eastern                Chesapeake                   6/5/2020               88.91%              89.93%            79.78%
Eastern                Chesapeake                  6/12/2020               89.84%              87.53%            79.18%
Eastern                Chesapeake                  6/19/2020               91.05%              90.01%            80.35%
Eastern                Chesapeake                  6/26/2020               90.70%              90.94%            82.25%
Eastern                Chesapeake                   7/3/2020               91.23%              92.94%            84.28%
Eastern                Chesapeake                  7/10/2020               89.59%              89.60%            82.14%
Eastern                Chesapeake                  7/17/2020               85.46%              84.43%            70.94%
Eastern                Chesapeake                  7/24/2020               77.84%              78.26%            71.90%
Eastern                Chesapeake                  7/31/2020               78.80%              81.42%            69.81%
Eastern                Chesapeake                   8/7/2020               77.11%              78.47%            69.85%
Eastern                Chesapeake                  8/14/2020               75.39%              78.92%            68.45%
Eastern                Chesapeake                  8/21/2020               80.35%              81.81%            70.36%
Eastern                Chesapeake                  8/28/2020               83.99%              87.21%            70.72%
Eastern                Chesapeake                   9/4/2020               82.78%              84.07%            62.85%
Eastern                Chesapeake                  9/11/2020               82.78%              84.02%            73.92%
Eastern                Chesapeake                  9/18/2020               81.14%              82.19%            70.85%
Eastern                Chesapeake                  9/25/2020               76.72%              83.78%            72.50%
Eastern                Chesapeake                  10/2/2020               80.49%              88.09%            71.04%
Eastern                Chesapeake                  10/9/2020               78.99%              84.66%            72.89%
Eastern                Chesapeake                 10/16/2020               77.49%              81.39%            69.68%
Eastern                Chesapeake                 10/23/2020               65.18%              76.27%            64.65%
Eastern                Chesapeake                 10/30/2020               62.45%              72.49%            62.03%
Eastern                Chesapeake                  11/6/2020               67.44%              69.44%            66.26%
Eastern                Chesapeake                 11/13/2020               73.31%              79.66%            72.46%
Eastern                Chesapeake                 11/20/2020               80.56%              84.61%            64.65%
Eastern                Chesapeake                 11/27/2020               77.17%              78.46%            63.39%
Eastern                Chesapeake                  12/4/2020               68.53%              80.80%            61.10%
Eastern                Chesapeake                 12/11/2020               61.48%              74.25%            59.85%
Eastern                Chesapeake                 12/18/2020               46.18%              60.25%            48.90%
Eastern                Chesapeake                 12/25/2020               36.27%              56.79%            41.43%
Eastern                Chesapeake                   1/1/2021               39.20%              53.88%            39.62%
Eastern                Chesapeake                   1/8/2021               46.73%              67.76%            35.34%
Eastern                Chesapeake                  1/15/2021               49.50%              57.93%            49.69%
Eastern                Chesapeake                  1/22/2021               55.47%              56.31%            51.78%
Eastern                Chesapeake                  1/29/2021               57.59%              63.48%            48.00%
Eastern                Chesapeake                   2/5/2021               45.62%              51.17%            48.50%
Eastern                Chesapeake                  2/12/2021               58.84%              68.03%            48.53%
Eastern                Chesapeake                  2/19/2021               64.66%              66.86%            55.68%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 9 of 99


Eastern       Chesapeake            2/26/2021      63.30%        79.01%       61.28%
Eastern       Chesapeake             3/5/2021      72.11%        82.85%       60.13%
Eastern       Chesapeake            3/12/2021      76.42%        83.30%       66.07%
Eastern       Chesapeake            3/19/2021      77.21%        81.83%       60.38%
Eastern       Chesapeake            3/26/2021      80.27%        86.03%       64.33%
Eastern       Chesapeake             4/2/2021      82.04%        85.59%       61.30%
Eastern       Coastal Southeast     1/10/2020      91.99%        89.64%       84.61%
Eastern       Coastal Southeast     1/17/2020      91.50%        86.65%       85.63%
Eastern       Coastal Southeast     1/24/2020      93.45%        87.47%       88.56%
Eastern       Coastal Southeast     1/31/2020      90.57%        88.33%       86.29%
Eastern       Coastal Southeast      2/7/2020      91.87%        88.87%       86.01%
Eastern       Coastal Southeast     2/14/2020      92.44%        90.01%       87.46%
Eastern       Coastal Southeast     2/21/2020      93.85%        90.68%       90.87%
Eastern       Coastal Southeast     2/28/2020      92.66%        91.35%       88.71%
Eastern       Coastal Southeast      3/6/2020      93.55%        90.89%       86.34%
Eastern       Coastal Southeast     3/13/2020      92.43%        90.15%       84.80%
Eastern       Coastal Southeast     3/20/2020      92.62%        89.90%       84.22%
Eastern       Coastal Southeast     3/27/2020      93.33%        91.83%       87.11%
Eastern       Coastal Southeast      4/3/2020      93.57%        92.87%       86.14%
Eastern       Coastal Southeast     4/10/2020      92.48%        93.46%       87.75%
Eastern       Coastal Southeast     4/17/2020      92.02%        92.83%       83.29%
Eastern       Coastal Southeast     4/24/2020      92.88%        91.99%       84.77%
Eastern       Coastal Southeast      5/1/2020      91.99%        90.42%       81.80%
Eastern       Coastal Southeast      5/8/2020      92.03%        91.41%       77.98%
Eastern       Coastal Southeast     5/15/2020      90.68%        88.79%       70.58%
Eastern       Coastal Southeast     5/22/2020      92.45%        89.97%       74.75%
Eastern       Coastal Southeast     5/29/2020      93.11%        89.14%       80.38%
Eastern       Coastal Southeast      6/5/2020      90.70%        89.62%       80.54%
Eastern       Coastal Southeast     6/12/2020      91.14%        88.18%       79.06%
Eastern       Coastal Southeast     6/19/2020      92.18%        88.95%       82.31%
Eastern       Coastal Southeast     6/26/2020      91.08%        88.76%       84.34%
Eastern       Coastal Southeast      7/3/2020      91.59%        89.89%       79.68%
Eastern       Coastal Southeast     7/10/2020      90.83%        87.08%       79.21%
Eastern       Coastal Southeast     7/17/2020      85.18%        79.65%       74.97%
Eastern       Coastal Southeast     7/24/2020      81.37%        76.21%       66.38%
Eastern       Coastal Southeast     7/31/2020      86.07%        79.99%       74.45%
Eastern       Coastal Southeast      8/7/2020      84.85%        80.66%       68.38%
Eastern       Coastal Southeast     8/14/2020      84.06%        84.50%       73.30%
Eastern       Coastal Southeast     8/21/2020      86.48%        83.61%       72.98%
Eastern       Coastal Southeast     8/28/2020      88.47%        86.23%       76.71%
Eastern       Coastal Southeast      9/4/2020      88.86%        87.16%       77.72%
Eastern       Coastal Southeast     9/11/2020      88.54%        84.77%       79.22%
Eastern       Coastal Southeast     9/18/2020      86.34%        84.43%       78.11%
Eastern       Coastal Southeast     9/25/2020      83.37%        85.16%       77.86%
Eastern       Coastal Southeast     10/2/2020      84.73%        85.92%       72.06%
Eastern       Coastal Southeast     10/9/2020      83.82%        82.80%       68.38%
Eastern       Coastal Southeast    10/16/2020      83.57%        77.81%       67.66%
Eastern       Coastal Southeast    10/23/2020      79.32%        79.73%       70.52%
Eastern       Coastal Southeast    10/30/2020      80.28%        79.22%       73.08%
Eastern       Coastal Southeast     11/6/2020      82.93%        78.16%       71.75%
Eastern       Coastal Southeast    11/13/2020      84.12%        82.89%       74.40%
Eastern       Coastal Southeast    11/20/2020      85.98%        86.83%       74.93%
Eastern       Coastal Southeast    11/27/2020      83.63%        86.80%       76.91%
Eastern       Coastal Southeast     12/4/2020      76.66%        83.18%       67.97%
Eastern       Coastal Southeast    12/11/2020      73.18%        79.65%       54.45%
Eastern       Coastal Southeast    12/18/2020      68.70%        78.71%       52.13%
Eastern       Coastal Southeast    12/25/2020      65.03%        74.59%       49.69%
Eastern       Coastal Southeast      1/1/2021      64.08%        72.71%       52.03%
Eastern       Coastal Southeast      1/8/2021      70.94%        77.23%       67.48%
Eastern       Coastal Southeast     1/15/2021      73.92%        81.15%       69.86%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 10 of 99


Eastern        Coastal Southeast    1/22/2021      80.01%        81.93%        71.89%
Eastern        Coastal Southeast    1/29/2021      81.13%        86.26%        73.95%
Eastern        Coastal Southeast     2/5/2021      81.23%        88.49%        75.86%
Eastern        Coastal Southeast    2/12/2021      84.09%        91.37%        79.65%
Eastern        Coastal Southeast    2/19/2021      83.31%        91.55%        82.23%
Eastern        Coastal Southeast    2/26/2021      77.55%        93.75%        85.68%
Eastern        Coastal Southeast     3/5/2021      80.07%        91.73%        76.19%
Eastern        Coastal Southeast    3/12/2021      82.92%        89.38%        76.67%
Eastern        Coastal Southeast    3/19/2021      85.43%        90.24%        78.32%
Eastern        Coastal Southeast    3/26/2021      86.07%        90.95%        81.42%
Eastern        Coastal Southeast     4/2/2021      86.33%        90.76%        79.39%
Eastern        Lakeshores           1/10/2020      92.03%        94.04%        89.37%
Eastern        Lakeshores           1/17/2020      92.27%        92.18%        88.44%
Eastern        Lakeshores           1/24/2020      93.70%        92.28%        89.96%
Eastern        Lakeshores           1/31/2020      92.04%        93.44%        87.83%
Eastern        Lakeshores            2/7/2020      92.04%        93.08%        92.30%
Eastern        Lakeshores           2/14/2020      92.80%        92.87%        90.61%
Eastern        Lakeshores           2/21/2020      94.32%        93.14%        91.78%
Eastern        Lakeshores           2/28/2020      92.83%        94.00%        90.72%
Eastern        Lakeshores            3/6/2020      93.03%        91.68%        88.18%
Eastern        Lakeshores           3/13/2020      92.96%        93.44%        89.41%
Eastern        Lakeshores           3/20/2020      92.83%        93.28%        85.88%
Eastern        Lakeshores           3/27/2020      93.22%        92.56%        86.94%
Eastern        Lakeshores            4/3/2020      91.19%        89.24%        86.32%
Eastern        Lakeshores           4/10/2020      88.94%        84.47%        83.59%
Eastern        Lakeshores           4/17/2020      84.45%        82.44%        80.32%
Eastern        Lakeshores           4/24/2020      88.43%        77.15%        72.32%
Eastern        Lakeshores            5/1/2020      87.50%        78.83%        70.50%
Eastern        Lakeshores            5/8/2020      88.12%        77.87%        61.47%
Eastern        Lakeshores           5/15/2020      87.61%        81.02%        70.86%
Eastern        Lakeshores           5/22/2020      89.81%        89.68%        66.58%
Eastern        Lakeshores           5/29/2020      92.38%        89.23%        75.13%
Eastern        Lakeshores            6/5/2020      91.40%        91.91%        81.72%
Eastern        Lakeshores           6/12/2020      91.04%        91.23%        80.16%
Eastern        Lakeshores           6/19/2020      91.78%        90.77%        75.11%
Eastern        Lakeshores           6/26/2020      91.24%        90.23%        75.93%
Eastern        Lakeshores            7/3/2020      91.34%        90.22%        78.20%
Eastern        Lakeshores           7/10/2020      89.48%        85.43%        68.99%
Eastern        Lakeshores           7/17/2020      82.71%        79.16%        73.98%
Eastern        Lakeshores           7/24/2020      79.15%        73.00%        67.32%
Eastern        Lakeshores           7/31/2020      75.94%        73.07%        62.78%
Eastern        Lakeshores            8/7/2020      76.47%        72.87%        71.86%
Eastern        Lakeshores           8/14/2020      77.01%        71.22%        70.37%
Eastern        Lakeshores           8/21/2020      82.00%        81.11%        76.82%
Eastern        Lakeshores           8/28/2020      86.77%        86.81%        76.75%
Eastern        Lakeshores            9/4/2020      87.25%        87.88%        79.44%
Eastern        Lakeshores           9/11/2020      87.49%        87.75%        82.21%
Eastern        Lakeshores           9/18/2020      85.96%        87.26%        77.33%
Eastern        Lakeshores           9/25/2020      82.88%        87.65%        80.26%
Eastern        Lakeshores           10/2/2020      83.46%        85.33%        75.26%
Eastern        Lakeshores           10/9/2020      82.95%        84.74%        81.66%
Eastern        Lakeshores          10/16/2020      81.43%        80.51%        79.94%
Eastern        Lakeshores          10/23/2020      77.49%        82.94%        74.96%
Eastern        Lakeshores          10/30/2020      78.48%        82.90%        77.06%
Eastern        Lakeshores           11/6/2020      82.00%        79.89%        79.39%
Eastern        Lakeshores          11/13/2020      83.62%        82.93%        79.68%
Eastern        Lakeshores          11/20/2020      84.91%        82.25%        75.08%
Eastern        Lakeshores          11/27/2020      81.20%        75.28%        74.34%
Eastern        Lakeshores           12/4/2020      71.59%        73.85%        61.82%
Eastern        Lakeshores          12/11/2020      67.27%        64.92%        41.67%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 11 of 99


Eastern        Lakeshores          12/18/2020      58.28%        56.34%        33.25%
Eastern        Lakeshores          12/25/2020      52.38%        62.17%        29.97%
Eastern        Lakeshores            1/1/2021      51.12%        62.25%        20.24%
Eastern        Lakeshores            1/8/2021      62.05%        66.77%        33.53%
Eastern        Lakeshores           1/15/2021      65.14%        62.84%        42.58%
Eastern        Lakeshores           1/22/2021      71.73%        63.88%        50.75%
Eastern        Lakeshores           1/29/2021      71.94%        72.25%        55.54%
Eastern        Lakeshores            2/5/2021      72.77%        75.74%        62.91%
Eastern        Lakeshores           2/12/2021      77.55%        81.07%        71.59%
Eastern        Lakeshores           2/19/2021      74.11%        77.54%        71.38%
Eastern        Lakeshores           2/26/2021      76.77%        90.66%        81.81%
Eastern        Lakeshores            3/5/2021      80.14%        92.84%        80.89%
Eastern        Lakeshores           3/12/2021      85.28%        92.47%        81.01%
Eastern        Lakeshores           3/19/2021      86.17%        93.62%        82.09%
Eastern        Lakeshores           3/26/2021      87.35%        93.72%        83.83%
Eastern        Lakeshores            4/2/2021      87.46%        92.98%        82.42%
Eastern        Mid-Atlantic         1/10/2020      91.74%        90.46%        86.63%
Eastern        Mid-Atlantic         1/17/2020      91.44%        86.02%        84.18%
Eastern        Mid-Atlantic         1/24/2020      92.95%        88.93%        88.79%
Eastern        Mid-Atlantic         1/31/2020      91.42%        90.76%        87.64%
Eastern        Mid-Atlantic          2/7/2020      90.88%        90.16%        86.88%
Eastern        Mid-Atlantic         2/14/2020      92.17%        91.10%        88.73%
Eastern        Mid-Atlantic         2/21/2020      94.24%        91.57%        88.93%
Eastern        Mid-Atlantic         2/28/2020      93.00%        92.82%        87.11%
Eastern        Mid-Atlantic          3/6/2020      93.20%        91.74%        88.87%
Eastern        Mid-Atlantic         3/13/2020      92.79%        91.59%        87.94%
Eastern        Mid-Atlantic         3/20/2020      93.09%        90.71%        87.01%
Eastern        Mid-Atlantic         3/27/2020      93.89%        92.92%        88.10%
Eastern        Mid-Atlantic          4/3/2020      94.13%        93.96%        86.48%
Eastern        Mid-Atlantic         4/10/2020      94.12%        93.90%        86.38%
Eastern        Mid-Atlantic         4/17/2020      92.52%        93.45%        79.63%
Eastern        Mid-Atlantic         4/24/2020      93.58%        93.84%        83.78%
Eastern        Mid-Atlantic          5/1/2020      92.62%        92.92%        76.28%
Eastern        Mid-Atlantic          5/8/2020      91.60%        91.11%        77.47%
Eastern        Mid-Atlantic         5/15/2020      91.25%        90.28%        70.16%
Eastern        Mid-Atlantic         5/22/2020      92.59%        90.76%        75.33%
Eastern        Mid-Atlantic         5/29/2020      93.04%        89.04%        77.28%
Eastern        Mid-Atlantic          6/5/2020      91.20%        91.02%        76.83%
Eastern        Mid-Atlantic         6/12/2020      91.87%        89.42%        78.51%
Eastern        Mid-Atlantic         6/19/2020      92.01%        91.60%        78.54%
Eastern        Mid-Atlantic         6/26/2020      91.88%        91.01%        79.05%
Eastern        Mid-Atlantic          7/3/2020      92.60%        92.16%        79.44%
Eastern        Mid-Atlantic         7/10/2020      91.90%        87.60%        73.60%
Eastern        Mid-Atlantic         7/17/2020      88.02%        82.35%        71.29%
Eastern        Mid-Atlantic         7/24/2020      83.71%        77.65%        68.05%
Eastern        Mid-Atlantic         7/31/2020      84.74%        80.00%        66.66%
Eastern        Mid-Atlantic          8/7/2020      86.05%        83.37%        60.83%
Eastern        Mid-Atlantic         8/14/2020      83.33%        79.87%        67.26%
Eastern        Mid-Atlantic         8/21/2020      86.36%        85.23%        70.97%
Eastern        Mid-Atlantic         8/28/2020      88.35%        89.28%        73.83%
Eastern        Mid-Atlantic          9/4/2020      88.82%        90.56%        73.79%
Eastern        Mid-Atlantic         9/11/2020      88.56%        87.13%        78.49%
Eastern        Mid-Atlantic         9/18/2020      85.23%        85.06%        77.05%
Eastern        Mid-Atlantic         9/25/2020      81.76%        86.13%        77.17%
Eastern        Mid-Atlantic         10/2/2020      84.58%        89.12%        75.82%
Eastern        Mid-Atlantic         10/9/2020      83.25%        88.58%        77.80%
Eastern        Mid-Atlantic        10/16/2020      83.67%        86.44%        75.93%
Eastern        Mid-Atlantic        10/23/2020      76.92%        82.11%        68.90%
Eastern        Mid-Atlantic        10/30/2020      77.77%        75.95%        65.90%
Eastern        Mid-Atlantic         11/6/2020      81.00%        71.88%        69.47%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 12 of 99


Eastern        Mid-Atlantic        11/13/2020      81.77%        79.59%        71.44%
Eastern        Mid-Atlantic        11/20/2020      84.23%        84.10%        69.54%
Eastern        Mid-Atlantic        11/27/2020      82.74%        80.75%        67.50%
Eastern        Mid-Atlantic         12/4/2020      74.63%        82.22%        61.17%
Eastern        Mid-Atlantic        12/11/2020      69.11%        75.08%        51.18%
Eastern        Mid-Atlantic        12/18/2020      60.83%        63.68%        48.33%
Eastern        Mid-Atlantic        12/25/2020      54.85%        61.45%        48.61%
Eastern        Mid-Atlantic          1/1/2021      54.55%        62.12%        50.65%
Eastern        Mid-Atlantic          1/8/2021      63.48%        74.66%        57.50%
Eastern        Mid-Atlantic         1/15/2021      68.49%        76.08%        61.86%
Eastern        Mid-Atlantic         1/22/2021      73.98%        74.59%        60.64%
Eastern        Mid-Atlantic         1/29/2021      76.16%        78.33%        64.73%
Eastern        Mid-Atlantic          2/5/2021      76.42%        81.37%        65.35%
Eastern        Mid-Atlantic         2/12/2021      78.39%        86.63%        74.04%
Eastern        Mid-Atlantic         2/19/2021      75.40%        82.23%        73.30%
Eastern        Mid-Atlantic         2/26/2021      72.45%        87.69%        73.66%
Eastern        Mid-Atlantic          3/5/2021      78.00%        89.39%        72.85%
Eastern        Mid-Atlantic         3/12/2021      81.34%        87.73%        75.95%
Eastern        Mid-Atlantic         3/19/2021      84.16%        89.58%        75.55%
Eastern        Mid-Atlantic         3/26/2021      85.50%        90.45%        76.40%
Eastern        Mid-Atlantic          4/2/2021      85.85%        89.65%        75.63%
Eastern        New England          1/10/2020      92.24%        91.11%        86.05%
Eastern        New England          1/17/2020      92.53%        89.22%        83.29%
Eastern        New England          1/24/2020      93.51%        90.16%        85.44%
Eastern        New England          1/31/2020      92.27%        92.31%        84.67%
Eastern        New England           2/7/2020      92.06%        91.38%        86.56%
Eastern        New England          2/14/2020      92.47%        91.39%        85.45%
Eastern        New England          2/21/2020      94.15%        92.33%        87.50%
Eastern        New England          2/28/2020      93.32%        92.31%        83.10%
Eastern        New England           3/6/2020      93.25%        93.31%        82.76%
Eastern        New England          3/13/2020      92.59%        91.44%        84.54%
Eastern        New England          3/20/2020      91.61%        87.92%        80.47%
Eastern        New England          3/27/2020      92.95%        91.74%        78.49%
Eastern        New England           4/3/2020      92.40%        91.41%        80.46%
Eastern        New England          4/10/2020      91.43%        82.52%        72.74%
Eastern        New England          4/17/2020      87.72%        79.21%        56.53%
Eastern        New England          4/24/2020      90.48%        86.27%        57.94%
Eastern        New England           5/1/2020      89.91%        84.41%        49.68%
Eastern        New England           5/8/2020      89.61%        84.14%        55.90%
Eastern        New England          5/15/2020      89.33%        85.91%        50.83%
Eastern        New England          5/22/2020      90.75%        86.93%        60.33%
Eastern        New England          5/29/2020      91.27%        87.12%        60.65%
Eastern        New England           6/5/2020      89.90%        89.13%        66.39%
Eastern        New England          6/12/2020      90.00%        86.41%        59.55%
Eastern        New England          6/19/2020      92.00%        88.40%        64.01%
Eastern        New England          6/26/2020      91.15%        88.82%        66.70%
Eastern        New England           7/3/2020      91.46%        91.10%        72.60%
Eastern        New England          7/10/2020      91.60%        87.90%        73.23%
Eastern        New England          7/17/2020      86.10%        81.72%        63.12%
Eastern        New England          7/24/2020      84.92%        80.60%        63.51%
Eastern        New England          7/31/2020      86.84%        86.04%        62.44%
Eastern        New England           8/7/2020      85.25%        82.32%        64.45%
Eastern        New England          8/14/2020      83.04%        80.83%        62.59%
Eastern        New England          8/21/2020      87.99%        89.03%        65.89%
Eastern        New England          8/28/2020      89.82%        89.22%        68.50%
Eastern        New England           9/4/2020      90.54%        90.13%        71.96%
Eastern        New England          9/11/2020      90.91%        88.54%        74.67%
Eastern        New England          9/18/2020      87.03%        82.45%        67.30%
Eastern        New England          9/25/2020      85.23%        87.49%        73.07%
Eastern        New England          10/2/2020      88.68%        91.99%        75.24%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 13 of 99


Eastern        New England          10/9/2020      88.51%        90.15%        74.46%
Eastern        New England         10/16/2020      88.08%        87.53%        75.04%
Eastern        New England         10/23/2020      86.19%        91.52%        70.15%
Eastern        New England         10/30/2020      86.99%        89.23%        68.24%
Eastern        New England          11/6/2020      88.67%        88.85%        67.80%
Eastern        New England         11/13/2020      89.15%        90.94%        77.40%
Eastern        New England         11/20/2020      89.60%        88.57%        68.37%
Eastern        New England         11/27/2020      87.55%        85.34%        64.54%
Eastern        New England          12/4/2020      83.16%        87.37%        54.63%
Eastern        New England         12/11/2020      79.93%        75.12%        39.52%
Eastern        New England         12/18/2020      70.39%        59.96%        34.62%
Eastern        New England         12/25/2020      57.58%        60.01%        31.33%
Eastern        New England           1/1/2021      61.97%        50.23%        19.40%
Eastern        New England           1/8/2021      72.13%        62.41%        32.57%
Eastern        New England          1/15/2021      75.01%        65.91%        46.01%
Eastern        New England          1/22/2021      78.58%        67.81%        51.85%
Eastern        New England          1/29/2021      80.64%        78.96%        48.25%
Eastern        New England           2/5/2021      74.89%        77.29%        50.38%
Eastern        New England          2/12/2021      81.74%        87.17%        61.51%
Eastern        New England          2/19/2021      84.36%        88.80%        74.02%
Eastern        New England          2/26/2021      79.79%        92.75%        76.77%
Eastern        New England           3/5/2021      83.67%        92.32%        73.15%
Eastern        New England          3/12/2021      88.22%        92.37%        74.37%
Eastern        New England          3/19/2021      89.66%        93.36%        79.37%
Eastern        New England          3/26/2021      89.48%        93.03%        80.96%
Eastern        New England           4/2/2021      89.46%        93.31%        75.17%
Eastern        New York Metro       1/10/2020      89.79%        88.69%        82.24%
Eastern        New York Metro       1/17/2020      89.76%        87.40%        78.71%
Eastern        New York Metro       1/24/2020      90.83%        88.28%        81.03%
Eastern        New York Metro       1/31/2020      89.67%        91.09%        81.49%
Eastern        New York Metro        2/7/2020      90.70%        90.34%        84.40%
Eastern        New York Metro       2/14/2020      90.83%        91.79%        86.01%
Eastern        New York Metro       2/21/2020      92.38%        92.63%        84.45%
Eastern        New York Metro       2/28/2020      91.37%        92.53%        81.64%
Eastern        New York Metro        3/6/2020      92.11%        91.09%        83.59%
Eastern        New York Metro       3/13/2020      91.00%        91.14%        79.48%
Eastern        New York Metro       3/20/2020      89.43%        87.89%        83.15%
Eastern        New York Metro       3/27/2020      88.95%        87.81%        78.02%
Eastern        New York Metro        4/3/2020      88.88%        83.07%        66.86%
Eastern        New York Metro       4/10/2020      83.33%        69.11%        55.71%
Eastern        New York Metro       4/17/2020      77.88%        66.45%        39.88%
Eastern        New York Metro       4/24/2020      78.60%        63.03%        38.01%
Eastern        New York Metro        5/1/2020      78.55%        57.21%        29.12%
Eastern        New York Metro        5/8/2020      74.95%        56.96%        26.29%
Eastern        New York Metro       5/15/2020      79.07%        70.24%        32.11%
Eastern        New York Metro       5/22/2020      85.54%        78.43%        40.02%
Eastern        New York Metro       5/29/2020      87.11%        83.24%        45.90%
Eastern        New York Metro        6/5/2020      85.43%        87.98%        56.55%
Eastern        New York Metro       6/12/2020      85.93%        89.98%        59.60%
Eastern        New York Metro       6/19/2020      87.93%        90.22%        69.51%
Eastern        New York Metro       6/26/2020      87.80%        89.99%        68.89%
Eastern        New York Metro        7/3/2020      88.61%        86.40%        73.81%
Eastern        New York Metro       7/10/2020      87.88%        85.58%        67.84%
Eastern        New York Metro       7/17/2020      81.38%        86.37%        70.61%
Eastern        New York Metro       7/24/2020      79.09%        84.48%        67.02%
Eastern        New York Metro       7/31/2020      84.89%        84.37%        65.24%
Eastern        New York Metro        8/7/2020      83.99%        80.76%        61.99%
Eastern        New York Metro       8/14/2020      80.30%        84.55%        63.03%
Eastern        New York Metro       8/21/2020      83.32%        86.32%        69.11%
Eastern        New York Metro       8/28/2020      85.51%        87.27%        73.94%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 14 of 99


Eastern        New York Metro        9/4/2020      87.60%        87.96%        69.13%
Eastern        New York Metro       9/11/2020      88.49%        87.00%        78.81%
Eastern        New York Metro       9/18/2020      86.68%        88.01%        75.17%
Eastern        New York Metro       9/25/2020      84.18%        90.17%        76.73%
Eastern        New York Metro       10/2/2020      86.91%        89.02%        78.72%
Eastern        New York Metro       10/9/2020      85.75%        90.64%        79.02%
Eastern        New York Metro      10/16/2020      86.51%        88.15%        72.76%
Eastern        New York Metro      10/23/2020      82.93%        89.40%        70.61%
Eastern        New York Metro      10/30/2020      84.27%        90.33%        74.74%
Eastern        New York Metro       11/6/2020      85.98%        89.18%        77.90%
Eastern        New York Metro      11/13/2020      86.07%        92.13%        83.00%
Eastern        New York Metro      11/20/2020      88.70%        89.30%        72.28%
Eastern        New York Metro      11/27/2020      85.21%        89.25%        75.40%
Eastern        New York Metro       12/4/2020      81.55%        91.23%        72.34%
Eastern        New York Metro      12/11/2020      74.87%        88.48%        74.63%
Eastern        New York Metro      12/18/2020      63.74%        80.68%        54.40%
Eastern        New York Metro      12/25/2020      49.31%        71.95%        54.07%
Eastern        New York Metro        1/1/2021      55.41%        74.58%        52.13%
Eastern        New York Metro        1/8/2021      66.77%        72.39%        58.74%
Eastern        New York Metro       1/15/2021      69.04%        74.40%        68.53%
Eastern        New York Metro       1/22/2021      71.24%        77.24%        63.20%
Eastern        New York Metro       1/29/2021      76.17%        83.95%        66.79%
Eastern        New York Metro        2/5/2021      54.07%        52.09%        40.26%
Eastern        New York Metro       2/12/2021      69.15%        82.12%        65.61%
Eastern        New York Metro       2/19/2021      76.40%        83.05%        70.65%
Eastern        New York Metro       2/26/2021      74.18%        89.91%        71.31%
Eastern        New York Metro        3/5/2021      80.53%        91.00%        76.25%
Eastern        New York Metro       3/12/2021      84.09%        92.19%        77.70%
Eastern        New York Metro       3/19/2021      87.44%        91.46%        77.08%
Eastern        New York Metro       3/26/2021      87.67%        92.32%        79.11%
Eastern        New York Metro        4/2/2021      87.42%        90.03%        77.52%
Western        Mid-South            1/10/2020      92.40%        90.85%        85.25%
Western        Mid-South            1/17/2020      91.89%        90.18%        87.18%
Western        Mid-South            1/24/2020      92.96%        89.29%        86.33%
Western        Mid-South            1/31/2020      92.12%        92.05%        87.16%
Western        Mid-South             2/7/2020      91.83%        91.35%        85.85%
Western        Mid-South            2/14/2020      92.73%        92.57%        88.11%
Western        Mid-South            2/21/2020      94.06%        92.27%        88.42%
Western        Mid-South            2/28/2020      92.66%        92.20%        86.59%
Western        Mid-South             3/6/2020      93.48%        93.03%        85.17%
Western        Mid-South            3/13/2020      92.54%        91.80%        86.36%
Western        Mid-South            3/20/2020      92.79%        91.24%        86.62%
Western        Mid-South            3/27/2020      93.14%        92.98%        85.74%
Western        Mid-South             4/3/2020      93.63%        93.12%        83.62%
Western        Mid-South            4/10/2020      93.69%        94.25%        86.47%
Western        Mid-South            4/17/2020      92.14%        93.81%        82.37%
Western        Mid-South            4/24/2020      93.57%        92.14%        85.88%
Western        Mid-South             5/1/2020      92.50%        91.29%        81.79%
Western        Mid-South             5/8/2020      92.40%        91.60%        80.45%
Western        Mid-South            5/15/2020      91.99%        90.44%        78.57%
Western        Mid-South            5/22/2020      93.09%        90.79%        80.41%
Western        Mid-South            5/29/2020      93.02%        88.89%        79.19%
Western        Mid-South             6/5/2020      91.89%        89.50%        76.98%
Western        Mid-South            6/12/2020      91.61%        88.60%        76.29%
Western        Mid-South            6/19/2020      92.50%        89.99%        76.96%
Western        Mid-South            6/26/2020      91.27%        89.73%        80.50%
Western        Mid-South             7/3/2020      91.54%        90.75%        78.86%
Western        Mid-South            7/10/2020      90.78%        85.27%        74.11%
Western        Mid-South            7/17/2020      86.52%        82.97%        76.46%
Western        Mid-South            7/24/2020      85.91%        79.99%        77.05%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 15 of 99


Western        Mid-South            7/31/2020      86.28%        80.13%        71.84%
Western        Mid-South             8/7/2020      86.15%        79.50%        68.95%
Western        Mid-South            8/14/2020      84.11%        83.62%        68.42%
Western        Mid-South            8/21/2020      87.71%        87.77%        72.69%
Western        Mid-South            8/28/2020      88.50%        89.48%        73.99%
Western        Mid-South             9/4/2020      88.42%        89.95%        77.76%
Western        Mid-South            9/11/2020      88.47%        86.37%        71.83%
Western        Mid-South            9/18/2020      85.61%        83.54%        74.23%
Western        Mid-South            9/25/2020      80.72%        84.86%        76.21%
Western        Mid-South            10/2/2020      85.09%        86.33%        75.50%
Western        Mid-South            10/9/2020      84.93%        88.31%        72.12%
Western        Mid-South           10/16/2020      84.76%        84.43%        73.83%
Western        Mid-South           10/23/2020      81.98%        88.31%        71.81%
Western        Mid-South           10/30/2020      84.02%        86.30%        76.83%
Western        Mid-South            11/6/2020      85.65%        85.45%        74.03%
Western        Mid-South           11/13/2020      85.56%        85.11%        72.69%
Western        Mid-South           11/20/2020      87.05%        86.82%        70.76%
Western        Mid-South           11/27/2020      83.57%        81.01%        65.33%
Western        Mid-South            12/4/2020      78.20%        79.02%        57.81%
Western        Mid-South           12/11/2020      76.97%        74.19%        49.21%
Western        Mid-South           12/18/2020      72.24%        64.42%        39.63%
Western        Mid-South           12/25/2020      65.66%        73.78%        34.78%
Western        Mid-South             1/1/2021      67.54%        70.52%        42.23%
Western        Mid-South             1/8/2021      71.68%        78.04%        52.69%
Western        Mid-South            1/15/2021      72.44%        75.20%        55.10%
Western        Mid-South            1/22/2021      78.32%        75.09%        61.28%
Western        Mid-South            1/29/2021      77.65%        79.68%        59.79%
Western        Mid-South             2/5/2021      80.89%        82.85%        62.87%
Western        Mid-South            2/12/2021      82.30%        87.14%        69.74%
Western        Mid-South            2/19/2021      70.66%        71.78%        56.32%
Western        Mid-South            2/26/2021      67.65%        86.57%        64.95%
Western        Mid-South             3/5/2021      74.08%        87.34%        62.32%
Western        Mid-South            3/12/2021      79.33%        88.37%        70.52%
Western        Mid-South            3/19/2021      83.39%        89.71%        73.36%
Western        Mid-South            3/26/2021      85.72%        89.47%        70.80%
Western        Mid-South             4/2/2021      86.20%        88.94%        72.71%
Western        Midwest              1/10/2020      91.32%        90.27%        85.28%
Western        Midwest              1/17/2020      90.49%        89.91%        88.03%
Western        Midwest              1/24/2020      92.78%        90.11%        86.36%
Western        Midwest              1/31/2020      89.72%        92.61%        88.16%
Western        Midwest               2/7/2020      90.06%        90.56%        88.36%
Western        Midwest              2/14/2020      91.69%        92.73%        89.87%
Western        Midwest              2/21/2020      94.15%        91.62%        89.68%
Western        Midwest              2/28/2020      93.67%        94.86%        88.82%
Western        Midwest               3/6/2020      93.70%        93.78%        86.68%
Western        Midwest              3/13/2020      92.19%        93.04%        88.39%
Western        Midwest              3/20/2020      92.45%        93.39%        88.54%
Western        Midwest              3/27/2020      92.37%        94.00%        87.32%
Western        Midwest               4/3/2020      93.20%        93.95%        85.15%
Western        Midwest              4/10/2020      92.01%        92.49%        81.14%
Western        Midwest              4/17/2020      90.39%        91.27%        80.88%
Western        Midwest              4/24/2020      92.35%        92.86%        81.74%
Western        Midwest               5/1/2020      90.98%        92.64%        76.21%
Western        Midwest               5/8/2020      90.92%        92.45%        79.22%
Western        Midwest              5/15/2020      90.83%        92.18%        79.65%
Western        Midwest              5/22/2020      92.57%        93.89%        82.79%
Western        Midwest              5/29/2020      93.60%        92.49%        84.08%
Western        Midwest               6/5/2020      90.40%        94.17%        80.29%
Western        Midwest              6/12/2020      91.22%        90.69%        83.09%
Western        Midwest              6/19/2020      92.86%        92.65%        85.18%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 16 of 99


Western        Midwest              6/26/2020      92.31%        92.96%        83.61%
Western        Midwest               7/3/2020      91.13%        92.61%        83.28%
Western        Midwest              7/10/2020      91.19%        87.84%        82.73%
Western        Midwest              7/17/2020      86.54%        86.63%        79.80%
Western        Midwest              7/24/2020      83.42%        88.16%        83.46%
Western        Midwest              7/31/2020      86.67%        89.87%        76.97%
Western        Midwest               8/7/2020      85.50%        88.78%        79.13%
Western        Midwest              8/14/2020      85.14%        88.80%        72.70%
Western        Midwest              8/21/2020      86.24%        89.88%        79.54%
Western        Midwest              8/28/2020      87.58%        92.45%        76.38%
Western        Midwest               9/4/2020      88.26%        91.64%        78.33%
Western        Midwest              9/11/2020      90.19%        89.11%        82.80%
Western        Midwest              9/18/2020      86.98%        90.40%        82.77%
Western        Midwest              9/25/2020      87.90%        92.74%        82.46%
Western        Midwest              10/2/2020      88.19%        92.95%        84.10%
Western        Midwest              10/9/2020      88.66%        93.30%        83.38%
Western        Midwest             10/16/2020      88.00%        88.71%        84.56%
Western        Midwest             10/23/2020      83.54%        88.39%        82.06%
Western        Midwest             10/30/2020      83.84%        89.75%        80.34%
Western        Midwest              11/6/2020      86.54%        85.25%        77.40%
Western        Midwest             11/13/2020      86.54%        84.29%        81.65%
Western        Midwest             11/20/2020      88.50%        88.31%        81.80%
Western        Midwest             11/27/2020      84.05%        85.79%        76.97%
Western        Midwest              12/4/2020      80.43%        83.09%        74.38%
Western        Midwest             12/11/2020      78.93%        82.07%        68.94%
Western        Midwest             12/18/2020      76.55%        74.98%        62.12%
Western        Midwest             12/25/2020      70.20%        74.95%        57.08%
Western        Midwest               1/1/2021      69.81%        76.74%        57.76%
Western        Midwest               1/8/2021      77.46%        82.90%        69.76%
Western        Midwest              1/15/2021      78.32%        79.83%        68.52%
Western        Midwest              1/22/2021      83.94%        81.58%        80.65%
Western        Midwest              1/29/2021      80.96%        84.97%        74.21%
Western        Midwest               2/5/2021      81.13%        89.25%        81.54%
Western        Midwest              2/12/2021      81.35%        93.84%        85.36%
Western        Midwest              2/19/2021      82.82%        92.77%        84.10%
Western        Midwest              2/26/2021      74.88%        95.18%        83.17%
Western        Midwest               3/5/2021      76.30%        93.13%        81.43%
Western        Midwest              3/12/2021      83.75%        93.43%        83.28%
Western        Midwest              3/19/2021      81.50%        92.88%        83.21%
Western        Midwest              3/26/2021      86.42%        93.02%        82.18%
Western        Midwest               4/2/2021      87.17%        93.45%        84.74%
Western        Pacific Northwest    1/10/2020      93.29%        92.81%        86.26%
Western        Pacific Northwest    1/17/2020      91.18%        91.65%        87.92%
Western        Pacific Northwest    1/24/2020      93.76%        93.23%        89.81%
Western        Pacific Northwest    1/31/2020      91.75%        93.29%        91.32%
Western        Pacific Northwest     2/7/2020      90.86%        92.68%        89.41%
Western        Pacific Northwest    2/14/2020      91.60%        94.00%        91.80%
Western        Pacific Northwest    2/21/2020      94.38%        94.61%        92.43%
Western        Pacific Northwest    2/28/2020      93.74%        95.38%        90.21%
Western        Pacific Northwest     3/6/2020      93.82%        94.28%        88.55%
Western        Pacific Northwest    3/13/2020      93.40%        94.33%        91.37%
Western        Pacific Northwest    3/20/2020      92.60%        94.24%        89.82%
Western        Pacific Northwest    3/27/2020      93.16%        94.99%        89.44%
Western        Pacific Northwest     4/3/2020      93.01%        94.00%        88.44%
Western        Pacific Northwest    4/10/2020      91.89%        95.11%        89.70%
Western        Pacific Northwest    4/17/2020      90.97%        95.06%        86.90%
Western        Pacific Northwest    4/24/2020      92.37%        94.69%        87.88%
Western        Pacific Northwest     5/1/2020      91.84%        93.94%        87.60%
Western        Pacific Northwest     5/8/2020      90.71%        93.72%        86.38%
Western        Pacific Northwest    5/15/2020      88.78%        93.36%        81.31%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 17 of 99


Western        Pacific Northwest      5/22/2020    90.46%        93.51%        83.05%
Western        Pacific Northwest      5/29/2020    92.58%        91.88%        84.08%
Western        Pacific Northwest       6/5/2020    91.17%        92.49%        84.29%
Western        Pacific Northwest      6/12/2020    91.84%        92.91%        83.57%
Western        Pacific Northwest      6/19/2020    92.26%        93.10%        87.00%
Western        Pacific Northwest      6/26/2020    90.95%        91.95%        83.61%
Western        Pacific Northwest       7/3/2020    92.20%        91.34%        88.09%
Western        Pacific Northwest      7/10/2020    91.85%        89.59%        79.37%
Western        Pacific Northwest      7/17/2020    87.25%        89.87%        80.49%
Western        Pacific Northwest      7/24/2020    84.27%        81.09%        78.90%
Western        Pacific Northwest      7/31/2020    87.26%        87.18%        74.96%
Western        Pacific Northwest       8/7/2020    84.69%        85.62%        70.08%
Western        Pacific Northwest      8/14/2020    82.49%        88.38%        72.71%
Western        Pacific Northwest      8/21/2020    85.60%        90.22%        77.61%
Western        Pacific Northwest      8/28/2020    87.21%        91.49%        82.88%
Western        Pacific Northwest       9/4/2020    88.66%        91.10%        81.47%
Western        Pacific Northwest      9/11/2020    90.29%        91.01%        84.78%
Western        Pacific Northwest      9/18/2020    88.30%        89.40%        80.78%
Western        Pacific Northwest      9/25/2020    90.25%        93.44%        86.16%
Western        Pacific Northwest      10/2/2020    90.61%        92.87%        82.36%
Western        Pacific Northwest      10/9/2020    89.54%        92.97%        82.63%
Western        Pacific Northwest     10/16/2020    90.03%        91.65%        82.04%
Western        Pacific Northwest     10/23/2020    85.52%        93.12%        84.52%
Western        Pacific Northwest     10/30/2020    88.27%        93.75%        88.22%
Western        Pacific Northwest      11/6/2020    90.10%        93.28%        88.96%
Western        Pacific Northwest     11/13/2020    89.60%        93.42%        89.19%
Western        Pacific Northwest     11/20/2020    91.20%        93.02%        88.67%
Western        Pacific Northwest     11/27/2020    88.92%        92.50%        86.85%
Western        Pacific Northwest      12/4/2020    83.54%        91.72%        81.21%
Western        Pacific Northwest     12/11/2020    82.31%        87.76%        81.19%
Western        Pacific Northwest     12/18/2020    80.84%        84.78%        77.24%
Western        Pacific Northwest     12/25/2020    76.09%        78.63%        64.15%
Western        Pacific Northwest       1/1/2021    80.85%        86.44%        78.48%
Western        Pacific Northwest       1/8/2021    85.84%        90.88%        84.12%
Western        Pacific Northwest      1/15/2021    85.54%        90.33%        79.30%
Western        Pacific Northwest      1/22/2021    87.91%        90.16%        87.02%
Western        Pacific Northwest      1/29/2021    86.61%        92.45%        82.54%
Western        Pacific Northwest       2/5/2021    86.95%        93.38%        87.37%
Western        Pacific Northwest      2/12/2021    89.26%        94.84%        89.29%
Western        Pacific Northwest      2/19/2021    83.90%        93.22%        89.96%
Western        Pacific Northwest      2/26/2021    78.18%        95.34%        91.08%
Western        Pacific Northwest       3/5/2021    81.19%        94.13%        85.63%
Western        Pacific Northwest      3/12/2021    87.98%        93.48%        87.73%
Western        Pacific Northwest      3/19/2021    90.87%        95.22%        87.04%
Western        Pacific Northwest      3/26/2021    89.54%        94.85%        88.91%
Western        Pacific Northwest       4/2/2021    89.24%        93.55%        87.30%
Western        Southern California    1/10/2020    93.63%        93.33%        86.02%
Western        Southern California    1/17/2020    92.86%        91.67%        82.40%
Western        Southern California    1/24/2020    93.75%        91.95%        89.67%
Western        Southern California    1/31/2020    92.38%        90.70%        88.50%
Western        Southern California     2/7/2020    90.34%        87.05%        85.64%
Western        Southern California    2/14/2020    91.42%        91.14%        86.03%
Western        Southern California    2/21/2020    94.25%        93.01%        91.27%
Western        Southern California    2/28/2020    93.56%        94.71%        89.49%
Western        Southern California     3/6/2020    93.36%        92.35%        82.80%
Western        Southern California    3/13/2020    93.21%        93.19%        84.55%
Western        Southern California    3/20/2020    92.41%        93.22%        85.32%
Western        Southern California    3/27/2020    93.58%        94.51%        86.55%
Western        Southern California     4/3/2020    93.74%        93.99%        86.97%
Western        Southern California    4/10/2020    93.15%        94.37%        87.59%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 18 of 99


Western        Southern California    4/17/2020    92.12%        93.54%        83.07%
Western        Southern California    4/24/2020    92.52%        90.98%        84.96%
Western        Southern California     5/1/2020    88.87%        92.35%        79.40%
Western        Southern California     5/8/2020    92.19%        92.97%        80.76%
Western        Southern California    5/15/2020    90.90%        92.87%        75.06%
Western        Southern California    5/22/2020    92.33%        93.44%        78.55%
Western        Southern California    5/29/2020    91.68%        92.58%        78.49%
Western        Southern California     6/5/2020    89.95%        91.78%        73.12%
Western        Southern California    6/12/2020    89.85%        91.55%        76.03%
Western        Southern California    6/19/2020    91.41%        91.51%        78.69%
Western        Southern California    6/26/2020    89.20%        91.12%        79.65%
Western        Southern California     7/3/2020    89.94%        90.81%        81.42%
Western        Southern California    7/10/2020    90.87%        88.87%        74.75%
Western        Southern California    7/17/2020    85.75%        86.51%        67.07%
Western        Southern California    7/24/2020    81.75%        85.07%        73.11%
Western        Southern California    7/31/2020    81.91%        86.62%        65.81%
Western        Southern California     8/7/2020    79.08%        84.77%        64.76%
Western        Southern California    8/14/2020    80.01%        86.00%        68.66%
Western        Southern California    8/21/2020    85.70%        90.04%        68.94%
Western        Southern California    8/28/2020    88.22%        90.92%        71.57%
Western        Southern California     9/4/2020    89.67%        90.98%        76.52%
Western        Southern California    9/11/2020    90.88%        90.81%        77.03%
Western        Southern California    9/18/2020    90.97%        92.42%        78.92%
Western        Southern California    9/25/2020    89.98%        94.10%        84.06%
Western        Southern California    10/2/2020    90.28%        93.90%        80.89%
Western        Southern California    10/9/2020    89.33%        94.94%        81.16%
Western        Southern California   10/16/2020    90.41%        92.78%        78.32%
Western        Southern California   10/23/2020    87.03%        94.43%        74.91%
Western        Southern California   10/30/2020    87.64%        94.63%        76.31%
Western        Southern California    11/6/2020    89.86%        93.40%        82.65%
Western        Southern California   11/13/2020    91.00%        94.59%        84.75%
Western        Southern California   11/20/2020    91.63%        94.72%        84.57%
Western        Southern California   11/27/2020    89.03%        94.35%        83.35%
Western        Southern California    12/4/2020    84.70%        92.98%        79.40%
Western        Southern California   12/11/2020    81.53%        91.47%        75.23%
Western        Southern California   12/18/2020    79.55%        87.98%        67.98%
Western        Southern California   12/25/2020    77.68%        87.05%        74.28%
Western        Southern California     1/1/2021    81.92%        90.88%        76.19%
Western        Southern California     1/8/2021    85.96%        91.44%        75.08%
Western        Southern California    1/15/2021    87.43%        90.11%        75.30%
Western        Southern California    1/22/2021    89.74%        90.44%        78.62%
Western        Southern California    1/29/2021    86.72%        92.42%        84.47%
Western        Southern California     2/5/2021    87.81%        93.41%        83.46%
Western        Southern California    2/12/2021    90.64%        94.74%        85.21%
Western        Southern California    2/19/2021    88.17%        94.46%        88.32%
Western        Southern California    2/26/2021    81.54%        95.48%        87.19%
Western        Southern California     3/5/2021    85.14%        94.41%        87.21%
Western        Southern California    3/12/2021    90.36%        94.34%        83.13%
Western        Southern California    3/19/2021    90.91%        95.31%        87.31%
Western        Southern California    3/26/2021    89.77%        94.09%        87.17%
Western        Southern California     4/2/2021    89.11%        93.82%        88.35%
Western        Southwest              1/10/2020    91.96%        91.42%        86.36%
Western        Southwest              1/17/2020    90.57%        87.29%        85.78%
Western        Southwest              1/24/2020    93.32%        88.68%        85.40%
Western        Southwest              1/31/2020    91.45%        91.13%        89.28%
Western        Southwest               2/7/2020    90.57%        89.76%        86.96%
Western        Southwest              2/14/2020    91.58%        92.00%        88.75%
Western        Southwest              2/21/2020    94.00%        91.79%        88.19%
Western        Southwest              2/28/2020    92.34%        92.47%        86.26%
Western        Southwest               3/6/2020    92.84%        92.42%        87.28%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 19 of 99


Western        Southwest            3/13/2020      91.89%        92.01%        84.74%
Western        Southwest            3/20/2020      91.19%        90.34%        85.30%
Western        Southwest            3/27/2020      92.94%        93.12%        86.97%
Western        Southwest             4/3/2020      92.36%        93.67%        89.76%
Western        Southwest            4/10/2020      91.84%        94.09%        86.07%
Western        Southwest            4/17/2020      90.48%        93.82%        83.37%
Western        Southwest            4/24/2020      91.99%        94.80%        88.17%
Western        Southwest             5/1/2020      91.58%        92.76%        85.27%
Western        Southwest             5/8/2020      90.96%        91.00%        81.95%
Western        Southwest            5/15/2020      90.30%        90.40%        71.37%
Western        Southwest            5/22/2020      91.89%        92.07%        80.27%
Western        Southwest            5/29/2020      92.95%        91.54%        81.10%
Western        Southwest             6/5/2020      91.28%        93.84%        86.64%
Western        Southwest            6/12/2020      90.87%        92.79%        84.00%
Western        Southwest            6/19/2020      91.58%        92.60%        84.30%
Western        Southwest            6/26/2020      90.92%        92.21%        80.43%
Western        Southwest             7/3/2020      91.42%        92.37%        84.85%
Western        Southwest            7/10/2020      91.24%        88.20%        75.68%
Western        Southwest            7/17/2020      84.95%        79.52%        76.04%
Western        Southwest            7/24/2020      82.84%        78.69%        68.09%
Western        Southwest            7/31/2020      84.45%        82.45%        72.79%
Western        Southwest             8/7/2020      84.87%        83.37%        73.89%
Western        Southwest            8/14/2020      82.88%        86.17%        66.66%
Western        Southwest            8/21/2020      86.73%        88.27%        71.28%
Western        Southwest            8/28/2020      88.91%        91.95%        75.50%
Western        Southwest             9/4/2020      88.03%        92.36%        87.37%
Western        Southwest            9/11/2020      90.41%        89.88%        80.51%
Western        Southwest            9/18/2020      87.66%        89.43%        80.49%
Western        Southwest            9/25/2020      87.31%        91.72%        81.66%
Western        Southwest            10/2/2020      87.79%        91.98%        82.18%
Western        Southwest            10/9/2020      87.23%        93.44%        82.86%
Western        Southwest           10/16/2020      87.43%        88.33%        81.43%
Western        Southwest           10/23/2020      83.65%        89.13%        75.34%
Western        Southwest           10/30/2020      84.96%        90.17%        81.83%
Western        Southwest            11/6/2020      88.14%        90.67%        80.11%
Western        Southwest           11/13/2020      88.00%        91.61%        76.57%
Western        Southwest           11/20/2020      89.62%        93.26%        80.33%
Western        Southwest           11/27/2020      86.05%        91.08%        78.50%
Western        Southwest            12/4/2020      80.58%        89.83%        72.26%
Western        Southwest           12/11/2020      76.12%        83.52%        58.62%
Western        Southwest           12/18/2020      72.22%        79.06%        57.71%
Western        Southwest           12/25/2020      65.91%        82.44%        55.30%
Western        Southwest             1/1/2021      73.64%        80.95%        58.22%
Western        Southwest             1/8/2021      77.72%        86.66%        62.33%
Western        Southwest            1/15/2021      77.58%        85.39%        63.90%
Western        Southwest            1/22/2021      83.73%        84.42%        68.97%
Western        Southwest            1/29/2021      80.48%        88.12%        77.98%
Western        Southwest             2/5/2021      81.98%        90.58%        79.94%
Western        Southwest            2/12/2021      83.60%        92.37%        79.05%
Western        Southwest            2/19/2021      67.49%        69.94%        64.20%
Western        Southwest            2/26/2021      62.00%        82.25%        68.50%
Western        Southwest             3/5/2021      71.74%        90.22%        75.68%
Western        Southwest            3/12/2021      82.84%        91.52%        77.51%
Western        Southwest            3/19/2021      85.94%        90.82%        80.66%
Western        Southwest            3/26/2021      86.63%        92.92%        80.66%
Western        Southwest             4/2/2021      88.60%        93.43%        83.72%
Western        Westshore            1/10/2020      90.40%        91.24%        84.52%
Western        Westshore            1/17/2020      90.11%        88.33%        88.55%
Western        Westshore            1/24/2020      91.43%        88.06%        86.61%
Western        Westshore            1/31/2020      88.31%        89.98%        85.05%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 20 of 99


Western        Westshore             2/7/2020      84.53%        88.51%        86.01%
Western        Westshore            2/14/2020      90.31%        89.88%        85.42%
Western        Westshore            2/21/2020      91.17%        89.54%        83.98%
Western        Westshore            2/28/2020      91.02%        92.41%        82.07%
Western        Westshore             3/6/2020      91.46%        91.39%        84.66%
Western        Westshore            3/13/2020      90.93%        91.21%        86.71%
Western        Westshore            3/20/2020      89.75%        90.38%        83.41%
Western        Westshore            3/27/2020      90.72%        88.53%        82.53%
Western        Westshore             4/3/2020      90.14%        85.63%        81.24%
Western        Westshore            4/10/2020      89.91%        86.45%        76.19%
Western        Westshore            4/17/2020      88.50%        82.96%        71.39%
Western        Westshore            4/24/2020      90.24%        88.04%        68.79%
Western        Westshore             5/1/2020      90.35%        87.65%        74.56%
Western        Westshore             5/8/2020      88.15%        85.46%        71.12%
Western        Westshore            5/15/2020      89.19%        84.46%        69.60%
Western        Westshore            5/22/2020      89.77%        87.89%        65.89%
Western        Westshore            5/29/2020      90.55%        87.42%        76.63%
Western        Westshore             6/5/2020      87.76%        87.45%        78.13%
Western        Westshore            6/12/2020      89.51%        85.66%        72.41%
Western        Westshore            6/19/2020      90.18%        90.04%        82.76%
Western        Westshore            6/26/2020      88.25%        91.18%        77.03%
Western        Westshore             7/3/2020      88.94%        89.86%        79.11%
Western        Westshore            7/10/2020      88.77%        85.42%        78.84%
Western        Westshore            7/17/2020      82.62%        82.84%        70.95%
Western        Westshore            7/24/2020      82.02%        84.33%        66.27%
Western        Westshore            7/31/2020      81.76%        78.34%        59.97%
Western        Westshore             8/7/2020      79.92%        77.76%        58.22%
Western        Westshore            8/14/2020      78.64%        78.07%        63.89%
Western        Westshore            8/21/2020      82.78%        82.50%        69.34%
Western        Westshore            8/28/2020      84.18%        84.49%        65.72%
Western        Westshore             9/4/2020      86.03%        84.35%        68.72%
Western        Westshore            9/11/2020      85.51%        81.30%        70.19%
Western        Westshore            9/18/2020      80.65%        82.93%        66.23%
Western        Westshore            9/25/2020      72.79%        84.71%        66.69%
Western        Westshore            10/2/2020      77.57%        83.87%        69.40%
Western        Westshore            10/9/2020      82.08%        83.83%        66.85%
Western        Westshore           10/16/2020      82.36%        85.08%        68.71%
Western        Westshore           10/23/2020      79.30%        87.88%        66.11%
Western        Westshore           10/30/2020      79.81%        87.70%        59.76%
Western        Westshore            11/6/2020      83.03%        87.62%        72.18%
Western        Westshore           11/13/2020      80.76%        85.85%        79.33%
Western        Westshore           11/20/2020      83.50%        87.90%        69.20%
Western        Westshore           11/27/2020      81.68%        82.28%        62.78%
Western        Westshore            12/4/2020      76.91%        83.13%        56.95%
Western        Westshore           12/11/2020      72.99%        80.59%        59.89%
Western        Westshore           12/18/2020      68.65%        80.78%        65.39%
Western        Westshore           12/25/2020      63.22%        80.29%        56.35%
Western        Westshore             1/1/2021      66.97%        80.33%        42.25%
Western        Westshore             1/8/2021      68.79%        83.22%        61.63%
Western        Westshore            1/15/2021      72.36%        84.77%        66.08%
Western        Westshore            1/22/2021      79.18%        86.49%        68.39%
Western        Westshore            1/29/2021      77.62%        88.10%        71.42%
Western        Westshore             2/5/2021      74.85%        85.38%        75.40%
Western        Westshore            2/12/2021      75.44%        88.71%        72.56%
Western        Westshore            2/19/2021      75.76%        81.83%        71.66%
Western        Westshore            2/26/2021      72.32%        89.93%        70.72%
Western        Westshore             3/5/2021      75.38%        92.65%        73.95%
Western        Westshore            3/12/2021      80.97%        92.17%        80.13%
Western        Westshore            3/19/2021      83.00%        92.67%        79.62%
Western        Westshore            3/26/2021      85.60%        93.73%        76.81%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 21 of 99


Western        Westshore             4/2/2021      86.48%        92.64%        82.01%
             Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 22 of 99


           Area      Postal Week End Date   First-Class Mail    USPS Marketing Mail   Periodicals
Atlantic                        1/10/2020                90.79%              90.01%             84.19%
Atlantic                        1/17/2020                91.48%              87.16%             84.43%
Atlantic                        1/24/2020                92.54%              89.44%             86.81%
Atlantic                        1/31/2020                91.20%              91.99%             84.87%
Atlantic                         2/7/2020                91.52%              91.51%             87.24%
Atlantic                        2/14/2020                92.07%              92.04%             86.99%
Atlantic                        2/21/2020                93.71%              92.30%             88.46%
Atlantic                        2/28/2020                92.68%              92.79%             85.44%
Atlantic                         3/6/2020                92.90%              92.88%             85.75%
Atlantic                        3/13/2020                92.09%              92.00%             85.39%
Atlantic                        3/20/2020                91.56%              90.05%             83.53%
Atlantic                        3/27/2020                92.30%              91.32%             81.95%
Atlantic                         4/3/2020                92.24%              91.73%             82.27%
Atlantic                        4/10/2020                90.50%              85.75%             77.11%
Atlantic                        4/17/2020                87.77%              82.81%             65.68%
Atlantic                        4/24/2020                88.97%              84.89%             68.35%
Atlantic                         5/1/2020                88.60%              81.18%             59.69%
Atlantic                         5/8/2020                87.39%              79.67%             62.07%
Atlantic                        5/15/2020                87.59%              83.56%             56.30%
Atlantic                        5/22/2020                89.46%              85.78%             62.83%
Atlantic                        5/29/2020                90.99%              87.41%             66.86%
Atlantic                         6/5/2020                88.99%              89.84%             72.49%
Atlantic                        6/12/2020                89.48%              88.01%             69.90%
Atlantic                        6/19/2020                90.98%              89.64%             72.82%
Atlantic                        6/26/2020                90.41%              90.14%             73.90%
Atlantic                         7/3/2020                90.99%              91.91%             78.22%
Atlantic                        7/10/2020                90.25%              88.02%             75.99%
Atlantic                        7/17/2020                85.08%              84.22%             69.00%
Atlantic                        7/24/2020                81.33%              80.63%             68.40%
Atlantic                        7/31/2020                83.47%              83.94%             66.51%
Atlantic                         8/7/2020                82.33%              81.74%             69.05%
Atlantic                        8/14/2020                80.28%              81.61%             65.62%
Atlantic                        8/21/2020                84.51%              86.15%             69.18%
Atlantic                        8/28/2020                86.94%              88.50%             71.83%
Atlantic                         9/4/2020                87.06%              87.83%             68.64%
Atlantic                        9/11/2020                87.52%              86.65%             76.39%
Atlantic                        9/18/2020                84.98%              84.73%             71.24%
Atlantic                        9/25/2020                82.15%              87.36%             74.40%
Atlantic                        10/2/2020                84.92%              90.34%             74.09%
Atlantic                        10/9/2020                84.48%              88.67%             76.44%
Atlantic                       10/16/2020                83.97%              85.82%             73.16%
Atlantic                       10/23/2020                77.90%              86.26%             69.11%
Atlantic                       10/30/2020                77.71%              83.76%             67.12%
Atlantic                        11/6/2020                80.66%              81.37%             70.02%
Atlantic                       11/13/2020                82.98%              86.70%             76.78%
Atlantic                       11/20/2020                86.16%              87.43%             68.65%
Atlantic                       11/27/2020                83.76%              83.86%             66.81%
Atlantic                        12/4/2020                77.50%              85.90%             61.46%
Atlantic                       12/11/2020                72.57%              78.14%             55.38%
Atlantic                       12/18/2020                61.25%              67.30%             46.33%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 23 of 99


Atlantic                   12/25/2020         49.85%           63.36%           41.98%
Atlantic                     1/1/2021         52.58%           58.93%           32.08%
Atlantic                     1/8/2021         61.90%           68.64%           37.95%
Atlantic                    1/15/2021         63.99%           65.67%           51.21%
Atlantic                    1/22/2021         68.35%           66.08%           54.27%
Atlantic                    1/29/2021         70.73%           74.06%           52.45%
Atlantic                     2/5/2021         61.51%           63.47%           49.30%
Atlantic                    2/12/2021         71.05%           78.51%           57.70%
Atlantic                    2/19/2021         75.40%           78.53%           67.65%
Atlantic                    2/26/2021         72.65%           86.78%           69.72%
Atlantic                     3/5/2021         78.97%           88.43%           70.07%
Atlantic                    3/12/2021         83.50%           88.90%           71.59%
Atlantic                    3/19/2021         84.84%           88.54%           71.65%
Atlantic                    3/26/2021         85.82%           90.05%           74.16%
Atlantic                     4/2/2021         86.46%           89.81%           70.58%
Central                     1/10/2020         91.31%           92.60%           87.23%
Central                     1/17/2020         90.97%           90.58%           88.19%
Central                     1/24/2020         92.44%           90.75%           87.85%
Central                     1/31/2020         90.64%           92.19%           86.93%
Central                      2/7/2020         89.55%           91.41%           88.30%
Central                     2/14/2020         92.01%           91.94%           89.25%
Central                     2/21/2020         93.32%           92.38%           88.26%
Central                     2/28/2020         92.26%           93.51%           87.30%
Central                      3/6/2020         92.60%           92.00%           85.37%
Central                     3/13/2020         92.08%           92.64%           88.07%
Central                     3/20/2020         91.79%           92.35%           86.49%
Central                     3/27/2020         92.32%           92.01%           86.29%
Central                      4/3/2020         91.48%           89.61%           84.03%
Central                     4/10/2020         90.11%           87.25%           81.50%
Central                     4/17/2020         87.49%           86.06%           78.96%
Central                     4/24/2020         90.14%           83.54%           75.80%
Central                      5/1/2020         89.67%           84.30%           74.95%
Central                      5/8/2020         89.13%           83.25%           67.45%
Central                     5/15/2020         89.16%           84.37%           73.81%
Central                     5/22/2020         90.57%           90.19%           69.81%
Central                     5/29/2020         91.96%           89.32%           78.49%
Central                      6/5/2020         90.03%           90.90%           79.55%
Central                     6/12/2020         90.51%           89.96%           78.43%
Central                     6/19/2020         91.55%           91.12%           78.88%
Central                     6/26/2020         90.66%           90.70%           79.80%
Central                      7/3/2020         90.51%           90.68%           79.01%
Central                     7/10/2020         89.66%           85.51%           73.38%
Central                     7/17/2020         83.33%           80.78%           74.34%
Central                     7/24/2020         80.31%           77.12%           71.48%
Central                     7/31/2020         79.83%           76.18%           66.74%
Central                      8/7/2020         79.44%           75.70%           65.95%
Central                     8/14/2020         78.81%           75.43%           67.29%
Central                     8/21/2020         83.57%           82.53%           73.88%
Central                     8/28/2020         86.75%           87.24%           72.73%
Central                      9/4/2020         86.98%           87.35%           75.75%
Central                     9/11/2020         87.24%           86.10%           77.73%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 24 of 99


Central                     9/18/2020         84.53%           85.46%           74.65%
Central                     9/25/2020         79.52%           87.29%           76.70%
Central                     10/2/2020         82.35%           86.59%           74.98%
Central                     10/9/2020         83.28%           85.84%           74.28%
Central                    10/16/2020         83.06%           83.47%           76.03%
Central                    10/23/2020         79.23%           85.53%           72.45%
Central                    10/30/2020         80.52%           85.10%           74.45%
Central                     11/6/2020         83.52%           83.17%           75.55%
Central                    11/13/2020         83.34%           84.10%           78.73%
Central                    11/20/2020         85.19%           84.65%           71.69%
Central                    11/27/2020         80.92%           76.99%           67.87%
Central                     12/4/2020         74.13%           76.61%           58.11%
Central                    12/11/2020         70.65%           70.46%           47.02%
Central                    12/18/2020         63.88%           62.46%           43.73%
Central                    12/25/2020         58.04%           65.58%           37.70%
Central                      1/1/2021         59.30%           65.45%           31.68%
Central                      1/8/2021         67.36%           72.60%           45.24%
Central                     1/15/2021         69.66%           69.63%           51.33%
Central                     1/22/2021         75.91%           71.67%           58.88%
Central                     1/29/2021         74.95%           77.55%           61.00%
Central                      2/5/2021         75.54%           79.26%           66.29%
Central                     2/12/2021         77.70%           84.10%           71.37%
Central                     2/19/2021         74.13%           78.99%           69.10%
Central                     2/26/2021         74.11%           89.96%           74.74%
Central                      3/5/2021         78.04%           91.47%           71.17%
Central                     3/12/2021         83.13%           91.38%           78.65%
Central                     3/19/2021         85.01%           92.61%           79.56%
Central                     3/26/2021         86.63%           92.87%           79.42%
Central                      4/2/2021         86.90%           92.02%           78.83%
Southern                    1/10/2020         91.99%           90.59%           85.78%
Southern                    1/17/2020         91.11%           86.68%           84.86%
Southern                    1/24/2020         93.32%           88.09%           87.61%
Southern                    1/31/2020         91.28%           89.86%           88.39%
Southern                     2/7/2020         91.28%           89.68%           86.81%
Southern                    2/14/2020         92.19%           91.25%           88.36%
Southern                    2/21/2020         94.03%           91.60%           89.14%
Southern                    2/28/2020         92.69%           92.40%           87.05%
Southern                     3/6/2020         93.34%           91.81%           88.00%
Southern                    3/13/2020         92.53%           91.42%           86.38%
Southern                    3/20/2020         92.35%           90.47%           86.16%
Southern                    3/27/2020         93.52%           92.68%           87.29%
Southern                     4/3/2020         93.57%           93.55%           87.65%
Southern                    4/10/2020         92.89%           93.78%           87.27%
Southern                    4/17/2020         91.54%           93.51%           82.64%
Southern                    4/24/2020         92.90%           93.56%           86.01%
Southern                     5/1/2020         92.13%           91.65%           82.14%
Southern                     5/8/2020         91.51%           90.98%           79.70%
Southern                    5/15/2020         90.85%           89.35%           70.66%
Southern                    5/22/2020         92.39%           90.17%           76.35%
Southern                    5/29/2020         93.06%           89.23%           78.82%
Southern                     6/5/2020         91.20%           90.75%           80.47%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 25 of 99


Southern                    6/12/2020         91.22%           89.36%           79.22%
Southern                    6/19/2020         91.97%           90.44%           80.54%
Southern                    6/26/2020         91.12%           90.23%           81.55%
Southern                     7/3/2020         91.74%           91.13%           80.27%
Southern                    7/10/2020         91.23%           87.00%           74.95%
Southern                    7/17/2020         86.03%           79.98%           72.98%
Southern                    7/24/2020         82.91%           77.32%           67.10%
Southern                    7/31/2020         85.24%           80.13%           70.93%
Southern                     8/7/2020         85.18%           81.59%           68.04%
Southern                    8/14/2020         83.13%           83.20%           70.07%
Southern                    8/21/2020         86.39%           85.59%           70.67%
Southern                    8/28/2020         88.16%           88.77%           74.80%
Southern                     9/4/2020         88.41%           89.79%           80.23%
Southern                    9/11/2020         89.10%           86.53%           77.46%
Southern                    9/18/2020         86.07%           85.46%           78.00%
Southern                    9/25/2020         83.93%           86.31%           78.17%
Southern                    10/2/2020         85.93%           88.18%           77.60%
Southern                    10/9/2020         84.79%           87.43%           77.86%
Southern                   10/16/2020         84.72%           83.84%           74.99%
Southern                   10/23/2020         79.98%           83.34%           72.12%
Southern                   10/30/2020         80.82%           81.03%           73.99%
Southern                    11/6/2020         84.00%           80.37%           76.22%
Southern                   11/13/2020         84.69%           85.07%           74.81%
Southern                   11/20/2020         86.68%           88.05%           75.89%
Southern                   11/27/2020         84.29%           86.32%           74.84%
Southern                    12/4/2020         77.80%           84.46%           68.67%
Southern                   12/11/2020         73.45%           79.49%           54.32%
Southern                   12/18/2020         68.44%           74.29%           52.87%
Southern                   12/25/2020         62.87%           73.75%           51.46%
Southern                     1/1/2021         65.52%           72.07%           55.59%
Southern                     1/8/2021         71.01%           79.72%           66.62%
Southern                    1/15/2021         73.62%           82.21%           68.20%
Southern                    1/22/2021         79.50%           80.58%           68.75%
Southern                    1/29/2021         79.55%           85.26%           72.60%
Southern                     2/5/2021         80.75%           88.07%           74.71%
Southern                    2/12/2021         82.66%           91.23%           79.49%
Southern                    2/19/2021         74.59%           82.67%           71.33%
Southern                    2/26/2021         69.03%           86.39%           74.86%
Southern                     3/5/2021         75.22%           90.15%           75.21%
Southern                    3/12/2021         81.32%           89.44%           76.38%
Southern                    3/19/2021         84.44%           89.85%           77.44%
Southern                    3/26/2021         85.98%           91.15%           77.69%
Southern                     4/2/2021         86.93%           91.40%           80.54%
Westpac                     1/10/2020         92.80%           91.96%           85.94%
Westpac                     1/17/2020         91.92%           91.13%           86.64%
Westpac                     1/24/2020         93.70%           91.81%           89.02%
Westpac                     1/31/2020         91.50%           92.28%           89.29%
Westpac                      2/7/2020         90.54%           89.94%           88.05%
Westpac                     2/14/2020         91.63%           92.30%           89.56%
Westpac                     2/21/2020         94.38%           92.90%           92.06%
Westpac                     2/28/2020         93.68%           94.49%           89.90%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 26 of 99


Westpac                     3/6/2020         93.72%           93.23%           86.97%
Westpac                    3/13/2020         92.90%           93.13%           87.76%
Westpac                    3/20/2020         92.63%           93.14%           87.74%
Westpac                    3/27/2020         93.00%           94.24%           86.81%
Westpac                     4/3/2020         93.15%           93.63%           87.48%
Westpac                    4/10/2020         92.30%           93.83%           85.92%
Westpac                    4/17/2020         91.09%           93.14%           83.35%
Westpac                    4/24/2020         92.48%           93.06%           84.97%
Westpac                     5/1/2020         90.48%           93.13%           81.47%
Westpac                     5/8/2020         91.34%           93.01%           82.52%
Westpac                    5/15/2020         90.13%           92.56%           77.71%
Westpac                    5/22/2020         91.99%           93.51%           81.99%
Westpac                    5/29/2020         92.87%           92.61%           81.96%
Westpac                     6/5/2020         91.00%           93.05%           82.13%
Westpac                    6/12/2020         91.32%           91.96%           80.88%
Westpac                    6/19/2020         92.26%           92.63%           84.13%
Westpac                    6/26/2020         91.18%           92.01%           81.54%
Westpac                     7/3/2020         91.53%           91.62%           85.69%
Westpac                    7/10/2020         91.45%           89.16%           78.70%
Westpac                    7/17/2020         86.94%           87.72%           77.00%
Westpac                    7/24/2020         84.50%           84.59%           77.70%
Westpac                    7/31/2020         86.07%           88.13%           72.79%
Westpac                     8/7/2020         84.19%           86.53%           72.88%
Westpac                    8/14/2020         83.58%           88.34%           71.89%
Westpac                    8/21/2020         86.32%           90.45%           76.19%
Westpac                    8/28/2020         88.10%           91.89%           77.39%
Westpac                     9/4/2020         89.22%           91.67%           81.02%
Westpac                    9/11/2020         90.60%           91.21%           81.88%
Westpac                    9/18/2020         89.02%           90.87%           80.96%
Westpac                    9/25/2020         89.85%           93.32%           84.49%
Westpac                    10/2/2020         89.99%           92.74%           82.02%
Westpac                    10/9/2020         89.34%           93.77%           82.02%
Westpac                   10/16/2020         89.26%           89.60%           81.73%
Westpac                   10/23/2020         85.27%           91.16%           78.37%
Westpac                   10/30/2020         86.71%           92.62%           80.81%
Westpac                    11/6/2020         88.62%           90.30%           81.13%
Westpac                   11/13/2020         89.03%           90.62%           83.53%
Westpac                   11/20/2020         90.58%           92.17%           84.50%
Westpac                   11/27/2020         87.86%           91.65%           82.88%
Westpac                    12/4/2020         83.10%           90.27%           78.41%
Westpac                   12/11/2020         81.61%           88.26%           75.72%
Westpac                   12/18/2020         79.29%           85.00%           71.69%
Westpac                   12/25/2020         74.62%           82.92%           65.88%
Westpac                     1/1/2021         77.05%           86.98%           72.97%
Westpac                     1/8/2021         82.68%           88.74%           74.25%
Westpac                    1/15/2021         83.50%           87.71%           72.96%
Westpac                    1/22/2021         87.19%           87.81%           80.85%
Westpac                    1/29/2021         84.86%           90.11%           82.69%
Westpac                     2/5/2021         85.83%           92.06%           84.44%
Westpac                    2/12/2021         87.85%           94.53%           85.74%
Westpac                    2/19/2021         85.02%           94.66%           87.40%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 27 of 99


Westpac                    2/26/2021         77.60%           95.22%           87.47%
Westpac                     3/5/2021         80.17%           93.85%           84.34%
Westpac                    3/12/2021         87.42%           93.64%           83.95%
Westpac                    3/19/2021         87.99%           94.49%           85.19%
Westpac                    3/26/2021         88.50%           93.82%           85.74%
Westpac                     4/2/2021         88.58%           93.35%           85.30%
                  Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 28 of 99


           Area                 District   Postal Week End Date   First-Class Mail    USPS Marketing Mail   Periodicals
Atlantic               Albany                         1/10/2020                93.41%              92.95%             87.74%
Atlantic               Albany                         1/17/2020                93.71%              91.81%             87.83%
Atlantic               Albany                         1/24/2020                94.42%              90.85%             89.56%
Atlantic               Albany                         1/31/2020                93.72%              93.75%             89.48%
Atlantic               Albany                          2/7/2020                92.07%              86.12%             88.36%
Atlantic               Albany                         2/14/2020                93.64%              93.18%             89.73%
Atlantic               Albany                         2/21/2020                95.17%              93.03%             90.71%
Atlantic               Albany                         2/28/2020                94.37%              92.94%             85.35%
Atlantic               Albany                          3/6/2020                94.87%              87.95%             87.24%
Atlantic               Albany                         3/13/2020                93.57%              93.81%             88.25%
Atlantic               Albany                         3/20/2020                93.36%              93.40%             88.68%
Atlantic               Albany                         3/27/2020                93.47%              92.42%             84.56%
Atlantic               Albany                          4/3/2020                93.72%              95.01%             87.64%
Atlantic               Albany                         4/10/2020                93.93%              87.78%             87.48%
Atlantic               Albany                         4/17/2020                92.20%              94.60%             91.59%
Atlantic               Albany                         4/24/2020                91.80%              94.41%             83.08%
Atlantic               Albany                          5/1/2020                91.33%              91.27%             75.97%
Atlantic               Albany                          5/8/2020                90.98%              84.57%             89.02%
Atlantic               Albany                         5/15/2020                91.09%              91.86%             65.16%
Atlantic               Albany                         5/22/2020                92.47%              92.64%             75.13%
Atlantic               Albany                         5/29/2020                93.52%              90.14%             83.08%
Atlantic               Albany                          6/5/2020                91.19%              93.91%             81.10%
Atlantic               Albany                         6/12/2020                91.31%              84.67%             80.63%
Atlantic               Albany                         6/19/2020                93.65%              93.01%             84.23%
Atlantic               Albany                         6/26/2020                93.14%              93.83%             80.13%
Atlantic               Albany                          7/3/2020                93.27%              92.77%             85.60%
Atlantic               Albany                         7/10/2020                92.02%              88.99%             84.23%
Atlantic               Albany                         7/17/2020                88.45%              74.84%             77.22%
Atlantic               Albany                         7/24/2020                87.41%              76.90%             65.85%
Atlantic               Albany                         7/31/2020                89.52%              86.69%             73.67%
Atlantic               Albany                          8/7/2020                86.02%              82.91%             82.67%
Atlantic               Albany                         8/14/2020                86.66%              90.86%             75.27%
Atlantic               Albany                         8/21/2020                87.94%              92.20%             79.68%
Atlantic               Albany                         8/28/2020                90.95%              91.71%             81.01%
Atlantic               Albany                          9/4/2020                90.73%              91.27%             80.19%
Atlantic               Albany                         9/11/2020                92.10%              85.04%             79.69%
Atlantic               Albany                         9/18/2020                87.21%              82.55%             69.78%
Atlantic               Albany                         9/25/2020                88.00%              85.66%             75.38%
Atlantic               Albany                         10/2/2020                89.21%              93.26%             79.29%
Atlantic               Albany                         10/9/2020                89.03%              83.69%             80.08%
Atlantic               Albany                        10/16/2020                87.65%              88.36%             81.17%
Atlantic               Albany                        10/23/2020                87.13%              95.32%             75.84%
Atlantic               Albany                        10/30/2020                88.04%              92.47%             74.64%
Atlantic               Albany                         11/6/2020                90.47%              88.84%             77.62%
Atlantic               Albany                        11/13/2020                91.14%              93.10%             83.09%
Atlantic               Albany                        11/20/2020                90.83%              93.65%             78.75%
Atlantic               Albany                        11/27/2020                87.03%              87.81%             73.94%
Atlantic               Albany                         12/4/2020                84.78%              85.61%             71.85%
Atlantic               Albany                        12/11/2020                83.10%              71.19%             60.09%
Atlantic               Albany                        12/18/2020                71.39%              53.98%             54.70%
Atlantic               Albany                        12/25/2020                59.42%              70.65%             10.89%
Atlantic               Albany                          1/1/2021                65.82%              42.73%             22.70%
Atlantic               Albany                          1/8/2021                76.76%              43.85%             64.36%
Atlantic               Albany                         1/15/2021                76.64%              42.66%             62.82%
Atlantic               Albany                         1/22/2021                79.07%              61.32%             66.91%
Atlantic               Albany                         1/29/2021                82.13%              82.32%             57.84%
Atlantic               Albany                          2/5/2021                77.66%              79.43%             69.79%
Atlantic               Albany                         2/12/2021                83.84%              91.62%             79.34%
Atlantic               Albany                         2/19/2021                84.77%              93.53%             86.40%
Atlantic               Albany                         2/26/2021                80.43%              94.78%             84.66%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 29 of 99


Atlantic        Albany                3/5/2021       84.42%       93.81%        81.55%
Atlantic        Albany               3/12/2021       89.12%       88.21%        84.69%
Atlantic        Albany               3/19/2021       88.74%       95.13%        88.66%
Atlantic        Albany               3/26/2021       90.92%       94.51%        82.86%
Atlantic        Albany                4/2/2021       90.28%       93.72%        82.83%
Atlantic        Appalachian          1/10/2020       93.09%       94.10%        87.17%
Atlantic        Appalachian          1/17/2020       94.48%       92.04%        85.39%
Atlantic        Appalachian          1/24/2020       94.90%       90.18%        93.26%
Atlantic        Appalachian          1/31/2020       93.14%       94.56%        85.48%
Atlantic        Appalachian           2/7/2020       93.08%       88.65%        92.36%
Atlantic        Appalachian          2/14/2020       92.62%       93.19%        88.58%
Atlantic        Appalachian          2/21/2020       95.12%       95.46%        90.88%
Atlantic        Appalachian          2/28/2020       94.22%       95.26%        92.02%
Atlantic        Appalachian           3/6/2020       93.70%       89.24%        91.57%
Atlantic        Appalachian          3/13/2020       93.94%       90.69%        92.06%
Atlantic        Appalachian          3/20/2020       93.20%       94.13%        81.04%
Atlantic        Appalachian          3/27/2020       94.60%       95.30%        90.53%
Atlantic        Appalachian           4/3/2020       94.21%       96.15%        92.23%
Atlantic        Appalachian          4/10/2020       94.73%       93.47%        87.76%
Atlantic        Appalachian          4/17/2020       94.28%       95.46%        85.36%
Atlantic        Appalachian          4/24/2020       94.06%       95.63%        90.22%
Atlantic        Appalachian           5/1/2020       94.34%       93.72%        86.43%
Atlantic        Appalachian           5/8/2020       94.38%       86.91%        82.54%
Atlantic        Appalachian          5/15/2020       92.59%       92.40%        83.56%
Atlantic        Appalachian          5/22/2020       93.37%       89.03%        83.03%
Atlantic        Appalachian          5/29/2020       94.47%       92.47%        86.52%
Atlantic        Appalachian           6/5/2020       92.89%       95.96%        86.01%
Atlantic        Appalachian          6/12/2020       93.23%       88.44%        86.65%
Atlantic        Appalachian          6/19/2020       93.75%       94.57%        83.39%
Atlantic        Appalachian          6/26/2020       93.04%       94.78%        82.92%
Atlantic        Appalachian           7/3/2020       93.83%       95.15%        88.33%
Atlantic        Appalachian          7/10/2020       93.54%       92.65%        82.13%
Atlantic        Appalachian          7/17/2020       89.97%       92.26%        79.48%
Atlantic        Appalachian          7/24/2020       86.52%       91.51%        83.33%
Atlantic        Appalachian          7/31/2020       84.64%       91.80%        68.91%
Atlantic        Appalachian           8/7/2020       88.58%       87.81%        81.50%
Atlantic        Appalachian          8/14/2020       85.86%       89.11%        78.35%
Atlantic        Appalachian          8/21/2020       88.40%       92.95%        74.69%
Atlantic        Appalachian          8/28/2020       90.07%       93.04%        77.44%
Atlantic        Appalachian           9/4/2020       88.47%       91.73%        84.77%
Atlantic        Appalachian          9/11/2020       90.33%       85.05%        86.06%
Atlantic        Appalachian          9/18/2020       83.30%       87.66%        77.39%
Atlantic        Appalachian          9/25/2020       82.48%       88.69%        80.72%
Atlantic        Appalachian          10/2/2020       82.54%       93.33%        76.33%
Atlantic        Appalachian          10/9/2020       80.18%       89.26%        83.60%
Atlantic        Appalachian         10/16/2020       85.39%       91.67%        82.71%
Atlantic        Appalachian         10/23/2020       81.91%       92.75%        83.70%
Atlantic        Appalachian         10/30/2020       82.18%       91.10%        82.79%
Atlantic        Appalachian          11/6/2020       85.36%       85.85%        81.92%
Atlantic        Appalachian         11/13/2020       84.53%       93.61%        86.38%
Atlantic        Appalachian         11/20/2020       84.62%       93.27%        84.00%
Atlantic        Appalachian         11/27/2020       85.51%       87.68%        81.03%
Atlantic        Appalachian          12/4/2020       77.51%       86.68%        75.20%
Atlantic        Appalachian         12/11/2020       72.49%       84.97%        68.40%
Atlantic        Appalachian         12/18/2020       68.12%       83.51%        68.91%
Atlantic        Appalachian         12/25/2020       63.97%       78.51%        53.73%
Atlantic        Appalachian           1/1/2021       62.40%       82.74%        64.63%
Atlantic        Appalachian           1/8/2021       68.54%       86.43%        67.29%
Atlantic        Appalachian          1/15/2021       72.47%       82.04%        70.69%
Atlantic        Appalachian          1/22/2021       72.95%       79.04%        76.50%
Atlantic        Appalachian          1/29/2021       74.69%       82.65%        67.91%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 30 of 99


Atlantic        Appalachian           2/5/2021       74.99%       84.50%        79.54%
Atlantic        Appalachian          2/12/2021       79.22%       90.49%        75.76%
Atlantic        Appalachian          2/19/2021       78.34%       87.11%        80.44%
Atlantic        Appalachian          2/26/2021       77.50%       91.37%        82.03%
Atlantic        Appalachian           3/5/2021       80.10%       92.95%        78.78%
Atlantic        Appalachian          3/12/2021       83.58%       88.74%        84.10%
Atlantic        Appalachian          3/19/2021       85.36%       92.81%        85.56%
Atlantic        Appalachian          3/26/2021       87.34%       95.05%        82.93%
Atlantic        Appalachian           4/2/2021       85.41%       94.85%        86.25%
Atlantic        Baltimore            1/10/2020       86.86%       83.71%        82.29%
Atlantic        Baltimore            1/17/2020       86.82%       76.29%        89.55%
Atlantic        Baltimore            1/24/2020       86.79%       82.91%        87.64%
Atlantic        Baltimore            1/31/2020       87.34%       88.07%        83.09%
Atlantic        Baltimore             2/7/2020       89.92%       89.30%        80.31%
Atlantic        Baltimore            2/14/2020       91.36%       89.82%        87.77%
Atlantic        Baltimore            2/21/2020       91.56%       88.99%        86.43%
Atlantic        Baltimore            2/28/2020       91.43%       91.17%        87.84%
Atlantic        Baltimore             3/6/2020       91.48%       84.23%        80.89%
Atlantic        Baltimore            3/13/2020       89.48%       90.54%        88.67%
Atlantic        Baltimore            3/20/2020       91.31%       90.94%        88.24%
Atlantic        Baltimore            3/27/2020       91.29%       89.01%        82.65%
Atlantic        Baltimore             4/3/2020       91.84%       92.00%        85.38%
Atlantic        Baltimore            4/10/2020       88.77%       87.17%        84.37%
Atlantic        Baltimore            4/17/2020       86.75%       85.31%        76.68%
Atlantic        Baltimore            4/24/2020       90.02%       89.80%        80.94%
Atlantic        Baltimore             5/1/2020       89.10%       85.93%        70.37%
Atlantic        Baltimore             5/8/2020       85.36%       77.15%        53.59%
Atlantic        Baltimore            5/15/2020       78.86%       67.20%        36.73%
Atlantic        Baltimore            5/22/2020       80.89%       66.21%        27.03%
Atlantic        Baltimore            5/29/2020       88.91%       83.67%        61.07%
Atlantic        Baltimore             6/5/2020       80.20%       76.24%        67.31%
Atlantic        Baltimore            6/12/2020       80.99%       73.22%        67.37%
Atlantic        Baltimore            6/19/2020       86.03%       86.68%        71.02%
Atlantic        Baltimore            6/26/2020       85.04%       86.87%        76.76%
Atlantic        Baltimore             7/3/2020       89.05%       91.91%        79.23%
Atlantic        Baltimore            7/10/2020       88.15%       88.23%        75.40%
Atlantic        Baltimore            7/17/2020       81.54%       84.34%        66.89%
Atlantic        Baltimore            7/24/2020       77.40%       80.12%        71.65%
Atlantic        Baltimore            7/31/2020       75.22%       74.85%        47.82%
Atlantic        Baltimore             8/7/2020       64.06%       65.48%        53.42%
Atlantic        Baltimore            8/14/2020       59.73%       57.56%        41.86%
Atlantic        Baltimore            8/21/2020       64.81%       57.67%        34.58%
Atlantic        Baltimore            8/28/2020       72.32%       70.50%        32.69%
Atlantic        Baltimore             9/4/2020       58.80%       54.98%        27.00%
Atlantic        Baltimore            9/11/2020       61.57%       55.71%        46.24%
Atlantic        Baltimore            9/18/2020       59.83%       59.53%        60.91%
Atlantic        Baltimore            9/25/2020       60.82%       74.73%        64.00%
Atlantic        Baltimore            10/2/2020       73.23%       86.45%        62.86%
Atlantic        Baltimore            10/9/2020       72.99%       81.99%        66.27%
Atlantic        Baltimore           10/16/2020       65.18%       74.21%        68.35%
Atlantic        Baltimore           10/23/2020       53.92%       75.81%        53.50%
Atlantic        Baltimore           10/30/2020       58.49%       73.84%        46.92%
Atlantic        Baltimore            11/6/2020       68.83%       76.20%        59.14%
Atlantic        Baltimore           11/13/2020       74.21%       82.32%        62.62%
Atlantic        Baltimore           11/20/2020       79.04%       84.77%        60.64%
Atlantic        Baltimore           11/27/2020       72.68%       77.44%        54.39%
Atlantic        Baltimore            12/4/2020       63.71%       76.55%        39.52%
Atlantic        Baltimore           12/11/2020       57.07%       62.94%        42.49%
Atlantic        Baltimore           12/18/2020       36.46%       47.09%        28.80%
Atlantic        Baltimore           12/25/2020       29.64%       43.39%        19.63%
Atlantic        Baltimore             1/1/2021       29.29%       39.95%        19.12%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 31 of 99


Atlantic        Baltimore             1/8/2021       27.05%       60.95%        16.92%
Atlantic        Baltimore            1/15/2021       32.40%       40.62%        40.76%
Atlantic        Baltimore            1/22/2021       40.69%       39.86%        39.23%
Atlantic        Baltimore            1/29/2021       40.22%       53.89%        35.49%
Atlantic        Baltimore             2/5/2021       30.34%       34.96%        30.42%
Atlantic        Baltimore            2/12/2021       37.62%       55.07%        29.92%
Atlantic        Baltimore            2/19/2021       46.76%       53.48%        41.63%
Atlantic        Baltimore            2/26/2021       48.42%       58.21%        46.86%
Atlantic        Baltimore             3/5/2021       61.89%       64.09%        35.54%
Atlantic        Baltimore            3/12/2021       64.22%       65.89%        47.05%
Atlantic        Baltimore            3/19/2021       68.14%       69.61%        45.65%
Atlantic        Baltimore            3/26/2021       73.81%       80.16%        44.55%
Atlantic        Baltimore             4/2/2021       70.05%       75.54%        36.64%
Atlantic        Capital              1/10/2020       85.55%       90.55%        75.82%
Atlantic        Capital              1/17/2020       87.08%       84.24%        78.84%
Atlantic        Capital              1/24/2020       89.89%       87.11%        85.30%
Atlantic        Capital              1/31/2020       88.29%       91.06%        79.31%
Atlantic        Capital               2/7/2020       87.82%       90.08%        85.54%
Atlantic        Capital              2/14/2020       88.71%       91.03%        85.00%
Atlantic        Capital              2/21/2020       91.57%       90.28%        85.44%
Atlantic        Capital              2/28/2020       90.82%       92.49%        85.60%
Atlantic        Capital               3/6/2020       90.38%       85.57%        84.59%
Atlantic        Capital              3/13/2020       90.39%       90.03%        84.79%
Atlantic        Capital              3/20/2020       90.45%       92.77%        87.14%
Atlantic        Capital              3/27/2020       91.93%       93.43%        87.92%
Atlantic        Capital               4/3/2020       91.26%       93.25%        85.98%
Atlantic        Capital              4/10/2020       90.34%       93.96%        83.32%
Atlantic        Capital              4/17/2020       88.73%       93.43%        77.77%
Atlantic        Capital              4/24/2020       89.55%       93.38%        85.53%
Atlantic        Capital               5/1/2020       89.45%       92.36%        84.13%
Atlantic        Capital               5/8/2020       85.84%       92.01%        79.30%
Atlantic        Capital              5/15/2020       87.81%       91.47%        74.73%
Atlantic        Capital              5/22/2020       88.09%       92.30%        82.03%
Atlantic        Capital              5/29/2020       90.05%       90.62%        85.17%
Atlantic        Capital               6/5/2020       85.94%       92.11%        78.82%
Atlantic        Capital              6/12/2020       87.53%       91.45%        73.32%
Atlantic        Capital              6/19/2020       86.78%       92.44%        79.71%
Atlantic        Capital              6/26/2020       87.91%       93.63%        84.40%
Atlantic        Capital               7/3/2020       88.88%       92.89%        81.70%
Atlantic        Capital              7/10/2020       86.62%       89.95%        77.25%
Atlantic        Capital              7/17/2020       85.81%       88.86%        66.77%
Atlantic        Capital              7/24/2020       82.91%       86.11%        73.94%
Atlantic        Capital              7/31/2020       78.45%       81.32%        70.56%
Atlantic        Capital               8/7/2020       77.56%       82.55%        62.74%
Atlantic        Capital              8/14/2020       77.04%       84.15%        68.87%
Atlantic        Capital              8/21/2020       78.57%       84.82%        65.99%
Atlantic        Capital              8/28/2020       81.33%       87.23%        60.19%
Atlantic        Capital               9/4/2020       77.61%       85.88%        64.25%
Atlantic        Capital              9/11/2020       75.45%       80.43%        62.34%
Atlantic        Capital              9/18/2020       75.67%       82.20%        63.66%
Atlantic        Capital              9/25/2020       69.42%       85.55%        71.67%
Atlantic        Capital              10/2/2020       73.15%       85.93%        62.80%
Atlantic        Capital              10/9/2020       73.27%       81.31%        59.08%
Atlantic        Capital             10/16/2020       76.72%       86.35%        62.94%
Atlantic        Capital             10/23/2020       66.75%       90.97%        74.41%
Atlantic        Capital             10/30/2020       75.01%       88.36%        69.33%
Atlantic        Capital              11/6/2020       74.84%       85.90%        60.48%
Atlantic        Capital             11/13/2020       73.44%       83.44%        64.55%
Atlantic        Capital             11/20/2020       76.77%       85.89%        60.70%
Atlantic        Capital             11/27/2020       74.59%       87.88%        60.81%
Atlantic        Capital              12/4/2020       68.44%       87.41%        59.69%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 32 of 99


Atlantic        Capital                12/11/2020    61.33%       82.62%        71.94%
Atlantic        Capital                12/18/2020    49.70%       83.22%        71.45%
Atlantic        Capital                12/25/2020    41.60%       79.69%        62.53%
Atlantic        Capital                  1/1/2021    38.91%       76.60%        50.91%
Atlantic        Capital                  1/8/2021    41.05%       75.79%        38.07%
Atlantic        Capital                 1/15/2021    44.29%       72.82%        45.86%
Atlantic        Capital                 1/22/2021    51.51%       65.50%        44.63%
Atlantic        Capital                 1/29/2021    48.67%       56.61%        39.76%
Atlantic        Capital                  2/5/2021    39.73%       48.38%        44.36%
Atlantic        Capital                 2/12/2021    52.45%       69.00%        42.43%
Atlantic        Capital                 2/19/2021    61.52%       63.50%        54.01%
Atlantic        Capital                 2/26/2021    63.19%       82.15%        52.71%
Atlantic        Capital                  3/5/2021    67.98%       84.94%        55.02%
Atlantic        Capital                 3/12/2021    72.15%       82.84%        62.47%
Atlantic        Capital                 3/19/2021    76.09%       84.75%        68.09%
Atlantic        Capital                 3/26/2021    75.92%       88.48%        60.28%
Atlantic        Capital                  4/2/2021    79.42%       87.77%        60.49%
Atlantic        Central Pennsylvania    1/10/2020    92.66%       90.72%        82.45%
Atlantic        Central Pennsylvania    1/17/2020    92.32%       88.10%        87.96%
Atlantic        Central Pennsylvania    1/24/2020    93.43%       91.57%        90.51%
Atlantic        Central Pennsylvania    1/31/2020    92.88%       93.32%        86.26%
Atlantic        Central Pennsylvania     2/7/2020    92.83%       93.23%        91.05%
Atlantic        Central Pennsylvania    2/14/2020    93.78%       93.03%        86.80%
Atlantic        Central Pennsylvania    2/21/2020    94.98%       94.31%        91.70%
Atlantic        Central Pennsylvania    2/28/2020    93.12%       94.48%        88.13%
Atlantic        Central Pennsylvania     3/6/2020    93.28%       94.11%        90.13%
Atlantic        Central Pennsylvania    3/13/2020    92.79%       93.62%        89.89%
Atlantic        Central Pennsylvania    3/20/2020    92.71%       94.40%        88.56%
Atlantic        Central Pennsylvania    3/27/2020    93.82%       93.85%        87.07%
Atlantic        Central Pennsylvania     4/3/2020    93.72%       93.92%        89.21%
Atlantic        Central Pennsylvania    4/10/2020    92.56%       90.00%        89.04%
Atlantic        Central Pennsylvania    4/17/2020    92.08%       86.40%        78.01%
Atlantic        Central Pennsylvania    4/24/2020    91.28%       88.29%        79.59%
Atlantic        Central Pennsylvania     5/1/2020    90.82%       83.97%        70.93%
Atlantic        Central Pennsylvania     5/8/2020    91.50%       90.03%        79.75%
Atlantic        Central Pennsylvania    5/15/2020    91.58%       92.56%        77.05%
Atlantic        Central Pennsylvania    5/22/2020    92.36%       93.80%        80.68%
Atlantic        Central Pennsylvania    5/29/2020    92.87%       88.67%        85.48%
Atlantic        Central Pennsylvania     6/5/2020    92.40%       90.75%        83.87%
Atlantic        Central Pennsylvania    6/12/2020    93.12%       88.95%        85.56%
Atlantic        Central Pennsylvania    6/19/2020    93.14%       89.37%        82.75%
Atlantic        Central Pennsylvania    6/26/2020    92.71%       89.82%        80.54%
Atlantic        Central Pennsylvania     7/3/2020    91.69%       91.96%        83.29%
Atlantic        Central Pennsylvania    7/10/2020    91.69%       88.52%        83.25%
Atlantic        Central Pennsylvania    7/17/2020    84.27%       77.55%        72.48%
Atlantic        Central Pennsylvania    7/24/2020    67.86%       62.48%        70.24%
Atlantic        Central Pennsylvania    7/31/2020    71.82%       74.46%        69.97%
Atlantic        Central Pennsylvania     8/7/2020    76.33%       76.57%        70.12%
Atlantic        Central Pennsylvania    8/14/2020    74.15%       74.66%        69.65%
Atlantic        Central Pennsylvania    8/21/2020    80.90%       83.23%        72.20%
Atlantic        Central Pennsylvania    8/28/2020    84.97%       90.79%        74.73%
Atlantic        Central Pennsylvania     9/4/2020    87.25%       89.17%        80.09%
Atlantic        Central Pennsylvania    9/11/2020    87.75%       87.87%        81.43%
Atlantic        Central Pennsylvania    9/18/2020    85.43%       87.96%        77.21%
Atlantic        Central Pennsylvania    9/25/2020    83.58%       80.75%        76.57%
Atlantic        Central Pennsylvania    10/2/2020    84.35%       88.16%        72.73%
Atlantic        Central Pennsylvania    10/9/2020    82.27%       88.90%        76.38%
Atlantic        Central Pennsylvania   10/16/2020    78.85%       87.89%        79.28%
Atlantic        Central Pennsylvania   10/23/2020    63.81%       69.66%        69.27%
Atlantic        Central Pennsylvania   10/30/2020    56.71%       55.61%        46.26%
Atlantic        Central Pennsylvania    11/6/2020    57.51%       40.47%        50.95%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 33 of 99


Atlantic        Central Pennsylvania   11/13/2020    62.45%       64.85%        70.37%
Atlantic        Central Pennsylvania   11/20/2020    77.82%       80.77%        66.64%
Atlantic        Central Pennsylvania   11/27/2020    70.97%       66.27%        48.27%
Atlantic        Central Pennsylvania    12/4/2020    67.05%       65.51%        51.98%
Atlantic        Central Pennsylvania   12/11/2020    57.76%       56.07%        44.13%
Atlantic        Central Pennsylvania   12/18/2020    38.58%       27.22%        29.05%
Atlantic        Central Pennsylvania   12/25/2020    23.23%       26.94%        20.41%
Atlantic        Central Pennsylvania     1/1/2021    31.48%       30.44%        25.72%
Atlantic        Central Pennsylvania     1/8/2021    42.28%       46.14%        43.16%
Atlantic        Central Pennsylvania    1/15/2021    50.63%       37.50%        45.39%
Atlantic        Central Pennsylvania    1/22/2021    65.03%       46.23%        50.61%
Atlantic        Central Pennsylvania    1/29/2021    62.45%       63.15%        48.15%
Atlantic        Central Pennsylvania     2/5/2021    44.11%       45.31%        48.00%
Atlantic        Central Pennsylvania    2/12/2021    64.43%       70.58%        49.97%
Atlantic        Central Pennsylvania    2/19/2021    69.19%       73.22%        62.05%
Atlantic        Central Pennsylvania    2/26/2021    68.87%       84.64%        59.96%
Atlantic        Central Pennsylvania     3/5/2021    77.22%       87.70%        67.49%
Atlantic        Central Pennsylvania    3/12/2021    83.91%       87.53%        69.64%
Atlantic        Central Pennsylvania    3/19/2021    84.25%       83.90%        65.69%
Atlantic        Central Pennsylvania    3/26/2021    82.65%       89.93%        72.85%
Atlantic        Central Pennsylvania     4/2/2021    86.23%       90.48%        74.58%
Atlantic        Connecticut Valley      1/10/2020    92.46%       91.18%        84.36%
Atlantic        Connecticut Valley      1/17/2020    92.44%       87.71%        79.78%
Atlantic        Connecticut Valley      1/24/2020    93.74%       90.23%        81.22%
Atlantic        Connecticut Valley      1/31/2020    92.77%       91.39%        81.60%
Atlantic        Connecticut Valley       2/7/2020    92.55%       90.52%        84.07%
Atlantic        Connecticut Valley      2/14/2020    93.22%       92.44%        83.54%
Atlantic        Connecticut Valley      2/21/2020    94.39%       92.42%        85.21%
Atlantic        Connecticut Valley      2/28/2020    93.69%       91.38%        75.28%
Atlantic        Connecticut Valley       3/6/2020    93.05%       93.00%        80.46%
Atlantic        Connecticut Valley      3/13/2020    92.84%       91.18%        79.39%
Atlantic        Connecticut Valley      3/20/2020    91.80%       88.08%        72.54%
Atlantic        Connecticut Valley      3/27/2020    93.10%       91.94%        76.63%
Atlantic        Connecticut Valley       4/3/2020    91.56%       91.32%        76.71%
Atlantic        Connecticut Valley      4/10/2020    91.53%       87.06%        64.29%
Atlantic        Connecticut Valley      4/17/2020    86.67%       76.93%        45.70%
Atlantic        Connecticut Valley      4/24/2020    89.55%       84.38%        32.11%
Atlantic        Connecticut Valley       5/1/2020    89.32%       82.61%        37.14%
Atlantic        Connecticut Valley       5/8/2020    89.61%       77.66%        32.75%
Atlantic        Connecticut Valley      5/15/2020    88.49%       81.58%        28.04%
Atlantic        Connecticut Valley      5/22/2020    90.49%       86.70%        51.21%
Atlantic        Connecticut Valley      5/29/2020    91.55%       87.42%        54.02%
Atlantic        Connecticut Valley       6/5/2020    89.85%       89.28%        60.10%
Atlantic        Connecticut Valley      6/12/2020    90.48%       85.55%        43.43%
Atlantic        Connecticut Valley      6/19/2020    91.74%       88.89%        64.63%
Atlantic        Connecticut Valley      6/26/2020    90.72%       88.19%        68.96%
Atlantic        Connecticut Valley       7/3/2020    91.08%       88.11%        74.01%
Atlantic        Connecticut Valley      7/10/2020    91.81%       89.49%        70.51%
Atlantic        Connecticut Valley      7/17/2020    87.44%       87.40%        68.03%
Atlantic        Connecticut Valley      7/24/2020    85.39%       84.97%        59.07%
Atlantic        Connecticut Valley      7/31/2020    86.66%       87.58%        62.55%
Atlantic        Connecticut Valley       8/7/2020    82.34%       74.67%        65.28%
Atlantic        Connecticut Valley      8/14/2020    77.82%       56.44%        60.94%
Atlantic        Connecticut Valley      8/21/2020    88.23%       85.70%        66.45%
Atlantic        Connecticut Valley      8/28/2020    90.32%       89.13%        74.61%
Atlantic        Connecticut Valley       9/4/2020    90.81%       91.52%        76.78%
Atlantic        Connecticut Valley      9/11/2020    91.42%       91.08%        78.78%
Atlantic        Connecticut Valley      9/18/2020    86.82%       86.37%        74.13%
Atlantic        Connecticut Valley      9/25/2020    86.27%       91.27%        79.72%
Atlantic        Connecticut Valley      10/2/2020    88.34%       93.16%        79.12%
Atlantic        Connecticut Valley      10/9/2020    89.04%       91.58%        78.53%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 34 of 99


Atlantic        Connecticut Valley   10/16/2020      87.37%       89.34%        76.71%
Atlantic        Connecticut Valley   10/23/2020      86.91%       92.87%        80.71%
Atlantic        Connecticut Valley   10/30/2020      86.91%       89.55%        77.15%
Atlantic        Connecticut Valley    11/6/2020      86.90%       90.15%        70.47%
Atlantic        Connecticut Valley   11/13/2020      88.02%       90.36%        74.50%
Atlantic        Connecticut Valley   11/20/2020      89.55%       87.74%        66.22%
Atlantic        Connecticut Valley   11/27/2020      87.09%       87.98%        62.55%
Atlantic        Connecticut Valley    12/4/2020      83.45%       84.88%        45.94%
Atlantic        Connecticut Valley   12/11/2020      82.70%       77.29%        36.19%
Atlantic        Connecticut Valley   12/18/2020      73.01%       60.59%        18.16%
Atlantic        Connecticut Valley   12/25/2020      61.53%       57.92%        18.97%
Atlantic        Connecticut Valley     1/1/2021      68.30%       63.21%         8.60%
Atlantic        Connecticut Valley     1/8/2021      73.90%       65.99%         6.45%
Atlantic        Connecticut Valley    1/15/2021      75.38%       67.36%        22.78%
Atlantic        Connecticut Valley    1/22/2021      79.90%       64.05%        21.93%
Atlantic        Connecticut Valley    1/29/2021      81.26%       69.28%        18.89%
Atlantic        Connecticut Valley     2/5/2021      69.96%       69.11%        16.09%
Atlantic        Connecticut Valley    2/12/2021      79.45%       79.90%        34.02%
Atlantic        Connecticut Valley    2/19/2021      83.24%       85.07%        59.87%
Atlantic        Connecticut Valley    2/26/2021      78.47%       90.23%        69.35%
Atlantic        Connecticut Valley     3/5/2021      83.50%       92.85%        68.22%
Atlantic        Connecticut Valley    3/12/2021      88.06%       91.20%        68.41%
Atlantic        Connecticut Valley    3/19/2021      90.16%       92.82%        76.72%
Atlantic        Connecticut Valley    3/26/2021      89.92%       91.16%        84.17%
Atlantic        Connecticut Valley     4/2/2021      89.70%       92.36%        65.10%
Atlantic        Greater Boston        1/10/2020      92.23%       89.30%        89.80%
Atlantic        Greater Boston        1/17/2020      92.36%       86.77%        83.92%
Atlantic        Greater Boston        1/24/2020      92.69%       88.65%        85.56%
Atlantic        Greater Boston        1/31/2020      91.09%       90.82%        88.01%
Atlantic        Greater Boston         2/7/2020      91.34%       89.21%        86.52%
Atlantic        Greater Boston        2/14/2020      90.65%       87.45%        87.16%
Atlantic        Greater Boston        2/21/2020      93.65%       91.25%        89.26%
Atlantic        Greater Boston        2/28/2020      92.55%       90.32%        83.45%
Atlantic        Greater Boston         3/6/2020      92.54%       91.93%        85.56%
Atlantic        Greater Boston        3/13/2020      92.42%       90.56%        88.71%
Atlantic        Greater Boston        3/20/2020      92.74%       90.93%        84.17%
Atlantic        Greater Boston        3/27/2020      92.86%       91.68%        81.79%
Atlantic        Greater Boston         4/3/2020      92.30%       90.72%        81.38%
Atlantic        Greater Boston        4/10/2020      90.33%       72.79%        67.33%
Atlantic        Greater Boston        4/17/2020      87.24%       80.63%        49.33%
Atlantic        Greater Boston        4/24/2020      90.34%       82.29%        47.42%
Atlantic        Greater Boston         5/1/2020      90.34%       82.58%        44.47%
Atlantic        Greater Boston         5/8/2020      90.03%       85.45%        52.37%
Atlantic        Greater Boston        5/15/2020      89.87%       82.43%        48.47%
Atlantic        Greater Boston        5/22/2020      90.46%       81.64%        62.75%
Atlantic        Greater Boston        5/29/2020      89.95%       82.73%        47.09%
Atlantic        Greater Boston         6/5/2020      89.33%       83.56%        64.93%
Atlantic        Greater Boston        6/12/2020      89.52%       78.90%        35.56%
Atlantic        Greater Boston        6/19/2020      91.50%       80.47%        46.99%
Atlantic        Greater Boston        6/26/2020      90.56%       84.94%        57.13%
Atlantic        Greater Boston         7/3/2020      90.22%       89.50%        68.29%
Atlantic        Greater Boston        7/10/2020      90.73%       84.80%        75.47%
Atlantic        Greater Boston        7/17/2020      85.72%       81.00%        53.76%
Atlantic        Greater Boston        7/24/2020      83.98%       84.01%        71.43%
Atlantic        Greater Boston        7/31/2020      86.53%       86.67%        72.73%
Atlantic        Greater Boston         8/7/2020      86.22%       82.46%        68.83%
Atlantic        Greater Boston        8/14/2020      84.93%       88.25%        77.77%
Atlantic        Greater Boston        8/21/2020      88.73%       90.86%        70.89%
Atlantic        Greater Boston        8/28/2020      88.91%       85.87%        69.25%
Atlantic        Greater Boston         9/4/2020      90.05%       87.55%        71.07%
Atlantic        Greater Boston        9/11/2020      89.99%       87.47%        79.97%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 35 of 99


Atlantic        Greater Boston       9/18/2020       87.91%       82.45%        72.80%
Atlantic        Greater Boston       9/25/2020       82.72%       84.88%        78.83%
Atlantic        Greater Boston       10/2/2020       89.38%       91.15%        75.72%
Atlantic        Greater Boston       10/9/2020       89.03%       89.06%        76.46%
Atlantic        Greater Boston      10/16/2020       88.36%       86.10%        69.71%
Atlantic        Greater Boston      10/23/2020       86.18%       89.01%        74.09%
Atlantic        Greater Boston      10/30/2020       87.72%       85.24%        61.09%
Atlantic        Greater Boston       11/6/2020       89.91%       85.25%        64.89%
Atlantic        Greater Boston      11/13/2020       89.44%       90.05%        74.24%
Atlantic        Greater Boston      11/20/2020       89.27%       86.73%        68.93%
Atlantic        Greater Boston      11/27/2020       87.50%       79.34%        49.38%
Atlantic        Greater Boston       12/4/2020       82.10%       84.55%        47.71%
Atlantic        Greater Boston      12/11/2020       75.81%       77.92%        46.82%
Atlantic        Greater Boston      12/18/2020       65.21%       64.95%        33.18%
Atlantic        Greater Boston      12/25/2020       51.98%       60.95%        47.64%
Atlantic        Greater Boston        1/1/2021       54.66%       48.21%        31.32%
Atlantic        Greater Boston        1/8/2021       67.79%       76.07%        35.62%
Atlantic        Greater Boston       1/15/2021       74.00%       72.79%        52.03%
Atlantic        Greater Boston       1/22/2021       77.49%       69.92%        54.58%
Atlantic        Greater Boston       1/29/2021       79.86%       75.21%        58.32%
Atlantic        Greater Boston        2/5/2021       79.42%       72.11%        58.35%
Atlantic        Greater Boston       2/12/2021       84.66%       85.80%        65.18%
Atlantic        Greater Boston       2/19/2021       86.06%       86.22%        75.62%
Atlantic        Greater Boston       2/26/2021       81.61%       91.83%        76.95%
Atlantic        Greater Boston        3/5/2021       86.23%       90.12%        68.79%
Atlantic        Greater Boston       3/12/2021       89.10%       91.57%        72.72%
Atlantic        Greater Boston       3/19/2021       90.63%       91.96%        79.83%
Atlantic        Greater Boston       3/26/2021       89.07%       91.17%        84.17%
Atlantic        Greater Boston        4/2/2021       89.84%       92.83%        75.57%
Atlantic        Long Island          1/10/2020       90.16%       91.16%        88.65%
Atlantic        Long Island          1/17/2020       88.56%       89.42%        82.62%
Atlantic        Long Island          1/24/2020       91.39%       90.35%        86.97%
Atlantic        Long Island          1/31/2020       88.25%       91.53%        89.23%
Atlantic        Long Island           2/7/2020       90.77%       90.13%        88.64%
Atlantic        Long Island          2/14/2020       90.11%       92.20%        86.88%
Atlantic        Long Island          2/21/2020       92.40%       93.49%        90.05%
Atlantic        Long Island          2/28/2020       91.31%       95.29%        85.67%
Atlantic        Long Island           3/6/2020       92.15%       92.72%        88.70%
Atlantic        Long Island          3/13/2020       89.86%       91.83%        83.93%
Atlantic        Long Island          3/20/2020       90.31%       92.14%        90.71%
Atlantic        Long Island          3/27/2020       89.04%       93.26%        90.25%
Atlantic        Long Island           4/3/2020       90.47%       86.50%        80.00%
Atlantic        Long Island          4/10/2020       84.77%       62.40%        39.98%
Atlantic        Long Island          4/17/2020       79.18%       58.75%        25.15%
Atlantic        Long Island          4/24/2020       82.86%       49.05%        38.40%
Atlantic        Long Island           5/1/2020       82.33%       51.29%        28.52%
Atlantic        Long Island           5/8/2020       75.80%       65.70%        30.96%
Atlantic        Long Island          5/15/2020       79.72%       68.45%        29.11%
Atlantic        Long Island          5/22/2020       85.58%       76.42%        33.62%
Atlantic        Long Island          5/29/2020       86.62%       84.12%        46.75%
Atlantic        Long Island           6/5/2020       83.70%       85.64%        59.77%
Atlantic        Long Island          6/12/2020       83.59%       90.23%        57.00%
Atlantic        Long Island          6/19/2020       87.49%       90.80%        78.55%
Atlantic        Long Island          6/26/2020       87.34%       91.42%        69.94%
Atlantic        Long Island           7/3/2020       87.85%       89.03%        79.75%
Atlantic        Long Island          7/10/2020       85.78%       84.74%        73.95%
Atlantic        Long Island          7/17/2020       76.14%       85.44%        76.11%
Atlantic        Long Island          7/24/2020       76.86%       87.16%        74.85%
Atlantic        Long Island          7/31/2020       83.10%       86.78%        69.90%
Atlantic        Long Island           8/7/2020       82.75%       82.70%        57.07%
Atlantic        Long Island          8/14/2020       75.67%       88.64%        69.91%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 36 of 99


Atlantic        Long Island          8/21/2020       80.04%       88.95%        75.39%
Atlantic        Long Island          8/28/2020       83.40%       91.30%        80.33%
Atlantic        Long Island           9/4/2020       86.82%       90.54%        78.18%
Atlantic        Long Island          9/11/2020       87.62%       87.95%        83.41%
Atlantic        Long Island          9/18/2020       87.04%       90.76%        77.70%
Atlantic        Long Island          9/25/2020       84.48%       93.01%        81.96%
Atlantic        Long Island          10/2/2020       86.31%       93.89%        82.78%
Atlantic        Long Island          10/9/2020       83.58%       92.71%        80.58%
Atlantic        Long Island         10/16/2020       84.28%       91.88%        72.30%
Atlantic        Long Island         10/23/2020       82.41%       91.89%        74.98%
Atlantic        Long Island         10/30/2020       83.65%       92.28%        75.58%
Atlantic        Long Island          11/6/2020       85.13%       90.20%        81.68%
Atlantic        Long Island         11/13/2020       84.68%       93.99%        85.99%
Atlantic        Long Island         11/20/2020       88.81%       91.29%        65.73%
Atlantic        Long Island         11/27/2020       85.44%       92.19%        83.50%
Atlantic        Long Island          12/4/2020       82.44%       93.18%        78.47%
Atlantic        Long Island         12/11/2020       72.74%       87.59%        79.90%
Atlantic        Long Island         12/18/2020       57.44%       74.26%        47.16%
Atlantic        Long Island         12/25/2020       45.20%       65.71%        45.67%
Atlantic        Long Island           1/1/2021       51.92%       70.53%        42.40%
Atlantic        Long Island           1/8/2021       65.74%       62.40%        46.15%
Atlantic        Long Island          1/15/2021       64.82%       72.71%        69.65%
Atlantic        Long Island          1/22/2021       69.49%       79.37%        69.11%
Atlantic        Long Island          1/29/2021       73.89%       88.43%        76.25%
Atlantic        Long Island           2/5/2021       57.97%       60.57%        56.08%
Atlantic        Long Island          2/12/2021       69.94%       86.15%        73.47%
Atlantic        Long Island          2/19/2021       72.22%       85.24%        80.95%
Atlantic        Long Island          2/26/2021       72.95%       87.83%        72.25%
Atlantic        Long Island           3/5/2021       79.96%       92.02%        75.84%
Atlantic        Long Island          3/12/2021       80.45%       93.55%        82.26%
Atlantic        Long Island          3/19/2021       86.13%       92.47%        86.13%
Atlantic        Long Island          3/26/2021       86.54%       92.58%        80.82%
Atlantic        Long Island           4/2/2021       86.38%       93.06%        84.99%
Atlantic        New York             1/10/2020       83.90%       89.38%        80.38%
Atlantic        New York             1/17/2020       87.42%       86.00%        74.97%
Atlantic        New York             1/24/2020       89.11%       82.78%        74.34%
Atlantic        New York             1/31/2020       88.11%       88.55%        76.33%
Atlantic        New York              2/7/2020       87.20%       88.68%        79.91%
Atlantic        New York             2/14/2020       87.11%       91.37%        82.68%
Atlantic        New York             2/21/2020       89.18%       89.58%        83.14%
Atlantic        New York             2/28/2020       88.10%       82.19%        76.82%
Atlantic        New York              3/6/2020       89.09%       86.73%        79.71%
Atlantic        New York             3/13/2020       87.05%       87.47%        77.56%
Atlantic        New York             3/20/2020       84.64%       77.75%        81.21%
Atlantic        New York             3/27/2020       77.13%       67.92%        61.23%
Atlantic        New York              4/3/2020       77.98%       76.80%        43.84%
Atlantic        New York             4/10/2020       56.73%       16.30%        38.08%
Atlantic        New York             4/17/2020       42.99%       12.72%        35.44%
Atlantic        New York             4/24/2020       38.99%       14.52%        30.25%
Atlantic        New York              5/1/2020       38.06%       10.83%        34.82%
Atlantic        New York              5/8/2020       36.47%       18.43%        35.56%
Atlantic        New York             5/15/2020       55.06%       54.45%        52.78%
Atlantic        New York             5/22/2020       82.93%       84.68%        66.38%
Atlantic        New York             5/29/2020       83.57%       88.52%        70.60%
Atlantic        New York              6/5/2020       81.45%       89.08%        57.08%
Atlantic        New York             6/12/2020       81.53%       90.62%        67.97%
Atlantic        New York             6/19/2020       83.66%       92.38%        70.30%
Atlantic        New York             6/26/2020       82.57%       90.92%        70.34%
Atlantic        New York              7/3/2020       84.23%       91.02%        71.70%
Atlantic        New York             7/10/2020       85.62%       85.13%        74.99%
Atlantic        New York             7/17/2020       79.87%       88.79%        77.71%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 37 of 99


Atlantic        New York                7/24/2020    79.06%       88.22%        77.53%
Atlantic        New York                7/31/2020    82.93%       86.11%        67.34%
Atlantic        New York                 8/7/2020    81.83%       87.37%        69.82%
Atlantic        New York                8/14/2020    77.98%       88.33%        73.29%
Atlantic        New York                8/21/2020    81.90%       89.08%        74.75%
Atlantic        New York                8/28/2020    82.10%       88.37%        80.62%
Atlantic        New York                 9/4/2020    84.96%       89.60%        81.37%
Atlantic        New York                9/11/2020    87.41%       87.17%        88.26%
Atlantic        New York                9/18/2020    83.45%       91.65%        83.44%
Atlantic        New York                9/25/2020    84.37%       90.72%        80.76%
Atlantic        New York                10/2/2020    85.36%       93.00%        83.62%
Atlantic        New York                10/9/2020    83.81%       92.07%        82.75%
Atlantic        New York               10/16/2020    86.21%       89.10%        81.19%
Atlantic        New York               10/23/2020    82.14%       92.44%        82.59%
Atlantic        New York               10/30/2020    83.00%       92.69%        83.35%
Atlantic        New York                11/6/2020    84.17%       93.87%        83.65%
Atlantic        New York               11/13/2020    85.83%       92.30%        84.01%
Atlantic        New York               11/20/2020    86.36%       92.25%        79.30%
Atlantic        New York               11/27/2020    83.50%       92.10%        69.88%
Atlantic        New York                12/4/2020    81.03%       93.49%        71.40%
Atlantic        New York               12/11/2020    74.43%       90.42%        76.80%
Atlantic        New York               12/18/2020    63.76%       86.67%        66.98%
Atlantic        New York               12/25/2020    51.65%       83.20%        61.48%
Atlantic        New York                 1/1/2021    55.89%       80.02%        68.22%
Atlantic        New York                 1/8/2021    65.66%       78.17%        74.85%
Atlantic        New York                1/15/2021    68.68%       78.59%        77.02%
Atlantic        New York                1/22/2021    76.47%       83.24%        78.51%
Atlantic        New York                1/29/2021    74.72%       87.86%        67.26%
Atlantic        New York                 2/5/2021    44.39%       50.07%        38.37%
Atlantic        New York                2/12/2021    62.46%       77.51%        76.65%
Atlantic        New York                2/19/2021    77.38%       86.16%        79.56%
Atlantic        New York                2/26/2021    75.59%       94.93%        72.65%
Atlantic        New York                 3/5/2021    81.92%       93.98%        82.49%
Atlantic        New York                3/12/2021    85.56%       94.66%        80.28%
Atlantic        New York                3/19/2021    87.72%       94.26%        83.71%
Atlantic        New York                3/26/2021    87.12%       93.86%        80.71%
Atlantic        New York                 4/2/2021    85.77%       92.35%        81.44%
Atlantic        Northern New England    1/10/2020    91.62%       91.09%        80.42%
Atlantic        Northern New England    1/17/2020    91.28%       90.82%        79.80%
Atlantic        Northern New England    1/24/2020    92.83%       91.02%        83.79%
Atlantic        Northern New England    1/31/2020    91.18%       93.40%        82.35%
Atlantic        Northern New England     2/7/2020    91.59%       92.68%        84.06%
Atlantic        Northern New England    2/14/2020    91.34%       93.23%        81.94%
Atlantic        Northern New England    2/21/2020    93.22%       92.36%        86.73%
Atlantic        Northern New England    2/28/2020    92.15%       93.40%        84.46%
Atlantic        Northern New England     3/6/2020    93.21%       94.46%        80.84%
Atlantic        Northern New England    3/13/2020    90.11%       91.76%        85.38%
Atlantic        Northern New England    3/20/2020    92.85%       92.40%        82.29%
Atlantic        Northern New England    3/27/2020    92.38%       94.60%        82.91%
Atlantic        Northern New England     4/3/2020    92.40%       89.73%        76.01%
Atlantic        Northern New England    4/10/2020    91.09%       93.45%        64.14%
Atlantic        Northern New England    4/17/2020    86.61%       89.45%        60.55%
Atlantic        Northern New England    4/24/2020    91.44%       88.90%        72.42%
Atlantic        Northern New England     5/1/2020    89.92%       84.16%        44.47%
Atlantic        Northern New England     5/8/2020    87.37%       87.45%        62.58%
Atlantic        Northern New England    5/15/2020    86.96%       89.86%        65.10%
Atlantic        Northern New England    5/22/2020    89.10%       87.85%        59.33%
Atlantic        Northern New England    5/29/2020    88.30%       88.51%        66.15%
Atlantic        Northern New England     6/5/2020    87.50%       91.12%        62.39%
Atlantic        Northern New England    6/12/2020    86.63%       88.96%        61.33%
Atlantic        Northern New England    6/19/2020    90.16%       90.66%        67.56%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 38 of 99


Atlantic        Northern New England    6/26/2020    88.53%       90.37%        56.49%
Atlantic        Northern New England     7/3/2020    90.07%       89.50%        54.07%
Atlantic        Northern New England    7/10/2020    90.95%       88.30%        59.02%
Atlantic        Northern New England    7/17/2020    81.71%       86.63%        57.60%
Atlantic        Northern New England    7/24/2020    84.90%       88.26%        60.43%
Atlantic        Northern New England    7/31/2020    87.56%       90.31%        48.65%
Atlantic        Northern New England     8/7/2020    85.38%       87.64%        58.91%
Atlantic        Northern New England    8/14/2020    84.24%       90.69%        48.90%
Atlantic        Northern New England    8/21/2020    86.21%       92.77%        58.53%
Atlantic        Northern New England    8/28/2020    88.85%       94.22%        53.54%
Atlantic        Northern New England     9/4/2020    89.97%       93.25%        64.18%
Atlantic        Northern New England    9/11/2020    89.67%       85.79%        70.34%
Atlantic        Northern New England    9/18/2020    86.80%       88.04%        41.35%
Atlantic        Northern New England    9/25/2020    84.16%       92.05%        61.97%
Atlantic        Northern New England    10/2/2020    87.04%       92.66%        65.16%
Atlantic        Northern New England    10/9/2020    86.22%       88.28%        65.39%
Atlantic        Northern New England   10/16/2020    87.73%       85.53%        71.80%
Atlantic        Northern New England   10/23/2020    85.22%       93.00%        58.29%
Atlantic        Northern New England   10/30/2020    86.08%       89.32%        57.70%
Atlantic        Northern New England    11/6/2020    88.20%       88.56%        62.46%
Atlantic        Northern New England   11/13/2020    88.09%       91.90%        75.56%
Atlantic        Northern New England   11/20/2020    88.79%       89.42%        60.15%
Atlantic        Northern New England   11/27/2020    86.87%       88.92%        57.21%
Atlantic        Northern New England    12/4/2020    81.14%       87.71%        46.48%
Atlantic        Northern New England   12/11/2020    76.95%       68.20%        24.91%
Atlantic        Northern New England   12/18/2020    70.21%       53.30%        46.35%
Atlantic        Northern New England   12/25/2020    61.86%       50.70%        32.88%
Atlantic        Northern New England     1/1/2021    65.76%       43.64%        16.68%
Atlantic        Northern New England     1/8/2021    72.51%       57.00%        18.37%
Atlantic        Northern New England    1/15/2021    75.29%       60.85%        36.31%
Atlantic        Northern New England    1/22/2021    75.56%       71.77%        44.10%
Atlantic        Northern New England    1/29/2021    77.03%       83.48%        49.89%
Atlantic        Northern New England     2/5/2021    76.65%       80.00%        58.69%
Atlantic        Northern New England    2/12/2021    81.60%       90.81%        65.12%
Atlantic        Northern New England    2/19/2021    82.49%       88.65%        67.97%
Atlantic        Northern New England    2/26/2021    79.63%       94.06%        70.21%
Atlantic        Northern New England     3/5/2021    80.28%       93.02%        71.65%
Atlantic        Northern New England    3/12/2021    87.23%       91.34%        74.22%
Atlantic        Northern New England    3/19/2021    88.71%       92.34%        70.83%
Atlantic        Northern New England    3/26/2021    88.46%       93.68%        71.19%
Atlantic        Northern New England     4/2/2021    87.70%       93.74%        74.19%
Atlantic        Northern Nj             1/10/2020    92.49%       87.20%        76.98%
Atlantic        Northern Nj             1/17/2020    92.44%       87.24%        79.15%
Atlantic        Northern Nj             1/24/2020    93.33%       91.00%        85.70%
Atlantic        Northern Nj             1/31/2020    93.34%       92.86%        83.08%
Atlantic        Northern Nj              2/7/2020    93.11%       92.00%        86.10%
Atlantic        Northern Nj             2/14/2020    93.50%       92.81%        89.32%
Atlantic        Northern Nj             2/21/2020    94.50%       94.66%        85.18%
Atlantic        Northern Nj             2/28/2020    93.56%       94.12%        85.27%
Atlantic        Northern Nj              3/6/2020    93.99%       93.00%        83.11%
Atlantic        Northern Nj             3/13/2020    93.62%       92.75%        81.41%
Atlantic        Northern Nj             3/20/2020    92.93%       91.79%        81.27%
Atlantic        Northern Nj             3/27/2020    93.44%       91.84%        78.27%
Atlantic        Northern Nj              4/3/2020    92.61%       86.62%        74.98%
Atlantic        Northern Nj             4/10/2020    90.27%       82.98%        81.44%
Atlantic        Northern Nj             4/17/2020    88.47%       78.18%        56.85%
Atlantic        Northern Nj             4/24/2020    90.05%       72.94%        30.67%
Atlantic        Northern Nj              5/1/2020    87.66%       68.38%        16.80%
Atlantic        Northern Nj              5/8/2020    86.36%       59.71%        11.24%
Atlantic        Northern Nj             5/15/2020    87.25%       76.18%        15.89%
Atlantic        Northern Nj             5/22/2020    88.68%       77.00%        31.48%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 39 of 99


Atlantic        Northern Nj          5/29/2020       90.86%       82.46%        37.80%
Atlantic        Northern Nj           6/5/2020       88.22%       89.52%        56.10%
Atlantic        Northern Nj          6/12/2020       89.34%       90.66%        62.52%
Atlantic        Northern Nj          6/19/2020       89.91%       90.39%        67.18%
Atlantic        Northern Nj          6/26/2020       90.82%       89.32%        71.39%
Atlantic        Northern Nj           7/3/2020       90.79%       87.67%        76.24%
Atlantic        Northern Nj          7/10/2020       90.52%       86.09%        67.45%
Atlantic        Northern Nj          7/17/2020       84.45%       87.32%        70.52%
Atlantic        Northern Nj          7/24/2020       80.82%       83.66%        64.11%
Atlantic        Northern Nj          7/31/2020       87.37%       84.76%        70.86%
Atlantic        Northern Nj           8/7/2020       86.20%       78.58%        66.12%
Atlantic        Northern Nj          8/14/2020       84.11%       82.52%        61.60%
Atlantic        Northern Nj          8/21/2020       85.30%       85.88%        68.85%
Atlantic        Northern Nj          8/28/2020       87.61%       87.69%        71.79%
Atlantic        Northern Nj           9/4/2020       89.54%       87.56%        66.78%
Atlantic        Northern Nj          9/11/2020       90.32%       87.80%        79.37%
Atlantic        Northern Nj          9/18/2020       88.02%       88.25%        75.16%
Atlantic        Northern Nj          9/25/2020       83.93%       90.65%        76.23%
Atlantic        Northern Nj          10/2/2020       88.27%       88.63%        81.71%
Atlantic        Northern Nj          10/9/2020       87.86%       90.44%        81.82%
Atlantic        Northern Nj         10/16/2020       88.26%       87.24%        74.39%
Atlantic        Northern Nj         10/23/2020       83.64%       88.70%        65.81%
Atlantic        Northern Nj         10/30/2020       84.81%       89.87%        74.59%
Atlantic        Northern Nj          11/6/2020       87.05%       90.52%        79.75%
Atlantic        Northern Nj         11/13/2020       87.38%       92.79%        84.09%
Atlantic        Northern Nj         11/20/2020       89.63%       88.68%        71.64%
Atlantic        Northern Nj         11/27/2020       85.90%       90.81%        81.24%
Atlantic        Northern Nj          12/4/2020       81.92%       90.94%        74.81%
Atlantic        Northern Nj         12/11/2020       77.32%       89.20%        74.36%
Atlantic        Northern Nj         12/18/2020       68.52%       82.03%        56.29%
Atlantic        Northern Nj         12/25/2020       54.19%       69.88%        64.75%
Atlantic        Northern Nj           1/1/2021       59.31%       77.25%        58.17%
Atlantic        Northern Nj           1/8/2021       67.47%       75.15%        62.48%
Atlantic        Northern Nj          1/15/2021       72.83%       71.58%        69.11%
Atlantic        Northern Nj          1/22/2021       71.29%       75.19%        60.29%
Atlantic        Northern Nj          1/29/2021       78.24%       83.24%        67.29%
Atlantic        Northern Nj           2/5/2021       58.49%       54.43%        37.96%
Atlantic        Northern Nj          2/12/2021       71.35%       83.34%        61.33%
Atlantic        Northern Nj          2/19/2021       79.22%       88.03%        61.96%
Atlantic        Northern Nj          2/26/2021       75.19%       92.18%        75.17%
Atlantic        Northern Nj           3/5/2021       80.99%       91.87%        79.00%
Atlantic        Northern Nj          3/12/2021       86.02%       92.23%        78.60%
Atlantic        Northern Nj          3/19/2021       89.21%       91.59%        71.61%
Atlantic        Northern Nj          3/26/2021       88.93%       91.71%        79.87%
Atlantic        Northern Nj           4/2/2021       88.91%       91.06%        74.05%
Atlantic        Northern Virginia    1/10/2020       89.00%       89.21%        89.35%
Atlantic        Northern Virginia    1/17/2020       89.88%       88.63%        90.69%
Atlantic        Northern Virginia    1/24/2020       92.92%       89.56%        88.25%
Atlantic        Northern Virginia    1/31/2020       92.26%       92.43%        84.07%
Atlantic        Northern Virginia     2/7/2020       90.63%       92.65%        86.63%
Atlantic        Northern Virginia    2/14/2020       92.61%       91.33%        86.93%
Atlantic        Northern Virginia    2/21/2020       93.04%       91.20%        87.16%
Atlantic        Northern Virginia    2/28/2020       92.19%       93.29%        88.98%
Atlantic        Northern Virginia     3/6/2020       92.72%       85.83%        78.08%
Atlantic        Northern Virginia    3/13/2020       91.34%       93.15%        87.75%
Atlantic        Northern Virginia    3/20/2020       92.65%       93.37%        89.63%
Atlantic        Northern Virginia    3/27/2020       91.19%       92.39%        87.76%
Atlantic        Northern Virginia     4/3/2020       93.51%       92.22%        91.11%
Atlantic        Northern Virginia    4/10/2020       91.45%       93.31%        88.61%
Atlantic        Northern Virginia    4/17/2020       90.99%       93.43%        79.45%
Atlantic        Northern Virginia    4/24/2020       91.84%       94.21%        87.89%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 40 of 99


Atlantic        Northern Virginia            5/1/2020   92.05%    93.77%        86.79%
Atlantic        Northern Virginia            5/8/2020   90.81%    92.62%        86.13%
Atlantic        Northern Virginia           5/15/2020   89.04%    92.34%        81.23%
Atlantic        Northern Virginia           5/22/2020   90.63%    93.43%        85.67%
Atlantic        Northern Virginia           5/29/2020   92.45%    90.83%        83.93%
Atlantic        Northern Virginia            6/5/2020   88.14%    92.72%        86.95%
Atlantic        Northern Virginia           6/12/2020   88.86%    91.10%        79.65%
Atlantic        Northern Virginia           6/19/2020   90.88%    91.85%        88.12%
Atlantic        Northern Virginia           6/26/2020   89.85%    92.18%        85.76%
Atlantic        Northern Virginia            7/3/2020   90.36%    92.55%        91.01%
Atlantic        Northern Virginia           7/10/2020   88.00%    90.77%        85.77%
Atlantic        Northern Virginia           7/17/2020   87.30%    91.63%        83.90%
Atlantic        Northern Virginia           7/24/2020   83.34%    90.38%        86.01%
Atlantic        Northern Virginia           7/31/2020   81.00%    88.05%        88.36%
Atlantic        Northern Virginia            8/7/2020   83.70%    83.78%        86.37%
Atlantic        Northern Virginia           8/14/2020   80.61%    91.24%        84.19%
Atlantic        Northern Virginia           8/21/2020   85.34%    90.41%        84.07%
Atlantic        Northern Virginia           8/28/2020   85.06%    91.40%        85.61%
Atlantic        Northern Virginia            9/4/2020   84.48%    89.15%        67.33%
Atlantic        Northern Virginia           9/11/2020   87.12%    84.93%        85.74%
Atlantic        Northern Virginia           9/18/2020   81.83%    90.73%        85.75%
Atlantic        Northern Virginia           9/25/2020   75.21%    92.49%        85.14%
Atlantic        Northern Virginia           10/2/2020   80.33%    92.08%        85.07%
Atlantic        Northern Virginia           10/9/2020   81.82%    87.97%        85.05%
Atlantic        Northern Virginia          10/16/2020   83.94%    90.65%        70.52%
Atlantic        Northern Virginia          10/23/2020   77.31%    92.77%        81.59%
Atlantic        Northern Virginia          10/30/2020   78.30%    92.10%        86.97%
Atlantic        Northern Virginia           11/6/2020   83.34%    92.66%        85.65%
Atlantic        Northern Virginia          11/13/2020   81.73%    85.66%        85.76%
Atlantic        Northern Virginia          11/20/2020   84.31%    89.27%        82.73%
Atlantic        Northern Virginia          11/27/2020   85.46%    88.72%        86.04%
Atlantic        Northern Virginia           12/4/2020   76.99%    90.42%        80.07%
Atlantic        Northern Virginia          12/11/2020   63.70%    82.92%        85.34%
Atlantic        Northern Virginia          12/18/2020   50.04%    87.52%        69.33%
Atlantic        Northern Virginia          12/25/2020   41.46%    82.29%        63.32%
Atlantic        Northern Virginia            1/1/2021   42.63%    64.45%        68.09%
Atlantic        Northern Virginia            1/8/2021   50.79%    81.53%        77.81%
Atlantic        Northern Virginia           1/15/2021   53.92%    75.25%        56.60%
Atlantic        Northern Virginia           1/22/2021   62.12%    78.77%        81.71%
Atlantic        Northern Virginia           1/29/2021   67.38%    79.26%        77.06%
Atlantic        Northern Virginia            2/5/2021   60.89%    80.43%        77.18%
Atlantic        Northern Virginia           2/12/2021   65.92%    85.98%        79.24%
Atlantic        Northern Virginia           2/19/2021   77.18%    84.35%        81.92%
Atlantic        Northern Virginia           2/26/2021   73.09%    92.24%        87.51%
Atlantic        Northern Virginia            3/5/2021   78.83%    91.21%        82.61%
Atlantic        Northern Virginia           3/12/2021   82.10%    91.01%        82.68%
Atlantic        Northern Virginia           3/19/2021   84.19%    88.40%        86.07%
Atlantic        Northern Virginia           3/26/2021   82.63%    92.68%        85.74%
Atlantic        Northern Virginia            4/2/2021   83.81%    92.80%        87.84%
Atlantic        Philadelphia Metropolita    1/10/2020   87.22%    87.17%        80.73%
Atlantic        Philadelphia Metropolita    1/17/2020   92.29%    81.51%        86.47%
Atlantic        Philadelphia Metropolita    1/24/2020   93.23%    92.18%        91.57%
Atlantic        Philadelphia Metropolita    1/31/2020   90.54%    93.84%        88.24%
Atlantic        Philadelphia Metropolita     2/7/2020   92.32%    94.48%        88.08%
Atlantic        Philadelphia Metropolita    2/14/2020   93.65%    95.31%        88.77%
Atlantic        Philadelphia Metropolita    2/21/2020   95.40%    95.51%        91.20%
Atlantic        Philadelphia Metropolita    2/28/2020   94.36%    96.28%        90.11%
Atlantic        Philadelphia Metropolita     3/6/2020   94.52%    95.16%        91.09%
Atlantic        Philadelphia Metropolita    3/13/2020   93.17%    94.74%        89.85%
Atlantic        Philadelphia Metropolita    3/20/2020   93.44%    93.80%        81.98%
Atlantic        Philadelphia Metropolita    3/27/2020   93.79%    94.66%        87.46%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 41 of 99


Atlantic        Philadelphia Metropolita     4/3/2020   93.79%    91.99%        91.28%
Atlantic        Philadelphia Metropolita    4/10/2020   92.71%    92.47%        81.46%
Atlantic        Philadelphia Metropolita    4/17/2020   92.35%    88.18%        66.86%
Atlantic        Philadelphia Metropolita    4/24/2020   92.38%    87.10%        71.69%
Atlantic        Philadelphia Metropolita     5/1/2020   91.54%    81.81%        74.81%
Atlantic        Philadelphia Metropolita     5/8/2020   91.30%    89.32%        79.34%
Atlantic        Philadelphia Metropolita    5/15/2020   92.01%    92.25%        68.98%
Atlantic        Philadelphia Metropolita    5/22/2020   90.11%    91.89%        75.65%
Atlantic        Philadelphia Metropolita    5/29/2020   92.07%    87.60%        78.97%
Atlantic        Philadelphia Metropolita     6/5/2020   90.29%    89.52%        76.47%
Atlantic        Philadelphia Metropolita    6/12/2020   91.12%    87.09%        76.55%
Atlantic        Philadelphia Metropolita    6/19/2020   92.54%    88.93%        81.85%
Atlantic        Philadelphia Metropolita    6/26/2020   92.28%    90.39%        80.52%
Atlantic        Philadelphia Metropolita     7/3/2020   91.70%    89.07%        82.91%
Atlantic        Philadelphia Metropolita    7/10/2020   87.10%    88.74%        78.45%
Atlantic        Philadelphia Metropolita    7/17/2020   88.06%    75.52%        60.38%
Atlantic        Philadelphia Metropolita    7/24/2020   83.55%    78.19%        68.72%
Atlantic        Philadelphia Metropolita    7/31/2020   84.75%    84.46%        69.17%
Atlantic        Philadelphia Metropolita     8/7/2020   83.88%    78.49%        62.03%
Atlantic        Philadelphia Metropolita    8/14/2020   79.24%    78.46%        69.32%
Atlantic        Philadelphia Metropolita    8/21/2020   85.84%    82.04%        71.80%
Atlantic        Philadelphia Metropolita    8/28/2020   88.50%    89.05%        70.98%
Atlantic        Philadelphia Metropolita     9/4/2020   87.82%    88.50%        65.01%
Atlantic        Philadelphia Metropolita    9/11/2020   88.43%    85.44%        66.05%
Atlantic        Philadelphia Metropolita    9/18/2020   87.33%    84.79%        58.41%
Atlantic        Philadelphia Metropolita    9/25/2020   78.28%    81.91%        57.03%
Atlantic        Philadelphia Metropolita    10/2/2020   82.18%    80.98%        61.93%
Atlantic        Philadelphia Metropolita    10/9/2020   78.72%    72.83%        58.24%
Atlantic        Philadelphia Metropolita   10/16/2020   76.66%    67.47%        47.78%
Atlantic        Philadelphia Metropolita   10/23/2020   58.09%    61.12%        43.70%
Atlantic        Philadelphia Metropolita   10/30/2020   48.92%    61.70%        59.54%
Atlantic        Philadelphia Metropolita    11/6/2020   60.12%    52.95%        55.54%
Atlantic        Philadelphia Metropolita   11/13/2020   75.65%    74.44%        63.17%
Atlantic        Philadelphia Metropolita   11/20/2020   83.12%    81.65%        42.40%
Atlantic        Philadelphia Metropolita   11/27/2020   79.83%    76.16%        53.77%
Atlantic        Philadelphia Metropolita    12/4/2020   64.39%    81.93%        50.06%
Atlantic        Philadelphia Metropolita   12/11/2020   59.93%    72.43%        40.80%
Atlantic        Philadelphia Metropolita   12/18/2020   43.33%    57.18%        24.85%
Atlantic        Philadelphia Metropolita   12/25/2020   34.93%    49.48%        17.83%
Atlantic        Philadelphia Metropolita     1/1/2021   37.79%    51.59%        10.28%
Atlantic        Philadelphia Metropolita     1/8/2021   52.56%    63.55%        10.85%
Atlantic        Philadelphia Metropolita    1/15/2021   48.60%    64.42%        30.83%
Atlantic        Philadelphia Metropolita    1/22/2021   51.40%    48.31%        31.53%
Atlantic        Philadelphia Metropolita    1/29/2021   53.63%    55.09%        25.93%
Atlantic        Philadelphia Metropolita     2/5/2021   44.74%    52.33%        25.78%
Atlantic        Philadelphia Metropolita    2/12/2021   62.18%    63.09%        30.60%
Atlantic        Philadelphia Metropolita    2/19/2021   61.68%    55.98%        35.73%
Atlantic        Philadelphia Metropolita    2/26/2021   60.70%    70.84%        39.01%
Atlantic        Philadelphia Metropolita     3/5/2021   69.64%    76.98%        31.24%
Atlantic        Philadelphia Metropolita    3/12/2021   72.70%    78.32%        45.35%
Atlantic        Philadelphia Metropolita    3/19/2021   68.76%    74.10%        36.35%
Atlantic        Philadelphia Metropolita    3/26/2021   77.77%    75.45%        40.69%
Atlantic        Philadelphia Metropolita     4/2/2021   80.23%    74.31%        30.96%
Atlantic        Richmond                    1/10/2020   90.17%    83.72%        79.95%
Atlantic        Richmond                    1/17/2020   88.80%    77.33%        77.12%
Atlantic        Richmond                    1/24/2020   90.70%    82.46%        83.01%
Atlantic        Richmond                    1/31/2020   88.51%    85.74%        83.94%
Atlantic        Richmond                     2/7/2020   86.32%    84.89%        80.23%
Atlantic        Richmond                    2/14/2020   89.01%    85.68%        83.19%
Atlantic        Richmond                    2/21/2020   92.44%    85.85%        83.65%
Atlantic        Richmond                    2/28/2020   90.21%    84.22%        81.78%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 42 of 99


Atlantic        Richmond              3/6/2020       89.67%       81.38%        82.02%
Atlantic        Richmond             3/13/2020       90.56%       85.06%        78.02%
Atlantic        Richmond             3/20/2020       90.69%       81.83%        70.54%
Atlantic        Richmond             3/27/2020       92.77%       88.55%        78.77%
Atlantic        Richmond              4/3/2020       92.69%       90.51%        82.82%
Atlantic        Richmond             4/10/2020       92.03%       89.81%        81.91%
Atlantic        Richmond             4/17/2020       88.73%       86.94%        70.90%
Atlantic        Richmond             4/24/2020       91.55%       90.87%        78.43%
Atlantic        Richmond              5/1/2020       91.91%       89.86%        71.17%
Atlantic        Richmond              5/8/2020       90.85%       88.42%        77.14%
Atlantic        Richmond             5/15/2020       89.62%       86.95%        63.37%
Atlantic        Richmond             5/22/2020       89.87%       89.42%        80.30%
Atlantic        Richmond             5/29/2020       91.03%       86.95%        73.66%
Atlantic        Richmond              6/5/2020       88.37%       87.77%        63.80%
Atlantic        Richmond             6/12/2020       89.36%       84.41%        70.26%
Atlantic        Richmond             6/19/2020       90.13%       84.86%        63.99%
Atlantic        Richmond             6/26/2020       88.14%       86.64%        64.28%
Atlantic        Richmond              7/3/2020       88.85%       85.97%        70.41%
Atlantic        Richmond             7/10/2020       88.27%       79.80%        58.80%
Atlantic        Richmond             7/17/2020       83.30%       74.67%        54.73%
Atlantic        Richmond             7/24/2020       75.90%       63.88%        50.17%
Atlantic        Richmond             7/31/2020       79.05%       72.75%        47.84%
Atlantic        Richmond              8/7/2020       81.78%       81.03%        52.66%
Atlantic        Richmond             8/14/2020       81.32%       77.61%        46.88%
Atlantic        Richmond             8/21/2020       85.37%       83.13%        62.65%
Atlantic        Richmond             8/28/2020       86.05%       86.55%        68.34%
Atlantic        Richmond              9/4/2020       84.93%       87.61%        66.08%
Atlantic        Richmond             9/11/2020       84.53%       85.03%        73.98%
Atlantic        Richmond             9/18/2020       83.60%       84.28%        64.16%
Atlantic        Richmond             9/25/2020       78.24%       86.72%        67.50%
Atlantic        Richmond             10/2/2020       78.60%       84.88%        57.04%
Atlantic        Richmond             10/9/2020       82.97%       85.94%        57.21%
Atlantic        Richmond            10/16/2020       83.39%       81.01%        51.91%
Atlantic        Richmond            10/23/2020       79.65%       85.12%        59.73%
Atlantic        Richmond            10/30/2020       80.58%       82.56%        43.26%
Atlantic        Richmond             11/6/2020       83.96%       73.87%        51.73%
Atlantic        Richmond            11/13/2020       82.76%       77.66%        50.59%
Atlantic        Richmond            11/20/2020       83.23%       77.60%        48.16%
Atlantic        Richmond            11/27/2020       81.81%       75.16%        44.61%
Atlantic        Richmond             12/4/2020       72.96%       76.71%        39.63%
Atlantic        Richmond            12/11/2020       67.88%       69.28%        38.16%
Atlantic        Richmond            12/18/2020       56.38%       65.53%        27.91%
Atlantic        Richmond            12/25/2020       45.74%       43.42%        25.24%
Atlantic        Richmond              1/1/2021       40.85%       47.16%        27.25%
Atlantic        Richmond              1/8/2021       45.68%       58.68%        26.47%
Atlantic        Richmond             1/15/2021       49.76%       47.25%        20.50%
Atlantic        Richmond             1/22/2021       54.52%       47.04%        29.34%
Atlantic        Richmond             1/29/2021       57.29%       52.87%        30.97%
Atlantic        Richmond              2/5/2021       55.20%       53.18%        30.60%
Atlantic        Richmond             2/12/2021       62.10%       61.34%        33.84%
Atlantic        Richmond             2/19/2021       64.81%       65.74%        39.23%
Atlantic        Richmond             2/26/2021       62.25%       79.72%        48.30%
Atlantic        Richmond              3/5/2021       73.02%       79.56%        47.93%
Atlantic        Richmond             3/12/2021       77.23%       81.40%        45.62%
Atlantic        Richmond             3/19/2021       80.49%       82.87%        48.01%
Atlantic        Richmond             3/26/2021       78.26%       83.58%        59.23%
Atlantic        Richmond              4/2/2021       81.06%       81.47%        51.26%
Atlantic        South Jersey         1/10/2020       91.57%       91.69%        91.43%
Atlantic        South Jersey         1/17/2020       92.42%       91.24%        90.54%
Atlantic        South Jersey         1/24/2020       93.60%       93.65%        90.51%
Atlantic        South Jersey         1/31/2020       91.86%       94.54%        92.65%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 43 of 99


Atlantic        South Jersey          2/7/2020       92.29%       94.27%        91.64%
Atlantic        South Jersey         2/14/2020       93.17%       95.63%        93.66%
Atlantic        South Jersey         2/21/2020       94.25%       95.87%        92.93%
Atlantic        South Jersey         2/28/2020       93.27%       96.15%        92.23%
Atlantic        South Jersey          3/6/2020       93.89%       95.78%        91.65%
Atlantic        South Jersey         3/13/2020       92.34%       95.74%        87.52%
Atlantic        South Jersey         3/20/2020       92.62%       94.09%        90.01%
Atlantic        South Jersey         3/27/2020       93.66%       92.47%        85.58%
Atlantic        South Jersey          4/3/2020       93.14%       90.43%        82.99%
Atlantic        South Jersey         4/10/2020       92.96%       94.15%        90.39%
Atlantic        South Jersey         4/17/2020       91.23%       92.32%        86.34%
Atlantic        South Jersey         4/24/2020       92.29%       87.61%        89.21%
Atlantic        South Jersey          5/1/2020       91.27%       85.78%        86.80%
Atlantic        South Jersey          5/8/2020       89.35%       80.26%        80.76%
Atlantic        South Jersey         5/15/2020       89.80%       85.90%        72.08%
Atlantic        South Jersey         5/22/2020       90.86%       92.11%        79.03%
Atlantic        South Jersey         5/29/2020       92.97%       90.72%        86.88%
Atlantic        South Jersey          6/5/2020       90.14%       92.84%        78.19%
Atlantic        South Jersey         6/12/2020       91.99%       91.11%        81.20%
Atlantic        South Jersey         6/19/2020       91.94%       91.54%        80.11%
Atlantic        South Jersey         6/26/2020       91.81%       92.74%        84.50%
Atlantic        South Jersey          7/3/2020       92.86%       91.65%        85.54%
Atlantic        South Jersey         7/10/2020       91.78%       92.42%        86.35%
Atlantic        South Jersey         7/17/2020       87.11%       89.81%        75.86%
Atlantic        South Jersey         7/24/2020       83.22%       85.89%        68.76%
Atlantic        South Jersey         7/31/2020       85.56%       87.18%        75.46%
Atlantic        South Jersey          8/7/2020       77.95%       77.58%        71.60%
Atlantic        South Jersey         8/14/2020       81.51%       82.95%        73.52%
Atlantic        South Jersey         8/21/2020       84.48%       88.22%        77.06%
Atlantic        South Jersey         8/28/2020       88.20%       89.72%        84.03%
Atlantic        South Jersey          9/4/2020       89.43%       91.60%        77.60%
Atlantic        South Jersey         9/11/2020       89.01%       92.02%        87.26%
Atlantic        South Jersey         9/18/2020       86.61%       86.64%        80.67%
Atlantic        South Jersey         9/25/2020       80.20%       90.80%        77.88%
Atlantic        South Jersey         10/2/2020       82.22%       91.61%        82.75%
Atlantic        South Jersey         10/9/2020       79.70%       87.49%        81.05%
Atlantic        South Jersey        10/16/2020       83.19%       84.84%        79.54%
Atlantic        South Jersey        10/23/2020       74.44%       88.51%        74.29%
Atlantic        South Jersey        10/30/2020       76.12%       90.24%        80.07%
Atlantic        South Jersey         11/6/2020       82.94%       91.64%        81.75%
Atlantic        South Jersey        11/13/2020       80.01%       90.73%        82.86%
Atlantic        South Jersey        11/20/2020       82.25%       88.46%        85.78%
Atlantic        South Jersey        11/27/2020       81.16%       81.27%        81.90%
Atlantic        South Jersey         12/4/2020       73.71%       85.64%        82.83%
Atlantic        South Jersey        12/11/2020       69.74%       85.01%        77.43%
Atlantic        South Jersey        12/18/2020       62.07%       77.39%        70.31%
Atlantic        South Jersey        12/25/2020       52.07%       69.87%        62.53%
Atlantic        South Jersey          1/1/2021       53.78%       72.13%        68.26%
Atlantic        South Jersey          1/8/2021       59.14%       78.49%        36.99%
Atlantic        South Jersey         1/15/2021       64.91%       70.54%        69.82%
Atlantic        South Jersey         1/22/2021       68.83%       74.76%        67.46%
Atlantic        South Jersey         1/29/2021       70.65%       73.60%        66.44%
Atlantic        South Jersey          2/5/2021       55.35%       54.25%        58.01%
Atlantic        South Jersey         2/12/2021       67.66%       68.72%        62.89%
Atlantic        South Jersey         2/19/2021       72.37%       70.29%        61.24%
Atlantic        South Jersey         2/26/2021       68.30%       84.91%        73.66%
Atlantic        South Jersey          3/5/2021       79.81%       90.76%        72.23%
Atlantic        South Jersey         3/12/2021       81.75%       91.64%        78.89%
Atlantic        South Jersey         3/19/2021       85.55%       90.67%        76.26%
Atlantic        South Jersey         3/26/2021       84.76%       92.51%        78.71%
Atlantic        South Jersey          4/2/2021       87.30%       90.72%        79.03%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 44 of 99


Atlantic        Triboro              1/10/2020       87.43%       88.87%        81.86%
Atlantic        Triboro              1/17/2020       86.14%       85.62%        77.24%
Atlantic        Triboro              1/24/2020       86.10%       83.78%        70.99%
Atlantic        Triboro              1/31/2020       82.22%       87.18%        77.53%
Atlantic        Triboro               2/7/2020       86.97%       87.49%        79.92%
Atlantic        Triboro              2/14/2020       88.39%       89.18%        82.97%
Atlantic        Triboro              2/21/2020       89.52%       89.03%        75.78%
Atlantic        Triboro              2/28/2020       88.50%       90.71%        74.27%
Atlantic        Triboro               3/6/2020       89.61%       87.98%        78.95%
Atlantic        Triboro              3/13/2020       89.49%       88.48%        74.14%
Atlantic        Triboro              3/20/2020       82.93%       81.36%        79.07%
Atlantic        Triboro              3/27/2020       85.66%       86.12%        75.87%
Atlantic        Triboro               4/3/2020       83.66%       82.76%        55.54%
Atlantic        Triboro              4/10/2020       78.92%       76.28%        58.38%
Atlantic        Triboro              4/17/2020       69.95%       77.67%        44.82%
Atlantic        Triboro              4/24/2020       69.55%       73.43%        53.99%
Atlantic        Triboro               5/1/2020       75.00%       67.48%        45.06%
Atlantic        Triboro               5/8/2020       67.97%       67.40%        39.92%
Atlantic        Triboro              5/15/2020       74.43%       73.24%        50.28%
Atlantic        Triboro              5/22/2020       80.06%       81.51%        52.74%
Atlantic        Triboro              5/29/2020       80.13%       79.48%        46.03%
Atlantic        Triboro               6/5/2020       84.35%       85.31%        53.33%
Atlantic        Triboro              6/12/2020       83.58%       87.56%        50.65%
Atlantic        Triboro              6/19/2020       85.60%       85.80%        61.99%
Atlantic        Triboro              6/26/2020       84.18%       88.45%        62.41%
Atlantic        Triboro               7/3/2020       86.69%       88.28%        66.09%
Atlantic        Triboro              7/10/2020       86.73%       84.34%        53.06%
Atlantic        Triboro              7/17/2020       83.53%       82.75%        61.36%
Atlantic        Triboro              7/24/2020       77.20%       79.39%        57.04%
Atlantic        Triboro              7/31/2020       80.81%       79.19%        49.71%
Atlantic        Triboro               8/7/2020       80.99%       79.22%        52.41%
Atlantic        Triboro              8/14/2020       82.09%       79.65%        50.22%
Atlantic        Triboro              8/21/2020       81.76%       82.25%        58.81%
Atlantic        Triboro              8/28/2020       83.88%       79.95%        63.43%
Atlantic        Triboro               9/4/2020       83.94%       83.46%        47.83%
Atlantic        Triboro              9/11/2020       85.70%       83.63%        63.61%
Atlantic        Triboro              9/18/2020       84.31%       81.30%        64.25%
Atlantic        Triboro              9/25/2020       84.01%       84.92%        69.02%
Atlantic        Triboro              10/2/2020       84.83%       86.27%        62.38%
Atlantic        Triboro              10/9/2020       85.30%       87.43%        66.28%
Atlantic        Triboro             10/16/2020       85.52%       82.98%        64.12%
Atlantic        Triboro             10/23/2020       81.63%       85.46%        65.49%
Atlantic        Triboro             10/30/2020       84.01%       86.58%        66.74%
Atlantic        Triboro              11/6/2020       85.69%       83.65%        63.82%
Atlantic        Triboro             11/13/2020       85.91%       88.43%        75.32%
Atlantic        Triboro             11/20/2020       87.26%       87.96%        73.13%
Atlantic        Triboro             11/27/2020       83.72%       82.02%        62.81%
Atlantic        Triboro              12/4/2020       80.04%       87.57%        59.74%
Atlantic        Triboro             12/11/2020       71.95%       85.19%        62.77%
Atlantic        Triboro             12/18/2020       57.86%       78.50%        49.28%
Atlantic        Triboro             12/25/2020       40.35%       73.23%        35.61%
Atlantic        Triboro               1/1/2021       50.48%       68.87%        40.56%
Atlantic        Triboro               1/8/2021       64.85%       75.24%        59.52%
Atlantic        Triboro              1/15/2021       69.60%       74.41%        57.06%
Atlantic        Triboro              1/22/2021       71.89%       74.18%        53.61%
Atlantic        Triboro              1/29/2021       75.51%       78.79%        56.35%
Atlantic        Triboro               2/5/2021       44.11%       39.65%        27.89%
Atlantic        Triboro              2/12/2021       66.59%       81.11%        55.08%
Atlantic        Triboro              2/19/2021       73.64%       71.65%        63.57%
Atlantic        Triboro              2/26/2021       69.78%       86.10%        59.21%
Atlantic        Triboro               3/5/2021       78.72%       86.35%        67.39%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 45 of 99


Atlantic        Triboro              3/12/2021       83.96%       89.03%        68.73%
Atlantic        Triboro              3/19/2021       83.14%       88.67%        66.07%
Atlantic        Triboro              3/26/2021       85.57%       91.73%        74.47%
Atlantic        Triboro               4/2/2021       85.04%       87.56%        73.65%
Atlantic        Westchester          1/10/2020       90.05%       89.06%        75.26%
Atlantic        Westchester          1/17/2020       90.55%       87.11%        77.75%
Atlantic        Westchester          1/24/2020       91.89%       89.96%        80.35%
Atlantic        Westchester          1/31/2020       91.48%       92.17%        85.92%
Atlantic        Westchester           2/7/2020       91.51%       92.20%        87.24%
Atlantic        Westchester          2/14/2020       92.43%       91.60%        86.27%
Atlantic        Westchester          2/21/2020       93.37%       92.61%        87.99%
Atlantic        Westchester          2/28/2020       93.23%       93.19%        83.39%
Atlantic        Westchester           3/6/2020       93.14%       92.61%        77.88%
Atlantic        Westchester          3/13/2020       91.88%       88.74%        78.34%
Atlantic        Westchester          3/20/2020       77.92%       60.49%        61.81%
Atlantic        Westchester          3/27/2020       89.60%       84.65%        68.49%
Atlantic        Westchester           4/3/2020       91.12%       77.67%        63.51%
Atlantic        Westchester          4/10/2020       84.97%       42.80%        44.35%
Atlantic        Westchester          4/17/2020       79.26%       42.07%        39.29%
Atlantic        Westchester          4/24/2020       84.90%       73.71%        52.28%
Atlantic        Westchester           5/1/2020       84.12%       73.76%        45.82%
Atlantic        Westchester           5/8/2020       83.59%       72.09%        42.58%
Atlantic        Westchester          5/15/2020       86.60%       85.48%        54.53%
Atlantic        Westchester          5/22/2020       89.21%       86.99%        61.23%
Atlantic        Westchester          5/29/2020       90.54%       87.04%        69.01%
Atlantic        Westchester           6/5/2020       88.36%       85.86%        68.91%
Atlantic        Westchester          6/12/2020       87.32%       87.87%        69.61%
Atlantic        Westchester          6/19/2020       89.31%       89.08%        72.94%
Atlantic        Westchester          6/26/2020       90.16%       88.00%        73.90%
Atlantic        Westchester           7/3/2020       91.94%       86.39%        78.88%
Atlantic        Westchester          7/10/2020       90.01%       87.40%        74.80%
Atlantic        Westchester          7/17/2020       83.83%       82.25%        69.02%
Atlantic        Westchester          7/24/2020       81.61%       83.83%        68.60%
Atlantic        Westchester          7/31/2020       84.79%       81.64%        64.54%
Atlantic        Westchester           8/7/2020       84.50%       81.43%        59.26%
Atlantic        Westchester          8/14/2020       79.11%       81.23%        53.19%
Atlantic        Westchester          8/21/2020       84.27%       87.44%        63.36%
Atlantic        Westchester          8/28/2020       85.76%       87.22%        58.72%
Atlantic        Westchester           9/4/2020       88.82%       88.13%        66.50%
Atlantic        Westchester          9/11/2020       88.38%       87.04%        58.15%
Atlantic        Westchester          9/18/2020       82.58%       79.63%        57.66%
Atlantic        Westchester          9/25/2020       85.32%       83.43%        64.55%
Atlantic        Westchester          10/2/2020       86.67%       87.77%        70.51%
Atlantic        Westchester          10/9/2020       85.00%       88.93%        63.82%
Atlantic        Westchester         10/16/2020       84.78%       83.72%        65.85%
Atlantic        Westchester         10/23/2020       83.26%       86.41%        68.73%
Atlantic        Westchester         10/30/2020       84.96%       85.22%        68.60%
Atlantic        Westchester          11/6/2020       88.24%       84.73%        50.01%
Atlantic        Westchester         11/13/2020       87.76%       85.19%        62.67%
Atlantic        Westchester         11/20/2020       87.92%       80.74%        49.67%
Atlantic        Westchester         11/27/2020       86.96%       83.56%        62.84%
Atlantic        Westchester          12/4/2020       82.78%       88.88%        61.46%
Atlantic        Westchester         12/11/2020       76.38%       67.77%        39.90%
Atlantic        Westchester         12/18/2020       63.29%       46.26%        29.36%
Atlantic        Westchester         12/25/2020       42.11%       18.93%        18.81%
Atlantic        Westchester           1/1/2021       47.94%       22.82%        15.49%
Atlantic        Westchester           1/8/2021       64.50%       41.18%        36.38%
Atlantic        Westchester          1/15/2021       67.15%       62.57%        54.74%
Atlantic        Westchester          1/22/2021       74.18%       65.14%        59.29%
Atlantic        Westchester          1/29/2021       78.27%       83.19%        58.81%
Atlantic        Westchester           2/5/2021       57.43%       77.49%        58.71%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 46 of 99


Atlantic        Westchester          2/12/2021       73.15%       92.05%        67.32%
Atlantic        Westchester          2/19/2021       81.32%       91.48%        81.54%
Atlantic        Westchester          2/26/2021       78.65%       93.49%        77.67%
Atlantic        Westchester           3/5/2021       85.67%       93.87%        72.66%
Atlantic        Westchester          3/12/2021       85.30%       94.45%        80.89%
Atlantic        Westchester          3/19/2021       86.74%       94.81%        85.17%
Atlantic        Westchester          3/26/2021       87.63%       94.75%        79.40%
Atlantic        Westchester           4/2/2021       89.51%       94.94%        78.86%
Atlantic        Western New York     1/10/2020       92.45%       94.53%        89.38%
Atlantic        Western New York     1/17/2020       94.03%       94.42%        87.80%
Atlantic        Western New York     1/24/2020       94.89%       94.53%        90.58%
Atlantic        Western New York     1/31/2020       93.29%       94.64%        83.68%
Atlantic        Western New York      2/7/2020       92.99%       94.87%        92.80%
Atlantic        Western New York     2/14/2020       93.70%       94.21%        87.02%
Atlantic        Western New York     2/21/2020       94.67%       94.93%        87.53%
Atlantic        Western New York     2/28/2020       93.69%       94.09%        90.25%
Atlantic        Western New York      3/6/2020       93.53%       95.65%        87.42%
Atlantic        Western New York     3/13/2020       94.39%       94.14%        86.69%
Atlantic        Western New York     3/20/2020       94.24%       94.65%        87.09%
Atlantic        Western New York     3/27/2020       94.77%       93.26%        77.15%
Atlantic        Western New York      4/3/2020       94.62%       94.51%        91.19%
Atlantic        Western New York     4/10/2020       93.62%       94.50%        86.75%
Atlantic        Western New York     4/17/2020       91.35%       93.56%        76.00%
Atlantic        Western New York     4/24/2020       93.99%       93.76%        66.34%
Atlantic        Western New York      5/1/2020       92.43%       88.97%        68.52%
Atlantic        Western New York      5/8/2020       92.44%       90.42%        55.55%
Atlantic        Western New York     5/15/2020       92.21%       92.91%        57.43%
Atlantic        Western New York     5/22/2020       92.63%       94.94%        71.71%
Atlantic        Western New York     5/29/2020       94.17%       94.15%        83.15%
Atlantic        Western New York      6/5/2020       92.67%       94.15%        64.90%
Atlantic        Western New York     6/12/2020       92.58%       94.50%        71.29%
Atlantic        Western New York     6/19/2020       94.46%       95.99%        78.64%
Atlantic        Western New York     6/26/2020       94.04%       94.69%        82.44%
Atlantic        Western New York      7/3/2020       94.50%       95.51%        79.85%
Atlantic        Western New York     7/10/2020       93.83%       88.96%        74.31%
Atlantic        Western New York     7/17/2020       86.58%       73.33%        56.57%
Atlantic        Western New York     7/24/2020       85.02%       56.71%        49.43%
Atlantic        Western New York     7/31/2020       85.53%       80.34%        40.33%
Atlantic        Western New York      8/7/2020       87.06%       84.89%        44.93%
Atlantic        Western New York     8/14/2020       86.40%       77.93%        50.08%
Atlantic        Western New York     8/21/2020       88.80%       83.35%        49.64%
Atlantic        Western New York     8/28/2020       91.62%       90.63%        67.40%
Atlantic        Western New York      9/4/2020       92.09%       89.63%        75.23%
Atlantic        Western New York     9/11/2020       92.63%       89.69%        75.46%
Atlantic        Western New York     9/18/2020       87.90%       76.92%        67.75%
Atlantic        Western New York     9/25/2020       86.87%       89.78%        71.92%
Atlantic        Western New York     10/2/2020       90.21%       91.95%        74.93%
Atlantic        Western New York     10/9/2020       89.96%       94.05%        77.57%
Atlantic        Western New York    10/16/2020       90.92%       91.94%        72.68%
Atlantic        Western New York    10/23/2020       86.89%       90.46%        66.44%
Atlantic        Western New York    10/30/2020       87.22%       93.80%        76.49%
Atlantic        Western New York     11/6/2020       90.19%       95.13%        87.98%
Atlantic        Western New York    11/13/2020       91.49%       95.61%        86.56%
Atlantic        Western New York    11/20/2020       91.11%       94.79%        85.83%
Atlantic        Western New York    11/27/2020       90.74%       92.00%        82.22%
Atlantic        Western New York     12/4/2020       85.34%       91.00%        67.09%
Atlantic        Western New York    12/11/2020       83.26%       79.25%        15.90%
Atlantic        Western New York    12/18/2020       75.78%       69.33%        17.06%
Atlantic        Western New York    12/25/2020       65.69%       70.35%         7.93%
Atlantic        Western New York      1/1/2021       66.72%       66.47%         1.44%
Atlantic        Western New York      1/8/2021       74.93%       78.23%        44.69%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 47 of 99


Atlantic        Western New York        1/15/2021    77.50%       74.48%        49.23%
Atlantic        Western New York        1/22/2021    82.15%       75.31%        56.84%
Atlantic        Western New York        1/29/2021    84.71%       89.26%        61.64%
Atlantic        Western New York         2/5/2021    82.77%       93.80%        73.34%
Atlantic        Western New York        2/12/2021    85.06%       94.66%        81.23%
Atlantic        Western New York        2/19/2021    86.55%       95.25%        83.86%
Atlantic        Western New York        2/26/2021    79.86%       95.04%        81.17%
Atlantic        Western New York         3/5/2021    81.80%       93.28%        73.64%
Atlantic        Western New York        3/12/2021    88.96%       94.01%        73.35%
Atlantic        Western New York        3/19/2021    90.30%       95.20%        77.24%
Atlantic        Western New York        3/26/2021    89.61%       95.94%        81.59%
Atlantic        Western New York         4/2/2021    89.06%       91.72%        78.55%
Atlantic        Western Pennsylvania    1/10/2020    95.09%       96.45%        91.81%
Atlantic        Western Pennsylvania    1/17/2020    94.00%       95.62%        95.19%
Atlantic        Western Pennsylvania    1/24/2020    95.00%       95.81%        96.60%
Atlantic        Western Pennsylvania    1/31/2020    93.80%       97.40%        93.79%
Atlantic        Western Pennsylvania     2/7/2020    93.84%       96.97%        95.23%
Atlantic        Western Pennsylvania    2/14/2020    93.46%       97.21%        93.89%
Atlantic        Western Pennsylvania    2/21/2020    95.29%       96.58%        96.35%
Atlantic        Western Pennsylvania    2/28/2020    94.69%       97.67%        94.58%
Atlantic        Western Pennsylvania     3/6/2020    95.23%       97.71%        94.79%
Atlantic        Western Pennsylvania    3/13/2020    94.39%       97.51%        95.11%
Atlantic        Western Pennsylvania    3/20/2020    94.13%       97.33%        93.33%
Atlantic        Western Pennsylvania    3/27/2020    94.21%       97.20%        89.69%
Atlantic        Western Pennsylvania     4/3/2020    94.99%       96.82%        94.68%
Atlantic        Western Pennsylvania    4/10/2020    94.59%       97.51%        93.40%
Atlantic        Western Pennsylvania    4/17/2020    94.07%       91.78%        92.33%
Atlantic        Western Pennsylvania    4/24/2020    93.70%       96.55%        94.80%
Atlantic        Western Pennsylvania     5/1/2020    94.26%       96.43%        92.19%
Atlantic        Western Pennsylvania     5/8/2020    94.51%       96.68%        94.44%
Atlantic        Western Pennsylvania    5/15/2020    92.75%       96.65%        88.97%
Atlantic        Western Pennsylvania    5/22/2020    94.59%       96.62%        91.31%
Atlantic        Western Pennsylvania    5/29/2020    94.80%       95.13%        89.97%
Atlantic        Western Pennsylvania     6/5/2020    93.63%       97.03%        95.06%
Atlantic        Western Pennsylvania    6/12/2020    93.97%       96.47%        93.45%
Atlantic        Western Pennsylvania    6/19/2020    93.95%       96.28%        93.90%
Atlantic        Western Pennsylvania    6/26/2020    93.66%       96.33%        91.69%
Atlantic        Western Pennsylvania     7/3/2020    94.25%       96.22%        91.59%
Atlantic        Western Pennsylvania    7/10/2020    93.25%       95.00%        92.19%
Atlantic        Western Pennsylvania    7/17/2020    88.90%       94.55%        89.04%
Atlantic        Western Pennsylvania    7/24/2020    88.40%       92.97%        90.80%
Atlantic        Western Pennsylvania    7/31/2020    89.94%       93.58%        86.90%
Atlantic        Western Pennsylvania     8/7/2020    88.76%       93.29%        92.51%
Atlantic        Western Pennsylvania    8/14/2020    88.80%       90.07%        88.74%
Atlantic        Western Pennsylvania    8/21/2020    90.39%       94.03%        90.15%
Atlantic        Western Pennsylvania    8/28/2020    91.45%       94.97%        90.68%
Atlantic        Western Pennsylvania     9/4/2020    91.47%       95.72%        88.88%
Atlantic        Western Pennsylvania    9/11/2020    92.18%       94.15%        92.79%
Atlantic        Western Pennsylvania    9/18/2020    90.19%       95.70%        87.56%
Atlantic        Western Pennsylvania    9/25/2020    89.21%       95.55%        89.63%
Atlantic        Western Pennsylvania    10/2/2020    88.13%       94.31%        86.72%
Atlantic        Western Pennsylvania    10/9/2020    89.20%       96.09%        95.43%
Atlantic        Western Pennsylvania   10/16/2020    87.34%       93.03%        87.78%
Atlantic        Western Pennsylvania   10/23/2020    83.22%       94.67%        85.62%
Atlantic        Western Pennsylvania   10/30/2020    85.66%       95.64%        86.02%
Atlantic        Western Pennsylvania    11/6/2020    88.45%       94.67%        90.40%
Atlantic        Western Pennsylvania   11/13/2020    89.58%       95.83%        92.53%
Atlantic        Western Pennsylvania   11/20/2020    89.58%       95.47%        91.34%
Atlantic        Western Pennsylvania   11/27/2020    89.85%       94.35%        92.52%
Atlantic        Western Pennsylvania    12/4/2020    80.91%       92.63%        90.29%
Atlantic        Western Pennsylvania   12/11/2020    75.82%       82.74%        56.67%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 48 of 99


Atlantic        Western Pennsylvania   12/18/2020    70.60%       86.86%        73.64%
Atlantic        Western Pennsylvania   12/25/2020    63.36%       86.64%        55.72%
Atlantic        Western Pennsylvania     1/1/2021    60.51%       74.22%        17.45%
Atlantic        Western Pennsylvania     1/8/2021    69.60%       82.31%        36.00%
Atlantic        Western Pennsylvania    1/15/2021    73.39%       82.90%        54.72%
Atlantic        Western Pennsylvania    1/22/2021    81.82%       83.92%        67.90%
Atlantic        Western Pennsylvania    1/29/2021    82.62%       91.56%        87.18%
Atlantic        Western Pennsylvania     2/5/2021    79.84%       92.31%        89.21%
Atlantic        Western Pennsylvania    2/12/2021    84.74%       94.12%        84.22%
Atlantic        Western Pennsylvania    2/19/2021    88.11%       92.55%        90.67%
Atlantic        Western Pennsylvania    2/26/2021    82.29%       96.15%        87.57%
Atlantic        Western Pennsylvania     3/5/2021    84.41%       97.05%        94.91%
Atlantic        Western Pennsylvania    3/12/2021    90.42%       97.03%        91.68%
Atlantic        Western Pennsylvania    3/19/2021    88.97%       97.04%        89.96%
Atlantic        Western Pennsylvania    3/26/2021    90.53%       97.22%        92.29%
Atlantic        Western Pennsylvania     4/2/2021    91.32%       96.50%        89.09%
Central         Central Illinois        1/10/2020    90.16%       90.17%        81.02%
Central         Central Illinois        1/17/2020    89.13%       85.49%        82.41%
Central         Central Illinois        1/24/2020    90.85%       87.28%        82.39%
Central         Central Illinois        1/31/2020    86.75%       89.07%        79.08%
Central         Central Illinois         2/7/2020    80.22%       83.70%        80.93%
Central         Central Illinois        2/14/2020    88.80%       86.05%        80.43%
Central         Central Illinois        2/21/2020    89.71%       89.08%        75.61%
Central         Central Illinois        2/28/2020    90.12%       89.75%        72.73%
Central         Central Illinois         3/6/2020    90.31%       88.06%        76.95%
Central         Central Illinois        3/13/2020    89.83%       87.83%        80.39%
Central         Central Illinois        3/20/2020    88.86%       86.50%        81.73%
Central         Central Illinois        3/27/2020    90.34%       85.98%        73.67%
Central         Central Illinois         4/3/2020    89.65%       81.33%        73.93%
Central         Central Illinois        4/10/2020    89.01%       85.69%        66.84%
Central         Central Illinois        4/17/2020    88.59%       86.11%        73.29%
Central         Central Illinois        4/24/2020    90.10%       87.74%        67.76%
Central         Central Illinois         5/1/2020    88.06%       88.01%        70.61%
Central         Central Illinois         5/8/2020    86.86%       83.74%        70.09%
Central         Central Illinois        5/15/2020    88.00%       83.73%        61.47%
Central         Central Illinois        5/22/2020    88.56%       88.21%        55.02%
Central         Central Illinois        5/29/2020    88.39%       86.93%        70.04%
Central         Central Illinois         6/5/2020    87.33%       87.88%        74.49%
Central         Central Illinois        6/12/2020    89.10%       85.30%        69.65%
Central         Central Illinois        6/19/2020    89.39%       90.09%        79.51%
Central         Central Illinois        6/26/2020    88.86%       91.44%        69.56%
Central         Central Illinois         7/3/2020    87.29%       89.63%        77.33%
Central         Central Illinois        7/10/2020    89.22%       87.30%        74.78%
Central         Central Illinois        7/17/2020    83.01%       86.29%        64.94%
Central         Central Illinois        7/24/2020    80.60%       86.27%        64.93%
Central         Central Illinois        7/31/2020    81.60%       81.39%        60.30%
Central         Central Illinois         8/7/2020    80.93%       79.03%        46.78%
Central         Central Illinois        8/14/2020    79.57%       80.01%        57.87%
Central         Central Illinois        8/21/2020    81.81%       79.67%        54.33%
Central         Central Illinois        8/28/2020    83.90%       77.99%        45.38%
Central         Central Illinois         9/4/2020    84.32%       80.34%        44.20%
Central         Central Illinois        9/11/2020    83.93%       74.45%        60.66%
Central         Central Illinois        9/18/2020    79.24%       80.28%        63.82%
Central         Central Illinois        9/25/2020    69.55%       80.61%        48.91%
Central         Central Illinois        10/2/2020    74.25%       80.44%        54.68%
Central         Central Illinois        10/9/2020    80.41%       72.91%        49.98%
Central         Central Illinois       10/16/2020    80.30%       81.05%        48.25%
Central         Central Illinois       10/23/2020    77.32%       81.87%        52.03%
Central         Central Illinois       10/30/2020    78.66%       84.41%        36.00%
Central         Central Illinois        11/6/2020    81.90%       86.32%        54.38%
Central         Central Illinois       11/13/2020    80.69%       87.99%        70.52%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 49 of 99


Central        Central Illinois    11/20/2020       83.83%       89.51%        63.36%
Central        Central Illinois    11/27/2020       81.02%       80.38%        60.85%
Central        Central Illinois     12/4/2020       74.46%       87.35%        58.46%
Central        Central Illinois    12/11/2020       72.38%       81.18%        58.30%
Central        Central Illinois    12/18/2020       68.67%       81.27%        69.53%
Central        Central Illinois    12/25/2020       64.14%       81.07%        60.02%
Central        Central Illinois      1/1/2021       64.64%       80.41%        41.87%
Central        Central Illinois      1/8/2021       66.69%       80.26%        48.37%
Central        Central Illinois     1/15/2021       69.59%       81.93%        59.23%
Central        Central Illinois     1/22/2021       76.72%       86.31%        56.05%
Central        Central Illinois     1/29/2021       75.48%       86.47%        63.51%
Central        Central Illinois      2/5/2021       73.29%       84.60%        73.37%
Central        Central Illinois     2/12/2021       70.17%       88.13%        65.74%
Central        Central Illinois     2/19/2021       70.45%       80.19%        63.85%
Central        Central Illinois     2/26/2021       69.11%       89.23%        66.12%
Central        Central Illinois      3/5/2021       72.96%       93.12%        73.71%
Central        Central Illinois     3/12/2021       77.83%       92.48%        77.62%
Central        Central Illinois     3/19/2021       80.66%       92.31%        79.08%
Central        Central Illinois     3/26/2021       83.66%       93.32%        74.92%
Central        Central Illinois      4/2/2021       84.20%       92.93%        81.18%
Central        Chicago              1/10/2020       90.45%       90.64%        71.34%
Central        Chicago              1/17/2020       89.04%       87.80%        80.99%
Central        Chicago              1/24/2020       90.13%       85.46%        77.53%
Central        Chicago              1/31/2020       88.18%       89.59%        73.44%
Central        Chicago               2/7/2020       86.86%       88.35%        78.07%
Central        Chicago              2/14/2020       89.48%       89.53%        79.20%
Central        Chicago              2/21/2020       89.68%       89.40%        78.34%
Central        Chicago              2/28/2020       88.14%       93.72%        76.08%
Central        Chicago               3/6/2020       90.17%       90.98%        75.29%
Central        Chicago              3/13/2020       89.14%       89.90%        76.80%
Central        Chicago              3/20/2020       88.07%       85.16%        77.56%
Central        Chicago              3/27/2020       89.55%       84.63%        70.21%
Central        Chicago               4/3/2020       90.12%       83.43%        72.96%
Central        Chicago              4/10/2020       89.19%       83.66%        64.04%
Central        Chicago              4/17/2020       84.75%       79.72%        67.58%
Central        Chicago              4/24/2020       89.36%       81.37%        40.14%
Central        Chicago               5/1/2020       92.37%       79.40%        42.65%
Central        Chicago               5/8/2020       86.07%       83.20%        60.77%
Central        Chicago              5/15/2020       86.83%       82.93%        72.61%
Central        Chicago              5/22/2020       87.20%       80.22%        56.72%
Central        Chicago              5/29/2020       84.29%       83.40%        64.85%
Central        Chicago               6/5/2020       71.25%       73.40%        47.63%
Central        Chicago              6/12/2020       85.85%       83.43%        59.40%
Central        Chicago              6/19/2020       88.85%       86.46%        66.77%
Central        Chicago              6/26/2020       85.94%       83.08%        67.32%
Central        Chicago               7/3/2020       87.14%       85.36%        69.55%
Central        Chicago              7/10/2020       84.73%       80.94%        70.98%
Central        Chicago              7/17/2020       79.23%       78.28%        60.85%
Central        Chicago              7/24/2020       79.64%       77.48%        49.40%
Central        Chicago              7/31/2020       71.15%       57.55%        43.21%
Central        Chicago               8/7/2020       74.63%       73.04%        46.79%
Central        Chicago              8/14/2020       75.35%       76.54%        49.22%
Central        Chicago              8/21/2020       78.35%       71.91%        53.01%
Central        Chicago              8/28/2020       81.21%       81.13%        57.03%
Central        Chicago               9/4/2020       81.26%       81.23%        59.67%
Central        Chicago              9/11/2020       81.39%       79.16%        58.84%
Central        Chicago              9/18/2020       70.88%       77.32%        58.57%
Central        Chicago              9/25/2020       69.44%       79.84%        55.63%
Central        Chicago              10/2/2020       70.14%       80.33%        46.64%
Central        Chicago              10/9/2020       80.32%       86.54%        64.20%
Central        Chicago             10/16/2020       83.33%       85.82%        67.13%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 50 of 99


Central        Chicago             10/23/2020       78.32%       84.56%        58.23%
Central        Chicago             10/30/2020       79.26%       82.76%        50.34%
Central        Chicago              11/6/2020       75.50%       71.34%        53.13%
Central        Chicago             11/13/2020       68.13%       61.45%        62.93%
Central        Chicago             11/20/2020       74.09%       69.50%        42.98%
Central        Chicago             11/27/2020       71.83%       71.88%        39.39%
Central        Chicago              12/4/2020       68.82%       75.58%        29.04%
Central        Chicago             12/11/2020       69.08%       76.75%        40.13%
Central        Chicago             12/18/2020       66.20%       77.63%        43.45%
Central        Chicago             12/25/2020       62.33%       79.22%        25.47%
Central        Chicago               1/1/2021       67.76%       73.57%        25.51%
Central        Chicago               1/8/2021       66.30%       77.70%        49.82%
Central        Chicago              1/15/2021       71.82%       81.60%        62.11%
Central        Chicago              1/22/2021       77.61%       84.31%        53.34%
Central        Chicago              1/29/2021       74.40%       84.06%        58.03%
Central        Chicago               2/5/2021       64.12%       71.58%        55.05%
Central        Chicago              2/12/2021       73.15%       81.33%        45.93%
Central        Chicago              2/19/2021       58.83%       57.90%        43.20%
Central        Chicago              2/26/2021       69.77%       78.64%        45.76%
Central        Chicago               3/5/2021       73.96%       82.94%        36.24%
Central        Chicago              3/12/2021       77.29%       86.63%        60.77%
Central        Chicago              3/19/2021       80.20%       87.50%        72.48%
Central        Chicago              3/26/2021       82.72%       88.22%        61.80%
Central        Chicago               4/2/2021       79.80%       88.53%        63.35%
Central        Detroit              1/10/2020       92.22%       93.64%        88.38%
Central        Detroit              1/17/2020       91.63%       90.66%        85.10%
Central        Detroit              1/24/2020       92.97%       90.04%        88.06%
Central        Detroit              1/31/2020       91.28%       90.63%        91.26%
Central        Detroit               2/7/2020       91.43%       91.20%        89.96%
Central        Detroit              2/14/2020       91.68%       92.12%        91.34%
Central        Detroit              2/21/2020       93.73%       92.28%        91.97%
Central        Detroit              2/28/2020       92.33%       92.98%        91.12%
Central        Detroit               3/6/2020       91.71%       83.99%        87.72%
Central        Detroit              3/13/2020       92.05%       90.75%        91.02%
Central        Detroit              3/20/2020       91.65%       89.92%        88.83%
Central        Detroit              3/27/2020       91.17%       86.86%        89.44%
Central        Detroit               4/3/2020       79.24%       63.83%        73.71%
Central        Detroit              4/10/2020       67.94%       26.09%        38.38%
Central        Detroit              4/17/2020       58.80%       27.00%        38.36%
Central        Detroit              4/24/2020       70.98%       23.65%        29.72%
Central        Detroit               5/1/2020       67.70%       38.99%        24.99%
Central        Detroit               5/8/2020       69.79%       44.16%        18.56%
Central        Detroit              5/15/2020       69.61%       49.14%        45.26%
Central        Detroit              5/22/2020       77.64%       77.32%        28.62%
Central        Detroit              5/29/2020       87.33%       80.48%        53.20%
Central        Detroit               6/5/2020       88.20%       88.55%        61.03%
Central        Detroit              6/12/2020       86.12%       88.19%        73.45%
Central        Detroit              6/19/2020       86.00%       85.23%        63.60%
Central        Detroit              6/26/2020       85.49%       85.76%        64.03%
Central        Detroit               7/3/2020       85.40%       81.91%        57.19%
Central        Detroit              7/10/2020       81.57%       74.22%        51.43%
Central        Detroit              7/17/2020       71.11%       69.91%        55.45%
Central        Detroit              7/24/2020       68.46%       64.40%        41.68%
Central        Detroit              7/31/2020       63.54%       56.35%        34.27%
Central        Detroit               8/7/2020       61.36%       51.32%        47.73%
Central        Detroit              8/14/2020       63.57%       52.70%        56.13%
Central        Detroit              8/21/2020       72.57%       63.19%        64.60%
Central        Detroit              8/28/2020       76.41%       72.65%        69.67%
Central        Detroit               9/4/2020       81.16%       74.57%        73.84%
Central        Detroit              9/11/2020       82.59%       83.81%        74.33%
Central        Detroit              9/18/2020       82.38%       82.95%        71.27%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 51 of 99


Central        Detroit              9/25/2020       78.55%       82.44%        65.86%
Central        Detroit              10/2/2020       71.54%       69.77%        62.86%
Central        Detroit              10/9/2020       69.17%       67.70%        62.79%
Central        Detroit             10/16/2020       70.41%       63.79%        68.09%
Central        Detroit             10/23/2020       62.24%       72.02%        69.23%
Central        Detroit             10/30/2020       64.24%       71.76%        64.79%
Central        Detroit              11/6/2020       71.43%       61.11%        57.64%
Central        Detroit             11/13/2020       77.49%       81.48%        64.35%
Central        Detroit             11/20/2020       80.19%       81.40%        65.85%
Central        Detroit             11/27/2020       76.72%       69.55%        59.66%
Central        Detroit              12/4/2020       69.75%       72.58%        47.45%
Central        Detroit             12/11/2020       59.02%       64.15%        36.23%
Central        Detroit             12/18/2020       47.63%       51.14%        31.79%
Central        Detroit             12/25/2020       41.24%       57.48%        34.90%
Central        Detroit               1/1/2021       43.15%       57.43%        15.86%
Central        Detroit               1/8/2021       52.48%       55.93%        19.42%
Central        Detroit              1/15/2021       54.60%       51.68%        37.50%
Central        Detroit              1/22/2021       59.83%       53.32%        43.26%
Central        Detroit              1/29/2021       66.30%       66.60%        48.71%
Central        Detroit               2/5/2021       72.94%       72.14%        53.84%
Central        Detroit              2/12/2021       74.83%       81.32%        62.73%
Central        Detroit              2/19/2021       72.69%       81.99%        61.62%
Central        Detroit              2/26/2021       74.74%       91.07%        74.62%
Central        Detroit               3/5/2021       76.77%       91.55%        70.88%
Central        Detroit              3/12/2021       80.35%       90.23%        75.21%
Central        Detroit              3/19/2021       82.03%       90.99%        76.27%
Central        Detroit              3/26/2021       84.46%       91.05%        75.64%
Central        Detroit               4/2/2021       84.40%       89.52%        73.93%
Central        Gateway              1/10/2020       91.97%       82.01%        81.16%
Central        Gateway              1/17/2020       91.12%       88.55%        85.85%
Central        Gateway              1/24/2020       92.37%       91.27%        85.33%
Central        Gateway              1/31/2020       90.78%       90.81%        84.72%
Central        Gateway               2/7/2020       91.04%       84.02%        80.12%
Central        Gateway              2/14/2020       92.36%       92.22%        85.16%
Central        Gateway              2/21/2020       94.15%       93.69%        89.84%
Central        Gateway              2/28/2020       92.43%       92.78%        81.77%
Central        Gateway               3/6/2020       93.32%       92.72%        79.17%
Central        Gateway              3/13/2020       92.03%       90.79%        86.71%
Central        Gateway              3/20/2020       92.61%       91.88%        84.68%
Central        Gateway              3/27/2020       91.55%       92.93%        84.33%
Central        Gateway               4/3/2020       93.11%       88.01%        81.47%
Central        Gateway              4/10/2020       92.85%       93.91%        83.34%
Central        Gateway              4/17/2020       92.65%       94.47%        82.11%
Central        Gateway              4/24/2020       92.87%       90.44%        81.81%
Central        Gateway               5/1/2020       92.14%       89.18%        80.23%
Central        Gateway               5/8/2020       92.45%       90.17%        76.24%
Central        Gateway              5/15/2020       92.49%       91.72%        83.46%
Central        Gateway              5/22/2020       93.54%       93.26%        79.99%
Central        Gateway              5/29/2020       93.25%       90.44%        80.23%
Central        Gateway               6/5/2020       91.75%       85.16%        77.33%
Central        Gateway              6/12/2020       92.26%       91.75%        78.93%
Central        Gateway              6/19/2020       92.99%       91.59%        77.79%
Central        Gateway              6/26/2020       92.13%       93.44%        81.52%
Central        Gateway               7/3/2020       92.56%       91.44%        77.39%
Central        Gateway              7/10/2020       90.14%       86.55%        77.44%
Central        Gateway              7/17/2020       83.77%       75.61%        80.57%
Central        Gateway              7/24/2020       83.42%       67.06%        78.59%
Central        Gateway              7/31/2020       84.05%       64.29%        64.18%
Central        Gateway               8/7/2020       84.97%       67.39%        62.03%
Central        Gateway              8/14/2020       85.84%       81.17%        70.15%
Central        Gateway              8/21/2020       88.25%       87.26%        70.72%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 52 of 99


Central        Gateway              8/28/2020       90.73%       89.60%        70.99%
Central        Gateway               9/4/2020       89.87%       89.76%        79.84%
Central        Gateway              9/11/2020       90.75%       89.55%        72.43%
Central        Gateway              9/18/2020       87.11%       82.62%        75.00%
Central        Gateway              9/25/2020       76.57%       87.02%        72.30%
Central        Gateway              10/2/2020       84.65%       87.81%        72.82%
Central        Gateway              10/9/2020       86.56%       87.62%        67.34%
Central        Gateway             10/16/2020       87.45%       89.09%        70.70%
Central        Gateway             10/23/2020       82.81%       90.27%        67.35%
Central        Gateway             10/30/2020       84.07%       89.06%        73.18%
Central        Gateway              11/6/2020       84.80%       80.27%        59.30%
Central        Gateway             11/13/2020       85.86%       84.62%        67.42%
Central        Gateway             11/20/2020       86.48%       83.09%        47.35%
Central        Gateway             11/27/2020       82.48%       76.20%        47.74%
Central        Gateway              12/4/2020       78.79%       78.87%        46.14%
Central        Gateway             12/11/2020       77.68%       76.61%        23.55%
Central        Gateway             12/18/2020       72.34%       68.75%        24.69%
Central        Gateway             12/25/2020       66.58%       65.72%        17.31%
Central        Gateway               1/1/2021       67.79%       66.30%        31.38%
Central        Gateway               1/8/2021       69.67%       71.33%        21.39%
Central        Gateway              1/15/2021       70.18%       66.86%        36.96%
Central        Gateway              1/22/2021       76.05%       67.47%        41.55%
Central        Gateway              1/29/2021       73.67%       72.88%        50.81%
Central        Gateway               2/5/2021       77.52%       72.72%        37.72%
Central        Gateway              2/12/2021       80.30%       80.04%        48.91%
Central        Gateway              2/19/2021       67.58%       60.76%        45.26%
Central        Gateway              2/26/2021       68.85%       82.20%        51.96%
Central        Gateway               3/5/2021       74.54%       81.76%        40.51%
Central        Gateway              3/12/2021       80.23%       83.18%        57.21%
Central        Gateway              3/19/2021       84.74%       85.78%        68.43%
Central        Gateway              3/26/2021       85.30%       86.35%        63.97%
Central        Gateway               4/2/2021       85.76%       83.76%        57.50%
Central        Greater Indiana      1/10/2020       89.78%       91.85%        83.74%
Central        Greater Indiana      1/17/2020       91.39%       88.85%        82.66%
Central        Greater Indiana      1/24/2020       93.26%       89.06%        84.02%
Central        Greater Indiana      1/31/2020       91.35%       89.91%        83.23%
Central        Greater Indiana       2/7/2020       91.91%       90.16%        86.42%
Central        Greater Indiana      2/14/2020       93.41%       88.63%        85.20%
Central        Greater Indiana      2/21/2020       94.74%       89.06%        87.86%
Central        Greater Indiana      2/28/2020       92.95%       89.89%        87.44%
Central        Greater Indiana       3/6/2020       93.29%       87.27%        75.82%
Central        Greater Indiana      3/13/2020       93.53%       88.65%        81.29%
Central        Greater Indiana      3/20/2020       93.34%       88.80%        73.04%
Central        Greater Indiana      3/27/2020       93.86%       88.92%        72.94%
Central        Greater Indiana       4/3/2020       93.92%       91.66%        81.71%
Central        Greater Indiana      4/10/2020       94.03%       88.57%        85.24%
Central        Greater Indiana      4/17/2020       92.03%       90.00%        80.27%
Central        Greater Indiana      4/24/2020       93.57%       90.38%        80.08%
Central        Greater Indiana       5/1/2020       93.64%       90.33%        73.06%
Central        Greater Indiana       5/8/2020       93.53%       86.15%        73.87%
Central        Greater Indiana      5/15/2020       92.74%       88.16%        77.32%
Central        Greater Indiana      5/22/2020       93.02%       89.90%        78.44%
Central        Greater Indiana      5/29/2020       93.05%       87.94%        73.36%
Central        Greater Indiana       6/5/2020       93.01%       89.90%        76.26%
Central        Greater Indiana      6/12/2020       93.03%       84.24%        70.10%
Central        Greater Indiana      6/19/2020       93.73%       86.36%        43.90%
Central        Greater Indiana      6/26/2020       92.94%       86.70%        68.64%
Central        Greater Indiana       7/3/2020       92.11%       90.20%        79.07%
Central        Greater Indiana      7/10/2020       90.30%       87.36%        53.86%
Central        Greater Indiana      7/17/2020       88.01%       82.82%        66.65%
Central        Greater Indiana      7/24/2020       86.51%       80.11%        50.87%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 53 of 99


Central        Greater Indiana      7/31/2020       86.61%       83.10%        57.56%
Central        Greater Indiana       8/7/2020       86.33%       80.87%        58.20%
Central        Greater Indiana      8/14/2020       87.24%       78.77%        63.03%
Central        Greater Indiana      8/21/2020       88.85%       85.01%        68.41%
Central        Greater Indiana      8/28/2020       91.13%       88.65%        75.21%
Central        Greater Indiana       9/4/2020       90.26%       89.13%        75.98%
Central        Greater Indiana      9/11/2020       89.53%       87.64%        78.97%
Central        Greater Indiana      9/18/2020       89.15%       86.12%        76.28%
Central        Greater Indiana      9/25/2020       85.68%       88.90%        74.43%
Central        Greater Indiana      10/2/2020       87.83%       87.92%        66.74%
Central        Greater Indiana      10/9/2020       88.69%       90.10%        75.51%
Central        Greater Indiana     10/16/2020       88.10%       89.76%        82.63%
Central        Greater Indiana     10/23/2020       87.35%       89.76%        62.08%
Central        Greater Indiana     10/30/2020       88.06%       90.66%        73.98%
Central        Greater Indiana      11/6/2020       89.10%       90.64%        81.12%
Central        Greater Indiana     11/13/2020       88.75%       87.26%        75.89%
Central        Greater Indiana     11/20/2020       88.80%       83.27%        66.20%
Central        Greater Indiana     11/27/2020       83.05%       74.20%        71.42%
Central        Greater Indiana      12/4/2020       75.92%       75.56%        58.72%
Central        Greater Indiana     12/11/2020       76.27%       71.21%        56.60%
Central        Greater Indiana     12/18/2020       68.69%       58.47%        46.13%
Central        Greater Indiana     12/25/2020       64.50%       64.02%        38.77%
Central        Greater Indiana       1/1/2021       65.69%       68.69%        17.43%
Central        Greater Indiana       1/8/2021       79.20%       70.89%        33.05%
Central        Greater Indiana      1/15/2021       75.98%       63.64%        48.50%
Central        Greater Indiana      1/22/2021       84.72%       71.71%        48.72%
Central        Greater Indiana      1/29/2021       81.17%       79.06%        54.25%
Central        Greater Indiana       2/5/2021       82.48%       79.26%        61.31%
Central        Greater Indiana      2/12/2021       85.38%       84.23%        66.53%
Central        Greater Indiana      2/19/2021       74.06%       73.08%        64.09%
Central        Greater Indiana      2/26/2021       78.86%       90.26%        80.68%
Central        Greater Indiana       3/5/2021       78.05%       87.23%        70.26%
Central        Greater Indiana      3/12/2021       84.31%       86.62%        72.08%
Central        Greater Indiana      3/19/2021       85.67%       88.53%        75.11%
Central        Greater Indiana      3/26/2021       86.87%       87.98%        82.56%
Central        Greater Indiana       4/2/2021       87.10%       90.02%        80.50%
Central        Greater Michigan     1/10/2020       93.11%       94.88%        90.63%
Central        Greater Michigan     1/17/2020       93.09%       93.65%        92.67%
Central        Greater Michigan     1/24/2020       93.19%       92.50%        89.59%
Central        Greater Michigan     1/31/2020       93.34%       93.34%        89.56%
Central        Greater Michigan      2/7/2020       93.24%       93.86%        90.01%
Central        Greater Michigan     2/14/2020       93.18%       94.67%        91.88%
Central        Greater Michigan     2/21/2020       94.40%       94.85%        92.51%
Central        Greater Michigan     2/28/2020       93.85%       94.55%        91.91%
Central        Greater Michigan      3/6/2020       93.65%       93.30%        92.66%
Central        Greater Michigan     3/13/2020       93.99%       94.42%        90.25%
Central        Greater Michigan     3/20/2020       93.34%       94.46%        90.65%
Central        Greater Michigan     3/27/2020       93.74%       94.09%        91.79%
Central        Greater Michigan      4/3/2020       93.11%       93.08%        89.97%
Central        Greater Michigan     4/10/2020       88.95%       86.36%        87.99%
Central        Greater Michigan     4/17/2020       85.04%       85.89%        87.43%
Central        Greater Michigan     4/24/2020       90.59%       79.65%        80.95%
Central        Greater Michigan      5/1/2020       90.49%       82.09%        74.62%
Central        Greater Michigan      5/8/2020       89.04%       82.73%        62.29%
Central        Greater Michigan     5/15/2020       88.89%       84.39%        73.13%
Central        Greater Michigan     5/22/2020       90.69%       91.35%        71.29%
Central        Greater Michigan     5/29/2020       92.60%       91.45%        75.56%
Central        Greater Michigan      6/5/2020       91.77%       95.30%        86.57%
Central        Greater Michigan     6/12/2020       91.62%       90.20%        84.27%
Central        Greater Michigan     6/19/2020       92.45%       89.69%        80.98%
Central        Greater Michigan     6/26/2020       91.81%       92.04%        85.13%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 54 of 99


Central        Greater Michigan      7/3/2020       91.42%       92.03%        85.88%
Central        Greater Michigan     7/10/2020       91.16%       90.01%        78.47%
Central        Greater Michigan     7/17/2020       86.95%       83.46%        86.67%
Central        Greater Michigan     7/24/2020       83.25%       80.57%        71.23%
Central        Greater Michigan     7/31/2020       83.56%       82.07%        60.82%
Central        Greater Michigan      8/7/2020       81.31%       61.27%        70.75%
Central        Greater Michigan     8/14/2020       80.21%       58.73%        68.06%
Central        Greater Michigan     8/21/2020       87.09%       77.92%        69.06%
Central        Greater Michigan     8/28/2020       89.17%       85.89%        77.80%
Central        Greater Michigan      9/4/2020       89.96%       89.02%        85.52%
Central        Greater Michigan     9/11/2020       89.18%       86.96%        78.27%
Central        Greater Michigan     9/18/2020       88.30%       91.86%        81.38%
Central        Greater Michigan     9/25/2020       85.83%       91.33%        82.64%
Central        Greater Michigan     10/2/2020       86.40%       88.52%        82.68%
Central        Greater Michigan     10/9/2020       85.74%       90.03%        79.11%
Central        Greater Michigan    10/16/2020       84.39%       87.63%        84.20%
Central        Greater Michigan    10/23/2020       82.23%       90.12%        76.56%
Central        Greater Michigan    10/30/2020       79.03%       87.69%        82.38%
Central        Greater Michigan     11/6/2020       84.40%       88.03%        80.62%
Central        Greater Michigan    11/13/2020       87.92%       90.93%        77.54%
Central        Greater Michigan    11/20/2020       87.26%       90.76%        77.11%
Central        Greater Michigan    11/27/2020       86.15%       86.85%        75.70%
Central        Greater Michigan     12/4/2020       80.66%       77.44%        65.13%
Central        Greater Michigan    12/11/2020       77.67%       82.49%        33.45%
Central        Greater Michigan    12/18/2020       70.81%       72.85%        61.58%
Central        Greater Michigan    12/25/2020       64.76%       73.01%        30.45%
Central        Greater Michigan      1/1/2021       64.67%       70.80%        22.26%
Central        Greater Michigan      1/8/2021       74.22%       72.23%        44.24%
Central        Greater Michigan     1/15/2021       77.69%       62.26%        49.23%
Central        Greater Michigan     1/22/2021       81.02%       76.76%        71.08%
Central        Greater Michigan     1/29/2021       82.29%       88.44%        72.68%
Central        Greater Michigan      2/5/2021       84.36%       90.46%        75.89%
Central        Greater Michigan     2/12/2021       85.25%       91.18%        79.18%
Central        Greater Michigan     2/19/2021       85.17%       92.33%        81.95%
Central        Greater Michigan     2/26/2021       82.81%       95.42%        83.88%
Central        Greater Michigan      3/5/2021       83.71%       95.30%        77.76%
Central        Greater Michigan     3/12/2021       89.52%       95.63%        84.42%
Central        Greater Michigan     3/19/2021       90.17%       95.26%        82.72%
Central        Greater Michigan     3/26/2021       90.25%       94.98%        85.49%
Central        Greater Michigan      4/2/2021       88.91%       94.60%        81.12%
Central        Hawkeye              1/10/2020       93.25%       94.09%        91.42%
Central        Hawkeye              1/17/2020       91.69%       90.45%        91.58%
Central        Hawkeye              1/24/2020       90.65%       91.03%        77.93%
Central        Hawkeye              1/31/2020       92.77%       93.84%        82.88%
Central        Hawkeye               2/7/2020       92.51%       93.48%        94.08%
Central        Hawkeye              2/14/2020       93.65%       94.28%        91.72%
Central        Hawkeye              2/21/2020       93.22%       95.63%        87.96%
Central        Hawkeye              2/28/2020       93.50%       95.99%        91.21%
Central        Hawkeye               3/6/2020       94.35%       95.59%        90.56%
Central        Hawkeye              3/13/2020       92.68%       95.99%        90.46%
Central        Hawkeye              3/20/2020       93.65%       95.93%        91.18%
Central        Hawkeye              3/27/2020       93.57%       95.56%        91.33%
Central        Hawkeye               4/3/2020       94.19%       96.26%        91.47%
Central        Hawkeye              4/10/2020       94.04%       96.70%        90.38%
Central        Hawkeye              4/17/2020       92.92%       96.09%        91.56%
Central        Hawkeye              4/24/2020       94.64%       96.41%        92.60%
Central        Hawkeye               5/1/2020       93.95%       96.95%        87.97%
Central        Hawkeye               5/8/2020       93.15%       94.86%        89.57%
Central        Hawkeye              5/15/2020       92.25%       94.13%        87.58%
Central        Hawkeye              5/22/2020       94.00%       94.41%        90.46%
Central        Hawkeye              5/29/2020       92.83%       94.62%        90.84%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 55 of 99


Central        Hawkeye               6/5/2020       93.80%       94.57%        90.37%
Central        Hawkeye              6/12/2020       93.00%       94.90%        89.93%
Central        Hawkeye              6/19/2020       93.97%       95.93%        87.89%
Central        Hawkeye              6/26/2020       92.94%       95.28%        92.22%
Central        Hawkeye               7/3/2020       92.45%       94.75%        86.45%
Central        Hawkeye              7/10/2020       92.26%       93.32%        82.94%
Central        Hawkeye              7/17/2020       89.90%       92.14%        90.16%
Central        Hawkeye              7/24/2020       88.37%       92.60%        87.38%
Central        Hawkeye              7/31/2020       90.45%       92.48%        85.79%
Central        Hawkeye               8/7/2020       88.25%       92.15%        80.82%
Central        Hawkeye              8/14/2020       84.67%       85.82%        72.74%
Central        Hawkeye              8/21/2020       89.89%       92.42%        84.14%
Central        Hawkeye              8/28/2020       91.18%       94.70%        87.99%
Central        Hawkeye               9/4/2020       88.08%       93.95%        81.92%
Central        Hawkeye              9/11/2020       85.78%       93.49%        85.67%
Central        Hawkeye              9/18/2020       88.58%       92.86%        87.39%
Central        Hawkeye              9/25/2020       85.32%       94.70%        88.07%
Central        Hawkeye              10/2/2020       87.58%       94.24%        87.44%
Central        Hawkeye              10/9/2020       87.95%       91.92%        82.89%
Central        Hawkeye             10/16/2020       88.05%       87.77%        87.67%
Central        Hawkeye             10/23/2020       85.72%       93.93%        80.18%
Central        Hawkeye             10/30/2020       87.37%       92.62%        81.31%
Central        Hawkeye              11/6/2020       89.69%       95.73%        88.26%
Central        Hawkeye             11/13/2020       88.01%       93.86%        87.23%
Central        Hawkeye             11/20/2020       88.71%       94.86%        86.46%
Central        Hawkeye             11/27/2020       84.67%       90.06%        79.61%
Central        Hawkeye              12/4/2020       73.92%       84.44%        78.48%
Central        Hawkeye             12/11/2020       77.74%       80.58%        67.50%
Central        Hawkeye             12/18/2020       74.80%       71.83%        52.50%
Central        Hawkeye             12/25/2020       69.22%       82.10%        47.25%
Central        Hawkeye               1/1/2021       71.15%       74.32%        66.48%
Central        Hawkeye               1/8/2021       76.82%       86.82%        79.57%
Central        Hawkeye              1/15/2021       75.64%       88.83%        79.73%
Central        Hawkeye              1/22/2021       83.69%       89.69%        80.88%
Central        Hawkeye              1/29/2021       80.82%       87.37%        80.93%
Central        Hawkeye               2/5/2021       83.91%       89.89%        74.41%
Central        Hawkeye              2/12/2021       84.42%       93.78%        84.90%
Central        Hawkeye              2/19/2021       81.75%       93.39%        77.23%
Central        Hawkeye              2/26/2021       72.80%       96.04%        89.08%
Central        Hawkeye               3/5/2021       80.78%       96.08%        87.08%
Central        Hawkeye              3/12/2021       84.68%       95.07%        89.79%
Central        Hawkeye              3/19/2021       86.49%       96.01%        88.99%
Central        Hawkeye              3/26/2021       89.81%       96.81%        84.00%
Central        Hawkeye               4/2/2021       88.44%       93.60%        84.26%
Central        Kentuckiana          1/10/2020       92.04%       95.43%        90.03%
Central        Kentuckiana          1/17/2020       93.00%       93.87%        89.77%
Central        Kentuckiana          1/24/2020       93.79%       93.20%        91.07%
Central        Kentuckiana          1/31/2020       91.97%       94.86%        87.05%
Central        Kentuckiana           2/7/2020       92.42%       94.10%        92.16%
Central        Kentuckiana          2/14/2020       93.33%       94.37%        90.67%
Central        Kentuckiana          2/21/2020       94.28%       93.89%        89.02%
Central        Kentuckiana          2/28/2020       93.32%       95.74%        91.55%
Central        Kentuckiana           3/6/2020       93.01%       95.34%        90.04%
Central        Kentuckiana          3/13/2020       92.77%       94.85%        91.18%
Central        Kentuckiana          3/20/2020       92.94%       94.32%        90.14%
Central        Kentuckiana          3/27/2020       93.65%       94.84%        91.72%
Central        Kentuckiana           4/3/2020       94.23%       95.54%        88.20%
Central        Kentuckiana          4/10/2020       93.92%       95.94%        87.16%
Central        Kentuckiana          4/17/2020       93.27%       95.91%        77.88%
Central        Kentuckiana          4/24/2020       93.19%       95.13%        84.88%
Central        Kentuckiana           5/1/2020       91.33%       95.17%        74.85%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 56 of 99


Central        Kentuckiana           5/8/2020       90.60%       95.25%        79.77%
Central        Kentuckiana          5/15/2020       90.48%       93.48%        74.72%
Central        Kentuckiana          5/22/2020       90.68%       93.51%        77.45%
Central        Kentuckiana          5/29/2020       92.20%       91.68%        84.76%
Central        Kentuckiana           6/5/2020       91.41%       94.06%        84.89%
Central        Kentuckiana          6/12/2020       91.23%       94.37%        83.79%
Central        Kentuckiana          6/19/2020       92.25%       94.52%        85.00%
Central        Kentuckiana          6/26/2020       92.05%       94.54%        87.28%
Central        Kentuckiana           7/3/2020       92.63%       92.53%        86.26%
Central        Kentuckiana          7/10/2020       90.83%       89.59%        80.87%
Central        Kentuckiana          7/17/2020       87.49%       84.97%        75.60%
Central        Kentuckiana          7/24/2020       81.97%       83.10%        76.68%
Central        Kentuckiana          7/31/2020       84.24%       84.51%        76.61%
Central        Kentuckiana           8/7/2020       84.25%       82.66%        64.35%
Central        Kentuckiana          8/14/2020       79.24%       76.94%        62.20%
Central        Kentuckiana          8/21/2020       85.99%       81.87%        76.21%
Central        Kentuckiana          8/28/2020       89.84%       92.09%        77.07%
Central        Kentuckiana           9/4/2020       89.69%       92.29%        82.55%
Central        Kentuckiana          9/11/2020       89.19%       93.55%        79.02%
Central        Kentuckiana          9/18/2020       86.54%       91.89%        84.64%
Central        Kentuckiana          9/25/2020       83.42%       92.59%        82.45%
Central        Kentuckiana          10/2/2020       85.22%       93.85%        80.79%
Central        Kentuckiana          10/9/2020       82.87%       94.25%        78.13%
Central        Kentuckiana         10/16/2020       85.91%       93.75%        84.26%
Central        Kentuckiana         10/23/2020       81.05%       93.69%        79.01%
Central        Kentuckiana         10/30/2020       85.40%       93.88%        84.06%
Central        Kentuckiana          11/6/2020       86.49%       92.89%        83.44%
Central        Kentuckiana         11/13/2020       86.45%       90.21%        81.44%
Central        Kentuckiana         11/20/2020       87.47%       94.06%        78.11%
Central        Kentuckiana         11/27/2020       81.08%       86.89%        69.55%
Central        Kentuckiana          12/4/2020       69.47%       86.48%        67.02%
Central        Kentuckiana         12/11/2020       59.76%       77.03%        35.91%
Central        Kentuckiana         12/18/2020       51.66%       56.79%        38.09%
Central        Kentuckiana         12/25/2020       48.95%       48.10%        48.33%
Central        Kentuckiana           1/1/2021       58.97%       49.76%        48.84%
Central        Kentuckiana           1/8/2021       70.64%       75.51%        67.08%
Central        Kentuckiana          1/15/2021       77.06%       81.94%        73.37%
Central        Kentuckiana          1/22/2021       83.28%       86.33%        78.98%
Central        Kentuckiana          1/29/2021       81.39%       86.88%        79.01%
Central        Kentuckiana           2/5/2021       81.16%       90.56%        82.01%
Central        Kentuckiana          2/12/2021       81.33%       93.94%        83.07%
Central        Kentuckiana          2/19/2021       66.25%       82.79%        80.91%
Central        Kentuckiana          2/26/2021       74.30%       93.48%        81.46%
Central        Kentuckiana           3/5/2021       80.48%       93.99%        86.05%
Central        Kentuckiana          3/12/2021       83.83%       94.95%        85.15%
Central        Kentuckiana          3/19/2021       85.27%       95.08%        88.06%
Central        Kentuckiana          3/26/2021       86.39%       95.00%        86.86%
Central        Kentuckiana           4/2/2021       88.53%       94.25%        80.01%
Central        Lakeland             1/10/2020       90.65%       92.10%        88.96%
Central        Lakeland             1/17/2020       91.13%       90.36%        92.20%
Central        Lakeland             1/24/2020       92.20%       89.84%        89.48%
Central        Lakeland             1/31/2020       90.11%       90.47%        88.12%
Central        Lakeland              2/7/2020       89.93%       91.40%        91.02%
Central        Lakeland             2/14/2020       91.95%       92.52%        88.08%
Central        Lakeland             2/21/2020       92.84%       90.91%        91.23%
Central        Lakeland             2/28/2020       92.75%       93.70%        87.96%
Central        Lakeland              3/6/2020       92.89%       93.34%        89.89%
Central        Lakeland             3/13/2020       92.39%       93.27%        90.48%
Central        Lakeland             3/20/2020       91.17%       93.62%        85.81%
Central        Lakeland             3/27/2020       91.13%       90.37%        89.03%
Central        Lakeland              4/3/2020       89.93%       88.30%        86.09%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 57 of 99


Central        Lakeland             4/10/2020       90.78%       87.71%        82.15%
Central        Lakeland             4/17/2020       88.66%       81.46%        70.88%
Central        Lakeland             4/24/2020       90.21%       89.28%        73.94%
Central        Lakeland              5/1/2020       90.47%       88.40%        77.70%
Central        Lakeland              5/8/2020       89.82%       85.99%        72.80%
Central        Lakeland             5/15/2020       90.49%       84.51%        73.22%
Central        Lakeland             5/22/2020       91.00%       88.48%        70.82%
Central        Lakeland             5/29/2020       92.59%       88.84%        80.51%
Central        Lakeland              6/5/2020       90.54%       89.71%        82.66%
Central        Lakeland             6/12/2020       90.34%       85.79%        75.46%
Central        Lakeland             6/19/2020       90.97%       90.49%        85.96%
Central        Lakeland             6/26/2020       88.22%       92.35%        81.67%
Central        Lakeland              7/3/2020       90.47%       91.33%        79.10%
Central        Lakeland             7/10/2020       88.90%       84.65%        82.52%
Central        Lakeland             7/17/2020       82.80%       80.99%        75.07%
Central        Lakeland             7/24/2020       83.69%       84.39%        69.68%
Central        Lakeland             7/31/2020       83.93%       81.57%        61.65%
Central        Lakeland              8/7/2020       79.97%       77.17%        67.31%
Central        Lakeland             8/14/2020       78.33%       76.77%        70.32%
Central        Lakeland             8/21/2020       84.31%       85.87%        79.59%
Central        Lakeland             8/28/2020       84.71%       88.49%        77.14%
Central        Lakeland              9/4/2020       88.01%       86.99%        80.09%
Central        Lakeland             9/11/2020       87.64%       85.56%        75.52%
Central        Lakeland             9/18/2020       84.07%       85.91%        69.39%
Central        Lakeland             9/25/2020       76.38%       88.41%        76.21%
Central        Lakeland             10/2/2020       83.29%       87.66%        78.19%
Central        Lakeland             10/9/2020       83.73%       88.89%        75.96%
Central        Lakeland            10/16/2020       84.23%       88.17%        78.62%
Central        Lakeland            10/23/2020       81.44%       92.08%        77.03%
Central        Lakeland            10/30/2020       80.71%       90.97%        72.74%
Central        Lakeland             11/6/2020       85.33%       92.51%        83.70%
Central        Lakeland            11/13/2020       83.52%       90.86%        85.83%
Central        Lakeland            11/20/2020       85.36%       91.98%        78.23%
Central        Lakeland            11/27/2020       84.12%       86.00%        68.65%
Central        Lakeland             12/4/2020       80.09%       82.82%        62.35%
Central        Lakeland            12/11/2020       74.24%       80.53%        63.22%
Central        Lakeland            12/18/2020       69.77%       80.58%        67.15%
Central        Lakeland            12/25/2020       63.10%       79.01%        61.10%
Central        Lakeland              1/1/2021       69.11%       81.53%        47.95%
Central        Lakeland              1/8/2021       70.95%       85.27%        71.35%
Central        Lakeland             1/15/2021       75.13%       87.66%        73.80%
Central        Lakeland             1/22/2021       81.83%       88.01%        79.40%
Central        Lakeland             1/29/2021       80.60%       90.59%        76.59%
Central        Lakeland              2/5/2021       79.03%       89.12%        77.97%
Central        Lakeland             2/12/2021       82.31%       91.32%        82.80%
Central        Lakeland             2/19/2021       83.12%       90.59%        84.30%
Central        Lakeland             2/26/2021       76.46%       93.58%        78.00%
Central        Lakeland              3/5/2021       79.31%       94.71%        82.51%
Central        Lakeland             3/12/2021       85.09%       93.68%        86.40%
Central        Lakeland             3/19/2021       86.12%       94.35%        81.69%
Central        Lakeland             3/26/2021       87.92%       95.32%        81.67%
Central        Lakeland              4/2/2021       89.51%       94.34%        86.52%
Central        Mid-America          1/10/2020       92.87%       92.68%        89.27%
Central        Mid-America          1/17/2020       91.73%       92.39%        89.23%
Central        Mid-America          1/24/2020       93.52%       86.12%        89.66%
Central        Mid-America          1/31/2020       92.49%       93.95%        89.69%
Central        Mid-America           2/7/2020       91.50%       85.23%        89.46%
Central        Mid-America          2/14/2020       92.63%       93.06%        92.44%
Central        Mid-America          2/21/2020       94.05%       94.39%        91.10%
Central        Mid-America          2/28/2020       93.41%       95.28%        93.09%
Central        Mid-America           3/6/2020       93.35%       94.71%        86.54%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 58 of 99


Central        Mid-America          3/13/2020       92.74%       86.84%        88.37%
Central        Mid-America          3/20/2020       92.51%       91.16%        89.68%
Central        Mid-America          3/27/2020       93.16%       86.80%        89.64%
Central        Mid-America           4/3/2020       93.60%       93.17%        88.74%
Central        Mid-America          4/10/2020       93.59%       87.90%        88.08%
Central        Mid-America          4/17/2020       91.47%       95.05%        89.77%
Central        Mid-America          4/24/2020       93.14%       93.93%        88.85%
Central        Mid-America           5/1/2020       92.15%       91.71%        86.33%
Central        Mid-America           5/8/2020       92.13%       85.68%        83.58%
Central        Mid-America          5/15/2020       91.20%       92.55%        81.53%
Central        Mid-America          5/22/2020       92.48%       94.80%        82.06%
Central        Mid-America          5/29/2020       93.25%       91.59%        80.92%
Central        Mid-America           6/5/2020       90.14%       90.21%        79.43%
Central        Mid-America          6/12/2020       91.12%       83.56%        80.27%
Central        Mid-America          6/19/2020       90.75%       92.63%        82.25%
Central        Mid-America          6/26/2020       91.73%       89.13%        83.35%
Central        Mid-America           7/3/2020       91.20%       91.11%        83.15%
Central        Mid-America          7/10/2020       90.75%       82.63%        75.87%
Central        Mid-America          7/17/2020       85.41%       85.89%        74.05%
Central        Mid-America          7/24/2020       87.66%       87.20%        77.08%
Central        Mid-America          7/31/2020       87.19%       88.71%        78.74%
Central        Mid-America           8/7/2020       86.65%       74.81%        71.48%
Central        Mid-America          8/14/2020       83.90%       86.67%        79.29%
Central        Mid-America          8/21/2020       88.92%       88.49%        76.70%
Central        Mid-America          8/28/2020       90.20%       91.98%        80.20%
Central        Mid-America           9/4/2020       89.20%       89.08%        80.59%
Central        Mid-America          9/11/2020       90.44%       79.88%        74.69%
Central        Mid-America          9/18/2020       85.24%       79.53%        73.71%
Central        Mid-America          9/25/2020       85.83%       79.07%        75.48%
Central        Mid-America          10/2/2020       85.45%       85.47%        75.75%
Central        Mid-America          10/9/2020       84.09%       80.67%        73.06%
Central        Mid-America         10/16/2020       84.53%       87.94%        74.22%
Central        Mid-America         10/23/2020       82.63%       86.02%        77.09%
Central        Mid-America         10/30/2020       84.08%       82.43%        82.65%
Central        Mid-America          11/6/2020       84.84%       77.01%        75.39%
Central        Mid-America         11/13/2020       81.78%       77.73%        83.35%
Central        Mid-America         11/20/2020       85.41%       83.47%        74.14%
Central        Mid-America         11/27/2020       81.76%       68.95%        68.65%
Central        Mid-America          12/4/2020       78.90%       77.13%        49.60%
Central        Mid-America         12/11/2020       77.83%       62.82%        37.79%
Central        Mid-America         12/18/2020       72.39%       53.26%        31.13%
Central        Mid-America         12/25/2020       65.13%       63.81%        29.05%
Central        Mid-America           1/1/2021       68.42%       64.90%        42.80%
Central        Mid-America           1/8/2021       74.64%       73.94%        52.87%
Central        Mid-America          1/15/2021       74.04%       64.20%        45.50%
Central        Mid-America          1/22/2021       80.75%       67.08%        63.12%
Central        Mid-America          1/29/2021       80.57%       74.47%        60.39%
Central        Mid-America           2/5/2021       79.77%       75.64%        70.33%
Central        Mid-America          2/12/2021       79.69%       82.64%        72.34%
Central        Mid-America          2/19/2021       76.01%       77.26%        57.01%
Central        Mid-America          2/26/2021       70.28%       88.77%        71.28%
Central        Mid-America           3/5/2021       76.81%       88.67%        72.40%
Central        Mid-America          3/12/2021       82.89%       85.40%        75.83%
Central        Mid-America          3/19/2021       84.94%       92.30%        79.40%
Central        Mid-America          3/26/2021       85.92%       85.82%        77.44%
Central        Mid-America           4/2/2021       85.28%       90.93%        73.56%
Central        Northern Ohio        1/10/2020       93.18%       95.79%        93.99%
Central        Northern Ohio        1/17/2020       93.53%       94.99%        91.16%
Central        Northern Ohio        1/24/2020       94.49%       93.81%        93.10%
Central        Northern Ohio        1/31/2020       92.83%       95.39%        90.46%
Central        Northern Ohio         2/7/2020       93.02%       95.18%        95.22%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 59 of 99


Central        Northern Ohio        2/14/2020       94.00%       95.74%        93.11%
Central        Northern Ohio        2/21/2020       94.94%       94.81%        91.66%
Central        Northern Ohio        2/28/2020       93.64%       95.44%        91.66%
Central        Northern Ohio         3/6/2020       93.99%       95.17%        91.81%
Central        Northern Ohio        3/13/2020       93.94%       96.16%        92.30%
Central        Northern Ohio        3/20/2020       94.00%       96.43%        89.03%
Central        Northern Ohio        3/27/2020       94.42%       95.07%        91.24%
Central        Northern Ohio         4/3/2020       92.49%       93.55%        89.55%
Central        Northern Ohio        4/10/2020       90.65%       89.05%        86.37%
Central        Northern Ohio        4/17/2020       87.36%       87.68%        83.77%
Central        Northern Ohio        4/24/2020       89.41%       89.36%        76.24%
Central        Northern Ohio         5/1/2020       87.34%       88.12%        78.89%
Central        Northern Ohio         5/8/2020       89.54%       87.65%        84.22%
Central        Northern Ohio        5/15/2020       89.91%       87.72%        73.74%
Central        Northern Ohio        5/22/2020       92.11%       92.34%        82.36%
Central        Northern Ohio        5/29/2020       94.20%       90.86%        81.76%
Central        Northern Ohio         6/5/2020       92.75%       94.06%        86.49%
Central        Northern Ohio        6/12/2020       92.65%       94.61%        83.77%
Central        Northern Ohio        6/19/2020       93.41%       93.58%        86.30%
Central        Northern Ohio        6/26/2020       91.46%       91.91%        78.76%
Central        Northern Ohio         7/3/2020       92.09%       91.78%        79.03%
Central        Northern Ohio        7/10/2020       91.61%       89.80%        73.85%
Central        Northern Ohio        7/17/2020       83.05%       72.52%        76.83%
Central        Northern Ohio        7/24/2020       76.19%       59.14%        75.84%
Central        Northern Ohio        7/31/2020       67.25%       66.23%        69.09%
Central        Northern Ohio         8/7/2020       65.20%       73.03%        78.99%
Central        Northern Ohio        8/14/2020       63.81%       63.93%        75.47%
Central        Northern Ohio        8/21/2020       72.79%       77.10%        78.86%
Central        Northern Ohio        8/28/2020       85.29%       90.97%        78.12%
Central        Northern Ohio         9/4/2020       88.29%       92.47%        82.21%
Central        Northern Ohio        9/11/2020       88.43%       89.79%        83.29%
Central        Northern Ohio        9/18/2020       84.90%       84.98%        80.50%
Central        Northern Ohio        9/25/2020       82.57%       83.41%        84.45%
Central        Northern Ohio        10/2/2020       85.03%       86.54%        81.85%
Central        Northern Ohio        10/9/2020       83.40%       88.46%        87.90%
Central        Northern Ohio       10/16/2020       77.85%       74.32%        79.39%
Central        Northern Ohio       10/23/2020       75.42%       71.33%        79.38%
Central        Northern Ohio       10/30/2020       72.93%       73.17%        77.74%
Central        Northern Ohio        11/6/2020       75.12%       65.71%        85.40%
Central        Northern Ohio       11/13/2020       76.63%       60.77%        84.64%
Central        Northern Ohio       11/20/2020       79.76%       57.04%        79.94%
Central        Northern Ohio       11/27/2020       73.48%       43.64%        73.18%
Central        Northern Ohio        12/4/2020       53.50%       37.18%        58.41%
Central        Northern Ohio       12/11/2020       46.58%       25.88%        24.75%
Central        Northern Ohio       12/18/2020       34.07%       23.98%        18.21%
Central        Northern Ohio       12/25/2020       26.54%       30.25%        18.59%
Central        Northern Ohio         1/1/2021       28.03%       37.39%        14.14%
Central        Northern Ohio         1/8/2021       38.60%       38.22%        26.66%
Central        Northern Ohio        1/15/2021       43.36%       29.91%        17.74%
Central        Northern Ohio        1/22/2021       47.54%       27.33%        19.02%
Central        Northern Ohio        1/29/2021       47.11%       32.79%        28.18%
Central        Northern Ohio         2/5/2021       46.85%       41.00%        46.44%
Central        Northern Ohio        2/12/2021       56.58%       53.07%        59.97%
Central        Northern Ohio        2/19/2021       59.15%       53.22%        61.76%
Central        Northern Ohio        2/26/2021       68.41%       81.05%        82.26%
Central        Northern Ohio         3/5/2021       79.97%       92.43%        75.67%
Central        Northern Ohio        3/12/2021       84.52%       93.52%        82.73%
Central        Northern Ohio        3/19/2021       86.33%       95.76%        82.38%
Central        Northern Ohio        3/26/2021       87.39%       95.34%        82.67%
Central        Northern Ohio         4/2/2021       86.91%       94.76%        81.36%
Central        Northland            1/10/2020       89.01%       92.37%        88.59%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 60 of 99


Central        Northland            1/17/2020       86.78%       89.56%        89.32%
Central        Northland            1/24/2020       90.09%       84.53%        88.25%
Central        Northland            1/31/2020       88.36%       92.31%        88.21%
Central        Northland             2/7/2020       89.04%       86.63%        87.39%
Central        Northland            2/14/2020       90.77%       93.86%        91.54%
Central        Northland            2/21/2020       92.81%       94.81%        88.37%
Central        Northland            2/28/2020       91.56%       94.30%        88.69%
Central        Northland             3/6/2020       92.33%       87.84%        83.08%
Central        Northland            3/13/2020       90.74%       94.84%        91.94%
Central        Northland            3/20/2020       89.95%       95.49%        89.46%
Central        Northland            3/27/2020       91.48%       95.80%        91.63%
Central        Northland             4/3/2020       92.20%       96.23%        85.19%
Central        Northland            4/10/2020       90.68%       89.12%        91.32%
Central        Northland            4/17/2020       90.17%       96.32%        89.40%
Central        Northland            4/24/2020       91.46%       95.08%        88.25%
Central        Northland             5/1/2020       93.28%       94.47%        78.57%
Central        Northland             5/8/2020       90.08%       86.83%        86.39%
Central        Northland            5/15/2020       91.30%       93.54%        87.92%
Central        Northland            5/22/2020       91.74%       95.33%        82.63%
Central        Northland            5/29/2020       92.34%       92.13%        85.64%
Central        Northland             6/5/2020       86.11%       92.60%        74.23%
Central        Northland            6/12/2020       88.64%       85.73%        85.92%
Central        Northland            6/19/2020       92.12%       93.74%        86.74%
Central        Northland            6/26/2020       90.63%       92.16%        87.20%
Central        Northland             7/3/2020       88.21%       90.13%        82.19%
Central        Northland            7/10/2020       91.25%       89.03%        84.72%
Central        Northland            7/17/2020       84.11%       87.07%        81.26%
Central        Northland            7/24/2020       75.07%       86.97%        85.70%
Central        Northland            7/31/2020       82.86%       88.54%        80.49%
Central        Northland             8/7/2020       79.87%       83.50%        79.33%
Central        Northland            8/14/2020       79.61%       86.07%        74.03%
Central        Northland            8/21/2020       84.23%       88.83%        80.36%
Central        Northland            8/28/2020       84.57%       90.85%        72.29%
Central        Northland             9/4/2020       84.11%       84.27%        68.67%
Central        Northland            9/11/2020       87.43%       86.25%        81.88%
Central        Northland            9/18/2020       83.50%       89.05%        81.92%
Central        Northland            9/25/2020       81.01%       92.60%        81.43%
Central        Northland            10/2/2020       83.06%       93.29%        80.98%
Central        Northland            10/9/2020       84.57%       89.04%        81.44%
Central        Northland           10/16/2020       85.64%       88.67%        83.40%
Central        Northland           10/23/2020       80.58%       89.86%        80.09%
Central        Northland           10/30/2020       82.06%       89.56%        84.16%
Central        Northland            11/6/2020       86.48%       85.13%        81.12%
Central        Northland           11/13/2020       85.23%       92.06%        85.35%
Central        Northland           11/20/2020       87.17%       90.41%        80.60%
Central        Northland           11/27/2020       78.09%       79.65%        73.49%
Central        Northland            12/4/2020       75.78%       77.97%        68.46%
Central        Northland           12/11/2020       71.40%       63.32%        59.79%
Central        Northland           12/18/2020       69.45%       54.02%        43.38%
Central        Northland           12/25/2020       63.73%       47.26%        46.53%
Central        Northland             1/1/2021       66.50%       50.05%        27.66%
Central        Northland             1/8/2021       76.40%       74.06%        59.77%
Central        Northland            1/15/2021       75.62%       69.25%        60.62%
Central        Northland            1/22/2021       81.93%       84.18%        82.49%
Central        Northland            1/29/2021       79.40%       86.87%        76.44%
Central        Northland             2/5/2021       79.20%       89.14%        83.54%
Central        Northland            2/12/2021       78.63%       88.71%        88.42%
Central        Northland            2/19/2021       83.37%       94.10%        83.23%
Central        Northland            2/26/2021       79.48%       95.85%        85.93%
Central        Northland             3/5/2021       80.33%       94.01%        84.43%
Central        Northland            3/12/2021       84.84%       88.98%        84.52%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 61 of 99


Central        Northland            3/19/2021       85.90%       94.35%        85.72%
Central        Northland            3/26/2021       87.86%       94.99%        85.21%
Central        Northland             4/2/2021       88.36%       94.84%        87.25%
Central        Ohio Valley          1/10/2020       91.27%       91.61%        86.04%
Central        Ohio Valley          1/17/2020       91.76%       90.02%        86.16%
Central        Ohio Valley          1/24/2020       93.90%       91.27%        90.55%
Central        Ohio Valley          1/31/2020       91.57%       92.55%        83.11%
Central        Ohio Valley           2/7/2020       90.55%       91.25%        87.40%
Central        Ohio Valley          2/14/2020       92.06%       89.87%        88.72%
Central        Ohio Valley          2/21/2020       93.44%       91.70%        89.86%
Central        Ohio Valley          2/28/2020       91.21%       92.96%        88.16%
Central        Ohio Valley           3/6/2020       91.82%       93.19%        82.35%
Central        Ohio Valley          3/13/2020       91.49%       92.80%        86.32%
Central        Ohio Valley          3/20/2020       91.82%       92.80%        87.21%
Central        Ohio Valley          3/27/2020       92.79%       92.67%        88.74%
Central        Ohio Valley           4/3/2020       92.46%       93.87%        86.83%
Central        Ohio Valley          4/10/2020       92.48%       94.23%        88.10%
Central        Ohio Valley          4/17/2020       90.37%       95.14%        87.88%
Central        Ohio Valley          4/24/2020       91.77%       94.88%        86.97%
Central        Ohio Valley           5/1/2020       90.78%       94.27%        81.99%
Central        Ohio Valley           5/8/2020       91.58%       93.12%        80.78%
Central        Ohio Valley          5/15/2020       91.93%       92.82%        80.20%
Central        Ohio Valley          5/22/2020       92.01%       94.15%        77.91%
Central        Ohio Valley          5/29/2020       92.88%       90.09%        83.54%
Central        Ohio Valley           6/5/2020       90.20%       88.75%        79.36%
Central        Ohio Valley          6/12/2020       90.59%       91.34%        83.44%
Central        Ohio Valley          6/19/2020       91.44%       91.49%        84.21%
Central        Ohio Valley          6/26/2020       92.06%       89.51%        79.64%
Central        Ohio Valley           7/3/2020       92.53%       91.97%        83.71%
Central        Ohio Valley          7/10/2020       90.04%       82.74%        64.86%
Central        Ohio Valley          7/17/2020       81.47%       76.95%        80.18%
Central        Ohio Valley          7/24/2020       75.48%       70.39%        80.69%
Central        Ohio Valley          7/31/2020       69.61%       70.91%        72.39%
Central        Ohio Valley           8/7/2020       75.83%       75.80%        77.28%
Central        Ohio Valley          8/14/2020       80.70%       82.74%        76.22%
Central        Ohio Valley          8/21/2020       83.08%       87.50%        86.80%
Central        Ohio Valley          8/28/2020       87.44%       90.35%        74.90%
Central        Ohio Valley           9/4/2020       84.88%       88.71%        79.93%
Central        Ohio Valley          9/11/2020       84.79%       85.15%        81.53%
Central        Ohio Valley          9/18/2020       82.20%       83.97%        76.33%
Central        Ohio Valley          9/25/2020       78.19%       87.66%        86.51%
Central        Ohio Valley          10/2/2020       81.82%       87.12%        75.10%
Central        Ohio Valley          10/9/2020       81.19%       83.88%        82.46%
Central        Ohio Valley         10/16/2020       81.43%       84.67%        81.09%
Central        Ohio Valley         10/23/2020       75.31%       82.73%        82.69%
Central        Ohio Valley         10/30/2020       78.90%       83.50%        80.35%
Central        Ohio Valley          11/6/2020       82.93%       89.41%        84.71%
Central        Ohio Valley         11/13/2020       83.03%       86.67%        82.39%
Central        Ohio Valley         11/20/2020       84.18%       87.84%        79.69%
Central        Ohio Valley         11/27/2020       81.17%       85.29%        82.12%
Central        Ohio Valley          12/4/2020       70.70%       81.89%        58.80%
Central        Ohio Valley         12/11/2020       62.88%       68.44%        33.28%
Central        Ohio Valley         12/18/2020       53.46%       58.69%        25.48%
Central        Ohio Valley         12/25/2020       49.91%       56.47%        16.13%
Central        Ohio Valley           1/1/2021       50.99%       54.03%        38.03%
Central        Ohio Valley           1/8/2021       59.89%       66.05%        44.74%
Central        Ohio Valley          1/15/2021       67.38%       73.58%        55.00%
Central        Ohio Valley          1/22/2021       72.36%       75.34%        64.09%
Central        Ohio Valley          1/29/2021       72.59%       82.57%        55.97%
Central        Ohio Valley           2/5/2021       71.64%       86.39%        70.39%
Central        Ohio Valley          2/12/2021       77.09%       90.36%        81.56%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 62 of 99


Central         Ohio Valley          2/19/2021       74.33%       83.00%        73.48%
Central         Ohio Valley          2/26/2021       76.28%       92.91%        83.93%
Central         Ohio Valley           3/5/2021       80.64%       93.61%        81.29%
Central         Ohio Valley          3/12/2021       83.86%       92.44%        80.93%
Central         Ohio Valley          3/19/2021       86.18%       94.74%        85.79%
Central         Ohio Valley          3/26/2021       86.97%       95.08%        85.71%
Central         Ohio Valley           4/2/2021       87.70%       93.04%        85.69%
Southern        Alabama              1/10/2020       93.75%       93.69%        84.57%
Southern        Alabama              1/17/2020       93.38%       91.55%        86.76%
Southern        Alabama              1/24/2020       94.51%       92.36%        88.71%
Southern        Alabama              1/31/2020       93.62%       93.22%        89.00%
Southern        Alabama               2/7/2020       92.53%       93.33%        86.17%
Southern        Alabama              2/14/2020       93.17%       94.79%        88.67%
Southern        Alabama              2/21/2020       94.89%       94.89%        89.58%
Southern        Alabama              2/28/2020       93.29%       94.70%        87.22%
Southern        Alabama               3/6/2020       93.63%       93.57%        89.60%
Southern        Alabama              3/13/2020       93.60%       94.38%        88.10%
Southern        Alabama              3/20/2020       93.32%       94.19%        88.98%
Southern        Alabama              3/27/2020       94.72%       93.86%        80.66%
Southern        Alabama               4/3/2020       94.14%       94.09%        84.75%
Southern        Alabama              4/10/2020       93.73%       93.93%        88.96%
Southern        Alabama              4/17/2020       91.43%       92.54%        76.13%
Southern        Alabama              4/24/2020       93.46%       93.44%        84.55%
Southern        Alabama               5/1/2020       93.01%       92.54%        81.66%
Southern        Alabama               5/8/2020       92.22%       91.39%        79.59%
Southern        Alabama              5/15/2020       91.93%       84.63%        65.69%
Southern        Alabama              5/22/2020       92.88%       86.15%        76.73%
Southern        Alabama              5/29/2020       93.38%       89.63%        71.94%
Southern        Alabama               6/5/2020       92.45%       89.43%        73.48%
Southern        Alabama              6/12/2020       91.60%       87.84%        71.85%
Southern        Alabama              6/19/2020       92.00%       84.46%        67.63%
Southern        Alabama              6/26/2020       91.45%       83.79%        72.57%
Southern        Alabama               7/3/2020       91.51%       89.83%        80.93%
Southern        Alabama              7/10/2020       91.20%       87.58%        81.45%
Southern        Alabama              7/17/2020       88.37%       86.82%        67.75%
Southern        Alabama              7/24/2020       87.70%       89.16%        75.87%
Southern        Alabama              7/31/2020       87.61%       89.45%        75.55%
Southern        Alabama               8/7/2020       86.50%       86.27%        70.95%
Southern        Alabama              8/14/2020       84.64%       86.84%        64.89%
Southern        Alabama              8/21/2020       88.65%       89.72%        73.51%
Southern        Alabama              8/28/2020       88.79%       92.22%        72.63%
Southern        Alabama               9/4/2020       86.57%       89.77%        80.03%
Southern        Alabama              9/11/2020       83.81%       87.81%        79.68%
Southern        Alabama              9/18/2020       81.54%       76.72%        69.71%
Southern        Alabama              9/25/2020       74.88%       74.56%        66.16%
Southern        Alabama              10/2/2020       79.38%       70.62%        68.98%
Southern        Alabama              10/9/2020       78.06%       82.18%        71.64%
Southern        Alabama             10/16/2020       77.58%       68.90%        75.78%
Southern        Alabama             10/23/2020       74.59%       81.30%        62.17%
Southern        Alabama             10/30/2020       79.45%       78.34%        71.24%
Southern        Alabama              11/6/2020       82.37%       82.78%        74.15%
Southern        Alabama             11/13/2020       84.22%       85.44%        77.03%
Southern        Alabama             11/20/2020       84.79%       85.03%        71.69%
Southern        Alabama             11/27/2020       81.04%       77.22%        74.97%
Southern        Alabama              12/4/2020       68.00%       70.54%        51.37%
Southern        Alabama             12/11/2020       64.53%       55.24%        45.02%
Southern        Alabama             12/18/2020       54.68%       31.29%        31.17%
Southern        Alabama             12/25/2020       45.62%       56.74%        19.91%
Southern        Alabama               1/1/2021       52.11%       55.27%        34.08%
Southern        Alabama               1/8/2021       65.15%       70.58%        58.71%
Southern        Alabama              1/15/2021       66.52%       74.38%        58.01%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 63 of 99


Southern        Alabama              1/22/2021       69.64%       73.15%        71.38%
Southern        Alabama              1/29/2021       70.54%       78.01%        52.92%
Southern        Alabama               2/5/2021       75.18%       84.83%        64.64%
Southern        Alabama              2/12/2021       79.12%       90.39%        69.19%
Southern        Alabama              2/19/2021       70.01%       80.48%        66.52%
Southern        Alabama              2/26/2021       70.38%       93.45%        76.06%
Southern        Alabama               3/5/2021       73.20%       91.57%        77.45%
Southern        Alabama              3/12/2021       78.56%       89.50%        67.34%
Southern        Alabama              3/19/2021       79.36%       89.38%        78.19%
Southern        Alabama              3/26/2021       82.21%       90.21%        71.96%
Southern        Alabama               4/2/2021       84.34%       92.27%        81.70%
Southern        Arkansas             1/10/2020       91.55%       89.90%        87.59%
Southern        Arkansas             1/17/2020       92.74%       89.59%        87.04%
Southern        Arkansas             1/24/2020       94.56%       90.61%        90.27%
Southern        Arkansas             1/31/2020       92.24%       93.07%        92.97%
Southern        Arkansas              2/7/2020       93.01%       92.40%        87.56%
Southern        Arkansas             2/14/2020       93.07%       95.32%        89.30%
Southern        Arkansas             2/21/2020       94.50%       94.07%        89.58%
Southern        Arkansas             2/28/2020       92.22%       92.05%        89.54%
Southern        Arkansas              3/6/2020       93.54%       95.07%        87.01%
Southern        Arkansas             3/13/2020       93.10%       93.96%        89.16%
Southern        Arkansas             3/20/2020       92.96%       93.41%        86.17%
Southern        Arkansas             3/27/2020       94.32%       94.56%        88.80%
Southern        Arkansas              4/3/2020       94.26%       94.77%        80.58%
Southern        Arkansas             4/10/2020       94.09%       95.62%        88.79%
Southern        Arkansas             4/17/2020       93.12%       92.59%        65.36%
Southern        Arkansas             4/24/2020       94.59%       95.45%        86.69%
Southern        Arkansas              5/1/2020       93.60%       94.51%        88.32%
Southern        Arkansas              5/8/2020       93.89%       93.68%        84.01%
Southern        Arkansas             5/15/2020       92.97%       91.49%        76.24%
Southern        Arkansas             5/22/2020       93.73%       89.72%        86.17%
Southern        Arkansas             5/29/2020       93.35%       84.60%        85.80%
Southern        Arkansas              6/5/2020       92.83%       86.92%        77.15%
Southern        Arkansas             6/12/2020       92.56%       89.28%        75.57%
Southern        Arkansas             6/19/2020       94.02%       92.12%        80.36%
Southern        Arkansas             6/26/2020       92.43%       91.13%        85.79%
Southern        Arkansas              7/3/2020       92.75%       92.99%        82.88%
Southern        Arkansas             7/10/2020       92.78%       86.32%        78.36%
Southern        Arkansas             7/17/2020       89.01%       86.09%        74.36%
Southern        Arkansas             7/24/2020       88.43%       85.80%        75.18%
Southern        Arkansas             7/31/2020       88.46%       85.90%        71.73%
Southern        Arkansas              8/7/2020       88.17%       85.77%        66.96%
Southern        Arkansas             8/14/2020       87.30%       87.11%        66.63%
Southern        Arkansas             8/21/2020       88.08%       86.66%        72.55%
Southern        Arkansas             8/28/2020       90.82%       86.83%        77.01%
Southern        Arkansas              9/4/2020       90.31%       88.95%        77.31%
Southern        Arkansas             9/11/2020       91.69%       83.68%        67.19%
Southern        Arkansas             9/18/2020       88.00%       86.50%        77.50%
Southern        Arkansas             9/25/2020       88.89%       89.03%        80.71%
Southern        Arkansas             10/2/2020       89.57%       90.76%        81.18%
Southern        Arkansas             10/9/2020       90.03%       93.95%        76.46%
Southern        Arkansas            10/16/2020       89.77%       93.16%        80.00%
Southern        Arkansas            10/23/2020       87.51%       92.33%        75.29%
Southern        Arkansas            10/30/2020       88.83%       91.39%        83.38%
Southern        Arkansas             11/6/2020       88.80%       92.01%        76.65%
Southern        Arkansas            11/13/2020       89.73%       92.06%        71.27%
Southern        Arkansas            11/20/2020       90.14%       92.88%        81.21%
Southern        Arkansas            11/27/2020       88.27%       81.61%        40.99%
Southern        Arkansas             12/4/2020       83.08%       73.90%        72.14%
Southern        Arkansas            12/11/2020       82.78%       81.91%        66.07%
Southern        Arkansas            12/18/2020       78.89%       84.82%        57.20%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 64 of 99


Southern        Arkansas            12/25/2020       74.07%       85.94%        63.56%
Southern        Arkansas              1/1/2021       75.09%       84.83%        70.75%
Southern        Arkansas              1/8/2021       72.60%       81.47%        61.78%
Southern        Arkansas             1/15/2021       74.73%       84.36%        67.26%
Southern        Arkansas             1/22/2021       82.73%       82.02%        70.09%
Southern        Arkansas             1/29/2021       84.12%       87.07%        69.04%
Southern        Arkansas              2/5/2021       86.87%       89.52%        75.35%
Southern        Arkansas             2/12/2021       84.88%       92.59%        79.75%
Southern        Arkansas             2/19/2021       50.29%       60.53%        20.50%
Southern        Arkansas             2/26/2021       59.95%       80.49%        35.50%
Southern        Arkansas              3/5/2021       70.11%       87.49%        67.96%
Southern        Arkansas             3/12/2021       75.23%       86.32%        45.67%
Southern        Arkansas             3/19/2021       81.86%       88.60%        67.58%
Southern        Arkansas             3/26/2021       85.79%       87.07%        54.28%
Southern        Arkansas              4/2/2021       88.11%       85.46%        75.80%
Southern        Atlanta              1/10/2020       92.83%       84.53%        81.66%
Southern        Atlanta              1/17/2020       91.52%       82.35%        81.44%
Southern        Atlanta              1/24/2020       93.84%       79.42%        87.63%
Southern        Atlanta              1/31/2020       91.34%       85.59%        85.13%
Southern        Atlanta               2/7/2020       91.16%       77.71%        80.65%
Southern        Atlanta              2/14/2020       92.55%       86.78%        87.46%
Southern        Atlanta              2/21/2020       94.07%       84.00%        90.70%
Southern        Atlanta              2/28/2020       92.05%       87.86%        87.92%
Southern        Atlanta               3/6/2020       93.18%       83.15%        78.75%
Southern        Atlanta              3/13/2020       92.32%       88.33%        79.72%
Southern        Atlanta              3/20/2020       93.07%       89.46%        80.15%
Southern        Atlanta              3/27/2020       93.61%       89.59%        84.71%
Southern        Atlanta               4/3/2020       93.76%       88.62%        84.35%
Southern        Atlanta              4/10/2020       93.18%       83.56%        83.21%
Southern        Atlanta              4/17/2020       92.63%       90.21%        84.09%
Southern        Atlanta              4/24/2020       92.78%       91.55%        80.77%
Southern        Atlanta               5/1/2020       91.58%       87.90%        78.32%
Southern        Atlanta               5/8/2020       92.12%       79.79%        69.62%
Southern        Atlanta              5/15/2020       90.84%       80.79%        55.69%
Southern        Atlanta              5/22/2020       92.63%       82.94%        59.76%
Southern        Atlanta              5/29/2020       92.94%       86.30%        77.07%
Southern        Atlanta               6/5/2020       91.40%       86.04%        72.59%
Southern        Atlanta              6/12/2020       91.02%       76.43%        72.63%
Southern        Atlanta              6/19/2020       91.69%       81.79%        76.83%
Southern        Atlanta              6/26/2020       91.61%       83.74%        85.04%
Southern        Atlanta               7/3/2020       91.68%       84.00%        77.78%
Southern        Atlanta              7/10/2020       90.95%       80.25%        69.17%
Southern        Atlanta              7/17/2020       87.38%       76.15%        65.28%
Southern        Atlanta              7/24/2020       85.94%       72.84%        54.49%
Southern        Atlanta              7/31/2020       87.51%       79.17%        73.11%
Southern        Atlanta               8/7/2020       86.81%       73.34%        70.56%
Southern        Atlanta              8/14/2020       84.39%       77.78%        68.22%
Southern        Atlanta              8/21/2020       85.30%       71.89%        65.89%
Southern        Atlanta              8/28/2020       89.17%       80.25%        79.39%
Southern        Atlanta               9/4/2020       89.90%       83.06%        77.31%
Southern        Atlanta              9/11/2020       88.18%       75.21%        70.96%
Southern        Atlanta              9/18/2020       85.20%       75.40%        75.27%
Southern        Atlanta              9/25/2020       81.52%       72.01%        68.21%
Southern        Atlanta              10/2/2020       82.72%       73.01%        63.78%
Southern        Atlanta              10/9/2020       81.47%       72.44%        58.25%
Southern        Atlanta             10/16/2020       80.25%       59.59%        51.29%
Southern        Atlanta             10/23/2020       77.61%       57.07%        57.33%
Southern        Atlanta             10/30/2020       79.06%       63.35%        71.65%
Southern        Atlanta              11/6/2020       80.17%       65.33%        61.40%
Southern        Atlanta             11/13/2020       83.13%       76.82%        66.22%
Southern        Atlanta             11/20/2020       85.75%       82.07%        70.13%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 65 of 99


Southern        Atlanta             11/27/2020       82.25%       74.88%        75.47%
Southern        Atlanta              12/4/2020       70.80%       67.16%        56.14%
Southern        Atlanta             12/11/2020       62.24%       62.98%        33.75%
Southern        Atlanta             12/18/2020       54.01%       58.94%        35.73%
Southern        Atlanta             12/25/2020       48.96%       49.35%        39.58%
Southern        Atlanta               1/1/2021       47.20%       51.71%        30.15%
Southern        Atlanta               1/8/2021       59.27%       58.68%        46.62%
Southern        Atlanta              1/15/2021       66.31%       70.79%        61.99%
Southern        Atlanta              1/22/2021       75.21%       70.89%        60.58%
Southern        Atlanta              1/29/2021       78.22%       78.05%        61.53%
Southern        Atlanta               2/5/2021       79.51%       82.35%        67.33%
Southern        Atlanta              2/12/2021       82.57%       84.00%        69.64%
Southern        Atlanta              2/19/2021       80.10%       84.07%        77.06%
Southern        Atlanta              2/26/2021       73.56%       87.97%        88.33%
Southern        Atlanta               3/5/2021       77.36%       85.49%        68.50%
Southern        Atlanta              3/12/2021       80.90%       73.43%        61.16%
Southern        Atlanta              3/19/2021       85.07%       83.12%        67.34%
Southern        Atlanta              3/26/2021       86.66%       86.44%        75.25%
Southern        Atlanta               4/2/2021       87.24%       87.24%        78.22%
Southern        Caribbean            1/10/2020       87.65%       97.63%        82.40%
Southern        Caribbean            1/17/2020       90.93%       90.31%        62.87%
Southern        Caribbean            1/24/2020       89.66%       65.36%        79.52%
Southern        Caribbean            1/31/2020       71.71%       93.86%        75.50%
Southern        Caribbean             2/7/2020       93.19%       88.61%        85.71%
Southern        Caribbean            2/14/2020       93.53%       92.77%        91.81%
Southern        Caribbean            2/21/2020       94.93%       67.91%        59.00%
Southern        Caribbean            2/28/2020       94.16%       81.92%        69.95%
Southern        Caribbean             3/6/2020       94.13%       82.09%        90.11%
Southern        Caribbean            3/13/2020       91.91%       93.88%        91.43%
Southern        Caribbean            3/20/2020       93.97%       94.27%        86.23%
Southern        Caribbean            3/27/2020       91.02%       88.54%        82.54%
Southern        Caribbean             4/3/2020       91.95%       82.08%        91.45%
Southern        Caribbean            4/10/2020       93.18%       97.65%        79.81%
Southern        Caribbean            4/17/2020       87.11%       93.60%        88.17%
Southern        Caribbean            4/24/2020       92.78%       96.11%        85.08%
Southern        Caribbean             5/1/2020       91.45%       83.70%        87.55%
Southern        Caribbean             5/8/2020       91.92%       91.57%        70.52%
Southern        Caribbean            5/15/2020       91.85%       92.99%        51.76%
Southern        Caribbean            5/22/2020       93.81%       90.31%        58.41%
Southern        Caribbean            5/29/2020       92.10%       87.63%        72.33%
Southern        Caribbean             6/5/2020       86.25%       58.14%        94.63%
Southern        Caribbean            6/12/2020       89.96%       90.62%        81.93%
Southern        Caribbean            6/19/2020       90.29%       75.63%        84.19%
Southern        Caribbean            6/26/2020       91.66%       76.03%        18.83%
Southern        Caribbean             7/3/2020       90.16%       80.23%        77.05%
Southern        Caribbean            7/10/2020       90.51%       68.60%        95.33%
Southern        Caribbean            7/17/2020       88.32%       85.12%        88.72%
Southern        Caribbean            7/24/2020       81.82%       89.92%        78.75%
Southern        Caribbean            7/31/2020       75.48%       91.73%        54.46%
Southern        Caribbean             8/7/2020       80.10%       76.05%        86.05%
Southern        Caribbean            8/14/2020       85.54%       84.97%        85.51%
Southern        Caribbean            8/21/2020       86.05%       83.00%        51.02%
Southern        Caribbean            8/28/2020       88.67%       86.92%        73.74%
Southern        Caribbean             9/4/2020       91.63%       83.95%        65.50%
Southern        Caribbean            9/11/2020       88.96%       84.82%        62.69%
Southern        Caribbean            9/18/2020       86.18%       94.16%        93.16%
Southern        Caribbean            9/25/2020       90.89%       87.41%        92.87%
Southern        Caribbean            10/2/2020       91.60%       86.64%        87.22%
Southern        Caribbean            10/9/2020       92.72%       84.56%        78.77%
Southern        Caribbean           10/16/2020       94.51%       72.11%        88.49%
Southern        Caribbean           10/23/2020       91.51%       88.68%        89.85%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 66 of 99


Southern        Caribbean           10/30/2020       92.32%       72.94%        87.68%
Southern        Caribbean            11/6/2020       90.50%       87.21%        49.63%
Southern        Caribbean           11/13/2020       93.06%       85.77%        94.69%
Southern        Caribbean           11/20/2020       92.18%       78.74%        91.68%
Southern        Caribbean           11/27/2020       91.17%       79.24%        88.48%
Southern        Caribbean            12/4/2020       89.52%       96.81%        94.51%
Southern        Caribbean           12/11/2020       92.12%       93.03%        77.57%
Southern        Caribbean           12/18/2020       91.41%       91.38%        72.57%
Southern        Caribbean           12/25/2020       90.65%       86.27%        88.88%
Southern        Caribbean             1/1/2021       90.49%       92.97%        81.41%
Southern        Caribbean             1/8/2021       92.06%       75.27%        80.72%
Southern        Caribbean            1/15/2021       92.64%       68.96%        52.13%
Southern        Caribbean            1/22/2021       89.67%       87.58%        49.09%
Southern        Caribbean            1/29/2021       92.05%       91.05%        82.81%
Southern        Caribbean             2/5/2021       92.82%       87.43%        67.06%
Southern        Caribbean            2/12/2021       93.87%       92.23%        86.75%
Southern        Caribbean            2/19/2021       93.29%       87.48%        91.26%
Southern        Caribbean            2/26/2021       91.72%       97.11%        96.14%
Southern        Caribbean             3/5/2021       90.61%       90.02%        93.18%
Southern        Caribbean            3/12/2021       91.53%       75.12%        94.99%
Southern        Caribbean            3/19/2021       92.36%       76.35%        92.84%
Southern        Caribbean            3/26/2021       92.92%       76.21%        94.50%
Southern        Caribbean             4/2/2021       92.95%       75.28%        85.55%
Southern        Dallas               1/10/2020       91.80%       89.63%        80.93%
Southern        Dallas               1/17/2020       88.60%       80.52%        75.81%
Southern        Dallas               1/24/2020       92.90%       84.18%        73.88%
Southern        Dallas               1/31/2020       91.13%       87.50%        87.23%
Southern        Dallas                2/7/2020       91.06%       86.77%        82.54%
Southern        Dallas               2/14/2020       92.35%       90.02%        84.40%
Southern        Dallas               2/21/2020       94.38%       91.37%        85.41%
Southern        Dallas               2/28/2020       92.89%       92.08%        86.19%
Southern        Dallas                3/6/2020       92.71%       89.90%        82.76%
Southern        Dallas               3/13/2020       92.34%       91.46%        84.51%
Southern        Dallas               3/20/2020       92.40%       89.80%        82.97%
Southern        Dallas               3/27/2020       93.76%       91.99%        84.92%
Southern        Dallas                4/3/2020       92.08%       91.05%        81.70%
Southern        Dallas               4/10/2020       90.00%       90.63%        72.75%
Southern        Dallas               4/17/2020       88.97%       92.32%        76.81%
Southern        Dallas               4/24/2020       91.06%       94.36%        89.63%
Southern        Dallas                5/1/2020       91.36%       92.20%        90.89%
Southern        Dallas                5/8/2020       90.29%       91.64%        83.95%
Southern        Dallas               5/15/2020       90.76%       90.57%        56.56%
Southern        Dallas               5/22/2020       92.10%       92.92%        83.32%
Southern        Dallas               5/29/2020       93.24%       90.60%        81.61%
Southern        Dallas                6/5/2020       91.27%       92.85%        81.91%
Southern        Dallas               6/12/2020       90.32%       91.76%        81.31%
Southern        Dallas               6/19/2020       91.86%       92.72%        82.65%
Southern        Dallas               6/26/2020       90.56%       92.41%        78.23%
Southern        Dallas                7/3/2020       91.60%       92.74%        81.63%
Southern        Dallas               7/10/2020       89.40%       87.13%        73.32%
Southern        Dallas               7/17/2020       84.36%       68.64%        65.55%
Southern        Dallas               7/24/2020       79.13%       63.63%        54.99%
Southern        Dallas               7/31/2020       82.92%       82.79%        57.85%
Southern        Dallas                8/7/2020       84.61%       84.15%        62.87%
Southern        Dallas               8/14/2020       80.67%       84.52%        51.85%
Southern        Dallas               8/21/2020       85.66%       85.88%        57.43%
Southern        Dallas               8/28/2020       88.61%       91.54%        65.88%
Southern        Dallas                9/4/2020       87.69%       91.79%        82.07%
Southern        Dallas               9/11/2020       91.23%       89.72%        78.64%
Southern        Dallas               9/18/2020       86.43%       85.94%        69.43%
Southern        Dallas               9/25/2020       85.97%       90.77%        72.65%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 67 of 99


Southern        Dallas               10/2/2020       88.02%       92.34%        83.51%
Southern        Dallas               10/9/2020       86.47%       91.33%        77.13%
Southern        Dallas              10/16/2020       85.38%       91.60%        72.37%
Southern        Dallas              10/23/2020       82.96%       89.96%        71.59%
Southern        Dallas              10/30/2020       82.82%       89.27%        78.99%
Southern        Dallas               11/6/2020       86.64%       88.20%        69.11%
Southern        Dallas              11/13/2020       85.76%       90.68%        77.67%
Southern        Dallas              11/20/2020       87.59%       91.74%        71.66%
Southern        Dallas              11/27/2020       83.19%       86.41%        67.32%
Southern        Dallas               12/4/2020       77.60%       85.70%        51.50%
Southern        Dallas              12/11/2020       69.27%       80.46%        35.77%
Southern        Dallas              12/18/2020       61.39%       70.60%        35.19%
Southern        Dallas              12/25/2020       56.22%       75.01%        46.45%
Southern        Dallas                1/1/2021       69.41%       75.06%        48.63%
Southern        Dallas                1/8/2021       73.74%       82.61%        45.12%
Southern        Dallas               1/15/2021       73.73%       79.02%        55.22%
Southern        Dallas               1/22/2021       81.33%       78.68%        59.12%
Southern        Dallas               1/29/2021       77.28%       83.11%        73.56%
Southern        Dallas                2/5/2021       79.37%       86.84%        65.38%
Southern        Dallas               2/12/2021       80.99%       90.04%        75.36%
Southern        Dallas               2/19/2021       62.05%       44.76%        35.98%
Southern        Dallas               2/26/2021       58.16%       61.96%        42.07%
Southern        Dallas                3/5/2021       67.21%       85.21%        69.11%
Southern        Dallas               3/12/2021       78.22%       88.75%        73.32%
Southern        Dallas               3/19/2021       84.29%       83.86%        76.33%
Southern        Dallas               3/26/2021       86.53%       89.63%        74.01%
Southern        Dallas                4/2/2021       88.84%       91.84%        82.61%
Southern        Fort Worth           1/10/2020       91.70%       93.16%        85.46%
Southern        Fort Worth           1/17/2020       92.02%       91.74%        88.31%
Southern        Fort Worth           1/24/2020       93.46%       89.11%        79.39%
Southern        Fort Worth           1/31/2020       90.94%       92.26%        89.70%
Southern        Fort Worth            2/7/2020       88.78%       90.13%        81.37%
Southern        Fort Worth           2/14/2020       91.51%       92.21%        87.42%
Southern        Fort Worth           2/21/2020       94.10%       91.94%        84.52%
Southern        Fort Worth           2/28/2020       92.46%       91.69%        79.75%
Southern        Fort Worth            3/6/2020       92.97%       93.61%        82.20%
Southern        Fort Worth           3/13/2020       92.36%       91.64%        75.62%
Southern        Fort Worth           3/20/2020       90.47%       86.51%        80.77%
Southern        Fort Worth           3/27/2020       93.25%       93.15%        85.54%
Southern        Fort Worth            4/3/2020       92.70%       92.49%        87.19%
Southern        Fort Worth           4/10/2020       92.19%       95.93%        87.42%
Southern        Fort Worth           4/17/2020       91.27%       93.73%        83.87%
Southern        Fort Worth           4/24/2020       92.83%       95.76%        84.42%
Southern        Fort Worth            5/1/2020       92.24%       89.29%        82.38%
Southern        Fort Worth            5/8/2020       90.05%       86.08%        62.41%
Southern        Fort Worth           5/15/2020       89.74%       85.79%        62.08%
Southern        Fort Worth           5/22/2020       90.70%       83.03%        61.40%
Southern        Fort Worth           5/29/2020       92.71%       88.79%        70.03%
Southern        Fort Worth            6/5/2020       91.21%       94.75%        82.97%
Southern        Fort Worth           6/12/2020       89.29%       92.35%        82.61%
Southern        Fort Worth           6/19/2020       90.19%       91.59%        78.94%
Southern        Fort Worth           6/26/2020       89.92%       90.99%        78.85%
Southern        Fort Worth            7/3/2020       90.17%       91.48%        72.91%
Southern        Fort Worth           7/10/2020       89.92%       88.60%        70.73%
Southern        Fort Worth           7/17/2020       84.25%       81.13%        66.53%
Southern        Fort Worth           7/24/2020       80.81%       72.99%        58.01%
Southern        Fort Worth           7/31/2020       82.77%       79.86%        69.58%
Southern        Fort Worth            8/7/2020       81.56%       82.29%        71.75%
Southern        Fort Worth           8/14/2020       84.27%       82.07%        61.50%
Southern        Fort Worth           8/21/2020       86.17%       83.49%        57.95%
Southern        Fort Worth           8/28/2020       88.27%       86.11%        72.36%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 68 of 99


Southern        Fort Worth                 9/4/2020   87.55%      87.97%        76.93%
Southern        Fort Worth                9/11/2020   88.94%      86.94%        81.09%
Southern        Fort Worth                9/18/2020   85.02%      87.18%        84.75%
Southern        Fort Worth                9/25/2020   88.58%      92.18%        85.10%
Southern        Fort Worth                10/2/2020   89.16%      93.11%        83.02%
Southern        Fort Worth                10/9/2020   89.03%      93.45%        85.61%
Southern        Fort Worth               10/16/2020   88.26%      93.18%        85.72%
Southern        Fort Worth               10/23/2020   83.59%      88.06%        76.72%
Southern        Fort Worth               10/30/2020   84.55%      89.32%        87.54%
Southern        Fort Worth                11/6/2020   89.17%      92.67%        82.12%
Southern        Fort Worth               11/13/2020   88.11%      93.78%        81.40%
Southern        Fort Worth               11/20/2020   90.59%      94.42%        84.42%
Southern        Fort Worth               11/27/2020   87.15%      93.56%        83.05%
Southern        Fort Worth                12/4/2020   83.31%      91.66%        65.47%
Southern        Fort Worth               12/11/2020   74.13%      83.29%        72.75%
Southern        Fort Worth               12/18/2020   75.75%      80.54%        57.18%
Southern        Fort Worth               12/25/2020   69.91%      77.02%        54.90%
Southern        Fort Worth                 1/1/2021   75.64%      87.80%        75.83%
Southern        Fort Worth                 1/8/2021   80.09%      92.28%        71.13%
Southern        Fort Worth                1/15/2021   81.54%      92.59%        81.98%
Southern        Fort Worth                1/22/2021   84.08%      89.41%        71.19%
Southern        Fort Worth                1/29/2021   82.39%      93.50%        83.37%
Southern        Fort Worth                 2/5/2021   84.22%      94.61%        80.26%
Southern        Fort Worth                2/12/2021   86.36%      95.45%        89.59%
Southern        Fort Worth                2/19/2021   57.02%      63.54%        67.06%
Southern        Fort Worth                2/26/2021   56.66%      87.23%        75.95%
Southern        Fort Worth                 3/5/2021   70.15%      93.78%        81.86%
Southern        Fort Worth                3/12/2021   83.55%      94.72%        87.00%
Southern        Fort Worth                3/19/2021   87.07%      94.68%        85.87%
Southern        Fort Worth                3/26/2021   85.48%      95.72%        86.34%
Southern        Fort Worth                 4/2/2021   89.20%      95.07%        84.60%
Southern        Greater South Carolina    1/10/2020   93.36%      86.18%        93.05%
Southern        Greater South Carolina    1/17/2020   93.03%      90.56%        91.15%
Southern        Greater South Carolina    1/24/2020   93.06%      85.45%        90.20%
Southern        Greater South Carolina    1/31/2020   93.00%      91.53%        94.22%
Southern        Greater South Carolina     2/7/2020   92.25%      86.52%        94.86%
Southern        Greater South Carolina    2/14/2020   93.48%      93.26%        93.50%
Southern        Greater South Carolina    2/21/2020   94.83%      88.36%        91.00%
Southern        Greater South Carolina    2/28/2020   93.89%      94.29%        92.48%
Southern        Greater South Carolina     3/6/2020   93.88%      86.51%        94.68%
Southern        Greater South Carolina    3/13/2020   92.90%      93.02%        94.09%
Southern        Greater South Carolina    3/20/2020   93.97%      86.79%        94.75%
Southern        Greater South Carolina    3/27/2020   93.70%      94.01%        94.36%
Southern        Greater South Carolina     4/3/2020   95.16%      93.96%        90.43%
Southern        Greater South Carolina    4/10/2020   94.24%      95.56%        94.94%
Southern        Greater South Carolina    4/17/2020   93.68%      95.21%        92.25%
Southern        Greater South Carolina    4/24/2020   94.90%      96.28%        93.93%
Southern        Greater South Carolina     5/1/2020   93.76%      93.90%        82.81%
Southern        Greater South Carolina     5/8/2020   93.09%      85.33%        92.13%
Southern        Greater South Carolina    5/15/2020   91.43%      90.39%        88.82%
Southern        Greater South Carolina    5/22/2020   93.83%      91.47%        87.22%
Southern        Greater South Carolina    5/29/2020   93.91%      90.98%        85.76%
Southern        Greater South Carolina     6/5/2020   92.31%      93.87%        85.87%
Southern        Greater South Carolina    6/12/2020   92.09%      90.79%        90.27%
Southern        Greater South Carolina    6/19/2020   92.58%      92.58%        85.42%
Southern        Greater South Carolina    6/26/2020   92.76%      91.95%        84.24%
Southern        Greater South Carolina     7/3/2020   93.59%      93.61%        87.96%
Southern        Greater South Carolina    7/10/2020   93.36%      90.28%        73.77%
Southern        Greater South Carolina    7/17/2020   90.45%      76.46%        74.71%
Southern        Greater South Carolina    7/24/2020   87.04%      76.94%        63.63%
Southern        Greater South Carolina    7/31/2020   85.43%      75.98%        76.36%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 69 of 99


Southern        Greater South Carolina     8/7/2020   85.16%      75.99%        72.99%
Southern        Greater South Carolina    8/14/2020   78.29%      72.53%        77.27%
Southern        Greater South Carolina    8/21/2020   85.86%      86.37%        77.22%
Southern        Greater South Carolina    8/28/2020   89.21%      86.45%        82.44%
Southern        Greater South Carolina     9/4/2020   89.10%      92.74%        88.85%
Southern        Greater South Carolina    9/11/2020   87.58%      82.87%        90.94%
Southern        Greater South Carolina    9/18/2020   83.84%      84.20%        84.89%
Southern        Greater South Carolina    9/25/2020   79.43%      85.77%        85.46%
Southern        Greater South Carolina    10/2/2020   84.54%      90.53%        79.73%
Southern        Greater South Carolina    10/9/2020   82.80%      90.38%        90.63%
Southern        Greater South Carolina   10/16/2020   80.97%      83.77%        85.09%
Southern        Greater South Carolina   10/23/2020   72.69%      85.68%        79.79%
Southern        Greater South Carolina   10/30/2020   68.39%      78.57%        72.68%
Southern        Greater South Carolina    11/6/2020   71.41%      73.93%        84.77%
Southern        Greater South Carolina   11/13/2020   72.53%      83.39%        90.91%
Southern        Greater South Carolina   11/20/2020   81.68%      86.18%        80.48%
Southern        Greater South Carolina   11/27/2020   79.54%      85.14%        77.99%
Southern        Greater South Carolina    12/4/2020   76.19%      86.58%        76.17%
Southern        Greater South Carolina   12/11/2020   75.59%      77.84%        69.59%
Southern        Greater South Carolina   12/18/2020   65.85%      69.82%        56.23%
Southern        Greater South Carolina   12/25/2020   62.02%      71.60%        61.41%
Southern        Greater South Carolina     1/1/2021   62.50%      75.82%        75.17%
Southern        Greater South Carolina     1/8/2021   70.85%      81.87%        86.47%
Southern        Greater South Carolina    1/15/2021   72.32%      84.87%        85.44%
Southern        Greater South Carolina    1/22/2021   76.42%      85.33%        76.91%
Southern        Greater South Carolina    1/29/2021   80.90%      84.66%        81.25%
Southern        Greater South Carolina     2/5/2021   81.66%      89.53%        84.34%
Southern        Greater South Carolina    2/12/2021   82.26%      92.37%        91.15%
Southern        Greater South Carolina    2/19/2021   84.25%      87.26%        89.53%
Southern        Greater South Carolina    2/26/2021   77.56%      94.44%        89.44%
Southern        Greater South Carolina     3/5/2021   79.16%      89.99%        89.87%
Southern        Greater South Carolina    3/12/2021   82.58%      91.50%        92.37%
Southern        Greater South Carolina    3/19/2021   84.87%      88.48%        90.44%
Southern        Greater South Carolina    3/26/2021   86.33%      92.91%        86.70%
Southern        Greater South Carolina     4/2/2021   86.55%      91.49%        87.83%
Southern        Greensboro                1/10/2020   90.72%      84.28%        85.86%
Southern        Greensboro                1/17/2020   90.85%      87.38%        84.62%
Southern        Greensboro                1/24/2020   93.16%      90.81%        84.58%
Southern        Greensboro                1/31/2020   91.29%      89.88%        90.79%
Southern        Greensboro                 2/7/2020   91.50%      86.19%        86.97%
Southern        Greensboro                2/14/2020   92.51%      91.24%        90.05%
Southern        Greensboro                2/21/2020   94.48%      87.11%        90.22%
Southern        Greensboro                2/28/2020   93.31%      93.03%        80.02%
Southern        Greensboro                 3/6/2020   93.21%      86.67%        86.39%
Southern        Greensboro                3/13/2020   93.15%      92.61%        84.90%
Southern        Greensboro                3/20/2020   93.51%      86.68%        87.56%
Southern        Greensboro                3/27/2020   94.42%      94.12%        88.10%
Southern        Greensboro                 4/3/2020   94.59%      93.95%        87.03%
Southern        Greensboro                4/10/2020   94.45%      95.39%        85.63%
Southern        Greensboro                4/17/2020   93.31%      88.97%        82.58%
Southern        Greensboro                4/24/2020   94.16%      94.40%        85.19%
Southern        Greensboro                 5/1/2020   93.45%      92.60%        80.68%
Southern        Greensboro                 5/8/2020   92.78%      84.61%        76.57%
Southern        Greensboro                5/15/2020   91.76%      92.17%        66.91%
Southern        Greensboro                5/22/2020   92.97%      89.93%        78.76%
Southern        Greensboro                5/29/2020   93.53%      90.57%        83.77%
Southern        Greensboro                 6/5/2020   90.60%      84.87%        73.63%
Southern        Greensboro                6/12/2020   92.05%      92.87%        73.93%
Southern        Greensboro                6/19/2020   90.47%      92.83%        86.87%
Southern        Greensboro                6/26/2020   92.25%      87.07%        80.89%
Southern        Greensboro                 7/3/2020   92.93%      93.31%        79.15%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 70 of 99


Southern        Greensboro           7/10/2020       92.64%       88.82%        76.23%
Southern        Greensboro           7/17/2020       90.38%       82.97%        71.08%
Southern        Greensboro           7/24/2020       86.83%       88.88%        72.38%
Southern        Greensboro           7/31/2020       87.96%       84.16%        58.56%
Southern        Greensboro            8/7/2020       86.58%       79.02%        67.67%
Southern        Greensboro           8/14/2020       84.13%       76.75%        74.61%
Southern        Greensboro           8/21/2020       86.55%       80.63%        73.94%
Southern        Greensboro           8/28/2020       86.86%       90.69%        72.21%
Southern        Greensboro            9/4/2020       89.10%       92.37%        80.96%
Southern        Greensboro           9/11/2020       88.82%       85.77%        73.56%
Southern        Greensboro           9/18/2020       82.53%       77.46%        67.21%
Southern        Greensboro           9/25/2020       78.58%       76.98%        69.41%
Southern        Greensboro           10/2/2020       81.94%       86.14%        67.75%
Southern        Greensboro           10/9/2020       79.97%       83.22%        76.87%
Southern        Greensboro          10/16/2020       79.39%       75.61%        64.62%
Southern        Greensboro          10/23/2020       62.22%       55.71%        54.09%
Southern        Greensboro          10/30/2020       68.05%       47.08%        32.62%
Southern        Greensboro           11/6/2020       71.10%       47.75%        35.38%
Southern        Greensboro          11/13/2020       75.58%       52.57%        39.25%
Southern        Greensboro          11/20/2020       77.29%       64.50%        53.58%
Southern        Greensboro          11/27/2020       79.72%       66.34%        58.23%
Southern        Greensboro           12/4/2020       65.44%       65.83%        36.53%
Southern        Greensboro          12/11/2020       59.25%       57.80%        33.61%
Southern        Greensboro          12/18/2020       48.32%       45.53%        25.63%
Southern        Greensboro          12/25/2020       44.62%       44.28%        32.01%
Southern        Greensboro            1/1/2021       47.45%       34.18%        28.90%
Southern        Greensboro            1/8/2021       56.48%       50.27%        29.19%
Southern        Greensboro           1/15/2021       62.49%       68.05%        31.49%
Southern        Greensboro           1/22/2021       68.80%       62.98%        41.26%
Southern        Greensboro           1/29/2021       69.66%       67.17%        49.29%
Southern        Greensboro            2/5/2021       68.05%       71.06%        46.91%
Southern        Greensboro           2/12/2021       76.26%       86.89%        65.63%
Southern        Greensboro           2/19/2021       79.44%       82.12%        65.46%
Southern        Greensboro           2/26/2021       71.38%       88.73%        65.52%
Southern        Greensboro            3/5/2021       76.61%       84.91%        68.82%
Southern        Greensboro           3/12/2021       80.37%       77.46%        71.72%
Southern        Greensboro           3/19/2021       83.98%       86.87%        71.70%
Southern        Greensboro           3/26/2021       85.58%       91.50%        74.57%
Southern        Greensboro            4/2/2021       84.23%       88.17%        75.59%
Southern        Gulf Atlantic        1/10/2020       92.29%       92.87%        87.45%
Southern        Gulf Atlantic        1/17/2020       91.84%       90.51%        87.60%
Southern        Gulf Atlantic        1/24/2020       94.00%       88.89%        90.35%
Southern        Gulf Atlantic        1/31/2020       91.66%       88.33%        86.35%
Southern        Gulf Atlantic         2/7/2020       92.47%       91.38%        85.68%
Southern        Gulf Atlantic        2/14/2020       93.11%       90.65%        84.77%
Southern        Gulf Atlantic        2/21/2020       93.92%       89.41%        90.74%
Southern        Gulf Atlantic        2/28/2020       92.23%       93.08%        89.50%
Southern        Gulf Atlantic         3/6/2020       93.88%       91.54%        84.11%
Southern        Gulf Atlantic        3/13/2020       92.23%       90.86%        87.92%
Southern        Gulf Atlantic        3/20/2020       91.97%       88.02%        83.22%
Southern        Gulf Atlantic        3/27/2020       93.71%       93.31%        90.18%
Southern        Gulf Atlantic         4/3/2020       94.26%       94.76%        88.49%
Southern        Gulf Atlantic        4/10/2020       92.24%       95.10%        88.67%
Southern        Gulf Atlantic        4/17/2020       92.69%       94.38%        80.85%
Southern        Gulf Atlantic        4/24/2020       93.70%       92.24%        85.27%
Southern        Gulf Atlantic         5/1/2020       92.14%       92.56%        81.49%
Southern        Gulf Atlantic         5/8/2020       92.86%       93.63%        76.68%
Southern        Gulf Atlantic        5/15/2020       92.12%       92.07%        77.30%
Southern        Gulf Atlantic        5/22/2020       93.08%       93.36%        85.07%
Southern        Gulf Atlantic        5/29/2020       93.64%       91.32%        84.21%
Southern        Gulf Atlantic         6/5/2020       91.71%       91.52%        78.98%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 71 of 99


Southern        Gulf Atlantic        6/12/2020       91.89%       90.85%        83.14%
Southern        Gulf Atlantic        6/19/2020       92.80%       90.94%        72.93%
Southern        Gulf Atlantic        6/26/2020       91.54%       92.28%        86.49%
Southern        Gulf Atlantic         7/3/2020       92.61%       92.94%        82.95%
Southern        Gulf Atlantic        7/10/2020       92.16%       89.38%        82.56%
Southern        Gulf Atlantic        7/17/2020       86.84%       82.94%        80.63%
Southern        Gulf Atlantic        7/24/2020       83.90%       80.28%        69.95%
Southern        Gulf Atlantic        7/31/2020       88.42%       86.71%        67.20%
Southern        Gulf Atlantic         8/7/2020       86.53%       81.42%        60.14%
Southern        Gulf Atlantic        8/14/2020       85.35%       87.32%        70.65%
Southern        Gulf Atlantic        8/21/2020       88.99%       88.95%        75.21%
Southern        Gulf Atlantic        8/28/2020       88.96%       89.86%        71.18%
Southern        Gulf Atlantic         9/4/2020       89.44%       89.12%        77.43%
Southern        Gulf Atlantic        9/11/2020       89.47%       87.77%        80.04%
Southern        Gulf Atlantic        9/18/2020       86.34%       86.72%        75.54%
Southern        Gulf Atlantic        9/25/2020       80.04%       86.41%        78.10%
Southern        Gulf Atlantic        10/2/2020       82.06%       86.11%        68.23%
Southern        Gulf Atlantic        10/9/2020       82.03%       86.00%        72.24%
Southern        Gulf Atlantic       10/16/2020       82.54%       82.69%        76.39%
Southern        Gulf Atlantic       10/23/2020       76.06%       83.47%        72.90%
Southern        Gulf Atlantic       10/30/2020       77.19%       77.72%        72.35%
Southern        Gulf Atlantic        11/6/2020       81.48%       76.89%        74.32%
Southern        Gulf Atlantic       11/13/2020       83.07%       79.78%        72.64%
Southern        Gulf Atlantic       11/20/2020       85.83%       89.85%        77.12%
Southern        Gulf Atlantic       11/27/2020       83.65%       90.78%        77.06%
Southern        Gulf Atlantic        12/4/2020       77.51%       86.69%        71.14%
Southern        Gulf Atlantic       12/11/2020       75.42%       88.51%        60.61%
Southern        Gulf Atlantic       12/18/2020       72.40%       88.12%        29.59%
Southern        Gulf Atlantic       12/25/2020       69.94%       85.30%        35.57%
Southern        Gulf Atlantic         1/1/2021       69.84%       85.59%        44.69%
Southern        Gulf Atlantic         1/8/2021       74.08%       81.29%        64.92%
Southern        Gulf Atlantic        1/15/2021       72.86%       80.15%        72.15%
Southern        Gulf Atlantic        1/22/2021       78.20%       81.54%        74.15%
Southern        Gulf Atlantic        1/29/2021       80.82%       87.97%        77.91%
Southern        Gulf Atlantic         2/5/2021       81.77%       90.04%        79.12%
Southern        Gulf Atlantic        2/12/2021       85.51%       93.50%        81.27%
Southern        Gulf Atlantic        2/19/2021       83.53%       92.91%        83.93%
Southern        Gulf Atlantic        2/26/2021       76.82%       95.25%        84.08%
Southern        Gulf Atlantic         3/5/2021       77.76%       93.15%        78.17%
Southern        Gulf Atlantic        3/12/2021       83.14%       93.08%        81.65%
Southern        Gulf Atlantic        3/19/2021       84.43%       93.76%        84.23%
Southern        Gulf Atlantic        3/26/2021       86.47%       93.93%        82.08%
Southern        Gulf Atlantic         4/2/2021       86.51%       92.05%        78.47%
Southern        Houston              1/10/2020       91.35%       89.75%        87.43%
Southern        Houston              1/17/2020       88.08%       83.91%        83.10%
Southern        Houston              1/24/2020       91.91%       87.72%        84.32%
Southern        Houston              1/31/2020       89.89%       90.04%        89.37%
Southern        Houston               2/7/2020       87.92%       88.21%        86.36%
Southern        Houston              2/14/2020       89.27%       91.75%        87.50%
Southern        Houston              2/21/2020       91.76%       92.40%        86.10%
Southern        Houston              2/28/2020       90.66%       93.32%        86.15%
Southern        Houston               3/6/2020       92.12%       92.51%        86.23%
Southern        Houston              3/13/2020       90.47%       92.03%        87.02%
Southern        Houston              3/20/2020       86.45%       88.57%        86.36%
Southern        Houston              3/27/2020       90.93%       93.37%        88.29%
Southern        Houston               4/3/2020       92.56%       95.17%        88.90%
Southern        Houston              4/10/2020       92.27%       95.36%        86.81%
Southern        Houston              4/17/2020       88.96%       95.05%        84.69%
Southern        Houston              4/24/2020       91.17%       95.17%        86.59%
Southern        Houston               5/1/2020       91.09%       93.15%        77.29%
Southern        Houston               5/8/2020       90.37%       90.69%        73.94%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 72 of 99


Southern        Houston              5/15/2020       87.69%       88.46%        62.20%
Southern        Houston              5/22/2020       89.91%       93.30%        78.23%
Southern        Houston              5/29/2020       91.81%       91.80%        83.26%
Southern        Houston               6/5/2020       90.26%       94.29%        87.47%
Southern        Houston              6/12/2020       90.71%       92.75%        86.25%
Southern        Houston              6/19/2020       91.07%       90.85%        84.42%
Southern        Houston              6/26/2020       90.53%       92.73%        84.79%
Southern        Houston               7/3/2020       91.44%       92.30%        87.91%
Southern        Houston              7/10/2020       91.63%       86.32%        78.01%
Southern        Houston              7/17/2020       84.04%       86.41%        81.07%
Southern        Houston              7/24/2020       80.99%       87.11%        73.08%
Southern        Houston              7/31/2020       82.07%       83.18%        74.98%
Southern        Houston               8/7/2020       81.90%       83.92%        76.63%
Southern        Houston              8/14/2020       78.43%       85.26%        71.28%
Southern        Houston              8/21/2020       84.60%       87.15%        66.08%
Southern        Houston              8/28/2020       87.86%       91.07%        77.36%
Southern        Houston               9/4/2020       85.79%       91.76%        87.42%
Southern        Houston              9/11/2020       89.75%       88.71%        77.34%
Southern        Houston              9/18/2020       86.41%       92.37%        86.77%
Southern        Houston              9/25/2020       85.93%       92.12%        79.17%
Southern        Houston              10/2/2020       86.58%       93.05%        75.06%
Southern        Houston              10/9/2020       85.72%       94.24%        81.48%
Southern        Houston             10/16/2020       88.68%       92.68%        80.11%
Southern        Houston             10/23/2020       83.14%       92.12%        84.15%
Southern        Houston             10/30/2020       83.06%       92.06%        86.45%
Southern        Houston              11/6/2020       88.42%       93.81%        88.16%
Southern        Houston             11/13/2020       86.91%       92.76%        82.99%
Southern        Houston             11/20/2020       89.36%       94.43%        84.90%
Southern        Houston             11/27/2020       86.57%       93.54%        79.74%
Southern        Houston              12/4/2020       81.21%       90.52%        84.08%
Southern        Houston             12/11/2020       76.87%       87.32%        72.18%
Southern        Houston             12/18/2020       74.61%       90.57%        77.35%
Southern        Houston             12/25/2020       68.51%       91.68%        68.44%
Southern        Houston               1/1/2021       76.05%       90.80%        79.29%
Southern        Houston               1/8/2021       77.43%       91.67%        79.59%
Southern        Houston              1/15/2021       79.64%       90.38%        76.54%
Southern        Houston              1/22/2021       85.59%       89.59%        77.26%
Southern        Houston              1/29/2021       81.29%       89.87%        82.60%
Southern        Houston               2/5/2021       81.82%       93.91%        85.06%
Southern        Houston              2/12/2021       84.67%       94.89%        81.51%
Southern        Houston              2/19/2021       55.76%       44.55%        39.85%
Southern        Houston              2/26/2021       58.45%       78.95%        64.43%
Southern        Houston               3/5/2021       75.71%       93.10%        81.37%
Southern        Houston              3/12/2021       86.55%       93.49%        80.44%
Southern        Houston              3/19/2021       87.99%       93.49%        79.73%
Southern        Houston              3/26/2021       87.89%       94.15%        76.83%
Southern        Houston               4/2/2021       88.64%       93.75%        82.25%
Southern        Louisiana            1/10/2020       91.39%       88.65%        81.19%
Southern        Louisiana            1/17/2020       91.75%       88.40%        83.32%
Southern        Louisiana            1/24/2020       93.51%       84.50%        84.26%
Southern        Louisiana            1/31/2020       92.13%       89.56%        87.38%
Southern        Louisiana             2/7/2020       92.31%       88.31%        85.00%
Southern        Louisiana            2/14/2020       91.66%       88.98%        80.45%
Southern        Louisiana            2/21/2020       92.98%       88.21%        78.41%
Southern        Louisiana            2/28/2020       90.00%       82.86%        77.99%
Southern        Louisiana             3/6/2020       92.59%       88.41%        83.03%
Southern        Louisiana            3/13/2020       91.54%       87.60%        79.81%
Southern        Louisiana            3/20/2020       92.31%       85.86%        76.11%
Southern        Louisiana            3/27/2020       93.29%       91.12%        83.57%
Southern        Louisiana             4/3/2020       92.29%       90.25%        74.38%
Southern        Louisiana            4/10/2020       94.15%       90.55%        83.47%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 73 of 99


Southern        Louisiana            4/17/2020       91.23%       91.65%        71.48%
Southern        Louisiana            4/24/2020       92.67%       89.90%        85.97%
Southern        Louisiana             5/1/2020       90.71%       86.28%        70.10%
Southern        Louisiana             5/8/2020       91.32%       90.01%        76.58%
Southern        Louisiana            5/15/2020       90.58%       86.92%        58.99%
Southern        Louisiana            5/22/2020       91.70%       86.07%        73.95%
Southern        Louisiana            5/29/2020       91.68%       85.03%        78.81%
Southern        Louisiana             6/5/2020       91.29%       85.30%        70.48%
Southern        Louisiana            6/12/2020       89.03%       82.13%        68.03%
Southern        Louisiana            6/19/2020       91.20%       87.13%        69.01%
Southern        Louisiana            6/26/2020       86.00%       85.97%        66.27%
Southern        Louisiana             7/3/2020       87.26%       83.75%        76.63%
Southern        Louisiana            7/10/2020       88.10%       78.58%        65.01%
Southern        Louisiana            7/17/2020       83.82%       75.08%        57.76%
Southern        Louisiana            7/24/2020       81.98%       67.72%        60.89%
Southern        Louisiana            7/31/2020       80.48%       69.42%        50.18%
Southern        Louisiana             8/7/2020       82.07%       68.33%        44.97%
Southern        Louisiana            8/14/2020       73.62%       72.02%        42.50%
Southern        Louisiana            8/21/2020       78.95%       79.47%        51.88%
Southern        Louisiana            8/28/2020       72.33%       79.99%        52.99%
Southern        Louisiana             9/4/2020       81.90%       85.58%        56.28%
Southern        Louisiana            9/11/2020       85.54%       82.06%        67.36%
Southern        Louisiana            9/18/2020       82.76%       83.43%        62.28%
Southern        Louisiana            9/25/2020       83.37%       84.02%        73.71%
Southern        Louisiana            10/2/2020       87.64%       86.52%        63.39%
Southern        Louisiana            10/9/2020       85.64%       89.17%        60.14%
Southern        Louisiana           10/16/2020       82.91%       84.33%        59.44%
Southern        Louisiana           10/23/2020       84.09%       83.37%        62.28%
Southern        Louisiana           10/30/2020       83.64%       83.62%        62.98%
Southern        Louisiana            11/6/2020       85.98%       80.55%        60.30%
Southern        Louisiana           11/13/2020       86.32%       86.43%        58.49%
Southern        Louisiana           11/20/2020       88.75%       88.22%        70.77%
Southern        Louisiana           11/27/2020       87.44%       88.82%        69.81%
Southern        Louisiana            12/4/2020       84.84%       86.72%        67.67%
Southern        Louisiana           12/11/2020       83.13%       83.57%        63.79%
Southern        Louisiana           12/18/2020       82.72%       84.87%        59.28%
Southern        Louisiana           12/25/2020       77.59%       88.96%        62.66%
Southern        Louisiana             1/1/2021       77.52%       85.53%        66.69%
Southern        Louisiana             1/8/2021       76.93%       84.25%        58.41%
Southern        Louisiana            1/15/2021       79.34%       86.20%        55.35%
Southern        Louisiana            1/22/2021       82.92%       77.35%        67.46%
Southern        Louisiana            1/29/2021       85.80%       86.78%        65.01%
Southern        Louisiana             2/5/2021       88.57%       88.39%        73.27%
Southern        Louisiana            2/12/2021       87.15%       91.13%        77.43%
Southern        Louisiana            2/19/2021       67.52%       70.68%        73.21%
Southern        Louisiana            2/26/2021       64.53%       83.16%        56.21%
Southern        Louisiana             3/5/2021       70.98%       84.47%        48.09%
Southern        Louisiana            3/12/2021       76.74%       87.10%        70.42%
Southern        Louisiana            3/19/2021       83.19%       89.86%        61.73%
Southern        Louisiana            3/26/2021       87.32%       89.17%        68.04%
Southern        Louisiana             4/2/2021       87.11%       90.17%        77.38%
Southern        Mid-Carolinas        1/10/2020       91.62%       89.59%        79.38%
Southern        Mid-Carolinas        1/17/2020       90.67%       72.16%        72.51%
Southern        Mid-Carolinas        1/24/2020       92.16%       85.40%        84.42%
Southern        Mid-Carolinas        1/31/2020       90.43%       86.19%        87.40%
Southern        Mid-Carolinas         2/7/2020       89.41%       84.70%        86.68%
Southern        Mid-Carolinas        2/14/2020       91.59%       87.19%        84.92%
Southern        Mid-Carolinas        2/21/2020       93.98%       90.37%        84.96%
Southern        Mid-Carolinas        2/28/2020       92.83%       92.25%        84.46%
Southern        Mid-Carolinas         3/6/2020       94.44%       85.10%        84.12%
Southern        Mid-Carolinas        3/13/2020       93.40%       89.88%        84.43%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 74 of 99


Southern        Mid-Carolinas        3/20/2020       94.08%       88.88%        85.89%
Southern        Mid-Carolinas        3/27/2020       94.75%       93.46%        87.55%
Southern        Mid-Carolinas         4/3/2020       93.68%       94.63%        86.94%
Southern        Mid-Carolinas        4/10/2020       94.67%       95.23%        90.35%
Southern        Mid-Carolinas        4/17/2020       92.86%       95.41%        83.59%
Southern        Mid-Carolinas        4/24/2020       94.09%       94.51%        84.84%
Southern        Mid-Carolinas         5/1/2020       92.65%       93.86%        80.90%
Southern        Mid-Carolinas         5/8/2020       91.54%       89.35%        77.25%
Southern        Mid-Carolinas        5/15/2020       91.60%       89.85%        63.52%
Southern        Mid-Carolinas        5/22/2020       93.61%       91.29%        71.18%
Southern        Mid-Carolinas        5/29/2020       93.01%       89.90%        79.69%
Southern        Mid-Carolinas         6/5/2020       91.03%       90.35%        74.81%
Southern        Mid-Carolinas        6/12/2020       92.44%       86.55%        80.73%
Southern        Mid-Carolinas        6/19/2020       92.65%       91.59%        78.59%
Southern        Mid-Carolinas        6/26/2020       92.22%       90.89%        80.35%
Southern        Mid-Carolinas         7/3/2020       92.83%       94.72%        81.72%
Southern        Mid-Carolinas        7/10/2020       92.63%       92.77%        72.60%
Southern        Mid-Carolinas        7/17/2020       88.51%       81.74%        72.79%
Southern        Mid-Carolinas        7/24/2020       84.65%       71.17%        64.32%
Southern        Mid-Carolinas        7/31/2020       86.73%       77.72%        63.03%
Southern        Mid-Carolinas         8/7/2020       87.77%       82.55%        67.50%
Southern        Mid-Carolinas        8/14/2020       85.45%       80.72%        69.04%
Southern        Mid-Carolinas        8/21/2020       85.07%       84.09%        70.34%
Southern        Mid-Carolinas        8/28/2020       88.41%       90.20%        74.23%
Southern        Mid-Carolinas         9/4/2020       89.49%       92.81%        65.56%
Southern        Mid-Carolinas        9/11/2020       88.90%       88.86%        85.97%
Southern        Mid-Carolinas        9/18/2020       88.72%       91.30%        82.74%
Southern        Mid-Carolinas        9/25/2020       83.08%       93.00%        80.01%
Southern        Mid-Carolinas        10/2/2020       88.06%       90.72%        79.56%
Southern        Mid-Carolinas        10/9/2020       84.79%       88.53%        75.06%
Southern        Mid-Carolinas       10/16/2020       83.53%       88.16%        77.36%
Southern        Mid-Carolinas       10/23/2020       79.69%       84.99%        74.71%
Southern        Mid-Carolinas       10/30/2020       76.81%       68.08%        66.48%
Southern        Mid-Carolinas        11/6/2020       81.69%       57.96%        67.48%
Southern        Mid-Carolinas       11/13/2020       83.94%       85.99%        75.72%
Southern        Mid-Carolinas       11/20/2020       86.31%       90.74%        70.73%
Southern        Mid-Carolinas       11/27/2020       86.15%       89.00%        81.77%
Southern        Mid-Carolinas        12/4/2020       78.01%       90.67%        66.27%
Southern        Mid-Carolinas       12/11/2020       72.53%       87.40%        69.57%
Southern        Mid-Carolinas       12/18/2020       66.48%       82.99%        70.43%
Southern        Mid-Carolinas       12/25/2020       57.71%       82.22%        59.31%
Southern        Mid-Carolinas         1/1/2021       53.87%       85.04%        79.20%
Southern        Mid-Carolinas         1/8/2021       64.56%       86.29%        64.03%
Southern        Mid-Carolinas        1/15/2021       70.20%       86.54%        66.17%
Southern        Mid-Carolinas        1/22/2021       75.33%       84.20%        69.76%
Southern        Mid-Carolinas        1/29/2021       79.85%       88.83%        78.12%
Southern        Mid-Carolinas         2/5/2021       79.19%       89.15%        72.81%
Southern        Mid-Carolinas        2/12/2021       78.74%       93.55%        82.01%
Southern        Mid-Carolinas        2/19/2021       80.63%       93.49%        82.93%
Southern        Mid-Carolinas        2/26/2021       77.14%       94.15%        82.69%
Southern        Mid-Carolinas         3/5/2021       82.09%       95.09%        82.07%
Southern        Mid-Carolinas        3/12/2021       86.37%       94.00%        83.86%
Southern        Mid-Carolinas        3/19/2021       87.27%       93.97%        81.59%
Southern        Mid-Carolinas        3/26/2021       88.17%       94.89%        82.65%
Southern        Mid-Carolinas         4/2/2021       86.35%       92.33%        84.52%
Southern        Mississippi          1/10/2020       90.57%       91.96%        80.94%
Southern        Mississippi          1/17/2020       91.83%       88.43%        82.97%
Southern        Mississippi          1/24/2020       93.09%       84.44%        93.10%
Southern        Mississippi          1/31/2020       91.30%       86.87%        87.49%
Southern        Mississippi           2/7/2020       90.28%       90.11%        79.62%
Southern        Mississippi          2/14/2020       92.62%       91.65%        89.83%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 75 of 99


Southern        Mississippi          2/21/2020       94.26%       89.74%        88.95%
Southern        Mississippi          2/28/2020       92.49%       92.61%        84.94%
Southern        Mississippi           3/6/2020       93.33%       93.62%        85.93%
Southern        Mississippi          3/13/2020       92.41%       90.19%        87.92%
Southern        Mississippi          3/20/2020       91.27%       87.37%        89.49%
Southern        Mississippi          3/27/2020       93.97%       93.65%        88.36%
Southern        Mississippi           4/3/2020       94.27%       93.93%        82.76%
Southern        Mississippi          4/10/2020       94.09%       94.81%        86.52%
Southern        Mississippi          4/17/2020       91.00%       94.42%        88.22%
Southern        Mississippi          4/24/2020       94.46%       91.05%        85.26%
Southern        Mississippi           5/1/2020       91.93%       92.65%        72.38%
Southern        Mississippi           5/8/2020       91.83%       88.41%        71.15%
Southern        Mississippi          5/15/2020       92.03%       89.01%        84.06%
Southern        Mississippi          5/22/2020       91.85%       87.46%        72.09%
Southern        Mississippi          5/29/2020       92.57%       85.57%        74.66%
Southern        Mississippi           6/5/2020       90.68%       84.77%        52.76%
Southern        Mississippi          6/12/2020       88.96%       81.65%        56.19%
Southern        Mississippi          6/19/2020       90.76%       85.71%        65.85%
Southern        Mississippi          6/26/2020       89.71%       91.11%        78.81%
Southern        Mississippi           7/3/2020       92.06%       88.69%        57.94%
Southern        Mississippi          7/10/2020       90.86%       82.25%        54.60%
Southern        Mississippi          7/17/2020       90.23%       82.28%        72.29%
Southern        Mississippi          7/24/2020       86.69%       75.84%        75.68%
Southern        Mississippi          7/31/2020       87.76%       79.58%        74.54%
Southern        Mississippi           8/7/2020       86.77%       78.53%        75.46%
Southern        Mississippi          8/14/2020       86.71%       87.82%        76.48%
Southern        Mississippi          8/21/2020       87.38%       88.62%        78.95%
Southern        Mississippi          8/28/2020       89.13%       87.05%        72.18%
Southern        Mississippi           9/4/2020       89.77%       89.99%        78.95%
Southern        Mississippi          9/11/2020       88.64%       80.54%        49.67%
Southern        Mississippi          9/18/2020       81.32%       78.90%        72.25%
Southern        Mississippi          9/25/2020       79.30%       80.21%        79.64%
Southern        Mississippi          10/2/2020       81.05%       88.59%        80.26%
Southern        Mississippi          10/9/2020       77.98%       87.44%        83.74%
Southern        Mississippi         10/16/2020       78.77%       81.41%        76.09%
Southern        Mississippi         10/23/2020       75.54%       86.24%        68.96%
Southern        Mississippi         10/30/2020       78.96%       84.03%        82.86%
Southern        Mississippi          11/6/2020       81.59%       84.81%        82.86%
Southern        Mississippi         11/13/2020       84.39%       80.14%        60.19%
Southern        Mississippi         11/20/2020       84.83%       84.51%        80.57%
Southern        Mississippi         11/27/2020       81.60%       85.79%        63.89%
Southern        Mississippi          12/4/2020       78.38%       77.64%        68.44%
Southern        Mississippi         12/11/2020       73.75%       71.83%        39.42%
Southern        Mississippi         12/18/2020       71.29%       66.35%        33.71%
Southern        Mississippi         12/25/2020       66.31%       73.39%        57.06%
Southern        Mississippi           1/1/2021       67.11%       80.94%        40.53%
Southern        Mississippi           1/8/2021       65.26%       82.63%        79.28%
Southern        Mississippi          1/15/2021       66.83%       76.28%        57.37%
Southern        Mississippi          1/22/2021       74.44%       74.95%        69.77%
Southern        Mississippi          1/29/2021       76.50%       80.79%        59.37%
Southern        Mississippi           2/5/2021       81.41%       82.59%        75.88%
Southern        Mississippi          2/12/2021       85.06%       88.17%        73.06%
Southern        Mississippi          2/19/2021       58.56%       66.23%        29.82%
Southern        Mississippi          2/26/2021       53.93%       77.83%        68.13%
Southern        Mississippi           3/5/2021       65.88%       87.13%        69.29%
Southern        Mississippi          3/12/2021       67.97%       85.81%        78.28%
Southern        Mississippi          3/19/2021       76.89%       85.42%        58.01%
Southern        Mississippi          3/26/2021       81.69%       83.53%        68.13%
Southern        Mississippi           4/2/2021       83.62%       86.85%        69.06%
Southern        Oklahoma             1/10/2020       94.49%       93.72%        88.59%
Southern        Oklahoma             1/17/2020       93.33%       90.38%        89.42%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 76 of 99


Southern        Oklahoma             1/24/2020       94.86%       92.45%        89.85%
Southern        Oklahoma             1/31/2020       93.54%       92.92%        92.97%
Southern        Oklahoma              2/7/2020       93.10%       92.08%        92.77%
Southern        Oklahoma             2/14/2020       92.77%       93.87%        92.54%
Southern        Oklahoma             2/21/2020       95.39%       92.54%        92.52%
Southern        Oklahoma             2/28/2020       94.19%       93.86%        91.87%
Southern        Oklahoma              3/6/2020       94.71%       94.19%        86.70%
Southern        Oklahoma             3/13/2020       94.62%       93.60%        91.95%
Southern        Oklahoma             3/20/2020       93.89%       93.87%        87.21%
Southern        Oklahoma             3/27/2020       94.97%       94.06%        93.26%
Southern        Oklahoma              4/3/2020       95.56%       94.95%        95.01%
Southern        Oklahoma             4/10/2020       93.99%       94.97%        91.19%
Southern        Oklahoma             4/17/2020       94.48%       94.89%        87.69%
Southern        Oklahoma             4/24/2020       95.02%       95.66%        89.07%
Southern        Oklahoma              5/1/2020       93.90%       93.63%        90.10%
Southern        Oklahoma              5/8/2020       92.67%       91.53%        85.18%
Southern        Oklahoma             5/15/2020       93.42%       92.85%        89.58%
Southern        Oklahoma             5/22/2020       94.14%       94.25%        86.48%
Southern        Oklahoma             5/29/2020       94.25%       91.23%        87.49%
Southern        Oklahoma              6/5/2020       92.91%       93.32%        90.57%
Southern        Oklahoma             6/12/2020       93.22%       92.55%        88.75%
Southern        Oklahoma             6/19/2020       93.72%       94.75%        86.45%
Southern        Oklahoma             6/26/2020       93.37%       94.32%        88.47%
Southern        Oklahoma              7/3/2020       93.22%       94.17%        89.65%
Southern        Oklahoma             7/10/2020       92.72%       91.99%        78.39%
Southern        Oklahoma             7/17/2020       89.85%       87.59%        85.31%
Southern        Oklahoma             7/24/2020       88.89%       84.69%        80.58%
Southern        Oklahoma             7/31/2020       90.42%       87.61%        71.34%
Southern        Oklahoma              8/7/2020       89.30%       84.53%        83.26%
Southern        Oklahoma             8/14/2020       85.07%       87.60%        66.65%
Southern        Oklahoma             8/21/2020       89.75%       91.34%        83.68%
Southern        Oklahoma             8/28/2020       92.54%       94.57%        86.71%
Southern        Oklahoma              9/4/2020       92.17%       93.28%        93.50%
Southern        Oklahoma             9/11/2020       92.93%       88.84%        84.89%
Southern        Oklahoma             9/18/2020       89.80%       89.43%        88.06%
Southern        Oklahoma             9/25/2020       89.73%       91.97%        88.44%
Southern        Oklahoma             10/2/2020       90.80%       93.43%        90.95%
Southern        Oklahoma             10/9/2020       90.19%       94.28%        89.82%
Southern        Oklahoma            10/16/2020       92.30%       92.61%        87.02%
Southern        Oklahoma            10/23/2020       88.79%       94.80%        82.32%
Southern        Oklahoma            10/30/2020       89.30%       93.88%        85.52%
Southern        Oklahoma             11/6/2020       90.82%       94.00%        90.19%
Southern        Oklahoma            11/13/2020       91.37%       94.18%        82.34%
Southern        Oklahoma            11/20/2020       91.51%       94.77%        87.43%
Southern        Oklahoma            11/27/2020       88.21%       92.42%        81.00%
Southern        Oklahoma             12/4/2020       83.96%       92.69%        91.00%
Southern        Oklahoma            12/11/2020       82.60%       79.62%        68.70%
Southern        Oklahoma            12/18/2020       80.22%       73.98%        41.81%
Southern        Oklahoma            12/25/2020       72.87%       81.27%        42.70%
Southern        Oklahoma              1/1/2021       77.89%       73.99%        51.62%
Southern        Oklahoma              1/8/2021       78.10%       87.50%        80.98%
Southern        Oklahoma             1/15/2021       78.13%       81.51%        62.26%
Southern        Oklahoma             1/22/2021       82.12%       82.99%        73.82%
Southern        Oklahoma             1/29/2021       80.77%       88.00%        82.02%
Southern        Oklahoma              2/5/2021       81.13%       90.11%        90.21%
Southern        Oklahoma             2/12/2021       79.75%       89.17%        72.66%
Southern        Oklahoma             2/19/2021       71.47%       74.74%        64.19%
Southern        Oklahoma             2/26/2021       70.51%       89.34%        81.39%
Southern        Oklahoma              3/5/2021       74.95%       92.72%        83.41%
Southern        Oklahoma             3/12/2021       83.20%       92.66%        77.78%
Southern        Oklahoma             3/19/2021       84.13%       92.15%        84.63%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 77 of 99


Southern        Oklahoma             3/26/2021       87.18%       94.70%        85.91%
Southern        Oklahoma              4/2/2021       89.67%       94.99%        81.69%
Southern        Rio Grande           1/10/2020       92.24%       92.80%        86.08%
Southern        Rio Grande           1/17/2020       92.95%       90.41%        89.65%
Southern        Rio Grande           1/24/2020       94.55%       90.02%        89.66%
Southern        Rio Grande           1/31/2020       92.61%       93.29%        92.43%
Southern        Rio Grande            2/7/2020       92.82%       92.19%        86.99%
Southern        Rio Grande           2/14/2020       92.82%       94.33%        88.52%
Southern        Rio Grande           2/21/2020       94.77%       92.87%        90.09%
Southern        Rio Grande           2/28/2020       93.30%       94.68%        87.18%
Southern        Rio Grande            3/6/2020       92.61%       93.53%        90.54%
Southern        Rio Grande           3/13/2020       92.50%       93.90%        86.71%
Southern        Rio Grande           3/20/2020       93.18%       93.59%        86.81%
Southern        Rio Grande           3/27/2020       93.17%       94.06%        87.05%
Southern        Rio Grande            4/3/2020       93.11%       95.36%        91.89%
Southern        Rio Grande           4/10/2020       93.58%       95.67%        91.16%
Southern        Rio Grande           4/17/2020       92.13%       94.48%        83.47%
Southern        Rio Grande           4/24/2020       92.58%       94.98%        90.58%
Southern        Rio Grande            5/1/2020       92.25%       94.20%        86.65%
Southern        Rio Grande            5/8/2020       91.45%       92.74%        84.17%
Southern        Rio Grande           5/15/2020       91.21%       93.44%        83.51%
Southern        Rio Grande           5/22/2020       92.63%       94.43%        83.60%
Southern        Rio Grande           5/29/2020       93.03%       91.99%        83.35%
Southern        Rio Grande            6/5/2020       92.14%       93.76%        85.73%
Southern        Rio Grande           6/12/2020       91.71%       92.80%        81.71%
Southern        Rio Grande           6/19/2020       91.51%       91.29%        82.13%
Southern        Rio Grande           6/26/2020       90.80%       91.48%        77.38%
Southern        Rio Grande            7/3/2020       90.90%       90.71%        76.26%
Southern        Rio Grande           7/10/2020       92.47%       84.91%        72.81%
Southern        Rio Grande           7/17/2020       82.73%       69.03%        73.51%
Southern        Rio Grande           7/24/2020       85.92%       74.74%        67.94%
Southern        Rio Grande           7/31/2020       85.38%       74.85%        73.89%
Southern        Rio Grande            8/7/2020       86.85%       79.03%        69.62%
Southern        Rio Grande           8/14/2020       85.39%       85.88%        70.62%
Southern        Rio Grande           8/21/2020       88.44%       88.66%        73.95%
Southern        Rio Grande           8/28/2020       88.93%       93.52%        76.03%
Southern        Rio Grande            9/4/2020       89.20%       94.76%        89.23%
Southern        Rio Grande           9/11/2020       90.25%       89.86%        80.34%
Southern        Rio Grande           9/18/2020       89.06%       89.28%        80.97%
Southern        Rio Grande           9/25/2020       88.57%       91.09%        80.96%
Southern        Rio Grande           10/2/2020       88.06%       92.86%        83.53%
Southern        Rio Grande           10/9/2020       88.86%       93.90%        88.65%
Southern        Rio Grande          10/16/2020       89.94%       92.41%        81.55%
Southern        Rio Grande          10/23/2020       85.27%       90.24%        78.20%
Southern        Rio Grande          10/30/2020       88.28%       91.30%        85.68%
Southern        Rio Grande           11/6/2020       89.64%       92.89%        84.34%
Southern        Rio Grande          11/13/2020       90.54%       92.34%        77.23%
Southern        Rio Grande          11/20/2020       90.20%       92.62%        78.23%
Southern        Rio Grande          11/27/2020       87.77%       89.76%        81.56%
Southern        Rio Grande           12/4/2020       83.47%       92.68%        71.78%
Southern        Rio Grande          12/11/2020       80.34%       88.01%        50.26%
Southern        Rio Grande          12/18/2020       78.50%       78.69%        61.78%
Southern        Rio Grande          12/25/2020       71.44%       81.69%        58.19%
Southern        Rio Grande            1/1/2021       76.63%       79.49%        60.91%
Southern        Rio Grande            1/8/2021       80.08%       89.49%        68.30%
Southern        Rio Grande           1/15/2021       76.38%       83.61%        65.85%
Southern        Rio Grande           1/22/2021       82.02%       79.72%        73.16%
Southern        Rio Grande           1/29/2021       79.50%       86.95%        76.51%
Southern        Rio Grande            2/5/2021       81.21%       90.20%        78.59%
Southern        Rio Grande           2/12/2021       82.51%       90.14%        77.90%
Southern        Rio Grande           2/19/2021       49.20%       58.24%        53.43%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 78 of 99


Southern        Rio Grande           2/26/2021       52.34%       81.68%        63.55%
Southern        Rio Grande            3/5/2021       67.00%       86.54%        60.77%
Southern        Rio Grande           3/12/2021       80.03%       88.72%        74.71%
Southern        Rio Grande           3/19/2021       80.82%       88.28%        77.81%
Southern        Rio Grande           3/26/2021       83.31%       91.96%        80.75%
Southern        Rio Grande            4/2/2021       86.23%       93.71%        87.54%
Southern        South Florida        1/10/2020       91.89%       91.07%        84.43%
Southern        South Florida        1/17/2020       91.12%       88.70%        84.90%
Southern        South Florida        1/24/2020       93.19%       87.56%        86.37%
Southern        South Florida        1/31/2020       91.71%       88.87%        86.17%
Southern        South Florida         2/7/2020       90.94%       87.46%        86.83%
Southern        South Florida        2/14/2020       90.57%       89.29%        85.75%
Southern        South Florida        2/21/2020       92.49%       89.49%        86.84%
Southern        South Florida        2/28/2020       92.55%       91.78%        87.89%
Southern        South Florida         3/6/2020       93.24%       90.24%        85.82%
Southern        South Florida        3/13/2020       92.29%       90.49%        83.10%
Southern        South Florida        3/20/2020       92.66%       91.24%        82.91%
Southern        South Florida        3/27/2020       92.65%       92.00%        84.78%
Southern        South Florida         4/3/2020       92.54%       92.97%        80.65%
Southern        South Florida        4/10/2020       91.43%       93.30%        85.13%
Southern        South Florida        4/17/2020       90.58%       93.30%        81.06%
Southern        South Florida        4/24/2020       91.84%       91.88%        79.50%
Southern        South Florida         5/1/2020       91.80%       89.50%        81.66%
Southern        South Florida         5/8/2020       91.79%       92.27%        79.69%
Southern        South Florida        5/15/2020       88.90%       90.66%        71.32%
Southern        South Florida        5/22/2020       90.98%       90.61%        71.75%
Southern        South Florida        5/29/2020       92.11%       86.73%        74.64%
Southern        South Florida         6/5/2020       89.44%       90.38%        80.08%
Southern        South Florida        6/12/2020       90.64%       89.18%        68.24%
Southern        South Florida        6/19/2020       91.65%       90.46%        86.68%
Southern        South Florida        6/26/2020       89.60%       88.62%        82.72%
Southern        South Florida         7/3/2020       90.31%       92.02%        79.53%
Southern        South Florida        7/10/2020       90.88%       89.09%        76.44%
Southern        South Florida        7/17/2020       85.52%       82.63%        70.85%
Southern        South Florida        7/24/2020       78.15%       78.69%        66.89%
Southern        South Florida        7/31/2020       84.50%       81.42%        68.48%
Southern        South Florida         8/7/2020       80.26%       78.00%        65.09%
Southern        South Florida        8/14/2020       79.79%       79.59%        71.13%
Southern        South Florida        8/21/2020       80.94%       79.39%        67.79%
Southern        South Florida        8/28/2020       84.98%       82.88%        71.07%
Southern        South Florida         9/4/2020       84.73%       84.84%        68.60%
Southern        South Florida        9/11/2020       85.80%       85.47%        75.39%
Southern        South Florida        9/18/2020       85.74%       85.56%        71.55%
Southern        South Florida        9/25/2020       84.37%       86.99%        76.97%
Southern        South Florida        10/2/2020       84.41%       88.54%        64.27%
Southern        South Florida        10/9/2020       81.99%       81.96%        62.90%
Southern        South Florida       10/16/2020       82.82%       73.73%        61.71%
Southern        South Florida       10/23/2020       78.45%       82.90%        67.36%
Southern        South Florida       10/30/2020       76.36%       83.62%        63.36%
Southern        South Florida        11/6/2020       79.56%       78.27%        63.77%
Southern        South Florida       11/13/2020       81.57%       81.51%        66.65%
Southern        South Florida       11/20/2020       84.61%       85.35%        69.19%
Southern        South Florida       11/27/2020       81.90%       88.93%        59.19%
Southern        South Florida        12/4/2020       74.03%       82.95%        58.90%
Southern        South Florida       12/11/2020       70.94%       82.80%        51.27%
Southern        South Florida       12/18/2020       69.13%       83.11%        64.41%
Southern        South Florida       12/25/2020       66.36%       79.19%        44.38%
Southern        South Florida         1/1/2021       69.60%       77.43%        52.52%
Southern        South Florida         1/8/2021       71.14%       82.91%        70.79%
Southern        South Florida        1/15/2021       73.75%       84.09%        65.04%
Southern        South Florida        1/22/2021       79.58%       84.77%        70.70%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 79 of 99


Southern        South Florida        1/29/2021       77.54%       86.67%        72.72%
Southern        South Florida         2/5/2021       76.51%       86.97%        68.14%
Southern        South Florida        2/12/2021       79.25%       92.33%        80.51%
Southern        South Florida        2/19/2021       79.38%       89.79%        77.15%
Southern        South Florida        2/26/2021       74.49%       93.68%        71.79%
Southern        South Florida         3/5/2021       78.25%       92.45%        75.79%
Southern        South Florida        3/12/2021       80.66%       91.80%        79.30%
Southern        South Florida        3/19/2021       82.34%       90.74%        76.88%
Southern        South Florida        3/26/2021       81.28%       89.10%        78.94%
Southern        South Florida         4/2/2021       79.92%       88.27%        70.97%
Southern        Suncoast             1/10/2020       90.93%       89.27%        84.10%
Southern        Suncoast             1/17/2020       91.40%       85.89%        84.60%
Southern        Suncoast             1/24/2020       93.29%       88.91%        87.98%
Southern        Suncoast             1/31/2020       90.57%       89.67%        87.50%
Southern        Suncoast              2/7/2020       92.54%       91.50%        89.27%
Southern        Suncoast             2/14/2020       92.78%       91.89%        90.66%
Southern        Suncoast             2/21/2020       94.29%       92.73%        88.97%
Southern        Suncoast             2/28/2020       93.59%       92.27%        87.65%
Southern        Suncoast              3/6/2020       93.67%       92.43%        89.63%
Southern        Suncoast             3/13/2020       92.75%       91.19%        85.61%
Southern        Suncoast             3/20/2020       92.36%       90.79%        88.02%
Southern        Suncoast             3/27/2020       93.47%       92.44%        85.52%
Southern        Suncoast              4/3/2020       93.26%       93.97%        87.90%
Southern        Suncoast             4/10/2020       92.58%       95.09%        89.82%
Southern        Suncoast             4/17/2020       92.31%       94.08%        80.63%
Southern        Suncoast             4/24/2020       93.00%       92.42%        87.14%
Southern        Suncoast              5/1/2020       92.65%       91.88%        85.63%
Southern        Suncoast              5/8/2020       91.52%       93.63%        85.11%
Southern        Suncoast             5/15/2020       90.24%       90.84%        70.29%
Southern        Suncoast             5/22/2020       92.46%       93.50%        80.25%
Southern        Suncoast             5/29/2020       93.59%       91.61%        83.75%
Southern        Suncoast              6/5/2020       90.66%       91.17%        85.01%
Southern        Suncoast             6/12/2020       91.21%       90.04%        85.03%
Southern        Suncoast             6/19/2020       92.97%       91.59%        89.06%
Southern        Suncoast             6/26/2020       90.90%       90.30%        82.88%
Southern        Suncoast              7/3/2020       91.77%       90.55%        79.54%
Southern        Suncoast             7/10/2020       89.71%       88.53%        83.32%
Southern        Suncoast             7/17/2020       80.39%       77.28%        79.64%
Southern        Suncoast             7/24/2020       75.66%       70.95%        72.05%
Southern        Suncoast             7/31/2020       85.44%       76.57%        80.24%
Southern        Suncoast              8/7/2020       85.71%       83.60%        74.50%
Southern        Suncoast             8/14/2020       85.35%       89.60%        79.90%
Southern        Suncoast             8/21/2020       89.47%       89.17%        78.46%
Southern        Suncoast             8/28/2020       89.46%       89.59%        79.62%
Southern        Suncoast              9/4/2020       89.62%       89.98%        81.02%
Southern        Suncoast             9/11/2020       90.28%       86.48%        86.95%
Southern        Suncoast             9/18/2020       88.42%       88.46%        82.86%
Southern        Suncoast             9/25/2020       86.47%       91.25%        84.08%
Southern        Suncoast             10/2/2020       88.39%       91.56%        83.73%
Southern        Suncoast             10/9/2020       87.32%       87.75%        74.98%
Southern        Suncoast            10/16/2020       86.14%       86.52%        73.52%
Southern        Suncoast            10/23/2020       81.95%       86.47%        78.60%
Southern        Suncoast            10/30/2020       84.26%       87.37%        77.44%
Southern        Suncoast             11/6/2020       87.22%       86.99%        82.38%
Southern        Suncoast            11/13/2020       86.18%       87.43%        84.35%
Southern        Suncoast            11/20/2020       86.07%       89.13%        79.71%
Southern        Suncoast            11/27/2020       84.68%       90.21%        80.03%
Southern        Suncoast             12/4/2020       81.87%       88.99%        78.40%
Southern        Suncoast            12/11/2020       81.16%       84.19%        66.90%
Southern        Suncoast            12/18/2020       77.73%       86.86%        69.81%
Southern        Suncoast            12/25/2020       74.71%       88.44%        64.49%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 80 of 99


Southern        Suncoast              1/1/2021       73.53%       85.18%        66.23%
Southern        Suncoast              1/8/2021       77.93%       89.60%        75.58%
Southern        Suncoast             1/15/2021       79.96%       87.28%        75.00%
Southern        Suncoast             1/22/2021       85.24%       88.45%        78.52%
Southern        Suncoast             1/29/2021       84.89%       90.44%        78.29%
Southern        Suncoast              2/5/2021       84.16%       92.29%        83.97%
Southern        Suncoast             2/12/2021       86.24%       94.52%        84.60%
Southern        Suncoast             2/19/2021       87.59%       94.29%        86.44%
Southern        Suncoast             2/26/2021       81.98%       95.74%        86.28%
Southern        Suncoast              3/5/2021       83.56%       94.49%        79.37%
Southern        Suncoast             3/12/2021       84.79%       93.16%        79.79%
Southern        Suncoast             3/19/2021       87.58%       93.12%        82.96%
Southern        Suncoast             3/26/2021       86.92%       93.19%        84.64%
Southern        Suncoast              4/2/2021       88.15%       93.25%        83.63%
Southern        Tennessee            1/10/2020       91.55%       90.33%        85.26%
Southern        Tennessee            1/17/2020       90.94%       89.55%        85.66%
Southern        Tennessee            1/24/2020       93.67%       90.52%        91.89%
Southern        Tennessee            1/31/2020       92.26%       92.03%        85.26%
Southern        Tennessee             2/7/2020       91.73%       91.39%        81.45%
Southern        Tennessee            2/14/2020       92.46%       92.89%        87.56%
Southern        Tennessee            2/21/2020       94.67%       92.64%        85.22%
Southern        Tennessee            2/28/2020       93.22%       94.72%        92.25%
Southern        Tennessee             3/6/2020       92.79%       93.34%        90.14%
Southern        Tennessee            3/13/2020       92.19%       92.15%        91.73%
Southern        Tennessee            3/20/2020       91.84%       92.51%        90.48%
Southern        Tennessee            3/27/2020       92.61%       92.74%        87.85%
Southern        Tennessee             4/3/2020       94.34%       93.70%        86.31%
Southern        Tennessee            4/10/2020       93.79%       92.08%        83.95%
Southern        Tennessee            4/17/2020       91.00%       92.52%        76.83%
Southern        Tennessee            4/24/2020       92.63%       93.17%        78.33%
Southern        Tennessee             5/1/2020       91.19%       92.12%        75.71%
Southern        Tennessee             5/8/2020       89.13%       90.83%        73.39%
Southern        Tennessee            5/15/2020       90.85%       88.39%        58.63%
Southern        Tennessee            5/22/2020       92.00%       87.74%        63.07%
Southern        Tennessee            5/29/2020       92.92%       83.75%        65.98%
Southern        Tennessee             6/5/2020       91.61%       87.01%        74.38%
Southern        Tennessee            6/12/2020       92.08%       87.51%        70.52%
Southern        Tennessee            6/19/2020       92.10%       90.71%        72.66%
Southern        Tennessee            6/26/2020       91.82%       89.49%        77.30%
Southern        Tennessee             7/3/2020       92.80%       90.43%        74.01%
Southern        Tennessee            7/10/2020       91.30%       84.27%        70.06%
Southern        Tennessee            7/17/2020       85.08%       83.38%        74.56%
Southern        Tennessee            7/24/2020       80.18%       75.62%        65.82%
Southern        Tennessee            7/31/2020       81.13%       80.07%        76.35%
Southern        Tennessee             8/7/2020       85.95%       84.95%        49.64%
Southern        Tennessee            8/14/2020       86.30%       86.78%        73.65%
Southern        Tennessee            8/21/2020       88.79%       85.72%        68.22%
Southern        Tennessee            8/28/2020       88.21%       86.26%        75.84%
Southern        Tennessee             9/4/2020       88.92%       86.05%        69.95%
Southern        Tennessee            9/11/2020       90.03%       83.30%        71.22%
Southern        Tennessee            9/18/2020       83.27%       81.28%        71.40%
Southern        Tennessee            9/25/2020       84.52%       82.68%        76.40%
Southern        Tennessee            10/2/2020       85.21%       85.68%        80.95%
Southern        Tennessee            10/9/2020       85.52%       87.87%        77.54%
Southern        Tennessee           10/16/2020       86.83%       86.83%        74.09%
Southern        Tennessee           10/23/2020       81.77%       86.83%        65.33%
Southern        Tennessee           10/30/2020       83.82%       86.05%        74.58%
Southern        Tennessee            11/6/2020       86.80%       86.20%        81.54%
Southern        Tennessee           11/13/2020       85.11%       85.80%        69.16%
Southern        Tennessee           11/20/2020       86.65%       86.67%        77.97%
Southern        Tennessee           11/27/2020       82.78%       81.58%        68.73%
           Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 81 of 99


Southern        Tennessee            12/4/2020       77.80%       81.55%        69.48%
Southern        Tennessee           12/11/2020       70.39%       75.30%        51.29%
Southern        Tennessee           12/18/2020       65.10%       54.04%        48.70%
Southern        Tennessee           12/25/2020       56.78%       57.28%        50.44%
Southern        Tennessee             1/1/2021       58.48%       67.97%        48.71%
Southern        Tennessee             1/8/2021       64.71%       80.25%        63.38%
Southern        Tennessee            1/15/2021       70.42%       80.52%        67.70%
Southern        Tennessee            1/22/2021       79.04%       78.11%        66.47%
Southern        Tennessee            1/29/2021       79.25%       83.06%        69.72%
Southern        Tennessee             2/5/2021       81.72%       87.29%        67.37%
Southern        Tennessee            2/12/2021       83.40%       90.26%        80.01%
Southern        Tennessee            2/19/2021       64.20%       71.83%        71.73%
Southern        Tennessee            2/26/2021       63.30%       79.91%        71.70%
Southern        Tennessee             3/5/2021       72.65%       87.22%        71.37%
Southern        Tennessee            3/12/2021       73.99%       85.82%        68.37%
Southern        Tennessee            3/19/2021       79.43%       87.39%        64.10%
Southern        Tennessee            3/26/2021       82.99%       87.10%        68.51%
Southern        Tennessee             4/2/2021       86.17%       88.45%        65.23%
Westpac         Alaska               1/10/2020       89.12%       89.95%        77.51%
Westpac         Alaska               1/17/2020       91.09%       91.23%        70.03%
Westpac         Alaska               1/24/2020       92.57%       92.92%        87.30%
Westpac         Alaska               1/31/2020       91.22%       95.96%        94.81%
Westpac         Alaska                2/7/2020       90.77%       95.96%        92.22%
Westpac         Alaska               2/14/2020       91.89%       81.83%        89.98%
Westpac         Alaska               2/21/2020       93.62%       82.09%        82.84%
Westpac         Alaska               2/28/2020       93.30%       98.05%        87.40%
Westpac         Alaska                3/6/2020       92.97%       96.95%        90.65%
Westpac         Alaska               3/13/2020       92.41%       82.13%        88.96%
Westpac         Alaska               3/20/2020       92.02%       90.51%        91.68%
Westpac         Alaska               3/27/2020       91.98%       82.23%        93.83%
Westpac         Alaska                4/3/2020       91.06%       98.02%        92.08%
Westpac         Alaska               4/10/2020       92.88%       63.97%        82.56%
Westpac         Alaska               4/17/2020       91.36%       85.17%        89.33%
Westpac         Alaska               4/24/2020       91.79%       85.33%        93.03%
Westpac         Alaska                5/1/2020       92.74%       93.27%        95.57%
Westpac         Alaska                5/8/2020       92.00%       96.59%        84.45%
Westpac         Alaska               5/15/2020       92.51%       86.77%        94.42%
Westpac         Alaska               5/22/2020       92.31%       84.57%        94.22%
Westpac         Alaska               5/29/2020       91.24%       83.79%        89.05%
Westpac         Alaska                6/5/2020       91.29%       97.20%        93.93%
Westpac         Alaska               6/12/2020       92.12%       84.72%        88.72%
Westpac         Alaska               6/19/2020       92.14%       98.43%        91.14%
Westpac         Alaska               6/26/2020       91.63%       93.65%        91.63%
Westpac         Alaska                7/3/2020       92.81%       96.45%        88.70%
Westpac         Alaska               7/10/2020       91.03%       93.58%        76.96%
Westpac         Alaska               7/17/2020       91.10%       79.65%        89.95%
Westpac         Alaska               7/24/2020       88.42%       98.28%        86.60%
Westpac         Alaska               7/31/2020       89.10%       96.14%        86.84%
Westpac         Alaska                8/7/2020       89.79%       81.91%        83.80%
Westpac         Alaska               8/14/2020       87.00%       80.37%        87.49%
Westpac         Alaska               8/21/2020       86.73%       79.23%        82.88%
Westpac         Alaska               8/28/2020       89.26%       95.95%        84.22%
Westpac         Alaska                9/4/2020       90.81%       96.22%        90.10%
Westpac         Alaska               9/11/2020       90.48%       84.34%        85.83%
Westpac         Alaska               9/18/2020       89.46%       96.01%        90.25%
Westpac         Alaska               9/25/2020       93.08%       96.87%        82.09%
Westpac         Alaska               10/2/2020       90.47%       82.24%        87.12%
Westpac         Alaska               10/9/2020       90.03%       97.52%        88.27%
Westpac         Alaska              10/16/2020       88.01%       94.77%        83.38%
Westpac         Alaska              10/23/2020       80.83%       95.14%        74.00%
Westpac         Alaska              10/30/2020       72.45%       82.41%        85.40%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 82 of 99


Westpac        Alaska               11/6/2020       83.07%       87.81%        93.95%
Westpac        Alaska              11/13/2020       89.05%       94.09%        92.23%
Westpac        Alaska              11/20/2020       89.30%       94.34%        89.28%
Westpac        Alaska              11/27/2020       86.13%       75.80%        93.18%
Westpac        Alaska               12/4/2020       83.71%       95.50%        86.27%
Westpac        Alaska              12/11/2020       83.24%       89.17%        91.34%
Westpac        Alaska              12/18/2020       78.07%       93.50%        91.58%
Westpac        Alaska              12/25/2020       76.00%       75.16%        88.14%
Westpac        Alaska                1/1/2021       75.35%       71.82%        89.45%
Westpac        Alaska                1/8/2021       82.39%       85.94%        76.72%
Westpac        Alaska               1/15/2021       81.95%       88.38%        74.99%
Westpac        Alaska               1/22/2021       83.06%       93.97%        79.43%
Westpac        Alaska               1/29/2021       85.66%       94.88%        90.29%
Westpac        Alaska                2/5/2021       86.80%       94.06%        94.48%
Westpac        Alaska               2/12/2021       89.09%       97.63%        96.80%
Westpac        Alaska               2/19/2021       86.02%       98.37%        95.03%
Westpac        Alaska               2/26/2021       71.94%       74.79%        97.75%
Westpac        Alaska                3/5/2021       75.78%       96.67%        92.52%
Westpac        Alaska               3/12/2021       85.25%       67.00%        94.10%
Westpac        Alaska               3/19/2021       88.59%       76.64%        92.96%
Westpac        Alaska               3/26/2021       90.56%       75.89%        96.60%
Westpac        Alaska                4/2/2021       89.91%       97.57%        97.32%
Westpac        Arizona              1/10/2020       91.44%       90.90%        87.48%
Westpac        Arizona              1/17/2020       92.39%       90.37%        88.93%
Westpac        Arizona              1/24/2020       93.78%       91.48%        91.61%
Westpac        Arizona              1/31/2020       92.11%       92.30%        87.41%
Westpac        Arizona               2/7/2020       90.48%       90.42%        88.40%
Westpac        Arizona              2/14/2020       91.36%       91.31%        91.33%
Westpac        Arizona              2/21/2020       94.34%       90.26%        89.94%
Westpac        Arizona              2/28/2020       91.43%       89.61%        86.20%
Westpac        Arizona               3/6/2020       92.61%       92.07%        87.45%
Westpac        Arizona              3/13/2020       90.79%       90.45%        83.11%
Westpac        Arizona              3/20/2020       91.35%       89.55%        84.60%
Westpac        Arizona              3/27/2020       92.27%       92.62%        84.98%
Westpac        Arizona               4/3/2020       90.53%       91.70%        85.85%
Westpac        Arizona              4/10/2020       91.97%       93.55%        87.65%
Westpac        Arizona              4/17/2020       91.69%       92.97%        85.42%
Westpac        Arizona              4/24/2020       92.55%       93.66%        87.24%
Westpac        Arizona               5/1/2020       90.97%       92.85%        79.71%
Westpac        Arizona               5/8/2020       92.05%       91.56%        83.51%
Westpac        Arizona              5/15/2020       90.75%       91.29%        78.45%
Westpac        Arizona              5/22/2020       92.78%       93.19%        82.85%
Westpac        Arizona              5/29/2020       93.18%       93.25%        80.82%
Westpac        Arizona               6/5/2020       91.26%       93.55%        90.11%
Westpac        Arizona              6/12/2020       91.18%       93.47%        83.96%
Westpac        Arizona              6/19/2020       91.57%       94.29%        87.73%
Westpac        Arizona              6/26/2020       91.43%       91.39%        75.74%
Westpac        Arizona               7/3/2020       91.48%       92.40%        89.07%
Westpac        Arizona              7/10/2020       92.41%       91.40%        77.36%
Westpac        Arizona              7/17/2020       86.85%       85.85%        81.08%
Westpac        Arizona              7/24/2020       87.03%       84.61%        74.77%
Westpac        Arizona              7/31/2020       87.28%       88.58%        82.73%
Westpac        Arizona               8/7/2020       87.57%       87.35%        81.92%
Westpac        Arizona              8/14/2020       87.87%       91.06%        73.28%
Westpac        Arizona              8/21/2020       88.76%       92.63%        81.15%
Westpac        Arizona              8/28/2020       89.28%       93.36%        77.86%
Westpac        Arizona               9/4/2020       88.67%       93.25%        83.55%
Westpac        Arizona              9/11/2020       89.81%       92.77%        82.14%
Westpac        Arizona              9/18/2020       89.88%       90.84%        79.11%
Westpac        Arizona              9/25/2020       88.50%       92.39%        84.55%
Westpac        Arizona              10/2/2020       87.27%       89.67%        77.79%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 83 of 99


Westpac        Arizona              10/9/2020       87.27%       93.74%        75.22%
Westpac        Arizona             10/16/2020       85.38%       77.52%        83.55%
Westpac        Arizona             10/23/2020       81.92%       84.21%        64.08%
Westpac        Arizona             10/30/2020       86.71%       87.94%        66.80%
Westpac        Arizona              11/6/2020       87.74%       85.81%        71.70%
Westpac        Arizona             11/13/2020       89.28%       89.30%        63.55%
Westpac        Arizona             11/20/2020       91.41%       92.37%        78.49%
Westpac        Arizona             11/27/2020       87.45%       91.52%        79.42%
Westpac        Arizona              12/4/2020       80.28%       87.89%        69.65%
Westpac        Arizona             12/11/2020       80.23%       80.50%        67.77%
Westpac        Arizona             12/18/2020       75.64%       83.13%        55.57%
Westpac        Arizona             12/25/2020       69.40%       85.62%        53.01%
Westpac        Arizona               1/1/2021       73.22%       81.61%        42.49%
Westpac        Arizona               1/8/2021       81.28%       82.54%        47.40%
Westpac        Arizona              1/15/2021       80.08%       85.02%        51.02%
Westpac        Arizona              1/22/2021       86.74%       87.89%        64.97%
Westpac        Arizona              1/29/2021       83.58%       89.35%        72.82%
Westpac        Arizona               2/5/2021       86.43%       90.01%        87.63%
Westpac        Arizona              2/12/2021       88.53%       94.54%        78.69%
Westpac        Arizona              2/19/2021       86.03%       94.30%        84.45%
Westpac        Arizona              2/26/2021       75.68%       94.81%        85.32%
Westpac        Arizona               3/5/2021       76.71%       92.82%        84.06%
Westpac        Arizona              3/12/2021       87.20%       92.78%        76.58%
Westpac        Arizona              3/19/2021       90.06%       93.95%        80.27%
Westpac        Arizona              3/26/2021       87.96%       93.35%        82.69%
Westpac        Arizona               4/2/2021       89.73%       92.50%        78.64%
Westpac        Bay-Valley           1/10/2020       93.90%       93.37%        77.21%
Westpac        Bay-Valley           1/17/2020       93.36%       92.87%        90.28%
Westpac        Bay-Valley           1/24/2020       95.00%       93.79%        87.41%
Westpac        Bay-Valley           1/31/2020       93.54%       92.15%        89.12%
Westpac        Bay-Valley            2/7/2020       91.25%       91.03%        86.93%
Westpac        Bay-Valley           2/14/2020       91.88%       93.21%        88.80%
Westpac        Bay-Valley           2/21/2020       94.71%       95.04%        90.63%
Westpac        Bay-Valley           2/28/2020       94.16%       95.81%        84.50%
Westpac        Bay-Valley            3/6/2020       93.54%       92.26%        83.13%
Westpac        Bay-Valley           3/13/2020       93.77%       94.16%        92.07%
Westpac        Bay-Valley           3/20/2020       93.41%       94.09%        90.21%
Westpac        Bay-Valley           3/27/2020       94.29%       94.52%        88.49%
Westpac        Bay-Valley            4/3/2020       94.34%       92.64%        89.08%
Westpac        Bay-Valley           4/10/2020       94.01%       94.26%        89.42%
Westpac        Bay-Valley           4/17/2020       91.83%       94.21%        86.87%
Westpac        Bay-Valley           4/24/2020       93.18%       93.03%        89.55%
Westpac        Bay-Valley            5/1/2020       93.47%       92.97%        88.03%
Westpac        Bay-Valley            5/8/2020       91.66%       92.91%        85.79%
Westpac        Bay-Valley           5/15/2020       91.08%       92.84%        87.25%
Westpac        Bay-Valley           5/22/2020       91.13%       92.84%        83.53%
Westpac        Bay-Valley           5/29/2020       93.76%       91.93%        85.17%
Westpac        Bay-Valley            6/5/2020       91.78%       91.52%        84.59%
Westpac        Bay-Valley           6/12/2020       92.05%       91.95%        77.48%
Westpac        Bay-Valley           6/19/2020       92.98%       91.50%        86.73%
Westpac        Bay-Valley           6/26/2020       92.14%       91.57%        85.70%
Westpac        Bay-Valley            7/3/2020       92.54%       89.89%        87.77%
Westpac        Bay-Valley           7/10/2020       92.66%       89.40%        75.02%
Westpac        Bay-Valley           7/17/2020       89.15%       85.92%        83.90%
Westpac        Bay-Valley           7/24/2020       88.33%       80.54%        83.35%
Westpac        Bay-Valley           7/31/2020       89.58%       80.93%        81.83%
Westpac        Bay-Valley            8/7/2020       87.31%       81.92%        70.93%
Westpac        Bay-Valley           8/14/2020       85.87%       85.64%        68.96%
Westpac        Bay-Valley           8/21/2020       88.64%       88.33%        80.99%
Westpac        Bay-Valley           8/28/2020       89.54%       88.75%        80.82%
Westpac        Bay-Valley            9/4/2020       91.02%       87.69%        79.76%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 84 of 99


Westpac        Bay-Valley           9/11/2020       92.39%       90.81%        82.00%
Westpac        Bay-Valley           9/18/2020       89.92%       90.19%        84.58%
Westpac        Bay-Valley           9/25/2020       90.51%       93.34%        86.78%
Westpac        Bay-Valley           10/2/2020       91.57%       92.21%        84.69%
Westpac        Bay-Valley           10/9/2020       90.90%       87.91%        73.80%
Westpac        Bay-Valley          10/16/2020       91.48%       88.08%        78.82%
Westpac        Bay-Valley          10/23/2020       86.98%       92.41%        82.13%
Westpac        Bay-Valley          10/30/2020       89.47%       93.22%        81.38%
Westpac        Bay-Valley           11/6/2020       92.10%       92.94%        85.70%
Westpac        Bay-Valley          11/13/2020       92.25%       94.16%        82.72%
Westpac        Bay-Valley          11/20/2020       92.42%       92.58%        89.77%
Westpac        Bay-Valley          11/27/2020       91.41%       92.78%        88.07%
Westpac        Bay-Valley           12/4/2020       83.12%       92.07%        78.94%
Westpac        Bay-Valley          12/11/2020       80.57%       87.58%        79.60%
Westpac        Bay-Valley          12/18/2020       80.11%       82.92%        80.31%
Westpac        Bay-Valley          12/25/2020       74.64%       80.56%        73.14%
Westpac        Bay-Valley            1/1/2021       80.58%       82.06%        83.37%
Westpac        Bay-Valley            1/8/2021       84.34%       90.23%        81.41%
Westpac        Bay-Valley           1/15/2021       87.32%       90.69%        77.99%
Westpac        Bay-Valley           1/22/2021       88.53%       91.40%        92.17%
Westpac        Bay-Valley           1/29/2021       89.24%       91.85%        82.57%
Westpac        Bay-Valley            2/5/2021       90.12%       93.19%        86.25%
Westpac        Bay-Valley           2/12/2021       91.38%       95.40%        90.42%
Westpac        Bay-Valley           2/19/2021       88.73%       93.85%        91.84%
Westpac        Bay-Valley           2/26/2021       80.01%       94.94%        83.94%
Westpac        Bay-Valley            3/5/2021       85.09%       93.81%        85.20%
Westpac        Bay-Valley           3/12/2021       90.60%       92.84%        88.32%
Westpac        Bay-Valley           3/19/2021       91.92%       95.28%        80.04%
Westpac        Bay-Valley           3/26/2021       92.18%       94.79%        85.66%
Westpac        Bay-Valley            4/2/2021       91.88%       92.31%        82.45%
Westpac        Central Plains       1/10/2020       93.81%       94.29%        87.66%
Westpac        Central Plains       1/17/2020       92.81%       94.03%        90.20%
Westpac        Central Plains       1/24/2020       95.13%       90.56%        89.51%
Westpac        Central Plains       1/31/2020       90.74%       95.15%        90.90%
Westpac        Central Plains        2/7/2020       93.46%       95.09%        89.33%
Westpac        Central Plains       2/14/2020       94.18%       96.10%        93.70%
Westpac        Central Plains       2/21/2020       96.17%       95.44%        93.72%
Westpac        Central Plains       2/28/2020       95.57%       96.63%        93.35%
Westpac        Central Plains        3/6/2020       95.07%       88.53%        92.05%
Westpac        Central Plains       3/13/2020       93.98%       94.78%        91.40%
Westpac        Central Plains       3/20/2020       95.16%       95.87%        91.60%
Westpac        Central Plains       3/27/2020       94.95%       95.58%        90.45%
Westpac        Central Plains        4/3/2020       95.18%       96.24%        91.50%
Westpac        Central Plains       4/10/2020       93.73%       88.73%        91.65%
Westpac        Central Plains       4/17/2020       93.37%       96.51%        89.53%
Westpac        Central Plains       4/24/2020       94.35%       96.01%        91.79%
Westpac        Central Plains        5/1/2020       90.93%       95.95%        82.74%
Westpac        Central Plains        5/8/2020       92.00%       87.64%        89.03%
Westpac        Central Plains       5/15/2020       92.31%       94.15%        86.45%
Westpac        Central Plains       5/22/2020       94.04%       87.67%        89.56%
Westpac        Central Plains       5/29/2020       95.32%       93.74%        90.26%
Westpac        Central Plains        6/5/2020       91.89%       93.88%        85.47%
Westpac        Central Plains       6/12/2020       93.00%       93.79%        88.11%
Westpac        Central Plains       6/19/2020       94.40%       94.37%        88.46%
Westpac        Central Plains       6/26/2020       94.57%       94.76%        88.82%
Westpac        Central Plains        7/3/2020       93.78%       94.44%        87.35%
Westpac        Central Plains       7/10/2020       93.50%       88.59%        83.47%
Westpac        Central Plains       7/17/2020       88.96%       92.41%        88.62%
Westpac        Central Plains       7/24/2020       85.58%       89.64%        86.34%
Westpac        Central Plains       7/31/2020       87.88%       93.02%        85.11%
Westpac        Central Plains        8/7/2020       88.73%       86.06%        82.43%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 85 of 99


Westpac        Central Plains       8/14/2020       87.95%       92.46%        81.02%
Westpac        Central Plains       8/21/2020       86.85%       93.17%        87.11%
Westpac        Central Plains       8/28/2020       88.20%       94.67%        86.85%
Westpac        Central Plains        9/4/2020       91.09%       93.29%        88.72%
Westpac        Central Plains       9/11/2020       93.14%       85.93%        88.17%
Westpac        Central Plains       9/18/2020       88.71%       92.49%        87.04%
Westpac        Central Plains       9/25/2020       91.40%       94.62%        90.30%
Westpac        Central Plains       10/2/2020       90.94%       93.63%        85.89%
Westpac        Central Plains       10/9/2020       91.65%       94.98%        88.46%
Westpac        Central Plains      10/16/2020       92.01%       93.40%        91.18%
Westpac        Central Plains      10/23/2020       88.05%       87.99%        88.95%
Westpac        Central Plains      10/30/2020       89.95%       94.01%        85.41%
Westpac        Central Plains       11/6/2020       91.52%       88.11%        86.76%
Westpac        Central Plains      11/13/2020       91.53%       93.05%        86.85%
Westpac        Central Plains      11/20/2020       92.73%       95.21%        87.97%
Westpac        Central Plains      11/27/2020       88.99%       93.09%        87.67%
Westpac        Central Plains       12/4/2020       85.92%       92.83%        86.16%
Westpac        Central Plains      12/11/2020       85.46%       86.31%        78.53%
Westpac        Central Plains      12/18/2020       83.57%       88.64%        76.37%
Westpac        Central Plains      12/25/2020       75.76%       88.01%        63.36%
Westpac        Central Plains        1/1/2021       72.47%       85.72%        77.27%
Westpac        Central Plains        1/8/2021       78.59%       87.90%        79.47%
Westpac        Central Plains       1/15/2021       81.64%       87.94%        79.57%
Westpac        Central Plains       1/22/2021       87.70%       88.23%        84.10%
Westpac        Central Plains       1/29/2021       82.50%       81.29%        70.05%
Westpac        Central Plains        2/5/2021       79.76%       91.27%        79.70%
Westpac        Central Plains       2/12/2021       78.51%       93.93%        83.86%
Westpac        Central Plains       2/19/2021       76.96%       90.93%        83.76%
Westpac        Central Plains       2/26/2021       67.57%       95.10%        84.34%
Westpac        Central Plains        3/5/2021       71.61%       93.55%        84.41%
Westpac        Central Plains       3/12/2021       84.24%       94.30%        87.77%
Westpac        Central Plains       3/19/2021       83.92%       96.55%        90.73%
Westpac        Central Plains       3/26/2021       86.37%       95.39%        88.48%
Westpac        Central Plains        4/2/2021       88.04%       94.19%        90.60%
Westpac        Colorado/Wyoming     1/10/2020       88.39%       83.93%        77.62%
Westpac        Colorado/Wyoming     1/17/2020       87.00%       84.89%        87.05%
Westpac        Colorado/Wyoming     1/24/2020       91.54%       87.33%        82.45%
Westpac        Colorado/Wyoming     1/31/2020       85.95%       88.64%        83.23%
Westpac        Colorado/Wyoming      2/7/2020       80.11%       81.16%        88.65%
Westpac        Colorado/Wyoming     2/14/2020       84.99%       86.68%        85.33%
Westpac        Colorado/Wyoming     2/21/2020       89.54%       86.40%        87.92%
Westpac        Colorado/Wyoming     2/28/2020       90.81%       92.82%        85.16%
Westpac        Colorado/Wyoming      3/6/2020       91.51%       90.65%        81.02%
Westpac        Colorado/Wyoming     3/13/2020       90.67%       88.18%        82.52%
Westpac        Colorado/Wyoming     3/20/2020       88.70%       88.70%        80.24%
Westpac        Colorado/Wyoming     3/27/2020       88.05%       89.44%        79.99%
Westpac        Colorado/Wyoming      4/3/2020       89.69%       89.16%        78.31%
Westpac        Colorado/Wyoming     4/10/2020       86.13%       82.23%        59.28%
Westpac        Colorado/Wyoming     4/17/2020       83.42%       77.56%        57.01%
Westpac        Colorado/Wyoming     4/24/2020       86.07%       87.32%        58.10%
Westpac        Colorado/Wyoming      5/1/2020       83.31%       85.48%        64.39%
Westpac        Colorado/Wyoming      5/8/2020       87.76%       87.82%        60.23%
Westpac        Colorado/Wyoming     5/15/2020       86.39%       89.07%        60.95%
Westpac        Colorado/Wyoming     5/22/2020       88.50%       91.99%        76.63%
Westpac        Colorado/Wyoming     5/29/2020       89.88%       92.58%        76.72%
Westpac        Colorado/Wyoming      6/5/2020       89.26%       94.41%        75.58%
Westpac        Colorado/Wyoming     6/12/2020       88.21%       82.34%        77.75%
Westpac        Colorado/Wyoming     6/19/2020       87.71%       89.24%        77.63%
Westpac        Colorado/Wyoming     6/26/2020       87.47%       91.28%        74.21%
Westpac        Colorado/Wyoming      7/3/2020       87.59%       90.22%        77.38%
Westpac        Colorado/Wyoming     7/10/2020       86.15%       87.61%        81.39%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 86 of 99


Westpac        Colorado/Wyoming     7/17/2020       82.18%       76.60%        64.04%
Westpac        Colorado/Wyoming     7/24/2020       83.26%       83.43%        77.23%
Westpac        Colorado/Wyoming     7/31/2020       84.27%       86.48%        61.50%
Westpac        Colorado/Wyoming      8/7/2020       79.63%       84.55%        72.27%
Westpac        Colorado/Wyoming     8/14/2020       80.94%       86.60%        68.82%
Westpac        Colorado/Wyoming     8/21/2020       80.62%       86.75%        66.05%
Westpac        Colorado/Wyoming     8/28/2020       84.37%       91.52%        75.35%
Westpac        Colorado/Wyoming      9/4/2020       84.07%       90.02%        74.95%
Westpac        Colorado/Wyoming     9/11/2020       84.67%       90.05%        75.28%
Westpac        Colorado/Wyoming     9/18/2020       82.88%       89.12%        78.91%
Westpac        Colorado/Wyoming     9/25/2020       82.59%       89.32%        73.75%
Westpac        Colorado/Wyoming     10/2/2020       82.94%       89.71%        80.82%
Westpac        Colorado/Wyoming     10/9/2020       83.01%       88.77%        74.01%
Westpac        Colorado/Wyoming    10/16/2020       77.20%       81.41%        76.69%
Westpac        Colorado/Wyoming    10/23/2020       71.09%       64.68%        69.93%
Westpac        Colorado/Wyoming    10/30/2020       62.13%       77.96%        60.76%
Westpac        Colorado/Wyoming     11/6/2020       66.36%       66.25%        52.71%
Westpac        Colorado/Wyoming    11/13/2020       69.90%       64.96%        63.40%
Westpac        Colorado/Wyoming    11/20/2020       73.55%       74.76%        68.58%
Westpac        Colorado/Wyoming    11/27/2020       72.62%       80.32%        68.32%
Westpac        Colorado/Wyoming     12/4/2020       66.84%       73.15%        63.93%
Westpac        Colorado/Wyoming    12/11/2020       64.53%       84.33%        63.07%
Westpac        Colorado/Wyoming    12/18/2020       59.63%       78.61%        60.08%
Westpac        Colorado/Wyoming    12/25/2020       55.41%       78.62%        45.00%
Westpac        Colorado/Wyoming      1/1/2021       55.22%       80.30%        60.22%
Westpac        Colorado/Wyoming      1/8/2021       65.22%       81.07%        57.89%
Westpac        Colorado/Wyoming     1/15/2021       65.00%       71.11%        53.33%
Westpac        Colorado/Wyoming     1/22/2021       73.31%       72.29%        66.67%
Westpac        Colorado/Wyoming     1/29/2021       73.59%       86.23%        66.09%
Westpac        Colorado/Wyoming      2/5/2021       75.15%       90.69%        75.86%
Westpac        Colorado/Wyoming     2/12/2021       78.53%       93.52%        78.66%
Westpac        Colorado/Wyoming     2/19/2021       82.95%       92.41%        82.77%
Westpac        Colorado/Wyoming     2/26/2021       77.42%       94.61%        77.10%
Westpac        Colorado/Wyoming      3/5/2021       76.39%       92.81%        69.22%
Westpac        Colorado/Wyoming     3/12/2021       81.18%       92.65%        82.05%
Westpac        Colorado/Wyoming     3/19/2021       57.86%       86.76%        72.28%
Westpac        Colorado/Wyoming     3/26/2021       78.55%       88.05%        71.80%
Westpac        Colorado/Wyoming      4/2/2021       82.67%       91.38%        74.39%
Westpac        Dakotas              1/10/2020       91.47%       91.30%        86.24%
Westpac        Dakotas              1/17/2020       91.89%       87.84%        86.15%
Westpac        Dakotas              1/24/2020       90.67%       90.58%        85.28%
Westpac        Dakotas              1/31/2020       90.81%       94.24%        88.69%
Westpac        Dakotas               2/7/2020       92.19%       92.89%        90.51%
Westpac        Dakotas              2/14/2020       92.82%       94.26%        90.92%
Westpac        Dakotas              2/21/2020       94.58%       92.97%        88.88%
Westpac        Dakotas              2/28/2020       93.85%       95.54%        90.63%
Westpac        Dakotas               3/6/2020       94.45%       94.41%        89.68%
Westpac        Dakotas              3/13/2020       93.79%       94.71%        88.59%
Westpac        Dakotas              3/20/2020       93.80%       95.03%        90.12%
Westpac        Dakotas              3/27/2020       94.36%       95.27%        85.71%
Westpac        Dakotas               4/3/2020       94.11%       94.55%        86.48%
Westpac        Dakotas              4/10/2020       93.57%       96.12%        91.21%
Westpac        Dakotas              4/17/2020       93.03%       95.55%        87.28%
Westpac        Dakotas              4/24/2020       94.25%       94.35%        86.95%
Westpac        Dakotas               5/1/2020       93.87%       96.01%        86.97%
Westpac        Dakotas               5/8/2020       93.73%       94.01%        87.87%
Westpac        Dakotas              5/15/2020       92.41%       92.18%        87.11%
Westpac        Dakotas              5/22/2020       94.03%       95.03%        87.75%
Westpac        Dakotas              5/29/2020       94.90%       92.86%        85.34%
Westpac        Dakotas               6/5/2020       92.40%       94.44%        85.75%
Westpac        Dakotas              6/12/2020       93.69%       94.85%        89.69%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 87 of 99


Westpac        Dakotas              6/19/2020       94.65%       94.40%        89.55%
Westpac        Dakotas              6/26/2020       93.85%       93.73%        89.15%
Westpac        Dakotas               7/3/2020       93.72%       93.84%        87.52%
Westpac        Dakotas              7/10/2020       92.63%       88.23%        88.85%
Westpac        Dakotas              7/17/2020       91.23%       87.82%        86.41%
Westpac        Dakotas              7/24/2020       89.37%       91.12%        83.87%
Westpac        Dakotas              7/31/2020       90.71%       90.75%        77.92%
Westpac        Dakotas               8/7/2020       90.98%       90.42%        83.16%
Westpac        Dakotas              8/14/2020       89.72%       90.50%        79.35%
Westpac        Dakotas              8/21/2020       91.29%       91.12%        84.57%
Westpac        Dakotas              8/28/2020       92.80%       92.85%        78.41%
Westpac        Dakotas               9/4/2020       91.01%       92.08%        79.44%
Westpac        Dakotas              9/11/2020       91.67%       90.64%        77.89%
Westpac        Dakotas              9/18/2020       90.29%       92.09%        87.15%
Westpac        Dakotas              9/25/2020       91.62%       95.23%        84.85%
Westpac        Dakotas              10/2/2020       91.89%       95.08%        90.23%
Westpac        Dakotas              10/9/2020       91.41%       94.25%        84.32%
Westpac        Dakotas             10/16/2020       91.16%       93.22%        87.34%
Westpac        Dakotas             10/23/2020       88.54%       93.95%        79.48%
Westpac        Dakotas             10/30/2020       86.97%       94.75%        81.50%
Westpac        Dakotas              11/6/2020       90.83%       91.21%        83.44%
Westpac        Dakotas             11/13/2020       90.42%       91.02%        84.53%
Westpac        Dakotas             11/20/2020       91.91%       95.32%        89.64%
Westpac        Dakotas             11/27/2020       88.68%       89.26%        82.07%
Westpac        Dakotas              12/4/2020       83.02%       90.64%        80.37%
Westpac        Dakotas             12/11/2020       84.53%       86.35%        68.31%
Westpac        Dakotas             12/18/2020       81.70%       84.63%        72.16%
Westpac        Dakotas             12/25/2020       76.04%       87.99%        62.04%
Westpac        Dakotas               1/1/2021       76.17%       84.93%        78.60%
Westpac        Dakotas               1/8/2021       84.41%       89.70%        81.26%
Westpac        Dakotas              1/15/2021       83.09%       84.06%        75.36%
Westpac        Dakotas              1/22/2021       86.47%       87.56%        84.23%
Westpac        Dakotas              1/29/2021       85.61%       90.40%        78.88%
Westpac        Dakotas               2/5/2021       85.88%       92.48%        84.37%
Westpac        Dakotas              2/12/2021       86.78%       93.96%        89.27%
Westpac        Dakotas              2/19/2021       84.60%       93.57%        89.90%
Westpac        Dakotas              2/26/2021       68.96%       95.38%        84.79%
Westpac        Dakotas               3/5/2021       72.77%       93.06%        84.63%
Westpac        Dakotas              3/12/2021       85.07%       93.32%        83.17%
Westpac        Dakotas              3/19/2021       87.70%       93.64%        89.29%
Westpac        Dakotas              3/26/2021       90.04%       94.38%        86.32%
Westpac        Dakotas               4/2/2021       87.07%       94.54%        88.94%
Westpac        Honolulu             1/10/2020       93.07%       92.72%        86.73%
Westpac        Honolulu             1/17/2020       90.63%       84.49%        82.84%
Westpac        Honolulu             1/24/2020       92.54%       92.30%        77.32%
Westpac        Honolulu             1/31/2020       87.06%       92.21%        86.58%
Westpac        Honolulu              2/7/2020       87.71%       92.38%        89.04%
Westpac        Honolulu             2/14/2020       91.43%       77.79%        94.08%
Westpac        Honolulu             2/21/2020       92.83%       92.11%        91.78%
Westpac        Honolulu             2/28/2020       92.69%       94.76%        91.41%
Westpac        Honolulu              3/6/2020       91.72%       94.27%        79.76%
Westpac        Honolulu             3/13/2020       89.39%       92.61%        80.10%
Westpac        Honolulu             3/20/2020       89.73%       92.10%        83.49%
Westpac        Honolulu             3/27/2020       91.28%       79.98%        89.66%
Westpac        Honolulu              4/3/2020       89.91%       96.08%        72.41%
Westpac        Honolulu             4/10/2020       90.97%       94.84%        81.81%
Westpac        Honolulu             4/17/2020       89.77%       95.95%        68.64%
Westpac        Honolulu             4/24/2020       87.56%       95.54%        89.71%
Westpac        Honolulu              5/1/2020       88.64%       91.92%        76.59%
Westpac        Honolulu              5/8/2020       90.16%       91.63%        92.36%
Westpac        Honolulu             5/15/2020       86.95%       80.68%        74.72%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 88 of 99


Westpac        Honolulu             5/22/2020       88.24%       79.46%        88.67%
Westpac        Honolulu             5/29/2020       87.01%       79.68%        61.89%
Westpac        Honolulu              6/5/2020       83.36%       92.13%        58.82%
Westpac        Honolulu             6/12/2020       81.82%       91.58%        82.62%
Westpac        Honolulu             6/19/2020       79.01%       82.27%        79.77%
Westpac        Honolulu             6/26/2020       68.85%       95.12%        68.25%
Westpac        Honolulu              7/3/2020       73.43%       95.71%        88.71%
Westpac        Honolulu             7/10/2020       83.61%       94.94%        82.49%
Westpac        Honolulu             7/17/2020       80.62%       83.89%        54.20%
Westpac        Honolulu             7/24/2020       70.81%       84.83%        44.21%
Westpac        Honolulu             7/31/2020       57.87%       75.37%        40.27%
Westpac        Honolulu              8/7/2020       55.72%       62.39%        60.82%
Westpac        Honolulu             8/14/2020       64.61%       72.27%        76.46%
Westpac        Honolulu             8/21/2020       84.50%       93.14%        84.67%
Westpac        Honolulu             8/28/2020       88.60%       94.93%        73.66%
Westpac        Honolulu              9/4/2020       88.45%       96.82%        92.23%
Westpac        Honolulu             9/11/2020       89.84%       94.42%        77.31%
Westpac        Honolulu             9/18/2020       86.42%       86.77%        87.13%
Westpac        Honolulu             9/25/2020       84.27%       77.01%        89.39%
Westpac        Honolulu             10/2/2020       83.82%       95.67%        64.64%
Westpac        Honolulu             10/9/2020       86.89%       92.09%        75.37%
Westpac        Honolulu            10/16/2020       84.34%       94.56%        80.58%
Westpac        Honolulu            10/23/2020       86.32%       94.39%        63.18%
Westpac        Honolulu            10/30/2020       87.46%       95.02%        88.27%
Westpac        Honolulu             11/6/2020       88.98%       92.30%        68.41%
Westpac        Honolulu            11/13/2020       84.74%       92.55%        77.61%
Westpac        Honolulu            11/20/2020       85.13%       71.80%        79.28%
Westpac        Honolulu            11/27/2020       83.61%       89.09%        71.75%
Westpac        Honolulu             12/4/2020       82.37%       94.11%        75.16%
Westpac        Honolulu            12/11/2020       86.69%       82.64%        74.41%
Westpac        Honolulu            12/18/2020       83.74%       71.68%        76.37%
Westpac        Honolulu            12/25/2020       80.81%       59.16%        33.70%
Westpac        Honolulu              1/1/2021       84.43%       71.57%        65.13%
Westpac        Honolulu              1/8/2021       85.72%       91.76%        75.42%
Westpac        Honolulu             1/15/2021       84.23%       67.78%        88.18%
Westpac        Honolulu             1/22/2021       82.17%       70.24%        58.95%
Westpac        Honolulu             1/29/2021       79.70%       84.53%        72.41%
Westpac        Honolulu              2/5/2021       79.95%       87.15%        78.16%
Westpac        Honolulu             2/12/2021       85.13%       72.20%        85.95%
Westpac        Honolulu             2/19/2021       87.79%       75.05%        88.78%
Westpac        Honolulu             2/26/2021       76.64%       97.48%        94.39%
Westpac        Honolulu              3/5/2021       80.14%       94.55%        93.20%
Westpac        Honolulu             3/12/2021       85.81%       74.48%        88.86%
Westpac        Honolulu             3/19/2021       90.21%       72.29%        87.85%
Westpac        Honolulu             3/26/2021       88.97%       74.65%        95.71%
Westpac        Honolulu              4/2/2021       86.25%       81.69%        93.34%
Westpac        Los Angeles          1/10/2020       94.09%       92.59%        84.55%
Westpac        Los Angeles          1/17/2020       92.59%       90.44%        83.85%
Westpac        Los Angeles          1/24/2020       92.90%       89.13%        88.15%
Westpac        Los Angeles          1/31/2020       93.37%       89.71%        86.56%
Westpac        Los Angeles           2/7/2020       90.05%       76.98%        81.80%
Westpac        Los Angeles          2/14/2020       91.05%       89.55%        87.50%
Westpac        Los Angeles          2/21/2020       93.66%       91.80%        87.51%
Westpac        Los Angeles          2/28/2020       94.15%       93.70%        86.62%
Westpac        Los Angeles           3/6/2020       93.85%       87.37%        78.31%
Westpac        Los Angeles          3/13/2020       92.76%       88.70%        78.53%
Westpac        Los Angeles          3/20/2020       92.62%       89.91%        84.01%
Westpac        Los Angeles          3/27/2020       92.69%       93.88%        77.10%
Westpac        Los Angeles           4/3/2020       93.65%       93.47%        84.89%
Westpac        Los Angeles          4/10/2020       93.01%       90.99%        89.00%
Westpac        Los Angeles          4/17/2020       91.74%       89.62%        82.14%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 89 of 99


Westpac        Los Angeles          4/24/2020       92.26%       90.74%        81.41%
Westpac        Los Angeles           5/1/2020       87.49%       90.88%        72.33%
Westpac        Los Angeles           5/8/2020       92.10%       91.83%        75.56%
Westpac        Los Angeles          5/15/2020       91.29%       91.44%        60.81%
Westpac        Los Angeles          5/22/2020       92.33%       92.08%        72.34%
Westpac        Los Angeles          5/29/2020       91.52%       91.59%        71.93%
Westpac        Los Angeles           6/5/2020       88.98%       85.57%        52.95%
Westpac        Los Angeles          6/12/2020       88.32%       87.32%        65.16%
Westpac        Los Angeles          6/19/2020       90.77%       86.95%        67.54%
Westpac        Los Angeles          6/26/2020       87.71%       86.37%        67.08%
Westpac        Los Angeles           7/3/2020       88.50%       84.64%        70.77%
Westpac        Los Angeles          7/10/2020       89.20%       82.53%        65.75%
Westpac        Los Angeles          7/17/2020       83.17%       75.68%        56.03%
Westpac        Los Angeles          7/24/2020       78.32%       74.40%        46.22%
Westpac        Los Angeles          7/31/2020       77.66%       73.90%        48.52%
Westpac        Los Angeles           8/7/2020       74.01%       71.63%        35.78%
Westpac        Los Angeles          8/14/2020       78.35%       77.10%        52.89%
Westpac        Los Angeles          8/21/2020       83.65%       83.92%        51.72%
Westpac        Los Angeles          8/28/2020       86.14%       85.88%        53.29%
Westpac        Los Angeles           9/4/2020       88.59%       86.32%        62.28%
Westpac        Los Angeles          9/11/2020       88.93%       89.94%        77.88%
Westpac        Los Angeles          9/18/2020       90.95%       89.99%        78.07%
Westpac        Los Angeles          9/25/2020       89.60%       92.74%        78.50%
Westpac        Los Angeles          10/2/2020       88.79%       92.95%        72.97%
Westpac        Los Angeles          10/9/2020       88.60%       91.99%        73.39%
Westpac        Los Angeles         10/16/2020       89.01%       90.34%        70.91%
Westpac        Los Angeles         10/23/2020       86.84%       93.76%        66.19%
Westpac        Los Angeles         10/30/2020       87.06%       93.29%        74.00%
Westpac        Los Angeles          11/6/2020       89.27%       91.48%        75.56%
Westpac        Los Angeles         11/13/2020       90.74%       93.65%        77.60%
Westpac        Los Angeles         11/20/2020       91.57%       94.80%        75.08%
Westpac        Los Angeles         11/27/2020       88.40%       93.20%        77.55%
Westpac        Los Angeles          12/4/2020       84.92%       91.85%        73.89%
Westpac        Los Angeles         12/11/2020       82.99%       90.12%        70.81%
Westpac        Los Angeles         12/18/2020       78.49%       88.07%        64.26%
Westpac        Los Angeles         12/25/2020       77.51%       86.40%        66.13%
Westpac        Los Angeles           1/1/2021       80.73%       88.95%        70.25%
Westpac        Los Angeles           1/8/2021       87.34%       89.07%        67.02%
Westpac        Los Angeles          1/15/2021       86.54%       87.74%        64.01%
Westpac        Los Angeles          1/22/2021       90.37%       88.43%        69.25%
Westpac        Los Angeles          1/29/2021       87.40%       90.56%        82.84%
Westpac        Los Angeles           2/5/2021       87.22%       91.71%        79.46%
Westpac        Los Angeles          2/12/2021       90.03%       93.32%        82.23%
Westpac        Los Angeles          2/19/2021       84.46%       93.46%        86.36%
Westpac        Los Angeles          2/26/2021       76.72%       95.93%        84.93%
Westpac        Los Angeles           3/5/2021       83.72%       93.88%        81.80%
Westpac        Los Angeles          3/12/2021       89.56%       93.93%        79.14%
Westpac        Los Angeles          3/19/2021       90.52%       95.69%        85.11%
Westpac        Los Angeles          3/26/2021       90.65%       94.25%        85.86%
Westpac        Los Angeles           4/2/2021       89.08%       93.83%        84.02%
Westpac        Nevada-Sierra        1/10/2020       93.47%       93.77%        86.48%
Westpac        Nevada-Sierra        1/17/2020       93.61%       92.92%        81.50%
Westpac        Nevada-Sierra        1/24/2020       94.70%       93.38%        85.30%
Westpac        Nevada-Sierra        1/31/2020       93.02%       95.19%        86.21%
Westpac        Nevada-Sierra         2/7/2020       90.67%       93.77%        86.95%
Westpac        Nevada-Sierra        2/14/2020       91.93%       95.24%        85.65%
Westpac        Nevada-Sierra        2/21/2020       94.84%       93.73%        89.69%
Westpac        Nevada-Sierra        2/28/2020       94.59%       96.75%        89.68%
Westpac        Nevada-Sierra         3/6/2020       95.14%       95.02%        89.43%
Westpac        Nevada-Sierra        3/13/2020       92.78%       93.56%        81.77%
Westpac        Nevada-Sierra        3/20/2020       93.11%       94.91%        88.91%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 90 of 99


Westpac        Nevada-Sierra        3/27/2020       90.78%       95.53%        84.31%
Westpac        Nevada-Sierra         4/3/2020       94.17%       95.31%        89.96%
Westpac        Nevada-Sierra        4/10/2020       94.29%       95.48%        85.80%
Westpac        Nevada-Sierra        4/17/2020       92.61%       94.63%        77.14%
Westpac        Nevada-Sierra        4/24/2020       94.00%       94.77%        80.78%
Westpac        Nevada-Sierra         5/1/2020       93.96%       94.12%        79.30%
Westpac        Nevada-Sierra         5/8/2020       93.31%       93.23%        78.43%
Westpac        Nevada-Sierra        5/15/2020       91.40%       94.49%        73.97%
Westpac        Nevada-Sierra        5/22/2020       93.80%       95.39%        79.77%
Westpac        Nevada-Sierra        5/29/2020       93.51%       94.16%        78.80%
Westpac        Nevada-Sierra         6/5/2020       93.40%       96.04%        88.87%
Westpac        Nevada-Sierra        6/12/2020       94.16%       95.33%        79.78%
Westpac        Nevada-Sierra        6/19/2020       94.39%       94.54%        81.39%
Westpac        Nevada-Sierra        6/26/2020       93.73%       94.73%        76.47%
Westpac        Nevada-Sierra         7/3/2020       91.07%       93.78%        85.87%
Westpac        Nevada-Sierra        7/10/2020       93.45%       88.15%        76.12%
Westpac        Nevada-Sierra        7/17/2020       91.58%       93.68%        78.23%
Westpac        Nevada-Sierra        7/24/2020       89.46%       92.37%        77.20%
Westpac        Nevada-Sierra        7/31/2020       88.55%       92.14%        70.45%
Westpac        Nevada-Sierra         8/7/2020       87.72%       90.57%        74.27%
Westpac        Nevada-Sierra        8/14/2020       88.52%       91.82%        65.85%
Westpac        Nevada-Sierra        8/21/2020       89.38%       91.34%        74.94%
Westpac        Nevada-Sierra        8/28/2020       89.82%       92.50%        73.55%
Westpac        Nevada-Sierra         9/4/2020       90.88%       94.24%        84.40%
Westpac        Nevada-Sierra        9/11/2020       92.72%       92.10%        82.46%
Westpac        Nevada-Sierra        9/18/2020       90.40%       90.60%        78.95%
Westpac        Nevada-Sierra        9/25/2020       89.59%       94.58%        83.43%
Westpac        Nevada-Sierra        10/2/2020       92.28%       93.87%        76.25%
Westpac        Nevada-Sierra        10/9/2020       91.15%       95.16%        83.80%
Westpac        Nevada-Sierra       10/16/2020       90.02%       93.77%        79.26%
Westpac        Nevada-Sierra       10/23/2020       86.62%       95.07%        84.31%
Westpac        Nevada-Sierra       10/30/2020       89.04%       95.55%        78.32%
Westpac        Nevada-Sierra        11/6/2020       90.97%       94.24%        85.26%
Westpac        Nevada-Sierra       11/13/2020       90.58%       94.64%        82.09%
Westpac        Nevada-Sierra       11/20/2020       90.13%       94.62%        78.78%
Westpac        Nevada-Sierra       11/27/2020       88.49%       92.44%        73.06%
Westpac        Nevada-Sierra        12/4/2020       83.94%       94.44%        77.90%
Westpac        Nevada-Sierra       12/11/2020       85.15%       94.12%        81.01%
Westpac        Nevada-Sierra       12/18/2020       81.59%       93.65%        80.21%
Westpac        Nevada-Sierra       12/25/2020       77.39%       89.08%        69.49%
Westpac        Nevada-Sierra         1/1/2021       79.32%       92.87%        76.08%
Westpac        Nevada-Sierra         1/8/2021       84.20%       92.54%        74.50%
Westpac        Nevada-Sierra        1/15/2021       84.36%       93.11%        76.30%
Westpac        Nevada-Sierra        1/22/2021       88.05%       92.08%        77.61%
Westpac        Nevada-Sierra        1/29/2021       85.85%       93.53%        75.63%
Westpac        Nevada-Sierra         2/5/2021       88.77%       94.84%        84.06%
Westpac        Nevada-Sierra        2/12/2021       87.97%       95.61%        83.05%
Westpac        Nevada-Sierra        2/19/2021       88.02%       95.95%        87.39%
Westpac        Nevada-Sierra        2/26/2021       78.24%       96.21%        89.43%
Westpac        Nevada-Sierra         3/5/2021       81.59%       94.19%        83.61%
Westpac        Nevada-Sierra        3/12/2021       85.59%       95.20%        81.54%
Westpac        Nevada-Sierra        3/19/2021       90.76%       96.51%        77.41%
Westpac        Nevada-Sierra        3/26/2021       90.63%       95.39%        82.27%
Westpac        Nevada-Sierra         4/2/2021       90.32%       93.70%        74.42%
Westpac        Portland             1/10/2020       92.92%       93.23%        90.19%
Westpac        Portland             1/17/2020       89.06%       91.07%        81.94%
Westpac        Portland             1/24/2020       93.27%       92.87%        89.76%
Westpac        Portland             1/31/2020       91.19%       93.75%        94.41%
Westpac        Portland              2/7/2020       90.93%       93.74%        90.35%
Westpac        Portland             2/14/2020       92.82%       94.51%        94.11%
Westpac        Portland             2/21/2020       94.69%       94.54%        94.45%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 91 of 99


Westpac        Portland             2/28/2020       93.54%       95.20%        90.15%
Westpac        Portland              3/6/2020       94.06%       95.15%        91.94%
Westpac        Portland             3/13/2020       93.08%       94.51%        92.30%
Westpac        Portland             3/20/2020       92.31%       94.39%        89.05%
Westpac        Portland             3/27/2020       92.95%       95.45%        88.33%
Westpac        Portland              4/3/2020       92.68%       95.64%        86.47%
Westpac        Portland             4/10/2020       90.68%       96.56%        93.90%
Westpac        Portland             4/17/2020       90.47%       95.75%        87.72%
Westpac        Portland             4/24/2020       92.51%       96.12%        87.87%
Westpac        Portland              5/1/2020       91.41%       96.28%        88.34%
Westpac        Portland              5/8/2020       90.94%       93.98%        87.61%
Westpac        Portland             5/15/2020       89.05%       94.33%        82.97%
Westpac        Portland             5/22/2020       92.15%       95.23%        85.25%
Westpac        Portland             5/29/2020       92.32%       93.81%        88.96%
Westpac        Portland              6/5/2020       91.80%       94.39%        87.26%
Westpac        Portland             6/12/2020       91.61%       94.70%        89.93%
Westpac        Portland             6/19/2020       92.16%       94.91%        86.89%
Westpac        Portland             6/26/2020       91.46%       94.10%        89.11%
Westpac        Portland              7/3/2020       91.50%       93.40%        85.50%
Westpac        Portland             7/10/2020       90.78%       89.24%        85.76%
Westpac        Portland             7/17/2020       87.84%       92.54%        82.40%
Westpac        Portland             7/24/2020       88.30%       92.90%        83.44%
Westpac        Portland             7/31/2020       86.94%       93.26%        73.96%
Westpac        Portland              8/7/2020       87.76%       91.71%        82.15%
Westpac        Portland             8/14/2020       86.50%       92.67%        79.76%
Westpac        Portland             8/21/2020       89.01%       94.44%        75.48%
Westpac        Portland             8/28/2020       89.27%       93.91%        78.57%
Westpac        Portland              9/4/2020       88.74%       93.38%        85.00%
Westpac        Portland             9/11/2020       89.66%       90.27%        83.90%
Westpac        Portland             9/18/2020       85.87%       88.67%        76.21%
Westpac        Portland             9/25/2020       89.18%       94.62%        80.63%
Westpac        Portland             10/2/2020       90.88%       92.77%        80.46%
Westpac        Portland             10/9/2020       88.99%       95.90%        80.82%
Westpac        Portland            10/16/2020       89.83%       93.44%        82.67%
Westpac        Portland            10/23/2020       84.43%       94.05%        82.43%
Westpac        Portland            10/30/2020       88.69%       93.19%        86.46%
Westpac        Portland             11/6/2020       90.11%       95.14%        91.89%
Westpac        Portland            11/13/2020       90.49%       94.49%        91.33%
Westpac        Portland            11/20/2020       91.46%       94.55%        87.81%
Westpac        Portland            11/27/2020       89.33%       94.08%        78.19%
Westpac        Portland             12/4/2020       84.50%       92.81%        82.51%
Westpac        Portland            12/11/2020       84.91%       80.35%        68.25%
Westpac        Portland            12/18/2020       83.21%       78.79%        66.67%
Westpac        Portland            12/25/2020       75.67%       79.25%        42.43%
Westpac        Portland              1/1/2021       82.06%       90.44%        66.99%
Westpac        Portland              1/8/2021       86.64%       91.47%        84.18%
Westpac        Portland             1/15/2021       86.55%       90.66%        77.51%
Westpac        Portland             1/22/2021       87.61%       90.33%        80.52%
Westpac        Portland             1/29/2021       88.31%       93.15%        80.45%
Westpac        Portland              2/5/2021       88.88%       94.27%        86.42%
Westpac        Portland             2/12/2021       89.15%       94.83%        87.75%
Westpac        Portland             2/19/2021       73.48%       90.73%        86.94%
Westpac        Portland             2/26/2021       79.11%       95.33%        88.66%
Westpac        Portland              3/5/2021       83.10%       94.57%        81.88%
Westpac        Portland             3/12/2021       90.14%       95.34%        84.38%
Westpac        Portland             3/19/2021       92.26%       96.26%        91.54%
Westpac        Portland             3/26/2021       90.29%       95.41%        88.96%
Westpac        Portland              4/2/2021       90.69%       95.01%        84.61%
Westpac        Sacramento           1/10/2020       93.62%       93.13%        87.90%
Westpac        Sacramento           1/17/2020       91.42%       92.65%        85.09%
Westpac        Sacramento           1/24/2020       93.72%       91.91%        91.15%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 92 of 99


Westpac        Sacramento           1/31/2020       91.54%       93.23%        88.72%
Westpac        Sacramento            2/7/2020       91.03%       92.40%        91.44%
Westpac        Sacramento           2/14/2020       91.41%       92.67%        91.27%
Westpac        Sacramento           2/21/2020       94.23%       93.65%        90.51%
Westpac        Sacramento           2/28/2020       94.00%       95.82%        88.51%
Westpac        Sacramento            3/6/2020       94.17%       94.92%        88.57%
Westpac        Sacramento           3/13/2020       93.75%       93.48%        88.43%
Westpac        Sacramento           3/20/2020       92.72%       92.49%        88.46%
Westpac        Sacramento           3/27/2020       93.32%       94.65%        88.01%
Westpac        Sacramento            4/3/2020       93.45%       91.05%        88.29%
Westpac        Sacramento           4/10/2020       91.60%       93.05%        87.05%
Westpac        Sacramento           4/17/2020       90.57%       93.45%        74.89%
Westpac        Sacramento           4/24/2020       91.93%       93.12%        81.49%
Westpac        Sacramento            5/1/2020       91.15%       89.23%        80.96%
Westpac        Sacramento            5/8/2020       89.50%       91.71%        75.85%
Westpac        Sacramento           5/15/2020       86.56%       90.06%        62.22%
Westpac        Sacramento           5/22/2020       88.04%       89.43%        72.06%
Westpac        Sacramento           5/29/2020       92.08%       88.97%        73.05%
Westpac        Sacramento            6/5/2020       90.02%       89.61%        77.27%
Westpac        Sacramento           6/12/2020       91.01%       90.88%        73.57%
Westpac        Sacramento           6/19/2020       92.05%       91.04%        82.94%
Westpac        Sacramento           6/26/2020       89.45%       87.93%        73.70%
Westpac        Sacramento            7/3/2020       91.92%       86.69%        71.30%
Westpac        Sacramento           7/10/2020       91.36%       83.73%        67.17%
Westpac        Sacramento           7/17/2020       85.32%       80.82%        49.42%
Westpac        Sacramento           7/24/2020       80.71%       68.59%        63.89%
Westpac        Sacramento           7/31/2020       85.75%       81.98%        58.89%
Westpac        Sacramento            8/7/2020       81.05%       77.22%        50.10%
Westpac        Sacramento           8/14/2020       81.24%       82.40%        48.84%
Westpac        Sacramento           8/21/2020       86.76%       87.13%        66.53%
Westpac        Sacramento           8/28/2020       89.40%       91.79%        72.10%
Westpac        Sacramento            9/4/2020       90.76%       91.98%        78.55%
Westpac        Sacramento           9/11/2020       90.94%       91.11%        82.60%
Westpac        Sacramento           9/18/2020       89.18%       89.95%        71.55%
Westpac        Sacramento           9/25/2020       91.14%       90.99%        84.58%
Westpac        Sacramento           10/2/2020       90.69%       92.56%        79.83%
Westpac        Sacramento           10/9/2020       89.40%       92.81%        81.98%
Westpac        Sacramento          10/16/2020       90.27%       90.54%        75.32%
Westpac        Sacramento          10/23/2020       87.86%       92.11%        84.51%
Westpac        Sacramento          10/30/2020       89.60%       93.63%        84.55%
Westpac        Sacramento           11/6/2020       90.38%       92.01%        83.07%
Westpac        Sacramento          11/13/2020       89.72%       92.92%        87.43%
Westpac        Sacramento          11/20/2020       91.31%       92.79%        87.81%
Westpac        Sacramento          11/27/2020       89.55%       91.21%        86.62%
Westpac        Sacramento           12/4/2020       83.53%       91.80%        79.74%
Westpac        Sacramento          12/11/2020       81.35%       89.98%        81.72%
Westpac        Sacramento          12/18/2020       80.78%       86.62%        74.10%
Westpac        Sacramento          12/25/2020       78.72%       82.66%        71.53%
Westpac        Sacramento            1/1/2021       82.13%       85.49%        70.83%
Westpac        Sacramento            1/8/2021       85.85%       90.11%        83.36%
Westpac        Sacramento           1/15/2021       85.18%       88.96%        79.49%
Westpac        Sacramento           1/22/2021       88.51%       88.04%        84.07%
Westpac        Sacramento           1/29/2021       85.61%       88.99%        79.97%
Westpac        Sacramento            2/5/2021       85.79%       91.62%        84.30%
Westpac        Sacramento           2/12/2021       90.03%       93.19%        87.28%
Westpac        Sacramento           2/19/2021       84.85%       91.68%        88.91%
Westpac        Sacramento           2/26/2021       76.29%       94.51%        91.58%
Westpac        Sacramento            3/5/2021       78.51%       93.32%        87.38%
Westpac        Sacramento           3/12/2021       86.14%       92.36%        88.78%
Westpac        Sacramento           3/19/2021       90.59%       93.25%        89.23%
Westpac        Sacramento           3/26/2021       88.58%       93.65%        87.75%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 93 of 99


Westpac        Sacramento            4/2/2021       88.46%       92.68%        85.97%
Westpac        Salt Lake City       1/10/2020       91.25%       90.95%        84.94%
Westpac        Salt Lake City       1/17/2020       92.10%       92.81%        88.87%
Westpac        Salt Lake City       1/24/2020       92.63%       92.44%        86.75%
Westpac        Salt Lake City       1/31/2020       91.01%       94.68%        90.38%
Westpac        Salt Lake City        2/7/2020       91.68%       93.85%        85.30%
Westpac        Salt Lake City       2/14/2020       91.30%       93.71%        89.17%
Westpac        Salt Lake City       2/21/2020       93.54%       91.77%        90.01%
Westpac        Salt Lake City       2/28/2020       93.66%       95.84%        88.51%
Westpac        Salt Lake City        3/6/2020       93.33%       95.48%        89.29%
Westpac        Salt Lake City       3/13/2020       91.79%       94.37%        91.53%
Westpac        Salt Lake City       3/20/2020       90.52%       94.09%        88.93%
Westpac        Salt Lake City       3/27/2020       89.85%       95.27%        83.02%
Westpac        Salt Lake City        4/3/2020       91.52%       93.34%        81.69%
Westpac        Salt Lake City       4/10/2020       92.67%       93.25%        72.05%
Westpac        Salt Lake City       4/17/2020       85.84%       95.39%        81.86%
Westpac        Salt Lake City       4/24/2020       90.82%       93.56%        83.62%
Westpac        Salt Lake City        5/1/2020       91.05%       94.79%        74.65%
Westpac        Salt Lake City        5/8/2020       89.40%       94.09%        72.41%
Westpac        Salt Lake City       5/15/2020       88.21%       92.30%        70.63%
Westpac        Salt Lake City       5/22/2020       92.26%       91.69%        78.41%
Westpac        Salt Lake City       5/29/2020       92.52%       93.61%        78.85%
Westpac        Salt Lake City        6/5/2020       90.33%       94.59%        80.09%
Westpac        Salt Lake City       6/12/2020       90.60%       93.32%        76.58%
Westpac        Salt Lake City       6/19/2020       91.55%       93.65%        84.30%
Westpac        Salt Lake City       6/26/2020       90.75%       93.44%        84.10%
Westpac        Salt Lake City        7/3/2020       90.82%       91.64%        86.36%
Westpac        Salt Lake City       7/10/2020       88.52%       85.65%        77.21%
Westpac        Salt Lake City       7/17/2020       86.18%       90.71%        85.35%
Westpac        Salt Lake City       7/24/2020       86.73%       90.88%        85.20%
Westpac        Salt Lake City       7/31/2020       87.87%       91.29%        73.99%
Westpac        Salt Lake City        8/7/2020       86.71%       91.15%        81.81%
Westpac        Salt Lake City       8/14/2020       85.67%       90.25%        69.85%
Westpac        Salt Lake City       8/21/2020       88.79%       91.85%        79.00%
Westpac        Salt Lake City       8/28/2020       89.55%       94.13%        77.49%
Westpac        Salt Lake City        9/4/2020       89.81%       92.42%        86.10%
Westpac        Salt Lake City       9/11/2020       90.17%       92.85%        89.69%
Westpac        Salt Lake City       9/18/2020       88.19%       91.13%        85.17%
Westpac        Salt Lake City       9/25/2020       89.43%       93.70%        86.40%
Westpac        Salt Lake City       10/2/2020       91.05%       93.44%        87.85%
Westpac        Salt Lake City       10/9/2020       90.30%       94.63%        90.36%
Westpac        Salt Lake City      10/16/2020       89.15%       89.02%        87.22%
Westpac        Salt Lake City      10/23/2020       86.15%       93.97%        82.39%
Westpac        Salt Lake City      10/30/2020       87.75%       95.01%        85.35%
Westpac        Salt Lake City       11/6/2020       88.68%       95.37%        85.54%
Westpac        Salt Lake City      11/13/2020       87.45%       91.53%        90.84%
Westpac        Salt Lake City      11/20/2020       90.31%       93.24%        87.48%
Westpac        Salt Lake City      11/27/2020       86.99%       90.95%        77.93%
Westpac        Salt Lake City       12/4/2020       81.47%       89.39%        70.74%
Westpac        Salt Lake City      12/11/2020       81.70%       81.95%        77.28%
Westpac        Salt Lake City      12/18/2020       79.07%       69.26%        70.70%
Westpac        Salt Lake City      12/25/2020       74.19%       73.07%        73.07%
Westpac        Salt Lake City        1/1/2021       76.34%       82.68%        74.21%
Westpac        Salt Lake City        1/8/2021       85.09%       87.54%        78.75%
Westpac        Salt Lake City       1/15/2021       81.68%       84.62%        79.15%
Westpac        Salt Lake City       1/22/2021       84.68%       78.95%        86.18%
Westpac        Salt Lake City       1/29/2021       82.23%       72.19%        78.25%
Westpac        Salt Lake City        2/5/2021       85.18%       78.71%        79.90%
Westpac        Salt Lake City       2/12/2021       84.20%       92.53%        85.26%
Westpac        Salt Lake City       2/19/2021       83.33%       91.72%        76.78%
Westpac        Salt Lake City       2/26/2021       73.85%       94.55%        79.39%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 94 of 99


Westpac        Salt Lake City        3/5/2021       75.00%       90.25%        84.40%
Westpac        Salt Lake City       3/12/2021       82.27%       92.14%        80.83%
Westpac        Salt Lake City       3/19/2021       85.19%       93.85%        78.58%
Westpac        Salt Lake City       3/26/2021       87.54%       92.81%        80.13%
Westpac        Salt Lake City        4/2/2021       87.17%       92.52%        83.04%
Westpac        San Diego            1/10/2020       93.25%       94.24%        82.44%
Westpac        San Diego            1/17/2020       92.52%       93.18%        77.70%
Westpac        San Diego            1/24/2020       94.64%       93.96%        91.94%
Westpac        San Diego            1/31/2020       92.02%       93.32%        90.09%
Westpac        San Diego             2/7/2020       90.91%       91.52%        83.93%
Westpac        San Diego            2/14/2020       92.25%       92.27%        82.65%
Westpac        San Diego            2/21/2020       94.76%       92.91%        92.84%
Westpac        San Diego            2/28/2020       93.04%       94.97%        85.55%
Westpac        San Diego             3/6/2020       91.78%       93.41%        82.33%
Westpac        San Diego            3/13/2020       92.55%       94.42%        86.37%
Westpac        San Diego            3/20/2020       90.87%       94.00%        87.29%
Westpac        San Diego            3/27/2020       93.97%       94.23%        89.24%
Westpac        San Diego             4/3/2020       93.72%       93.77%        83.71%
Westpac        San Diego            4/10/2020       92.59%       95.11%        86.64%
Westpac        San Diego            4/17/2020       90.91%       93.90%        84.40%
Westpac        San Diego            4/24/2020       92.43%       90.27%        84.76%
Westpac        San Diego             5/1/2020       86.96%       92.76%        83.45%
Westpac        San Diego             5/8/2020       91.07%       92.36%        81.23%
Westpac        San Diego            5/15/2020       89.58%       91.84%        77.56%
Westpac        San Diego            5/22/2020       91.32%       92.81%        80.04%
Westpac        San Diego            5/29/2020       92.39%       92.36%        76.90%
Westpac        San Diego             6/5/2020       89.99%       93.32%        81.87%
Westpac        San Diego            6/12/2020       90.60%       92.39%        79.96%
Westpac        San Diego            6/19/2020       91.57%       91.63%        83.90%
Westpac        San Diego            6/26/2020       90.64%       91.91%        81.98%
Westpac        San Diego             7/3/2020       91.47%       91.33%        83.01%
Westpac        San Diego            7/10/2020       93.29%       91.18%        80.36%
Westpac        San Diego            7/17/2020       87.93%       89.61%        69.61%
Westpac        San Diego            7/24/2020       84.28%       90.66%        82.90%
Westpac        San Diego            7/31/2020       86.64%       89.09%        72.05%
Westpac        San Diego             8/7/2020       81.79%       89.11%        72.29%
Westpac        San Diego            8/14/2020       81.69%       86.95%        66.14%
Westpac        San Diego            8/21/2020       85.50%       91.10%        66.74%
Westpac        San Diego            8/28/2020       88.32%       92.04%        76.99%
Westpac        San Diego             9/4/2020       89.66%       90.36%        77.30%
Westpac        San Diego            9/11/2020       93.07%       91.54%        83.17%
Westpac        San Diego            9/18/2020       91.89%       92.47%        81.57%
Westpac        San Diego            9/25/2020       90.25%       93.66%        84.44%
Westpac        San Diego            10/2/2020       90.87%       93.50%        85.53%
Westpac        San Diego            10/9/2020       90.09%       93.35%        82.59%
Westpac        San Diego           10/16/2020       91.37%       91.59%        75.49%
Westpac        San Diego           10/23/2020       87.94%       91.91%        69.72%
Westpac        San Diego           10/30/2020       88.99%       94.56%        75.66%
Westpac        San Diego            11/6/2020       91.09%       94.12%        82.39%
Westpac        San Diego           11/13/2020       91.49%       95.03%        88.87%
Westpac        San Diego           11/20/2020       92.15%       94.64%        88.79%
Westpac        San Diego           11/27/2020       89.06%       93.93%        84.90%
Westpac        San Diego            12/4/2020       84.99%       92.17%        77.04%
Westpac        San Diego           12/11/2020       75.29%       89.31%        70.10%
Westpac        San Diego           12/18/2020       71.97%       76.01%        54.93%
Westpac        San Diego           12/25/2020       70.07%       80.41%        70.23%
Westpac        San Diego             1/1/2021       81.48%       89.68%        76.33%
Westpac        San Diego             1/8/2021       85.76%       92.04%        76.66%
Westpac        San Diego            1/15/2021       87.87%       92.06%        78.43%
Westpac        San Diego            1/22/2021       89.52%       91.24%        81.48%
Westpac        San Diego            1/29/2021       87.24%       92.49%        85.72%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 95 of 99


Westpac        San Diego             2/5/2021       88.83%       93.63%        87.73%
Westpac        San Diego            2/12/2021       92.56%       94.14%        89.11%
Westpac        San Diego            2/19/2021       89.40%       94.13%        86.98%
Westpac        San Diego            2/26/2021       84.27%       94.49%        87.95%
Westpac        San Diego             3/5/2021       86.22%       94.24%        88.96%
Westpac        San Diego            3/12/2021       91.28%       93.99%        85.76%
Westpac        San Diego            3/19/2021       91.17%       94.81%        87.98%
Westpac        San Diego            3/26/2021       87.77%       93.84%        85.64%
Westpac        San Diego             4/2/2021       88.10%       93.60%        88.31%
Westpac        San Francisco        1/10/2020       93.33%       91.61%        87.61%
Westpac        San Francisco        1/17/2020       92.76%       92.17%        90.17%
Westpac        San Francisco        1/24/2020       93.44%       93.20%        90.84%
Westpac        San Francisco        1/31/2020       92.95%       92.33%        92.73%
Westpac        San Francisco         2/7/2020       91.71%       90.46%        89.28%
Westpac        San Francisco        2/14/2020       92.52%       94.10%        90.52%
Westpac        San Francisco        2/21/2020       94.57%       94.41%        90.36%
Westpac        San Francisco        2/28/2020       94.55%       94.72%        89.58%
Westpac        San Francisco         3/6/2020       94.65%       93.54%        86.53%
Westpac        San Francisco        3/13/2020       94.18%       94.49%        90.94%
Westpac        San Francisco        3/20/2020       93.36%       93.71%        91.56%
Westpac        San Francisco        3/27/2020       93.19%       94.15%        91.28%
Westpac        San Francisco         4/3/2020       93.33%       92.91%        88.41%
Westpac        San Francisco        4/10/2020       93.34%       93.84%        92.87%
Westpac        San Francisco        4/17/2020       92.84%       94.52%        89.53%
Westpac        San Francisco        4/24/2020       93.49%       93.27%        90.48%
Westpac        San Francisco         5/1/2020       93.97%       92.89%        87.67%
Westpac        San Francisco         5/8/2020       92.87%       93.47%        91.09%
Westpac        San Francisco        5/15/2020       92.85%       92.17%        83.94%
Westpac        San Francisco        5/22/2020       91.96%       93.44%        88.98%
Westpac        San Francisco        5/29/2020       94.17%       91.32%        84.18%
Westpac        San Francisco         6/5/2020       93.18%       91.13%        88.58%
Westpac        San Francisco        6/12/2020       94.00%       91.99%        89.23%
Westpac        San Francisco        6/19/2020       93.13%       91.80%        88.26%
Westpac        San Francisco        6/26/2020       92.63%       93.49%        89.61%
Westpac        San Francisco         7/3/2020       94.11%       91.03%        88.06%
Westpac        San Francisco        7/10/2020       93.93%       90.62%        87.84%
Westpac        San Francisco        7/17/2020       91.81%       89.58%        89.61%
Westpac        San Francisco        7/24/2020       90.45%       86.72%        82.32%
Westpac        San Francisco        7/31/2020       90.66%       87.76%        71.80%
Westpac        San Francisco         8/7/2020       88.08%       87.13%        69.76%
Westpac        San Francisco        8/14/2020       88.01%       87.78%        73.29%
Westpac        San Francisco        8/21/2020       90.03%       90.12%        82.87%
Westpac        San Francisco        8/28/2020       92.34%       89.81%        84.89%
Westpac        San Francisco         9/4/2020       92.48%       90.48%        81.75%
Westpac        San Francisco        9/11/2020       93.01%       90.66%        86.92%
Westpac        San Francisco        9/18/2020       92.06%       87.50%        85.58%
Westpac        San Francisco        9/25/2020       91.84%       94.13%        90.35%
Westpac        San Francisco        10/2/2020       91.66%       92.38%        77.14%
Westpac        San Francisco        10/9/2020       90.71%       92.10%        89.04%
Westpac        San Francisco       10/16/2020       89.64%       92.15%        80.51%
Westpac        San Francisco       10/23/2020       86.67%       94.52%        82.90%
Westpac        San Francisco       10/30/2020       89.95%       94.83%        87.88%
Westpac        San Francisco        11/6/2020       91.52%       93.58%        89.11%
Westpac        San Francisco       11/13/2020       92.30%       93.06%        89.83%
Westpac        San Francisco       11/20/2020       92.26%       93.50%        92.74%
Westpac        San Francisco       11/27/2020       91.50%       93.96%        88.61%
Westpac        San Francisco        12/4/2020       87.61%       92.68%        80.07%
Westpac        San Francisco       12/11/2020       86.40%       93.00%        88.34%
Westpac        San Francisco       12/18/2020       81.87%       88.09%        87.23%
Westpac        San Francisco       12/25/2020       79.14%       86.62%        79.07%
Westpac        San Francisco         1/1/2021       84.52%       90.39%        80.08%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 96 of 99


Westpac        San Francisco         1/8/2021       88.15%       92.92%        88.45%
Westpac        San Francisco        1/15/2021       88.63%       93.15%        86.56%
Westpac        San Francisco        1/22/2021       91.02%       92.26%        89.08%
Westpac        San Francisco        1/29/2021       87.19%       92.82%        87.63%
Westpac        San Francisco         2/5/2021       86.36%       94.46%        90.12%
Westpac        San Francisco        2/12/2021       87.66%       95.44%        93.05%
Westpac        San Francisco        2/19/2021       90.41%       94.84%        91.75%
Westpac        San Francisco        2/26/2021       88.39%       95.68%        92.00%
Westpac        San Francisco         3/5/2021       88.22%       94.33%        89.83%
Westpac        San Francisco        3/12/2021       91.50%       92.40%        86.60%
Westpac        San Francisco        3/19/2021       92.63%       95.27%        90.25%
Westpac        San Francisco        3/26/2021       92.66%       95.04%        88.71%
Westpac        San Francisco         4/2/2021       92.12%       93.47%        91.48%
Westpac        Santa Ana            1/10/2020       93.70%       92.86%        82.94%
Westpac        Santa Ana            1/17/2020       93.69%       90.83%        87.39%
Westpac        Santa Ana            1/24/2020       94.32%       92.47%        92.27%
Westpac        Santa Ana            1/31/2020       91.48%       86.48%        88.47%
Westpac        Santa Ana             2/7/2020       88.98%       84.99%        87.16%
Westpac        Santa Ana            2/14/2020       89.87%       89.76%        84.90%
Westpac        Santa Ana            2/21/2020       94.43%       93.12%        90.63%
Westpac        Santa Ana            2/28/2020       92.70%       94.63%        90.44%
Westpac        Santa Ana             3/6/2020       93.66%       93.81%        83.59%
Westpac        Santa Ana            3/13/2020       94.09%       94.84%        85.11%
Westpac        Santa Ana            3/20/2020       92.61%       94.75%        88.02%
Westpac        Santa Ana            3/27/2020       94.44%       94.86%        86.95%
Westpac        Santa Ana             4/3/2020       94.06%       94.32%        85.11%
Westpac        Santa Ana            4/10/2020       93.72%       95.28%        85.61%
Westpac        Santa Ana            4/17/2020       93.52%       95.09%        81.44%
Westpac        Santa Ana            4/24/2020       93.31%       90.36%        85.17%
Westpac        Santa Ana             5/1/2020       91.16%       92.87%        81.75%
Westpac        Santa Ana             5/8/2020       93.02%       94.36%        79.22%
Westpac        Santa Ana            5/15/2020       91.51%       94.22%        76.33%
Westpac        Santa Ana            5/22/2020       93.43%       95.72%        77.63%
Westpac        Santa Ana            5/29/2020       91.15%       93.75%        80.88%
Westpac        Santa Ana             6/5/2020       90.83%       93.40%        76.33%
Westpac        Santa Ana            6/12/2020       92.07%       93.42%        82.91%
Westpac        Santa Ana            6/19/2020       93.21%       92.92%        79.90%
Westpac        Santa Ana            6/26/2020       92.66%       92.23%        86.24%
Westpac        Santa Ana             7/3/2020       91.05%       92.15%        80.32%
Westpac        Santa Ana            7/10/2020       91.29%       88.92%        73.38%
Westpac        Santa Ana            7/17/2020       86.57%       88.24%        73.08%
Westpac        Santa Ana            7/24/2020       81.86%       85.07%        81.52%
Westpac        Santa Ana            7/31/2020       84.58%       89.81%        70.57%
Westpac        Santa Ana             8/7/2020       82.00%       90.72%        70.69%
Westpac        Santa Ana            8/14/2020       81.21%       90.11%        74.59%
Westpac        Santa Ana            8/21/2020       85.53%       92.25%        74.20%
Westpac        Santa Ana            8/28/2020       89.06%       92.33%        74.87%
Westpac        Santa Ana             9/4/2020       89.89%       93.63%        78.08%
Westpac        Santa Ana            9/11/2020       91.22%       92.03%        73.99%
Westpac        Santa Ana            9/18/2020       91.13%       93.07%        79.21%
Westpac        Santa Ana            9/25/2020       90.09%       95.03%        85.37%
Westpac        Santa Ana            10/2/2020       91.48%       94.91%        71.22%
Westpac        Santa Ana            10/9/2020       88.90%       96.97%        86.93%
Westpac        Santa Ana           10/16/2020       91.67%       95.03%        83.72%
Westpac        Santa Ana           10/23/2020       86.53%       96.67%        81.84%
Westpac        Santa Ana           10/30/2020       86.61%       95.58%        73.87%
Westpac        Santa Ana            11/6/2020       90.45%       94.26%        85.17%
Westpac        Santa Ana           11/13/2020       91.73%       94.77%        85.78%
Westpac        Santa Ana           11/20/2020       92.32%       95.60%        85.99%
Westpac        Santa Ana           11/27/2020       89.69%       95.46%        79.57%
Westpac        Santa Ana            12/4/2020       84.15%       94.18%        78.52%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 97 of 99


Westpac        Santa Ana           12/11/2020       81.26%       91.48%        78.66%
Westpac        Santa Ana           12/18/2020       82.64%       94.07%        78.17%
Westpac        Santa Ana           12/25/2020       80.19%       92.98%        79.83%
Westpac        Santa Ana             1/1/2021       82.25%       92.06%        68.80%
Westpac        Santa Ana             1/8/2021       85.44%       92.82%        78.42%
Westpac        Santa Ana            1/15/2021       88.02%       90.37%        75.68%
Westpac        Santa Ana            1/22/2021       89.94%       90.82%        79.98%
Westpac        Santa Ana            1/29/2021       88.25%       94.07%        87.56%
Westpac        Santa Ana             2/5/2021       87.92%       94.65%        87.47%
Westpac        Santa Ana            2/12/2021       90.54%       95.64%        83.81%
Westpac        Santa Ana            2/19/2021       90.56%       95.82%        87.22%
Westpac        Santa Ana            2/26/2021       83.92%       95.36%        85.39%
Westpac        Santa Ana             3/5/2021       85.91%       95.04%        87.62%
Westpac        Santa Ana            3/12/2021       90.44%       94.46%        82.05%
Westpac        Santa Ana            3/19/2021       90.60%       96.09%        86.39%
Westpac        Santa Ana            3/26/2021       89.31%       94.33%        85.86%
Westpac        Santa Ana             4/2/2021       88.83%       93.94%        88.37%
Westpac        Seattle              1/10/2020       92.83%       92.34%        88.39%
Westpac        Seattle              1/17/2020       89.53%       90.61%        89.47%
Westpac        Seattle              1/24/2020       93.67%       93.62%        89.58%
Westpac        Seattle              1/31/2020       90.67%       93.92%        91.16%
Westpac        Seattle               2/7/2020       89.66%       93.80%        87.70%
Westpac        Seattle              2/14/2020       90.39%       94.89%        94.35%
Westpac        Seattle              2/21/2020       94.33%       94.47%        93.29%
Westpac        Seattle              2/28/2020       92.70%       94.67%        94.06%
Westpac        Seattle               3/6/2020       92.71%       94.87%        90.51%
Westpac        Seattle              3/13/2020       92.21%       94.31%        90.67%
Westpac        Seattle              3/20/2020       91.72%       95.09%        88.77%
Westpac        Seattle              3/27/2020       92.42%       95.23%        89.14%
Westpac        Seattle               4/3/2020       91.44%       95.40%        86.76%
Westpac        Seattle              4/10/2020       91.48%       96.26%        85.71%
Westpac        Seattle              4/17/2020       90.61%       96.31%        89.81%
Westpac        Seattle              4/24/2020       91.89%       96.21%        88.09%
Westpac        Seattle               5/1/2020       91.16%       96.08%        89.21%
Westpac        Seattle               5/8/2020       90.60%       95.07%        88.16%
Westpac        Seattle              5/15/2020       88.35%       95.27%        83.71%
Westpac        Seattle              5/22/2020       92.23%       95.11%        85.26%
Westpac        Seattle              5/29/2020       91.90%       92.78%        85.66%
Westpac        Seattle               6/5/2020       90.66%       94.16%        87.13%
Westpac        Seattle              6/12/2020       91.69%       94.33%        81.82%
Westpac        Seattle              6/19/2020       91.51%       95.10%        87.97%
Westpac        Seattle              6/26/2020       91.50%       92.78%        80.46%
Westpac        Seattle               7/3/2020       91.53%       94.08%        93.50%
Westpac        Seattle              7/10/2020       91.98%       93.54%        80.42%
Westpac        Seattle              7/17/2020       85.65%       94.20%        86.88%
Westpac        Seattle              7/24/2020       81.35%       81.10%        81.97%
Westpac        Seattle              7/31/2020       86.79%       92.21%        77.47%
Westpac        Seattle               8/7/2020       84.12%       89.61%        75.48%
Westpac        Seattle              8/14/2020       75.53%       91.12%        80.93%
Westpac        Seattle              8/21/2020       75.67%       90.33%        79.27%
Westpac        Seattle              8/28/2020       77.58%       91.74%        87.63%
Westpac        Seattle               9/4/2020       81.53%       91.93%        79.49%
Westpac        Seattle              9/11/2020       87.25%       91.22%        87.27%
Westpac        Seattle              9/18/2020       84.94%       89.19%        83.98%
Westpac        Seattle              9/25/2020       88.00%       94.03%        86.82%
Westpac        Seattle              10/2/2020       89.11%       93.47%        86.57%
Westpac        Seattle              10/9/2020       89.04%       95.65%        84.88%
Westpac        Seattle             10/16/2020       89.37%       93.71%        87.61%
Westpac        Seattle             10/23/2020       81.72%       93.06%        88.39%
Westpac        Seattle             10/30/2020       85.14%       94.43%        91.99%
Westpac        Seattle              11/6/2020       88.19%       93.45%        91.52%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 98 of 99


Westpac        Seattle             11/13/2020       85.85%       92.18%        91.91%
Westpac        Seattle             11/20/2020       89.45%       92.20%        85.59%
Westpac        Seattle             11/27/2020       84.40%       91.89%        86.46%
Westpac        Seattle              12/4/2020       80.73%       89.82%        82.21%
Westpac        Seattle             12/11/2020       80.58%       88.55%        87.64%
Westpac        Seattle             12/18/2020       79.33%       86.91%        77.32%
Westpac        Seattle             12/25/2020       70.07%       67.00%        58.26%
Westpac        Seattle               1/1/2021       75.57%       88.38%        79.78%
Westpac        Seattle               1/8/2021       84.96%       91.39%        83.69%
Westpac        Seattle              1/15/2021       82.67%       90.25%        76.66%
Westpac        Seattle              1/22/2021       85.38%       89.64%        85.73%
Westpac        Seattle              1/29/2021       84.57%       93.80%        79.43%
Westpac        Seattle               2/5/2021       85.55%       94.35%        89.00%
Westpac        Seattle              2/12/2021       87.61%       95.42%        87.84%
Westpac        Seattle              2/19/2021       82.94%       94.18%        88.26%
Westpac        Seattle              2/26/2021       73.59%       96.41%        93.74%
Westpac        Seattle               3/5/2021       78.65%       94.93%        84.96%
Westpac        Seattle              3/12/2021       86.30%       94.56%        87.71%
Westpac        Seattle              3/19/2021       89.13%       95.87%        88.84%
Westpac        Seattle              3/26/2021       86.83%       95.10%        90.71%
Westpac        Seattle               4/2/2021       85.49%       93.95%        87.70%
Westpac        Sierra Coastal       1/10/2020       93.28%       94.49%        78.92%
Westpac        Sierra Coastal       1/17/2020       93.38%       94.77%        85.21%
Westpac        Sierra Coastal       1/24/2020       94.22%       93.43%        92.18%
Westpac        Sierra Coastal       1/31/2020       92.52%       95.08%        89.65%
Westpac        Sierra Coastal        2/7/2020       92.37%       94.17%        88.18%
Westpac        Sierra Coastal       2/14/2020       92.98%       94.90%        86.90%
Westpac        Sierra Coastal       2/21/2020       94.86%       94.95%        91.62%
Westpac        Sierra Coastal       2/28/2020       94.20%       95.78%        92.61%
Westpac        Sierra Coastal        3/6/2020       94.26%       95.05%        86.10%
Westpac        Sierra Coastal       3/13/2020       94.66%       95.15%        87.02%
Westpac        Sierra Coastal       3/20/2020       94.03%       95.28%        87.58%
Westpac        Sierra Coastal       3/27/2020       94.52%       95.28%        89.11%
Westpac        Sierra Coastal        4/3/2020       94.27%       94.17%        87.18%
Westpac        Sierra Coastal       4/10/2020       93.64%       95.32%        85.40%
Westpac        Sierra Coastal       4/17/2020       93.01%       95.15%        83.11%
Westpac        Sierra Coastal       4/24/2020       93.51%       91.53%        84.66%
Westpac        Sierra Coastal        5/1/2020       90.36%       93.20%        78.17%
Westpac        Sierra Coastal        5/8/2020       93.03%       94.10%        84.85%
Westpac        Sierra Coastal       5/15/2020       91.67%       93.52%        73.90%
Westpac        Sierra Coastal       5/22/2020       92.94%       94.36%        81.19%
Westpac        Sierra Coastal       5/29/2020       92.93%       93.32%        81.54%
Westpac        Sierra Coastal        6/5/2020       91.09%       92.81%        78.72%
Westpac        Sierra Coastal       6/12/2020       90.55%       92.90%        68.95%
Westpac        Sierra Coastal       6/19/2020       92.51%       93.06%        87.61%
Westpac        Sierra Coastal       6/26/2020       90.36%       92.81%        82.49%
Westpac        Sierra Coastal        7/3/2020       92.83%       93.58%        80.17%
Westpac        Sierra Coastal       7/10/2020       92.15%       91.14%        75.01%
Westpac        Sierra Coastal       7/17/2020       87.75%       90.62%        73.98%
Westpac        Sierra Coastal       7/24/2020       87.16%       90.65%        75.54%
Westpac        Sierra Coastal       7/31/2020       86.18%       92.13%        70.13%
Westpac        Sierra Coastal        8/7/2020       84.38%       90.69%        76.59%
Westpac        Sierra Coastal       8/14/2020       83.40%       89.79%        76.86%
Westpac        Sierra Coastal       8/21/2020       89.56%       92.82%        80.63%
Westpac        Sierra Coastal       8/28/2020       90.31%       92.07%        74.05%
Westpac        Sierra Coastal        9/4/2020       91.70%       91.85%        81.14%
Westpac        Sierra Coastal       9/11/2020       91.97%       90.42%        68.53%
Westpac        Sierra Coastal       9/18/2020       91.01%       93.85%        76.08%
Westpac        Sierra Coastal       9/25/2020       91.44%       94.53%        84.36%
Westpac        Sierra Coastal       10/2/2020       91.99%       94.27%        89.49%
Westpac        Sierra Coastal       10/9/2020       90.40%       95.88%        83.81%
          Case 1:20-cv-02405-EGS Document 177-3 Filed 04/09/21 Page 99 of 99


Westpac        Sierra Coastal      10/16/2020       91.84%       94.10%        81.04%
Westpac        Sierra Coastal      10/23/2020       87.05%       94.71%        84.10%
Westpac        Sierra Coastal      10/30/2020       89.37%       94.82%        78.91%
Westpac        Sierra Coastal       11/6/2020       89.17%       93.77%        86.68%
Westpac        Sierra Coastal      11/13/2020       91.72%       95.17%        86.02%
Westpac        Sierra Coastal      11/20/2020       92.24%       94.85%        87.68%
Westpac        Sierra Coastal      11/27/2020       90.41%       94.71%        86.61%
Westpac        Sierra Coastal       12/4/2020       85.63%       93.47%        85.50%
Westpac        Sierra Coastal      12/11/2020       85.64%       94.20%        84.23%
Westpac        Sierra Coastal      12/18/2020       83.68%       93.44%        82.97%
Westpac        Sierra Coastal      12/25/2020       82.40%       93.08%        78.50%
Westpac        Sierra Coastal        1/1/2021       82.85%       92.33%        76.85%
Westpac        Sierra Coastal        1/8/2021       85.25%       91.70%        79.27%
Westpac        Sierra Coastal       1/15/2021       88.34%       90.98%        80.02%
Westpac        Sierra Coastal       1/22/2021       90.49%       91.94%        82.32%
Westpac        Sierra Coastal       1/29/2021       85.26%       92.17%        81.58%
Westpac        Sierra Coastal        2/5/2021       89.48%       94.61%        80.30%
Westpac        Sierra Coastal       2/12/2021       91.14%       95.86%        82.30%
Westpac        Sierra Coastal       2/19/2021       90.09%       94.45%        90.42%
Westpac        Sierra Coastal       2/26/2021       85.95%       95.91%        87.54%
Westpac        Sierra Coastal        3/5/2021       87.02%       95.40%        89.60%
Westpac        Sierra Coastal       3/12/2021       92.43%       95.85%        85.00%
Westpac        Sierra Coastal       3/19/2021       91.78%       96.06%        87.84%
Westpac        Sierra Coastal       3/26/2021       92.13%       94.52%        88.62%
Westpac        Sierra Coastal        4/2/2021       91.76%       94.25%        90.96%
